
	
		II
		Calendar No. 855
		110th CONGRESS
		2d Session
		S. 3213
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2008
			Mr. Bingaman introduced
			 the following bill; which was read the first time
		
		
			June 27, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To designate certain land as components of the National
		  Wilderness Preservation System, to authorize certain programs and activities in
		  the Department of the Interior and the Department of Agriculture, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Omnibus Public Land Management
			 Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Additions to the National Wilderness
				Preservation System
					Subtitle A—Wild Monongahela
				Wilderness
					Sec. 101. Designation of wilderness,
				Monongahela National Forest, West Virginia.
					Sec. 102. Boundary adjustment, Laurel Fork
				South Wilderness, Monongahela National Forest.
					Sec. 103. Monongahela National Forest
				boundary confirmation.
					Sec. 104. Enhanced Trail
				Opportunities.
					Subtitle B—Virginia Ridge and Valley
				Wilderness
					Sec. 111. Definitions.
					Sec. 112. Designation of additional
				National Forest System land in Jefferson National Forest, Virginia, as
				wilderness or a wilderness study area.
					Sec. 113. Designation of Kimberling Creek
				Potential Wilderness Area, Jefferson National Forest, Virginia.
					Sec. 114. Seng Mountain and Bear Creek
				Scenic Areas, Jefferson National Forest, Virginia.
					Sec. 115. Trail plan and
				development.
					Sec. 116. Maps and boundary
				descriptions.
					Sec. 117. Effective date.
					Subtitle C—Mt. Hood Wilderness,
				Oregon
					Sec. 121. Definitions.
					Sec. 122. Designation of wilderness
				areas.
					Sec. 123. Designation of streams for wild
				and scenic river protection in the Mount Hood area.
					Sec. 124. Mount Hood National Recreation
				Area.
					Sec. 125. Protections for Crystal Springs,
				Upper Big Bottom, and Cultus Creek.
					Sec. 126. Land exchanges.
					Sec. 127. Tribal provisions; planning and
				studies.
					Subtitle D—Copper Salmon Wilderness,
				Oregon
					Sec. 131. Designation of the Copper Salmon
				Wilderness.
					Sec. 132. Wild and Scenic River
				Designations, Elk River, Oregon.
					Sec. 133. Protection of tribal
				rights.
					Subtitle E—Cascade-Siskiyou National
				Monument, Oregon
					Sec. 141. Definitions.
					Sec. 142. Voluntary grazing lease donation
				program.
					Sec. 143. Box R Ranch land
				exchange.
					Sec. 144. Deerfield land
				exchange.
					Sec. 145. Soda Mountain
				Wilderness.
					Sec. 146. Effect.
					Subtitle F—Owyhee Public Land
				Management
					Sec. 151. Definitions.
					Sec. 152. Owyhee Science Review and
				Conservation Center.
					Sec. 153. Wilderness areas.
					Sec. 154. Designation of wild and scenic
				rivers.
					Sec. 155. Land identified for
				disposal.
					Sec. 156. Tribal cultural
				resources.
					Sec. 157. Recreational travel management
				plans.
					Sec. 158. Authorization of
				appropriations.
					Subtitle G—Boundary adjustment, Frank
				Church River of No Return Wilderness
					Sec. 161. Purposes.
					Sec. 162. Definitions.
					Sec. 163. Boundary adjustment.
					Sec. 164. Conveyance of land designated
				for exclusion.
					Subtitle H—Rocky Mountain National Park
				Wilderness
					Sec. 171. Definitions.
					Sec. 172. Rocky Mountain National Park
				Wilderness.
					Sec. 173. Grand River Ditch and
				Colorado-Big Thompson projects.
					Sec. 174. East Shore Trail
				Area.
					Sec. 175. National forest area boundary
				adjustments.
					Sec. 176. Authority to lease Leiffer
				tract.
					TITLE II—Bureau of Land Management
				Authorizations
					Subtitle A—National Landscape
				Conservation System
					Sec. 201. Definitions.
					Sec. 202. Establishment of the National
				Landscape Conservation System.
					Sec. 203. Authorization of
				appropriations.
					Subtitle B—Prehistoric Trackways National
				Monument
					Sec. 211. Findings.
					Sec. 212. Definitions.
					Sec. 213. Establishment.
					Sec. 214. Administration.
					Sec. 215. Authorization of
				appropriations.
					Subtitle C—Fort Stanton-Snowy River Cave
				National Conservation Area
					Sec. 221. Definitions.
					Sec. 222. Establishment of the Fort
				Stanton-Snowy River Cave National Conservation Area.
					Sec. 223. Management of the Conservation
				Area.
					Sec. 224. Authorization of
				appropriations.
					Subtitle D—Snake River Birds of Prey
				National Conservation Area
					Sec. 231. Snake River Birds of Prey
				National Conservation Area.
					Subtitle E—Rio Puerco Watershed
				Management Program
					Sec. 241. Rio Puerco Watershed Management
				Program.
					Subtitle F—Land conveyances and
				exchanges
					Sec. 251. Pima County, Arizona, land
				exchange.
					Sec. 252. Southern Nevada limited
				transition area conveyance.
					Sec. 253. Nevada Cancer Institute land
				conveyance.
					Sec. 254. Turnabout Ranch land conveyance,
				Utah.
					Sec. 255. Boy Scouts land exchange,
				Utah.
					Sec. 256. Douglas County, Washington, land
				conveyance.
					TITLE III—Forest Service
				authorizations
					Subtitle A—Watershed restoration and
				enhancement
					Sec. 301. Watershed restoration and
				enhancement agreements.
					Subtitle B—Wildland firefighter
				safety
					Sec. 311. Wildland firefighter
				safety.
					Subtitle C—Wyoming range
					Sec. 321. Definitions.
					Sec. 322. Withdrawal of certain land in
				the Wyoming range.
					Sec. 323. Acceptance of the donation of
				valid existing mining or leasing rights in the Wyoming range.
					Subtitle D—Land conveyances and
				exchanges
					Sec. 331. Land conveyance to City of
				Coffman Cove, Alaska.
					Sec. 332. Beaverhead-Deerlodge National
				Forest land conveyance, Montana.
					Sec. 333. Santa Fe National Forest; Pecos
				National Historical Park Land Exchange.
					Sec. 334. Santa Fe National Forest Land
				Conveyance, New Mexico.
					Sec. 335. Kittitas County, Washington land
				conveyance.
					Sec. 336. Mammoth Community Water District
				use restrictions.
					TITLE IV—Forest Landscape
				Restoration
					Sec. 401. Purpose.
					Sec. 402. Definitions.
					Sec. 403. Collaborative Forest Landscape
				Restoration Program.
					Sec. 404. Authorization of
				appropriations.
					TITLE V—Rivers and trails
					Subtitle A—Additions to the National Wild
				and Scenic Rivers System
					Sec. 501. Fossil Creek,
				Arizona.
					Sec. 502. Snake River Headwaters,
				Wyoming.
					Sec. 503. Taunton River,
				Massachusetts.
					Subtitle B—Additions to the National
				Trails System
					Sec. 511. Arizona National Scenic
				Trail.
					Sec. 512. New England National Scenic
				Trail.
					Sec. 513. Ice Age Floods National Geologic
				Trail.
					Sec. 514. Washington-Rochambeau
				Revolutionary Route National Historic Trail.
					Subtitle C—National Trail System
				Amendments
					Sec. 521. National Trails System willing
				seller authority.
					Sec. 522. Revision of feasibility and
				suitability studies of existing national historic trails.
					TITLE VI—Department of the Interior
				authorizations
					Subtitle A—National Parks and Federal
				Recreational Lands Pass discount
					Sec. 601. National Parks and Federal
				Recreational Lands Pass for eligible individuals.
					Subtitle B—Competitive status for Federal
				employees in Alaska
					Sec. 611. Competitive status for certain
				Federal employees in the State of Alaska.
					Subtitle C—National Tropical Botanical
				Garden
					Sec. 621. Authorization of appropriations
				for National Tropical Botanical Garden.
					Subtitle D—Management of the Baca
				National Wildlife Refuge
					Sec. 631. Baca National Wildlife
				Refuge.
					Subtitle E—Paleontological resources
				preservation
					Sec. 641. Definitions.
					Sec. 642. Management.
					Sec. 643. Public awareness and education
				program.
					Sec. 644. Collection of paleontological
				resources.
					Sec. 645. Curation of
				resources.
					Sec. 646. Prohibited acts; criminal
				penalties.
					Sec. 647. Civil penalties.
					Sec. 648. Rewards and
				forfeiture.
					Sec. 649. Confidentiality.
					Sec. 650. Regulations.
					Sec. 651. Savings provisions.
					Sec. 652. Authorization of
				appropriations.
					TITLE VII—National Park Service
				authorizations
					Subtitle A—Additions to the National Park
				System
					Sec. 701. Paterson Great Falls National
				Historical Park, New Jersey.
					Sec. 702. Thomas Edison National
				Historical Park, New Jersey.
					Subtitle B—Amendments to existing units
				of the National Park System
					Sec. 711. Funding for Keweenaw National
				Historical Park.
					Sec. 712. Location of visitor and
				administrative facilities for Weir Farm National Historic Site.
					Sec. 713. Little River Canyon National
				Preserve boundary expansion.
					Sec. 714. Hopewell Culture National
				Historical Park boundary expansion.
					Sec. 715. Jean Lafitte National Historical
				Park and Preserve boundary adjustment.
					Sec. 716. Minute Man National Historical
				Park.
					Sec. 717. Everglades National
				Park.
					Sec. 718. Kalaupapa National Historical
				Park.
					Sec. 719. Boston Harbor Islands National
				Recreation Area.
					Subtitle C—Special Resource
				Studies
					Sec. 721. William Jefferson Clinton
				Birthplace Home National Historic Site.
					Sec. 722. Walnut Canyon study.
					Sec. 723. Tule Lake Segregation Center,
				California.
					Sec. 724. Estate Grange, St.
				Croix.
					Sec. 725. Harriet Beecher Stowe House,
				Maine.
					Sec. 726. Shepherdstown battlefield, West
				Virginia.
					Sec. 727. Green McAdoo School,
				Tennessee.
					Sec. 728. Harry S Truman Birthplace,
				Missouri.
					Sec. 729. Battle of Matewan special
				resource study.
					Sec. 730. Butterfield Overland
				Trail.
					Subtitle D—Program
				authorizations
					Sec. 741. American Battlefield Protection
				Program.
					Sec. 742. Preserve America
				Program.
					Sec. 743. Save America's Treasures
				Program.
					Subtitle E—Advisory
				Commission
					Sec. 744. Na Hoa Pili O Kaloko-Honokohau
				Advisory Commission.
					TITLE VIII—National Heritage
				Areas
					Subtitle A—National Heritage Area
				program
					Sec. 801. Purposes.
					Sec. 802. Definitions.
					Sec. 803. National Heritage Areas
				system.
					Sec. 804. Studies.
					Sec. 805. Designation of National Heritage
				Areas.
					Sec. 806. Management plans.
					Sec. 807. Evaluation; report.
					Sec. 808. Local coordinating
				entities.
					Sec. 809. Relationship to other Federal
				agencies.
					Sec. 810. Private property and regulatory
				protections.
					Sec. 811. Partnership support.
					Sec. 812. Authorization of
				appropriations.
					Subtitle B—Designation of National
				Heritage Areas
					Sec. 821. Sangre de Cristo National
				Heritage Area, Colorado.
					Sec. 822. Cache La Poudre River National
				Heritage Area, Colorado.
					Sec. 823. South Park National Heritage
				Area, Colorado.
					Sec. 824. Northern Plains National
				Heritage Area, North Dakota.
					Sec. 825. Baltimore National Heritage
				Area, Maryland.
					Sec. 826. Freedom’s Way National Heritage
				Area, Massachusetts and New Hampshire.
					Sec. 827. Mississippi Hills National
				Heritage Area.
					Sec. 828. Mississippi Delta National
				Heritage Area.
					Sec. 829. Muscle Shoals National Heritage
				Area, Alabama.
					Sec. 830. Santa Cruz Valley National
				Heritage Area, Arizona.
					Subtitle C—Studies
					Sec. 841. Chattahoochee Trace, Alabama and
				Georgia.
					Sec. 842. Northern Neck,
				Virginia.
					Subtitle D—Amendments relating to
				National Heritage Corridors
					Sec. 851. Quinebaug and Shetucket Rivers
				Valley National Heritage Corridor.
					Sec. 852. Delaware And Lehigh National
				Heritage Corridor.
					Sec. 853. Erie Canalway National Heritage
				Corridor.
					Sec. 854. John H. Chafee Blackstone River
				Valley National Heritage Corridor.
					TITLE IX—Bureau of Reclamation
				Authorizations 
					Subtitle A—Feasibility
				studies
					Sec. 901. Snake, Boise, and Payette River
				systems, Idaho.
					Sec. 902. Sierra Vista Subwatershed,
				Arizona.
					Subtitle B—Project
				authorizations
					Sec. 911. Tumalo Irrigation District Water
				Conservation Project, Oregon.
					Sec. 912. Madera Water Supply Enhancement
				Project, California.
					Sec. 913. Eastern New Mexico Rural Water
				System project, New Mexico.
					Sec. 914. Rancho Cailfornia Water District
				project, California.
					Subtitle C—Title transfers and
				clarifications
					Sec. 921. Transfer of McGee Creek pipeline
				and facilities.
					Sec. 922. Albuquerque Biological Park, New
				Mexico, title clarification.
					Subtitle D—San Gabriel Basin Restoration
				Fund
					Sec. 931. Restoration Fund.
					Subtitle E—Lower Colorado River
				Multi-Species Conservation Program
					Sec. 941. Definitions.
					Sec. 942. Implementation and water
				accounting.
					Sec. 943. Enforceability of program
				documents.
					Sec. 944. Authorization of
				appropriations.
					TITLE X—Water settlements
					Subtitle A—San Joaquin River Restoration
				Settlement
					Part I—San Joaquin River Restoration
				Settlement Act
					Sec. 1001. Short title.
					Sec. 1002. Purpose.
					Sec. 1003. Definitions.
					Sec. 1004. Implementation of
				settlement.
					Sec. 1005. Acquisition and disposal of
				property; title to facilities.
					Sec. 1006. Compliance with applicable
				law.
					Sec. 1007. Compliance with Central Valley
				Project Improvement Act.
					Sec. 1008. No private right of
				action.
					Sec. 1009. Appropriations; Settlement
				Fund.
					Sec. 1010. Repayment contracts and
				acceleration of repayment of construction costs.
					Sec. 1011. California Central Valley
				Spring Run Chinook salmon.
					Part II—Study to develop water plan;
				report
					Sec. 1021. Study to develop water plan;
				report.
					Part III—Friant division
				improvements
					Sec. 1031. Federal facility
				improvements.
					Sec. 1032. Financial assistance for local
				projects.
					Sec. 1033. Authorization of
				appropriations.
					Subtitle B—Northwestern New Mexico rural
				water projects
					Sec. 1041. Short title.
					Sec. 1042. Definitions.
					Sec. 1043. Compliance with environmental
				laws.
					Sec. 1044. No reallocation of
				costs.
					Sec. 1045. Interest rate.
					Part I—Amendments to the Colorado River
				Storage Project Act and Public Law 87–483
					Sec. 1051. Amendments to the Colorado
				River Storage Project Act.
					Sec. 1052. Amendments to Public Law
				87–483.
					Sec. 1053. Effect on Federal water
				law.
					Part II—Reclamation Water Settlements Fund
				
					Sec. 1061. Reclamation Water Settlements
				Fund.
					Part III—Navajo-Gallup Water Supply
				Project
					Sec. 1071. Purposes.
					Sec. 1072. Authorization of Navajo-Gallup
				Water Supply Project.
					Sec. 1073. Delivery and use of
				Navajo-Gallup Water Supply Project water.
					Sec. 1074. Project contracts.
					Sec. 1075. Navajo Nation Municipal
				Pipeline.
					Sec. 1076. Authorization of conjunctive
				use wells.
					Sec. 1077. San Juan River Navajo
				Irrigation Projects.
					Sec. 1078. Other irrigation
				projects.
					Sec. 1079. Authorization of
				appropriations.
					Part IV—Navajo Nation water
				rights
					Sec. 1081. Agreement.
					Sec. 1082. Trust Fund.
					Sec. 1083. Waivers and
				releases.
					Sec. 1084. Water rights held in
				trust.
					TITLE XI—United States Geological Survey
				Authorizations
					Sec. 1101. Reauthorization of the National
				Geologic Mapping Act of 1992.
					Sec. 1102. New Mexico water resources
				study.
					TITLE XII—Miscellaneous
					Sec. 1201. Management and distribution of
				North Dakota trust funds.
					Sec. 1202. Amendments to the Fisheries
				Restoration and Irrigation Mitigation Act of 2000.
					Sec. 1203. Amendments to the Alaska
				Natural Gas Pipeline Act.
					Sec. 1204. Additional Assistant Secretary
				for Department of Energy.
				
			IAdditions to the
			 National Wilderness Preservation System
			AWild Monongahela
			 Wilderness
				101.Designation of
			 wilderness, Monongahela National Forest, West Virginia
					(a)DesignationIn
			 furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the
			 following Federal lands within the Monongahela National Forest in the State of
			 West Virginia are designated as wilderness and as either a new component of the
			 National Wilderness Preservation System or as an addition to an existing
			 component of the National Wilderness Preservation System:
						(1)Certain Federal land comprising
			 approximately 5,144 acres, as generally depicted on the map entitled Big
			 Draft Proposed Wilderness and dated March 11, 2008, which shall be
			 known as the Big Draft Wilderness.
						(2)Certain Federal land comprising
			 approximately 11,951 acres, as generally depicted on the map entitled
			 Cranberry Expansion Proposed Wilderness and dated March 11,
			 2008, which shall be added to and administered as part of the Cranberry
			 Wilderness designated by section 1(1) of Public Law 97–466 (96 Stat.
			 2538).
						(3)Certain Federal land comprising
			 approximately 7,156 acres, as generally depicted on the map entitled
			 Dolly Sods Expansion Proposed Wilderness and dated March 11,
			 2008, which shall be added to and administered as part of the Dolly Sods
			 Wilderness designated by section 3(a)(13) of Public Law 93–622 (88 Stat.
			 2098).
						(4)Certain Federal land comprising
			 approximately 698 acres, as generally depicted on the map entitled Otter
			 Creek Expansion Proposed Wilderness and dated March 11, 2008, which
			 shall be added to and administered as part of the Otter Creek Wilderness
			 designated by section 3(a)(14) of Public Law 93–622 (88 Stat. 2098).
						(5)Certain Federal land comprising
			 approximately 6,792 acres, as generally depicted on the map entitled
			 Roaring Plains Proposed Wilderness and dated March 11, 2008,
			 which shall be known as the “Roaring Plains West Wilderness”.
						(6)Certain Federal land comprising
			 approximately 6,030 acres, as generally depicted on the map entitled
			 Spice Run Proposed Wilderness and dated March 11, 2008, which
			 shall be known as the Spice Run Wilderness.
						(b)Maps and legal
			 description
						(1)Filing and
			 availabilityAs soon as
			 practicable after the date of the enactment of this Act, the Secretary of
			 Agriculture, acting through the Chief of the Forest Service, shall file with
			 the Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a map and legal
			 description of each wilderness area designated or expanded by subsection (a).
			 The maps and legal descriptions shall be on file and available for public
			 inspection in the office of the Chief of the Forest Service and the office of
			 the Supervisor of the Monongahela National Forest.
						(2)Force and
			 effectThe maps and legal descriptions referred to in this
			 subsection shall have the same force and effect as if included in this
			 subtitle, except that the Secretary may correct errors in the maps and
			 descriptions.
						(c)AdministrationSubject to valid existing rights, the
			 Federal lands designated as wilderness by subsection (a) shall be administered
			 by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.). The Secretary may continue to authorize the competitive running event
			 permitted from 2003 through 2007 in the vicinity of the boundaries of the Dolly
			 Sods Wilderness addition designated by paragraph (3) of subsection (a) and the
			 Roaring Plains West Wilderness Area designated by paragraph (5) of such
			 subsection, in a manner compatible with the preservation of such areas as
			 wilderness.
					(d)Effective date
			 of wilderness actWith respect to the Federal lands designated as
			 wilderness by subsection (a), any reference in the Wilderness Act (16 U.S.C.
			 1131 et seq.) to the effective date of the Wilderness Act shall be deemed to be
			 a reference to the date of the enactment of this Act.
					(e)Fish and
			 wildlifeAs provided in section 4(d)(7) of the Wilderness Act (16
			 U.S.C. 1133(d)(7)), nothing in this section affects the jurisdiction or
			 responsibility of the State of West Virginia with respect to wildlife and
			 fish.
					102.Boundary
			 adjustment, Laurel Fork South Wilderness, Monongahela National Forest
					(a)Boundary
			 adjustmentThe boundary of
			 the Laurel Fork South Wilderness designated by section 1(3) of Public Law
			 97–466 (96 Stat. 2538) is modified to exclude two parcels of land, as generally
			 depicted on the map entitled Monongahela National Forest Laurel Fork
			 South Wilderness Boundary Modification and dated March 11, 2008, and
			 more particularly described according to the site-specific maps and legal
			 descriptions on file in the office of the Forest Supervisor, Monongahela
			 National Forest. The general map shall be on file and available for public
			 inspection in the Office of the Chief of the Forest Service.
					(b)ManagementFederally owned land delineated on the maps
			 referred to in subsection (a) as the Laurel Fork South Wilderness, as modified
			 by such subsection, shall continue to be administered by the Secretary of
			 Agriculture in accordance with Wilderness Act (16 U.S.C. 1131 et seq.).
					103.Monongahela
			 National Forest boundary confirmation
					(a)In
			 generalThe boundary of the
			 Monongahela National Forest is confirmed to include the tracts of land as
			 generally depicted on the map entitled Monongahela National Forest
			 Boundary Confirmation and dated March 13, 2008, and all Federal lands
			 under the jurisdiction of the Secretary of Agriculture, acting through the
			 Chief of the Forest Service, encompassed within such boundary shall be managed
			 under the laws and regulations pertaining to the National Forest System.
					(b)Land and water
			 conservation fundFor the purposes of section 7 of the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the
			 boundaries of the Monongahela National Forest, as confirmed by subsection (a),
			 shall be considered to be the boundaries of the Monongahela National Forest as
			 of January 1, 1965.
					104.Enhanced Trail
			 Opportunities
					(a)Plan
						(1)In
			 generalThe Secretary of Agriculture, in consultation with
			 interested parties, shall develop a plan to provide for enhanced nonmotorized
			 recreation trail opportunities on lands not designated as wilderness within the
			 Monongahela National Forest.
						(2)Nonmotorized
			 recreation trail definedFor the purposes of this subsection, the
			 term “nonmotorized recreation trail” means a trail designed for hiking,
			 bicycling, and equestrian use.
						(b)ReportNot
			 later than two years after the date of the enactment of this Act, the Secretary
			 of Agriculture shall submit to Congress a report on the implementation of the
			 plan required under subsection (a), including the identification of priority
			 trails for development.
					(c)Consideration of
			 Conversion of Forest Roads to Recreational UsesIn considering
			 possible closure and decommissioning of a Forest Service road within the
			 Monongahela National Forest after the date of the enactment of this Act, the
			 Secretary of Agriculture, in accordance with applicable law, may consider
			 converting the road to nonmotorized uses to enhance recreational opportunities
			 within the Monongahela National Forest.
					BVirginia Ridge
			 and Valley Wilderness
				111.DefinitionsIn this subtitle:
					(1)Scenic
			 areasThe term scenic areas means the Seng
			 Mountain National Scenic Area and the Bear Creek National Scenic Area.
					(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
					112.Designation of additional National Forest
			 System land in Jefferson National Forest, Virginia, as wilderness or a
			 wilderness study area
					(a)Designation of wildernessSection 1 of Public Law 100–326 (16 U.S.C.
			 1132 note; 102 Stat. 584, 114 Stat. 2057), is amended—
						(1)in the matter preceding paragraph (1), by
			 striking System— and inserting System:;
						(2)by striking certain each
			 place it appears and inserting Certain;
						(3)in each of paragraphs (1) through (6), by
			 striking the semicolon at the end and inserting a period;
						(4)in paragraph (7), by striking ;
			 and and inserting a period; and
						(5)by adding at the end the following:
							
								(9)Certain land in the Jefferson National
				Forest comprising approximately 3,743 acres, as generally depicted on the map
				entitled Brush Mountain and Brush Mountain East and dated May 5,
				2008, which shall be known as the Brush Mountain East
				Wilderness.
								(10)Certain land in the Jefferson National
				Forest comprising approximately 4,794 acres, as generally depicted on the map
				entitled Brush Mountain and Brush Mountain East and dated May 5,
				2008, which shall be known as the Brush Mountain
				Wilderness.
								(11)Certain land in the Jefferson National
				Forest comprising approximately 4,223 acres, as generally depicted on the map
				entitled Seng Mountain and Raccoon Branch and dated April 28,
				2008, which shall be known as the Raccoon Branch
				Wilderness.
								(12)Certain land in the Jefferson National
				Forest comprising approximately 3,270 acres, as generally depicted on the map
				entitled Stone Mountain and dated April 28, 2008, which shall be
				known as the Stone Mountain Wilderness.
								(13)Certain land in the Jefferson National
				Forest comprising approximately 8,470 acres, as generally depicted on the map
				entitled Garden Mountain and Hunting Camp Creek and dated April
				28, 2008, which shall be known as the Hunting Camp Creek
				Wilderness.
								(14)Certain land in the Jefferson National
				Forest comprising approximately 3,291 acres, as generally depicted on the map
				entitled Garden Mountain and Hunting Camp Creek and dated April
				28, 2008, which shall be known as the Garden Mountain
				Wilderness.
								(15)Certain land in the Jefferson National
				Forest comprising approximately 5,476 acres, as generally depicted on the map
				entitled Mountain Lake Additions and dated April 28, 2008, which
				is incorporated in the Mountain Lake Wilderness designated by section 2(6) of
				the Virginia Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law
				98–586).
								(16)Certain land in the Jefferson National
				Forest comprising approximately 308 acres, as generally depicted on the map
				entitled Lewis Fork Addition and Little Wilson Creek Additions
				and dated April 28, 2008, which is incorporated in the Lewis Fork Wilderness
				designated by section 2(3) of the Virginia Wilderness Act of 1984 (16 U.S.C.
				1132 note; Public Law 98–586).
								(17)Certain land in the Jefferson National
				Forest comprising approximately 1,845 acres, as generally depicted on the map
				entitled Lewis Fork Addition and Little Wilson Creek Additions
				and dated April 28, 2008, which is incorporated in the Little Wilson Creek
				Wilderness designated by section 2(5) of the Virginia Wilderness Act of 1984
				(16 U.S.C. 1132 note; Public Law 98–586).
								(18)Certain land in the Jefferson National
				Forest comprising approximately 2,219 acres, as generally depicted on the map
				entitled Shawvers Run Additions and dated April 28, 2008, which
				is incorporated in the Shawvers Run Wilderness designated by paragraph
				(4).
								(19)Certain land in the Jefferson National
				Forest comprising approximately 1,203 acres, as generally depicted on the map
				entitled Peters Mountain Addition and dated April 28, 2008,
				which is incorporated in the Peters Mountain Wilderness designated by section
				2(7) of the Virginia Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law
				98–586).
								(20)Certain land in the Jefferson National
				Forest comprising approximately 263 acres, as generally depicted on the map
				entitled Kimberling Creek Additions and Potential Wilderness
				Area and dated April 28, 2008, which is incorporated in the Kimberling
				Creek Wilderness designated by section 2(2) of the Virginia Wilderness Act of
				1984 (16 U.S.C. 1132 note; Public Law
				98–586).
								.
						(b)Designation of wilderness study
			 areaThe Virginia Wilderness
			 Act of 1984 (16 U.S.C. 1132 note; Public Law 98–586) is amended—
						(1)in the first
			 section, by inserting as after cited; and
						(2)in section 6(a)—
							(A)by striking certain each
			 place it appears and inserting Certain;
							(B)in each of paragraphs (1) and (2), by
			 striking the semicolon at the end and inserting a period;
							(C)in paragraph (3), by striking ;
			 and and inserting a period; and
							(D)by adding at the end the following:
								
									(5)Certain land in the Jefferson National
				Forest comprising approximately 3,226 acres, as generally depicted on the map
				entitled Lynn Camp Creek Wilderness Study Area and dated April
				28, 2008, which shall be known as the Lynn Camp Creek Wilderness Study
				Area.
									.
							113.Designation of Kimberling Creek Potential
			 Wilderness Area, Jefferson National Forest, Virginia
					(a)DesignationIn furtherance of the purposes of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the Jefferson National
			 Forest comprising approximately 349 acres, as generally depicted on the map
			 entitled Kimberling Creek Additions and Potential Wilderness
			 Area and dated April 28, 2008, is designated as a potential wilderness
			 area for incorporation in the Kimberling Creek Wilderness designated by section
			 2(2) of the Virginia Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law
			 98–586).
					(b)ManagementExcept as provided in subsection (c) and
			 subject to valid existing rights, the Secretary shall manage the potential
			 wilderness area in accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.).
					(c)Ecological Restoration
						(1)In generalFor purposes of ecological restoration
			 (including the elimination of nonnative species, removal of illegal, unused, or
			 decommissioned roads, and any other activity necessary to restore the natural
			 ecosystems in the potential wilderness area), the Secretary may use motorized
			 equipment and mechanized transport in the potential wilderness area until the
			 date on which the potential wilderness area is incorporated into the Kimberling
			 Creek Wilderness.
						(2)LimitationTo the maximum extent practicable, the
			 Secretary shall use the minimum tool or administrative practice necessary to
			 accomplish ecological restoration with the least amount of adverse impact on
			 wilderness character and resources.
						(d)Wilderness DesignationThe potential wilderness area shall be
			 designated as wilderness and incorporated in the Kimberling Creek Wilderness on
			 the earlier of—
						(1)the date on which the Secretary publishes
			 in the Federal Register notice that the conditions in the potential wilderness
			 area that are incompatible with the Wilderness Act (16 U.S.C. 1131 et seq.)
			 have been removed; or
						(2)the date that is 5 years after the date of
			 enactment of this Act.
						114.Seng Mountain
			 and Bear Creek Scenic Areas, Jefferson National Forest, Virginia
					(a)EstablishmentThere
			 are designated as National Scenic Areas—
						(1)certain National
			 Forest System land in the Jefferson National Forest, comprising approximately
			 5,192 acres, as generally depicted on the map entitled Seng Mountain and
			 Raccoon Branch and dated April 28, 2008, which shall be known as the
			 Seng Mountain National Scenic Area; and
						(2)certain National
			 Forest System land in the Jefferson National Forest, comprising approximately
			 5,128 acres, as generally depicted on the map entitled Bear
			 Creek and dated April 28, 2008, which shall be known as the Bear
			 Creek National Scenic Area.
						(b)PurposesThe
			 purposes of the scenic areas are—
						(1)to ensure the
			 protection and preservation of scenic quality, water quality, natural
			 characteristics, and water resources of the scenic areas;
						(2)consistent with
			 paragraph (1), to protect wildlife and fish habitat in the scenic areas;
						(3)to protect areas
			 in the scenic areas that may develop characteristics of old-growth forests;
			 and
						(4)consistent with
			 paragraphs (1), (2), and (3), to provide a variety of recreation opportunities
			 in the scenic areas.
						(c)Administration
						(1)In
			 generalThe Secretary shall administer the scenic areas in
			 accordance with—
							(A)this subtitle;
			 and
							(B)the laws
			 (including regulations) generally applicable to the National Forest
			 System.
							(2)Authorized
			 usesThe Secretary shall only allow uses of the scenic areas that
			 the Secretary determines will further the purposes of the scenic areas, as
			 described in subsection (b).
						(d)Management
			 plan
						(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall develop as an amendment to the land and resource
			 management plan for the Jefferson National Forest a management plan for the
			 scenic areas.
						(2)EffectNothing
			 in this subsection requires the Secretary to revise the land and resource
			 management plan for the Jefferson National Forest under section 6 of the Forest
			 and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).
						(e)Roads
						(1)In
			 generalExcept as provided in paragraph (2), after the date of
			 enactment of this Act, no roads shall be established or constructed within the
			 scenic areas.
						(2)LimitationNothing
			 in this subsection denies any owner of private land (or an interest in private
			 land) that is located in a scenic area the right to access the private
			 land.
						(f)Timber
			 harvest
						(1)In
			 generalExcept as provided in paragraphs (2) and (3), no
			 harvesting of timber shall be allowed within the scenic areas.
						(2)ExceptionsThe
			 Secretary may authorize harvesting of timber in the scenic areas if the
			 Secretary determines that the harvesting is necessary to—
							(A)control
			 fire;
							(B)provide for
			 public safety or trail access; or
							(C)control insect
			 and disease outbreaks.
							(3)Firewood for
			 personal useFirewood may be harvested for personal use along
			 perimeter roads in the scenic areas, subject to any conditions that the
			 Secretary may impose.
						(g)Insect and
			 disease outbreaksThe Secretary may control insect and disease
			 outbreaks—
						(1)to maintain
			 scenic quality;
						(2)to prevent tree
			 mortality;
						(3)to reduce hazards
			 to visitors; or
						(4)to protect
			 private land.
						(h)Vegetation
			 managementThe Secretary may engage in vegetation manipulation
			 practices in the scenic areas to maintain the visual quality and wildlife
			 clearings in existence on the date of enactment of this Act.
					(i)Motorized
			 vehicles
						(1)In
			 generalExcept as provided in paragraph (2), motorized vehicles
			 shall not be allowed within the scenic areas.
						(2)ExceptionsThe
			 Secretary may authorize the use of motorized vehicles—
							(A)to carry out
			 administrative activities that further the purposes of the scenic areas, as
			 described in subsection (b);
							(B)to assist
			 wildlife management projects in existence on the date of enactment of this Act;
			 and
							(C)during deer and
			 bear hunting seasons—
								(i)on Forest
			 Development Roads 49410 and 84b; and
								(ii)on the portion
			 of Forest Development Road 6261 designated on the map described in subsection
			 (a)(2) as open seasonally.
								(j)Wildfire
			 suppressionWildfire suppression within the scenic areas shall be
			 conducted—
						(1)in a manner
			 consistent with the purposes of the scenic areas, as described in subsection
			 (b); and
						(2)using such means
			 as the Secretary determines to be appropriate.
						(k)WaterThe
			 Secretary shall administer the scenic areas in a manner that maintains and
			 enhances water quality.
					(l)WithdrawalSubject
			 to valid existing rights, all Federal land in the scenic areas is withdrawn
			 from—
						(1)location, entry,
			 and patent under the mining laws; and
						(2)operation of the
			 mineral leasing and geothermal leasing laws.
						115.Trail plan and
			 development
					(a)Trail
			 planThe Secretary, in consultation with interested parties,
			 shall establish a trail plan to develop—
						(1)in a manner
			 consistent with the Wilderness Act (16 U.S.C. 1131 et seq.), hiking and
			 equestrian trails in the wilderness areas designated by paragraphs (9) through
			 (20) of section 1 of Public Law 100–326 (16 U.S.C. 1132 note) (as added by
			 section 112(a)(5)); and
						(2)nonmotorized
			 recreation trails in the scenic areas.
						(b)Implementation
			 reportNot later than 2 years after the date of enactment of this
			 Act, the Secretary shall submit to Congress a report that describes the
			 implementation of the trail plan, including the identification of priority
			 trails for development.
					(c)Sustainable trail requiredThe Secretary shall develop a sustainable
			 trail, using a contour curvilinear alignment, to provide for nonmotorized
			 travel along the southern boundary of the Raccoon Branch Wilderness established
			 by section 1(11) of Public Law 100–326 (16 U.S.C. 1132 note) (as added by
			 section 112(a)(5)) connecting to Forest Development Road 49352 in Smyth County,
			 Virginia.
					116.Maps and
			 boundary descriptions
					(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file with the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources and the
			 Committee on Agriculture of the House of Representatives maps and boundary
			 descriptions of—
						(1)the scenic
			 areas;
						(2)the wilderness
			 areas designated by paragraphs (9) through (20) of section 1 of Public Law
			 100–326 (16 U.S.C. 1132 note) (as added by section 112(a)(5));
						(3)the wilderness
			 study area designated by section 6(a)(5) of the Virginia Wilderness Act of 1984
			 (16 U.S.C. 1132 note; Public Law 98–586) (as added by section 112(b)(2)(D));
			 and
						(4)the potential
			 wilderness area designated by section 113(a).
						(b)Force and
			 effectThe maps and boundary descriptions filed under subsection
			 (a) shall have the same force and effect as if included in this subtitle,
			 except that the Secretary may correct any minor errors in the maps and boundary
			 descriptions.
					(c)Availability of
			 map and boundary descriptionThe maps and boundary descriptions
			 filed under subsection (a) shall be on file and available for public inspection
			 in the Office of the Chief of the Forest Service.
					(d)ConflictIn
			 the case of a conflict between a map filed under subsection (a) and the acreage
			 of the applicable areas specified in this subtitle, the map shall
			 control.
					117.Effective
			 dateAny reference in the
			 Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of that Act shall
			 be considered to be a reference to the date of enactment of this Act for
			 purposes of administering—
					(1)the wilderness
			 areas designated by paragraphs (9) through (20) of section 1 of Public Law
			 100–326 (16 U.S.C. 1132 note) (as added by section 112(a)(5)); and
					(2)the potential
			 wilderness area designated by section 113(a).
					CMt. Hood
			 Wilderness, Oregon
				121.DefinitionsIn this subtitle:
					(1)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
					(2)StateThe term State means the State
			 of Oregon.
					122.Designation of
			 wilderness areas
					(a)Designation of Lewis and Clark Mount Hood
			 wilderness areasIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following
			 areas in the State of Oregon are designated as wilderness areas and as
			 components of the National Wilderness Preservation System:
						(1)Badger creek wilderness
			 additionsCertain Federal
			 land managed by the Forest Service, comprising approximately 4,140 acres, as
			 generally depicted on the maps entitled Badger Creek Wilderness—Badger
			 Creek Additions and Badger Creek Wilderness—Bonney
			 Butte, dated July 16, 2007, which is incorporated in, and considered to
			 be a part of, the Badger Creek Wilderness, as designated by section 3(3) of the
			 Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 273).
						(2)Bull of the woods wilderness
			 additionCertain Federal land
			 managed by the Forest Service, comprising approximately 10,180 acres, as
			 generally depicted on the map entitled Bull of the Woods Wilderness—Bull
			 of the Woods Additions, dated July 16, 2007, which is incorporated in,
			 and considered to be a part of, the Bull of the Woods Wilderness, as designated
			 by section 3(4) of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98
			 Stat. 273).
						(3)Clackamas wildernessCertain Federal land managed by the Forest
			 Service, comprising approximately 9,470 acres, as generally depicted on the
			 maps entitled Clackamas Wilderness—Big Bottom, Clackamas
			 Wilderness—Clackamas Canyon, Clackamas Wilderness—Memaloose
			 Lake, Clackamas Wilderness—Sisi Butte, and
			 Clackamas Wilderness—South Fork Clackamas, dated July 16, 2007,
			 which shall be known as the Clackamas Wilderness.
						(4)Mark O.
			 Hatfield wilderness additionsCertain Federal land managed by the
			 Forest Service, comprising approximately 25,960 acres, as generally depicted on
			 the maps entitled Mark O. Hatfield Wilderness—Gorge Face and
			 Mark O. Hatfield Wilderness—Larch Mountain, dated July 16, 2007,
			 which is incorporated in, and considered to be a part of, the Mark O. Hatfield
			 Wilderness, as designated by section 3(1) of the Oregon Wilderness Act of 1984
			 (16 U.S.C. 1132 note; 98 Stat. 273).
						(5)Mount Hood wilderness
			 additionsCertain Federal
			 land managed by the Forest Service, comprising approximately 18,450 acres, as
			 generally depicted on the maps entitled Mount Hood Wilderness—Barlow
			 Butte, Mount Hood Wilderness—Elk Cove/Mazama,
			 Mount Hood Wilderness—Richard L. Kohnstamm Memorial Area,
			 Mount Hood Wilderness—Sand Canyon, Mount Hood
			 Wilderness—Sandy Additions, Mount Hood Wilderness—Twin
			 Lakes, and Mount Hood Wilderness—White River, dated July
			 16, 2007, and the map entitled Mount Hood Wilderness—Cloud Cap,
			 dated July 20, 2007, which is incorporated in, and considered to be a part of,
			 the Mount Hood Wilderness, as designated under section 3(a) of the Wilderness
			 Act (16 U.S.C. 1132(a)) and enlarged by section 3(d) of the Endangered American
			 Wilderness Act of 1978 (16 U.S.C. 1132 note; 92 Stat. 43).
						(6)Roaring river wildernessCertain Federal land managed by the Forest
			 Service, comprising approximately 36,550 acres, as generally depicted on the
			 map entitled Roaring River Wilderness—Roaring River Wilderness,
			 dated July 16, 2007, which shall be known as the Roaring River
			 Wilderness.
						(7)Salmon-huckleberry wilderness
			 additionsCertain Federal
			 land managed by the Forest Service, comprising approximately 16,620 acres, as
			 generally depicted on the maps entitled Salmon-Huckleberry
			 Wilderness—Alder Creek Additions, Salmon-Huckleberry
			 Wilderness—Eagle Creek Addition, Salmon-Huckleberry
			 Wilderness—Hunchback Mountain, Salmon-Huckleberry
			 Wilderness—Inch Creek, Salmon-Huckleberry Wilderness—Mirror
			 Lake, and Salmon-Huckleberry Wilderness—Salmon River
			 Meadows, dated July 16, 2007, which is incorporated in, and considered
			 to be a part of, the Salmon-Huckleberry Wilderness, as designated by section
			 3(2) of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat.
			 273).
						(8)Lower white river wildernessCertain Federal land managed by the Forest
			 Service and Bureau of Land Management, comprising approximately 2,870 acres, as
			 generally depicted on the map entitled Lower White River
			 Wilderness—Lower White River, dated July 16, 2007, which shall be known
			 as the Lower White River Wilderness.
						(b)Richard L. Kohnstamm Memorial
			 AreaCertain Federal land
			 managed by the Forest Service, as generally depicted on the map entitled
			 Mount Hood Wilderness—Richard L. Kohnstamm Memorial Area, dated
			 July 16, 2007, is designated as the Richard L. Kohnstamm Memorial
			 Area.
					(c)Potential
			 wilderness area; additions to wilderness areas
						(1)Roaring river
			 potential wilderness area
							(A)In
			 generalIn furtherance of the purposes of the Wilderness Act (16
			 U.S.C. 1131 et seq.), certain Federal land managed by the Forest Service,
			 comprising approximately 900 acres identified as Potential
			 Wilderness on the map entitled Roaring River Wilderness,
			 dated July 16, 2007, is designated as a potential wilderness area.
							(B)ManagementThe
			 potential wilderness area designated by subparagraph (A) shall be managed in
			 accordance with section 4 of the Wilderness Act (16 U.S.C. 1133).
							(C)Designation as
			 wildernessOn the date on which the Secretary publishes in the
			 Federal Register notice that the conditions in the potential wilderness area
			 designated by subparagraph (A) are compatible with the Wilderness Act (16
			 U.S.C. 1131 et seq.), the potential wilderness shall be—
								(i)designated as
			 wilderness and as a component of the National Wilderness Preservation System;
			 and
								(ii)incorporated
			 into the Roaring River Wilderness designated by subsection (a)(6).
								(2)Addition to the
			 Mount Hood WildernessOn completion of the land exchange under
			 section 126(a)(2), certain Federal land managed by the Forest Service,
			 comprising approximately 1,710 acres, as generally depicted on the map entitled
			 Mount Hood Wilderness—Tilly Jane, dated July 20, 2007, shall be
			 incorporated in, and considered to be a part of, the Mount Hood Wilderness, as
			 designated under section 3(a) of the Wilderness Act (16 U.S.C. 1132(a)) and
			 enlarged by section 3(d) of the Endangered American Wilderness Act of 1978 (16
			 U.S.C. 1132 note; 92 Stat. 43) and subsection (a)(5).
						(3)Addition to the
			 Salmon-Huckleberry WildernessOn acquisition by the United
			 States, the approximately 160 acres of land identified as Land to be
			 acquired by USFS on the map entitled Hunchback Mountain Land
			 Exchange, Clackamas County, dated June 2006, shall be incorporated in,
			 and considered to be a part of, the Salmon-Huckleberry Wilderness, as
			 designated by section 3(2) of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132
			 note; 98 Stat. 273) and enlarged by subsection (a)(7).
						(d)Maps and legal descriptions
						(1)In GeneralAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall file a map and a legal description
			 of each wilderness area and potential wilderness area designated by this
			 section, with—
							(A)the Committee on Energy and Natural
			 Resources of the Senate; and
							(B)the Committee on Natural Resources of the
			 House of Representatives.
							(2)Force of LawThe maps and legal descriptions filed under
			 paragraph (1) shall have the same force and effect as if included in this
			 subtitle, except that the Secretary may correct typographical errors in the
			 maps and legal descriptions.
						(3)Public AvailabilityEach map and legal description filed under
			 paragraph (1) shall be on file and available for public inspection in the
			 appropriate offices of the Forest Service and Bureau of Land Management.
						(4)Description of landThe boundaries of the areas designated as
			 wilderness by subsection (a) that are immediately adjacent to a utility
			 right-of-way or a Federal Energy Regulatory Commission project boundary shall
			 be 100 feet from the boundary of the right-of-way or the project
			 boundary.
						(e)Administration
						(1)In GeneralSubject to valid existing rights, each area
			 designated as wilderness by this section shall be administered by the Secretary
			 that has jurisdiction over the land within the wilderness, in accordance with
			 the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
							(A)any reference in that Act to the effective
			 date shall be considered to be a reference to the date of enactment of this
			 Act; and
							(B)any reference in that Act to the Secretary
			 of Agriculture shall be considered to be a reference to the Secretary that has
			 jurisdiction over the land within the wilderness.
							(2)Incorporation of Acquired Land and
			 InterestsAny land within the
			 boundary of a wilderness area designated by this section that is acquired by
			 the United States shall—
							(A)become part of the wilderness area in which
			 the land is located; and
							(B)be managed in accordance with this section,
			 the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable
			 law.
							(f)Buffer zones
						(1)In GeneralAs provided in the Oregon Wilderness Act of
			 1984 (16 U.S.C. 1132 note; Public Law 98–328), Congress does not intend for
			 designation of wilderness areas in the State under this section to lead to the
			 creation of protective perimeters or buffer zones around each wilderness
			 area.
						(2)Activities or Uses up to
			 BoundariesThe fact that
			 nonwilderness activities or uses can be seen or heard from within a wilderness
			 area shall not, of itself, preclude the activities or uses up to the boundary
			 of the wilderness area.
						(g)Fish and wildlifeNothing in this section affects the
			 jurisdiction or responsibilities of the State with respect to fish and
			 wildlife.
					(h)Fire, insects, and diseasesAs provided in section 4(d)(1) of the
			 Wilderness Act (16 U.S.C. 1133(d)(1)), within the wilderness areas designated
			 by this section, the Secretary that has jurisdiction over the land within the
			 wilderness (referred to in this subsection as the Secretary) may
			 take such measures as are necessary to control fire, insects, and diseases,
			 subject to such terms and conditions as the Secretary determines to be
			 desirable and appropriate.
					(i)WithdrawalSubject to valid rights in existence on the
			 date of enactment of this Act, the Federal land designated as wilderness by
			 this section is withdrawn from all forms of—
						(1)entry, appropriation, or disposal under the
			 public land laws;
						(2)location, entry, and patent under the
			 mining laws; and
						(3)disposition under all laws pertaining to
			 mineral and geothermal leasing or mineral materials.
						123.Designation of
			 streams for wild and scenic river protection in the Mount Hood area
					(a)Wild and Scenic River designations, Mount
			 Hood National Forest
						(1)In generalSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
							
								(171)South Fork Clackamas RiverThe 4.2-mile segment of the South Fork
				Clackamas River from its confluence with the East Fork of the South Fork
				Clackamas to its confluence with the Clackamas River, to be administered by the
				Secretary of Agriculture as a wild river.
								(172)Eagle CreekThe 8.3-mile segment of Eagle Creek from
				its headwaters to the Mount Hood National Forest boundary, to be administered
				by the Secretary of Agriculture as a wild river.
								(173)Middle Fork Hood RiverThe 3.7-mile segment of the Middle Fork
				Hood River from the confluence of Clear and Coe Branches to the north section
				line of section 11, township 1 south, range 9 east, to be administered by the
				Secretary of Agriculture as a scenic river.
								(174)South Fork Roaring RiverThe 4.6-mile segment of the South Fork
				Roaring River from its headwaters to its confluence with Roaring River, to be
				administered by the Secretary of Agriculture as a wild river.
								(175)Zig Zag RiverThe 4.3-mile segment of the Zig Zag River
				from its headwaters to the Mount Hood Wilderness boundary, to be administered
				by the Secretary of Agriculture as a wild river.
								(176)Fifteenmile Creek
									(A)In generalThe 11.1-mile segment of Fifteenmile Creek
				from its source at Senecal Spring to the southern edge of the northwest quarter
				of the northwest quarter of section 20, township 2 south, range 12 east, to be
				administered by the Secretary of Agriculture in the following classes:
										(i)The 2.6-mile segment from its source at
				Senecal Spring to the Badger Creek Wilderness boundary, as a wild river.
										(ii)The 0.4-mile segment from the Badger Creek
				Wilderness boundary to the point 0.4 miles downstream, as a scenic
				river.
										(iii)The 7.9-mile segment from the point 0.4
				miles downstream of the Badger Creek Wilderness boundary to the western edge of
				section 20, township 2 south, range 12 east as a wild river.
										(iv)The 0.2-mile segment from the western edge
				of section 20, township 2 south, range 12 east, to the southern edge of the
				northwest quarter of the northwest quarter of section 20, township 2 south,
				range 12 east as a scenic river.
										(B)InclusionsNotwithstanding section 3(b), the lateral
				boundaries of both the wild river area and the scenic river area along
				Fifteenmile Creek shall include an average of not more than 640 acres per mile
				measured from the ordinary high water mark on both sides of the river.
									(177)East Fork Hood RiverThe 13.5-mile segment of the East Fork Hood
				River from Oregon State Highway 35 to the Mount Hood National Forest boundary,
				to be administered by the Secretary of Agriculture as a recreational
				river.
								(178)Collawash RiverThe 17.8-mile segment of the Collawash
				River from the headwaters of the East Fork Collawash to the confluence of the
				mainstream of the Collawash River with the Clackamas River, to be administered
				by the Secretary of Agriculture in the following classes:
									(A)The 11.0-mile segment from the headwaters
				of the East Fork Collawash River to Buckeye Creek, as a scenic river.
									(B)The 6.8-mile segment from Buckeye Creek to
				the Clackamas River, as a recreational river.
									(179)Fish CreekThe 13.5-mile segment of Fish Creek from
				its headwaters to the confluence with the Clackamas River, to be administered
				by the Secretary of Agriculture as a recreational
				river.
								.
						(2)EffectThe
			 amendments made by paragraph (1) do not affect valid existing water
			 rights.
						(b)Protection for Hood River,
			 OregonSection 13(a)(4) of
			 the Columbia River Gorge National Scenic Area Act (16 U.S.C.
			 544k(a)(4)) is amended by striking for a period not to exceed twenty
			 years from the date of enactment of this Act,.
					124.Mount Hood
			 National Recreation Area
					(a)DesignationTo provide for the protection,
			 preservation, and enhancement of recreational, ecological, scenic, cultural,
			 watershed, and fish and wildlife values, there is established the Mount Hood
			 National Recreation Area within the Mount Hood National Forest.
					(b)BoundaryThe
			 Mount Hood National Recreation Area shall consist of certain Federal land
			 managed by the Forest Service and Bureau of Land Management, comprising
			 approximately 34,550 acres, as generally depicted on the maps entitled
			 National Recreation Areas—Mount Hood NRA, “National Recreation
			 Areas—Fifteenmile Creek NRA”, and National Recreation Areas—Shellrock
			 Mountain, dated February 2007.
					(c)Map and legal
			 description
						(1)Submission of
			 legal descriptionAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall file a map and a legal description
			 of the Mount Hood National Recreation Area with—
							(A)the Committee on
			 Energy and Natural Resources of the Senate; and
							(B)the Committee on
			 Natural Resources of the House of Representatives.
							(2)Force of
			 lawThe map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this subtitle, except that the
			 Secretary may correct typographical errors in the map and the legal
			 description.
						(3)Public
			 availabilityThe map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the appropriate
			 offices of the Forest Service.
						(d)Administration
						(1)In
			 generalThe Secretary
			 shall—
							(A)administer the Mount Hood National
			 Recreation Area—
								(i)in accordance with the laws (including
			 regulations) and rules applicable to the National Forest System; and
								(ii)consistent with the purposes described in
			 subsection (a); and
								(B)only allow uses of the Mount Hood National
			 Recreation Area that are consistent with the purposes described in subsection
			 (a).
							(2)Applicable
			 lawAny portion of a wilderness area designated by section 122
			 that is located within the Mount Hood National Recreation Area shall be
			 administered in accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.).
						(e)TimberThe cutting, sale, or removal of timber
			 within the Mount Hood National Recreation Area may be permitted—
						(1)to the extent necessary to improve the
			 health of the forest in a manner that—
							(A)maximizes the retention of large
			 trees—
								(i)as appropriate to the forest type;
			 and
								(ii)to the extent that the trees promote stands
			 that are fire-resilient and healthy;
								(B)improves the habitats of threatened,
			 endangered, or sensitive species; or
							(C)maintains or restores the composition and
			 structure of the ecosystem by reducing the risk of uncharacteristic
			 wildfire;
							(2)to accomplish an approved management
			 activity in furtherance of the purposes established by this section, if the
			 cutting, sale, or removal of timber is incidental to the management activity;
			 or
						(3)for de minimus personal or administrative
			 use within the Mount Hood National Recreation Area, where such use will not
			 impair the purposes established by this section.
						(f)Road constructionNo new or temporary roads shall be
			 constructed or reconstructed within the Mount Hood National Recreation Area
			 except as necessary—
						(1)to protect the health and safety of
			 individuals in cases of an imminent threat of flood, fire, or any other
			 catastrophic event that, without intervention, would cause the loss of life or
			 property;
						(2)to conduct environmental cleanup required
			 by the United States;
						(3)to allow for the exercise of reserved or
			 outstanding rights provided for by a statute or treaty;
						(4)to prevent irreparable resource damage by
			 an existing road; or
						(5)to rectify a hazardous road
			 condition.
						(g)WithdrawalSubject
			 to valid existing rights, all Federal land within the Mount Hood National
			 Recreation Area is withdrawn from—
						(1)all forms of
			 entry, appropriation, or disposal under the public land laws;
						(2)location, entry,
			 and patent under the mining laws; and
						(3)disposition under
			 all laws relating to mineral and geothermal leasing.
						(h)Transfer of
			 administrative jurisdiction
						(1)In
			 generalAdministrative jurisdiction over the Federal land
			 described in paragraph (2) is transferred from the Bureau of Land Management to
			 the Forest Service.
						(2)Description of
			 landThe land referred to in paragraph (1) is the approximately
			 130 acres of land administered by the Bureau of Land Management within or
			 adjacent to the Mount Hood National Recreation Area that is identified as
			 BLM Lands on the map entitled National Recreation
			 Areas—Shellrock Mountain, dated February 2007.
						125.Protections
			 for Crystal Springs, Upper Big Bottom, and Cultus Creek
					(a)Crystal Springs
			 Watershed Special Resources Management Unit
						(1)Establishment
							(A)In
			 generalOn completion of the land exchange under section
			 126(a)(2), there shall be established a special resources management unit in
			 the State consisting of certain Federal land managed by the Forest Service, as
			 generally depicted on the map entitled Crystal Springs Watershed Special
			 Resources Management Unit, dated June 2006 (referred to in this
			 subsection as the map), to be known as the Crystal
			 Springs Watershed Special Resources Management Unit (referred to in
			 this subsection as the Management Unit).
							(B)Exclusion of Certain LandThe Management Unit does not include any
			 National Forest System land otherwise covered by subparagraph (A) that is
			 designated as wilderness by section 122.
							(C)Withdrawal
								(i)In
			 generalSubject to valid rights in existence on the date of
			 enactment of this Act, the Federal land designated as the Management Unit is
			 withdrawn from all forms of—
									(I)entry,
			 appropriation, or disposal under the public land laws;
									(II)location, entry,
			 and patent under the mining laws; and
									(III)disposition
			 under all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
									(ii)ExceptionClause
			 (i)(I) does not apply to the parcel of land generally depicted as HES
			 151 on the map.
								(2)PurposesThe
			 purposes of the Management Unit are—
							(A)to ensure the
			 protection of the quality and quantity of the Crystal Springs watershed as a
			 clean drinking water source for the residents of Hood River County, Oregon;
			 and
							(B)to allow visitors
			 to enjoy the special scenic, natural, cultural, and wildlife values of the
			 Crystal Springs watershed.
							(3)Map and Legal Description
							(A)Submission of
			 legal descriptionAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall file a map and a legal description
			 of the Management Unit with—
								(i)the
			 Committee on Energy and Natural Resources of the Senate; and
								(ii)the Committee on
			 Natural Resources of the House of Representatives.
								(B)Force of
			 lawThe map and legal description filed under subparagraph (A)
			 shall have the same force and effect as if included in this subtitle, except
			 that the Secretary may correct typographical errors in the map and legal
			 description.
							(C)Public
			 availabilityThe map and legal description filed under
			 subparagraph (A) shall be on file and available for public inspection in the
			 appropriate offices of the Forest Service.
							(4)Administration
							(A)In
			 generalThe Secretary shall—
								(i)administer the
			 Management Unit—
									(I)in accordance
			 with the laws (including regulations) and rules applicable to units of the
			 National Forest System; and
									(II)consistent with
			 the purposes described in paragraph (2); and
									(ii)only allow uses
			 of the Management Unit that are consistent with the purposes described in
			 paragraph (2).
								(B)Fuel reduction
			 in proximity to improvements and primary public roadsTo protect
			 the water quality, water quantity, and scenic, cultural, natural, and wildlife
			 values of the Management Unit, the Secretary may conduct fuel reduction and
			 forest health management treatments to maintain and restore fire-resilient
			 forest structures containing late successional forest structure characterized
			 by large trees and multistoried canopies, as ecologically appropriate, on
			 National Forest System land in the Management Unit—
								(i)in
			 any area located not more than 400 feet from structures located on—
									(I)National Forest
			 System land; or
									(II)private land
			 adjacent to National Forest System land;
									(ii)in
			 any area located not more than 400 feet from the Cooper Spur Road, the Cloud
			 Cap Road, or the Cooper Spur Ski Area Loop Road; and
								(iii)on any other
			 National Forest System land in the Management Unit, with priority given to
			 activities that restore previously harvested stands, including the removal of
			 logging slash, smaller diameter material, and ladder fuels.
								(5)Prohibited
			 activitiesSubject to valid existing rights, the following
			 activities shall be prohibited on National Forest System land in the Management
			 Unit:
							(A)New road construction or renovation of
			 existing non-System roads, except as necessary to protect public health and
			 safety.
							(B)Projects undertaken for the purpose of
			 harvesting commercial timber (other than activities relating to the harvest of
			 merchantable products that are byproducts of activities conducted to further
			 the purposes described in paragraph (2)).
							(C)Commercial livestock grazing.
							(D)The placement of new fuel storage
			 tanks.
							(E)Except to the extent necessary to further
			 the purposes described in paragraph (2), the application of any toxic chemicals
			 (other than fire retardants), including pesticides, rodenticides, or
			 herbicides.
							(6)Forest Road Closures
							(A)In
			 generalExcept as provided in
			 subparagraph (B), the Secretary may provide for the closure or gating to the
			 general public of any Forest Service road within the Management Unit.
							(B)ExceptionNothing in this subsection requires the
			 Secretary to close the road commonly known as Cloud Cap Road,
			 which shall be administered in accordance with otherwise applicable law.
							(7)Private Land
							(A)EffectNothing in this subsection affects the use
			 of, or access to, any private property within the area identified on the map as
			 the Crystal Springs Zone of Contribution by—
								(i)the owners of the private property;
			 and
								(ii)guests to the private property.
								(B)CooperationThe Secretary is encouraged to work with
			 private landowners who have agreed to cooperate with the Secretary to further
			 the purposes of this subsection.
							(8)Acquisition of land
							(A)In generalThe Secretary may acquire from willing
			 landowners any land located within the area identified on the map as the
			 Crystal Springs Zone of Contribution.
							(B)Inclusion in
			 management unitOn the date
			 of acquisition, any land acquired under subparagraph (A) shall be incorporated
			 in, and be managed as part of, the Management Unit.
							(b)Protections for
			 Upper Big Bottom and Cultus Creek
						(1)In
			 generalThe Secretary shall manage the Federal land administered
			 by the Forest Service described in paragraph (2) in a manner that preserves the
			 natural and primitive character of the land for recreational, scenic, and
			 scientific use.
						(2)Description of
			 landThe Federal land referred to in paragraph (1) is—
							(A)the approximately
			 1,580 acres, as generally depicted on the map entitled Upper Big
			 Bottom, dated July 16, 2007; and
							(B)the approximately
			 280 acres identified as Cultus Creek on the map entitled
			 Clackamas Wilderness—South Fork Clackamas, dated July 16,
			 2007.
							(3)Maps and legal
			 descriptions
							(A)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file maps and legal descriptions of the Federal
			 land described in paragraph (2) with—
								(i)the
			 Committee on Energy and Natural Resources of the Senate; and
								(ii)the Committee on
			 Natural Resources of the House of Representatives.
								(B)Force of
			 lawThe maps and legal descriptions filed under subparagraph (A)
			 shall have the same force and effect as if included in this subtitle, except
			 that the Secretary may correct typographical errors in the maps and legal
			 descriptions.
							(C)Public
			 availabilityEach map and legal description filed under
			 subparagraph (A) shall be on file and available for public inspection in the
			 appropriate offices of the Forest Service.
							(4)Use of
			 land
							(A)In
			 generalSubject to valid existing rights, with respect to the
			 Federal land described in paragraph (2), the Secretary shall only allow uses
			 that are consistent with the purposes identified in paragraph (1).
							(B)Prohibited
			 usesThe following shall be prohibited on the Federal land
			 described in paragraph (2):
								(i)Permanent
			 roads.
								(ii)Commercial
			 enterprises.
								(iii)Except as
			 necessary to meet the minimum requirements for the administration of the
			 Federal land and to protect public health and safety—
									(I)the use of motor
			 vehicles; or
									(II)the
			 establishment of temporary roads.
									(5)WithdrawalSubject
			 to valid existing rights, the Federal land described in paragraph (2) is
			 withdrawn from—
							(A)all forms of
			 entry, appropriation, or disposal under the public land laws;
							(B)location, entry,
			 and patent under the mining laws; and
							(C)disposition under
			 all laws relating to mineral and geothermal leasing.
							126.Land
			 exchanges
					(a)Cooper
			 Spur-Government Camp land exchange
						(1)DefinitionsIn this subsection:
							(A)CountyThe term County means Hood
			 River County, Oregon.
							(B)Exchange mapThe term exchange map means
			 the map entitled Cooper Spur/Government Camp Land Exchange,
			 dated June 2006.
							(C)Federal landThe term Federal land means
			 the approximately 120 acres of National Forest System land in the Mount Hood
			 National Forest in Government Camp, Clackamas County, Oregon, identified as
			 USFS Land to be Conveyed on the exchange map.
							(D)Mt. Hood MeadowsThe term Mt. Hood Meadows
			 means the Mt. Hood Meadows Oregon, Limited Partnership.
							(E)Non-federal landThe term non-Federal land
			 means—
								(i)the parcel of approximately 770 acres of
			 private land at Cooper Spur identified as Land to be acquired by
			 USFS on the exchange map; and
								(ii)any buildings, furniture, fixtures, and
			 equipment at the Inn at Cooper Spur and the Cooper Spur Ski Area covered by an
			 appraisal described in paragraph (2)(D).
								(2)Cooper Spur-Government Camp land
			 exchange
							(A)Conveyance of landSubject to the provisions of this
			 subsection, if Mt. Hood Meadows offers to convey to the United States all
			 right, title, and interest of Mt. Hood Meadows in and to the non-Federal land,
			 the Secretary shall convey to Mt. Hood Meadows all right, title, and interest
			 of the United States in and to the Federal land (other than any easements
			 reserved under subparagraph (G)), subject to valid existing rights.
							(B)Compliance with
			 existing lawExcept as otherwise provided in this subsection, the
			 Secretary shall carry out the land exchange under this subsection in accordance
			 with section 206 of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1716).
							(C)Conditions on acceptance
								(i)TitleAs a condition of the land exchange under
			 this subsection, title to the non-Federal land to be acquired by the Secretary
			 under this subsection shall be acceptable to the Secretary.
								(ii)Terms and
			 conditionsThe conveyance of
			 the Federal land and non-Federal land shall be subject to such terms and
			 conditions as the Secretary may require.
								(D)Appraisals
								(i)In generalAs soon as practicable after the date of
			 enactment of this Act, the Secretary and Mt. Hood Meadows shall select an
			 appraiser to conduct an appraisal of the Federal land and non-Federal
			 land.
								(ii)RequirementsAn appraisal under clause (i) shall be
			 conducted in accordance with nationally recognized appraisal standards,
			 including—
									(I)the Uniform Appraisal Standards for Federal
			 Land Acquisitions; and
									(II)the Uniform Standards of Professional
			 Appraisal Practice.
									(E)Surveys
								(i)In generalThe exact acreage and legal description of
			 the Federal land and non-Federal land shall be determined by surveys approved
			 by the Secretary.
								(ii)CostsThe responsibility for the costs of any
			 surveys conducted under clause (i), and any other administrative costs of
			 carrying out the land exchange, shall be determined by the Secretary and Mt.
			 Hood Meadows.
								(F)Deadline for completion of land
			 exchangeIt is the intent of
			 Congress that the land exchange under this subsection shall be completed not
			 later than 16 months after the date of enactment of this Act.
							(G)Reservation of easementsAs a condition of the conveyance of the
			 Federal land, the Secretary shall reserve—
								(i)a conservation easement to the Federal land
			 to protect existing wetland, as identified by the Oregon Department of State
			 Lands, that allows equivalent wetland mitigation measures to compensate for
			 minor wetland encroachments necessary for the orderly development of the
			 Federal land; and
								(ii)a trail easement to the Federal land that
			 allows—
									(I)nonmotorized use by the public of existing
			 trails;
									(II)roads, utilities, and infrastructure
			 facilities to cross the trails; and
									(III)improvement or relocation of the trails to
			 accommodate development of the Federal land.
									(b)Port of Cascade
			 Locks land exchange
						(1)DefinitionsIn this subsection:
							(A)Exchange mapThe term exchange map means
			 the map entitled Port of Cascade Locks/Pacific Crest National Scenic
			 Trail Land Exchange, dated June 2006.
							(B)Federal landThe term Federal land means
			 the parcel of land consisting of approximately 10 acres of National Forest
			 System land in the Columbia River Gorge National Scenic Area identified as
			 USFS Land to be conveyed on the exchange map.
							(C)Non-Federal landThe term non-Federal land
			 means the parcels of land consisting of approximately 40 acres identified as
			 Land to be acquired by USFS on the exchange map.
							(D)PortThe term Port means the Port
			 of Cascade Locks, Cascade Locks, Oregon.
							(2)Land exchange, Port of Cascade
			 Locks-Pacific Crest National Scenic Trail
							(A)Conveyance of landSubject to the provisions of this
			 subsection, if the Port offers to convey to the United States all right, title,
			 and interest of the Port in and to the non-Federal land, the Secretary shall,
			 subject to valid existing rights, convey to the Port all right, title, and
			 interest of the United States in and to the Federal land.
							(B)Compliance with existing lawExcept as otherwise provided in this
			 subsection, the Secretary shall carry out the land exchange under this
			 subsection in accordance with section 206 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1716).
							(3)Conditions on acceptance
							(A)TitleAs a condition of the land exchange under
			 this subsection, title to the non-Federal land to be acquired by the Secretary
			 under this subsection shall be acceptable to the Secretary.
							(B)Terms and
			 conditionsThe conveyance of
			 the Federal land and non-Federal land shall be subject to such terms and
			 conditions as the Secretary may require.
							(4)Appraisals
							(A)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall select an appraiser to conduct an appraisal of
			 the Federal land and non-Federal land.
							(B)RequirementsAn
			 appraisal under subparagraph (A) shall be conducted in accordance with
			 nationally recognized appraisal standards, including—
								(i)the
			 Uniform Appraisal Standards for Federal Land Acquisitions; and
								(ii)the Uniform
			 Standards of Professional Appraisal Practice.
								(5)Surveys
							(A)In generalThe exact acreage and legal description of
			 the Federal land and non-Federal land shall be determined by surveys approved
			 by the Secretary.
							(B)CostsThe responsibility for the costs of any
			 surveys conducted under subparagraph (A), and any other administrative costs of
			 carrying out the land exchange, shall be determined by the Secretary and the
			 Port.
							(6)Deadline for completion of land
			 exchangeIt is the intent of
			 Congress that the land exchange under this subsection shall be completed not
			 later than 16 months after the date of enactment of this Act.
						(c)Hunchback
			 Mountain land exchange and boundary adjustment
						(1)DefinitionsIn this subsection:
							(A)CountyThe term County means
			 Clackamas County, Oregon.
							(B)Exchange mapThe term exchange map means
			 the map entitled Hunchback Mountain Land Exchange, Clackamas
			 County, dated June 2006.
							(C)Federal landThe term Federal land means
			 the parcel of land consisting of approximately 160 acres of National Forest
			 System land in the Mount Hood National Forest identified as USFS Land to
			 be Conveyed on the exchange map.
							(D)Non-Federal landThe term non-Federal land
			 means the parcel of land consisting of approximately 160 acres identified as
			 Land to be acquired by USFS on the exchange map.
							(2)Hunchback Mountain land exchange
							(A)Conveyance of LandSubject to the provisions of this
			 paragraph, if the County offers to convey to the United States all right,
			 title, and interest of the County in and to the non-Federal land, the Secretary
			 shall, subject to valid existing rights, convey to the County all right, title,
			 and interest of the United States in and to the Federal land.
							(B)Compliance with existing lawExcept as otherwise provided in this
			 paragraph, the Secretary shall carry out the land exchange under this paragraph
			 in accordance with section 206 of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1716).
							(C)Conditions on acceptance
								(i)TitleAs a condition of the land exchange under
			 this paragraph, title to the non-Federal land to be acquired by the Secretary
			 under this paragraph shall be acceptable to the Secretary.
								(ii)Terms and
			 conditionsThe conveyance of
			 the Federal land and non-Federal land shall be subject to such terms and
			 conditions as the Secretary may require.
								(D)Appraisals
								(i)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall select an appraiser to conduct an appraisal of
			 the Federal land and non-Federal land.
								(ii)RequirementsAn
			 appraisal under clause (i) shall be conducted in accordance with nationally
			 recognized appraisal standards, including—
									(I)the Uniform
			 Appraisal Standards for Federal Land Acquisitions; and
									(II)the Uniform
			 Standards of Professional Appraisal Practice.
									(E)Surveys
								(i)In generalThe exact acreage and legal description of
			 the Federal land and non-Federal land shall be determined by surveys approved
			 by the Secretary.
								(ii)CostsThe responsibility for the costs of any
			 surveys conducted under clause (i), and any other administrative costs of
			 carrying out the land exchange, shall be determined by the Secretary and the
			 County.
								(F)Deadline for completion of land
			 exchangeIt is the intent of
			 Congress that the land exchange under this paragraph shall be completed not
			 later than 16 months after the date of enactment of this Act.
							(3)Boundary adjustment
							(A)In generalThe boundary of the Mount Hood National
			 Forest shall be adjusted to incorporate—
								(i)any land conveyed to the United States
			 under paragraph (2); and
								(ii)the land transferred to the Forest Service
			 by section 124(h)(1).
								(B)Additions to the National Forest
			 SystemThe Secretary shall
			 administer the land described in subparagraph (A)—
								(i)in accordance with—
									(I)the Act of March 1, 1911 (commonly known as
			 the Weeks Law) (16 U.S.C. 480 et seq.); and
									(II)any laws (including regulations) applicable
			 to the National Forest System; and
									(ii)subject to
			 sections 122(c)(3) and 124(d), as applicable.
								(C)Land and Water Conservation
			 FundFor the purposes of
			 section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–9), the boundaries of the Mount Hood National Forest
			 modified by this paragraph shall be considered to be the boundaries of the
			 Mount Hood National Forest in existence as of January 1, 1965.
							(d)Conditions on
			 development of Federal land
						(1)Requirements
			 applicable to the conveyance of Federal land
							(A)In
			 generalAs a condition of each of the conveyances of Federal land
			 under this section, the Secretary shall include in the deed of conveyance a
			 requirement that applicable construction activities and alterations shall be
			 conducted in accordance with—
								(i)nationally
			 recognized building and property maintenance codes; and
								(ii)nationally
			 recognized codes for development in the wildland-urban interface and wildfire
			 hazard mitigation.
								(B)Applicable
			 lawTo the maximum extent
			 practicable, the codes required under subparagraph (A) shall be consistent with
			 the nationally recognized codes adopted or referenced by the State or political
			 subdivisions of the State.
							(C)EnforcementThe
			 requirements under subparagraph (A) may be enforced by the same entities
			 otherwise enforcing codes, ordinances, and standards.
							(2)Compliance with
			 codes on Federal landThe Secretary shall ensure that applicable
			 construction activities and alterations undertaken or permitted by the
			 Secretary on National Forest System land in the Mount Hood National Forest are
			 conducted in accordance with—
							(A)nationally
			 recognized building and property maintenance codes; and
							(B)nationally
			 recognized codes for development in the wildland-urban interface development
			 and wildfire hazard mitigation.
							(3)Effect on enforcement by States and
			 political subdivisionsNothing in this subsection alters or limits
			 the power of the State or a political subdivision of the State to implement or
			 enforce any law (including regulations), rule, or standard relating to
			 development or fire prevention and control.
						127.Tribal
			 provisions; planning and studies
					(a)Transportation plan
						(1)In GeneralThe Secretary shall seek to participate in
			 the development of an integrated, multimodal transportation plan developed by
			 the Oregon Department of Transportation for the Mount Hood region to achieve
			 comprehensive solutions to transportation challenges in the Mount Hood
			 region—
							(A)to promote appropriate economic
			 development;
							(B)to preserve the landscape of the Mount Hood
			 region; and
							(C)to enhance public safety.
							(2)Issues To Be addressedIn participating in the development of the
			 transportation plan under paragraph (1), the Secretary shall seek to
			 address—
							(A)transportation alternatives between and
			 among recreation areas and gateway communities that are located within the
			 Mount Hood region;
							(B)establishing park-and-ride facilities that
			 shall be located at gateway communities;
							(C)establishing intermodal transportation
			 centers to link public transportation, parking, and recreation
			 destinations;
							(D)creating a new interchange on Oregon State
			 Highway 26 located adjacent to or within Government Camp;
							(E)designating, maintaining, and improving
			 alternative routes using Forest Service or State roads for—
								(i)providing emergency routes; or
								(ii)improving access to, and travel within, the
			 Mount Hood region;
								(F)the feasibility
			 of establishing—
								(i)a
			 gondola connection that—
									(I)connects
			 Timberline Lodge to Government Camp; and
									(II)is located in
			 close proximity to the site of the historic gondola corridor; and
									(ii)an
			 intermodal transportation center to be located in close proximity to Government
			 Camp;
								(G)burying power
			 lines located in, or adjacent to, the Mount Hood National Forest along
			 Interstate 84 near the City of Cascade Locks, Oregon; and
							(H)creating mechanisms for funding the
			 implementation of the transportation plan under paragraph (1),
			 including—
								(i)funds provided by the Federal
			 Government;
								(ii)public-private partnerships;
								(iii)incremental tax financing; and
								(iv)other financing tools that link
			 transportation infrastructure improvements with development.
								(b)Mount Hood National Forest stewardship
			 strategy
						(1)In
			 generalThe Secretary shall prepare a report on, and
			 implementation schedule for, the vegetation management strategy (including
			 recommendations for biomass utilization) for the Mount Hood National Forest
			 being developed by the Forest Service.
						(2)Submission to
			 Congress
							(A)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 submit the report to—
								(i)the
			 Committee on Energy and Natural Resources of the Senate; and
								(ii)the Committee on
			 Natural Resources of the House of Representatives.
								(B)Implementation
			 scheduleNot later than 1 year after the date on which the
			 vegetation management strategy referred to in paragraph (1) is completed, the
			 Secretary shall submit the implementation schedule to—
								(i)the
			 Committee on Energy and Natural Resources of the Senate; and
								(ii)the Committee on
			 Natural Resources of the House of Representatives.
								(c)Local and
			 tribal relationships
						(1)Management plan
							(A)In generalThe Secretary, in consultation with Indian
			 tribes with treaty-reserved gathering rights on land encompassed by the Mount
			 Hood National Forest and in a manner consistent with the memorandum of
			 understanding entered into between the Department of Agriculture, the Bureau of
			 Land Management, the Bureau of Indian Affairs, and the Confederated Tribes of
			 the Warm Springs Reservation of Oregon, dated April 25, 2003, as modified,
			 shall develop and implement a management plan that meets the cultural foods
			 obligations of the United States under applicable treaties, including the
			 Treaty with the Tribes of Middle Oregon of June 25, 1855 (12 Stat. 963).
							(B)EffectThis paragraph shall be considered to be
			 consistent with, and is intended to implement, the gathering rights reserved by
			 the treaty described in subparagraph (A).
							(2)Savings provisions regarding relations with
			 Indian tribes
							(A)Treaty RightsNothing in this subtitle alters, modifies,
			 enlarges, diminishes, or extinguishes the treaty rights of any Indian tribe,
			 including the off-reservation reserved rights established by the Treaty with
			 the Tribes of Middle Oregon of June 25, 1855 (12 Stat. 963).
							(B)Tribal LandNothing in this subtitle affects land held
			 in trust by the Secretary of the Interior for Indian tribes or individual
			 members of Indian tribes or other land acquired by the Army Corps of Engineers
			 and administered by the Secretary of the Interior for the benefit of Indian
			 tribes and individual members of Indian tribes.
							(d)Recreational
			 uses
						(1)Mount Hood National Forest Recreational
			 Working GroupThe Secretary
			 may establish a working group for the purpose of providing advice and
			 recommendations to the Forest Service on planning and implementing recreation
			 enhancements in the Mount Hood National Forest.
						(2)Consideration of conversion of forest roads
			 to recreational usesIn
			 considering a Forest Service road in the Mount Hood National Forest for
			 possible closure and decommissioning after the date of enactment of this Act,
			 the Secretary, in accordance with applicable law, shall consider, as an
			 alternative to decommissioning the road, converting the road to recreational
			 uses to enhance recreational opportunities in the Mount Hood National
			 Forest.
						(3)Improved trail access for persons with
			 disabilitiesThe Secretary,
			 in consultation with the public, may design and construct a trail at a location
			 selected by the Secretary in Mount Hood National Forest suitable for use by
			 persons with disabilities.
						DCopper Salmon
			 Wilderness, Oregon
				131.Designation of the
			 Copper Salmon Wilderness
					(a)DesignationSection
			 3 of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–328)
			 is amended—
						(1)in the matter
			 preceding paragraph (1), by striking eight hundred fifty-nine thousand
			 six hundred acres and inserting 873,300 acres;
						(2)in paragraph
			 (29), by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(30)certain land in
				the Siskiyou National Forest, comprising approximately 13,700 acres, as
				generally depicted on the map entitled Proposed Copper Salmon Wilderness
				Area and dated December 7, 2007, to be known as the Copper
				Salmon
				Wilderness.
								.
						(b)Maps and Legal
			 Description
						(1)In
			 GeneralAs soon as practicable after the date of enactment of
			 this Act, the Secretary of Agriculture (referred to in this subtitle as the
			 Secretary) shall file a map and a legal description of the
			 Copper Salmon Wilderness with—
							(A)the Committee on
			 Energy and Natural Resources of the Senate; and
							(B)the Committee on
			 Natural Resources of the House of Representatives.
							(2)Force of
			 LawThe map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this subtitle, except that the
			 Secretary may correct typographical errors in the map and legal
			 description.
						(3)BoundaryIf
			 the boundary of the Copper Salmon Wilderness shares a border with a road, the
			 Secretary may only establish an offset that is not more than 150 feet from the
			 centerline of the road.
						(4)Public
			 AvailabilityEach map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the appropriate
			 offices of the Forest Service.
						132.Wild and
			 Scenic River Designations, Elk River, OregonSection 3(a)(76) of the Wild and Scenic
			 Rivers Act (16 U.S.C. 1274(a)(76)) is amended—
					(1)in the matter
			 preceding subparagraph (A), by striking 19-mile segment and
			 inserting 29-mile segment;
					(2)in subparagraph
			 (A), by striking ; and and inserting a period; and
					(3)by striking
			 subparagraph (B) and inserting the following:
						
							(B)(i)The approximately
				0.6-mile segment of the North Fork Elk from its source in sec. 21, T. 33 S., R.
				12 W., Willamette Meridian, downstream to 0.01 miles below Forest Service Road
				3353, as a scenic river.
								(ii)The approximately 5.5-mile segment
				of the North Fork Elk from 0.01 miles below Forest Service Road 3353 to its
				confluence with the South Fork Elk, as a wild river.
								(C)(i)The approximately
				0.9-mile segment of the South Fork Elk from its source in the southeast quarter
				of sec. 32, T. 33 S., R. 12 W., Willamette Meridian, downstream to 0.01 miles
				below Forest Service Road 3353, as a scenic river.
								(ii)The approximately 4.2-mile segment
				of the South Fork Elk from 0.01 miles below Forest Service Road 3353 to its
				confluence with the North Fork Elk, as a wild
				river.
								.
					133.Protection of
			 tribal rights
					(a)In
			 generalNothing in this
			 subtitle shall be construed as diminishing any right of any Indian
			 tribe.
					(b)Memorandum of
			 understandingThe Secretary
			 shall seek to enter into a memorandum of understanding with the Coquille Indian
			 Tribe regarding access to the Copper Salmon Wilderness to conduct historical
			 and cultural activities.
					ECascade-Siskiyou
			 National Monument, Oregon
				141.DefinitionsIn this subtitle:
					(1)Box R Ranch
			 land exchange mapThe term Box R Ranch land exchange
			 map means the map entitled Proposed Rowlett Land Exchange
			 and dated June 13, 2006.
					(2)Bureau of
			 Land Management landThe term Bureau of Land Management
			 land means the approximately 40 acres of land administered by the Bureau
			 of Land Management identified as Rowlett Selected, as generally
			 depicted on the Box R Ranch land exchange map.
					(3)Deerfield land
			 exchange mapThe term Deerfield land exchange map
			 means the map entitled Proposed Deerfield-BLM Property Line
			 Adjustment and dated May 1, 2008.
					(4)Deerfield
			 parcelThe term Deerfield parcel means the
			 approximately 1.5 acres of land identified as From Deerfield to
			 BLM, as generally depicted on the Deerfield land exchange map.
					(5)Federal
			 parcelThe term Federal parcel means the
			 approximately 1.3 acres of land administered by the Bureau of Land Management
			 identified as From BLM to Deerfield, as generally depicted on
			 the Deerfield land exchange map.
					(6)Grazing
			 allotmentThe term grazing allotment means any of
			 the Box R, Buck Lake, Buck Mountain, Buck Point, Conde Creek, Cove Creek, Cove
			 Creek Ranch, Deadwood, Dixie, Grizzly, Howard Prairie, Jenny Creek, Keene
			 Creek, North Cove Creek, and Soda Mountain grazing allotments in the
			 State.
					(7)Grazing
			 leaseThe term grazing lease means any document
			 authorizing the use of a grazing allotment for the purpose of grazing livestock
			 for commercial purposes.
					(8)LandownerThe
			 term Landowner means the owner of the Box R Ranch in the
			 State.
					(9)LesseeThe
			 term lessee means a livestock operator that holds a valid existing
			 grazing lease for a grazing allotment.
					(10)LivestockThe
			 term livestock does not include beasts of burden used for
			 recreational purposes.
					(11)MonumentThe
			 term Monument means the Cascade-Siskiyou National Monument in the
			 State.
					(12)Rowlett
			 parcelThe term Rowlett parcel means the parcel of
			 approximately 40 acres of private land identified as Rowlett
			 Offered, as generally depicted on the Box R Ranch land exchange
			 map.
					(13)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					(14)StateThe
			 term State means the State of Oregon.
					(15)WildernessThe
			 term Wilderness means the Soda Mountain Wilderness designated by
			 section 145(a).
					(16)Wilderness
			 mapThe term wilderness map means the map entitled
			 Soda Mountain Wilderness and dated May 5, 2008.
					142.Voluntary
			 grazing lease donation program
					(a)Existing
			 grazing leases
						(1)Donation of
			 lease
							(A)Acceptance by
			 SecretaryThe Secretary shall accept any grazing lease that is
			 donated by a lessee.
							(B)TerminationThe
			 Secretary shall terminate any grazing lease acquired under subparagraph
			 (A).
							(C)No new grazing
			 leaseExcept as provided in paragraph (3), with respect to each
			 grazing lease donated under subparagraph (A), the Secretary shall—
								(i)not
			 issue any new grazing lease within the grazing allotment covered by the grazing
			 lease; and
								(ii)ensure a
			 permanent end to livestock grazing on the grazing allotment covered by the
			 grazing lease.
								(2)Donation of
			 portion of grazing lease
							(A)In
			 generalA lessee with a grazing lease for a grazing allotment
			 partially within the Monument may elect to donate only that portion of the
			 grazing lease that is within the Monument.
							(B)Acceptance by
			 SecretaryThe Secretary shall accept the portion of a grazing
			 lease that is donated under subparagraph (A).
							(C)Modification of
			 leaseExcept as provided in paragraph (3), if a lessee donates a
			 portion of a grazing lease under subparagraph (A), the Secretary shall—
								(i)reduce the
			 authorized grazing level and area to reflect the donation; and
								(ii)modify the
			 grazing lease to reflect the reduced level and area of use.
								(D)Authorized
			 levelTo ensure that there is a permanent reduction in the level
			 and area of livestock grazing on the land covered by a portion of a grazing
			 lease donated under subparagraph (A), the Secretary shall not allow grazing to
			 exceed the authorized level and area established under subparagraph (C).
							(3)Common
			 Allotments
							(A)In
			 GeneralIf a grazing allotment covered by a grazing lease or
			 portion of a grazing lease that is donated under paragraph (1) or (2) also is
			 covered by another grazing lease that is not donated, the Secretary shall
			 reduce the grazing level on the grazing allotment to reflect the
			 donation.
							(B)Authorized
			 LevelTo ensure that there is a permanent reduction in the level
			 of livestock grazing on the land covered by the grazing lease or portion of a
			 grazing lease donated under paragraph (1) or (2), the Secretary shall not allow
			 grazing to exceed the level established under subparagraph (A).
							(b)LimitationsThe
			 Secretary—
						(1)with respect
			 to the Agate, Emigrant Creek, and Siskiyou allotments in and near the
			 Monument—
							(A)shall not
			 issue any grazing lease; and
							(B)shall ensure
			 a permanent end to livestock grazing on each allotment; and
							(2)shall not
			 establish any new allotments for livestock grazing that include any Monument
			 land (whether leased or not leased for grazing on the date of enactment of this
			 Act).
						(c)Effect of
			 donationA lessee who donates a grazing lease or a portion of a
			 grazing lease under this section shall be considered to have waived any claim
			 to any range improvement on the associated grazing allotment or portion of the
			 associated grazing allotment, as applicable.
					143.Box R
			 Ranch land exchange
					(a)In
			 generalFor the purpose of protecting and consolidating Federal
			 land within the Monument, the Secretary—
						(1)may offer to
			 convey to the Landowner the Bureau of Land Management land in exchange for the
			 Rowlett parcel; and
						(2)if the
			 Landowner accepts the offer—
							(A)the Secretary
			 shall convey to the Landowner all right, title, and interest of the United
			 States in and to the Bureau of Land Management land; and
							(B)the Landowner
			 shall convey to the Secretary all right, title, and interest of the Landowner
			 in and to the Rowlett parcel.
							(b)Surveys
						(1)In
			 generalThe exact acreage and legal description of the Bureau of
			 Land Management land and the Rowlett parcel shall be determined by surveys
			 approved by the Secretary.
						(2)CostsThe
			 responsibility for the costs of any surveys conducted under paragraph (1), and
			 any other administrative costs of carrying out the land exchange, shall be
			 determined by the Secretary and the Landowner.
						(c)ConditionsThe
			 conveyance of the Bureau of Land Management land and the Rowlett parcel under
			 this section shall be subject to—
						(1)valid existing
			 rights;
						(2)title to the
			 Rowlett parcel being acceptable to the Secretary and in conformance with the
			 title approval standards applicable to Federal land acquisitions;
						(3)such terms and
			 conditions as the Secretary may require; and
						(4)except as
			 otherwise provided in this section, any laws (including regulations) applicable
			 to the conveyance and acquisition of land by the Bureau of Land
			 Management.
						(d)Appraisals
						(1)In
			 generalThe Bureau of Land Management land and the Rowlett parcel
			 shall be appraised by an independent appraiser selected by the
			 Secretary.
						(2)RequirementsAn
			 appraisal conducted under paragraph (1) shall be conducted in accordance
			 with—
							(A)the Uniform
			 Appraisal Standards for Federal Land Acquisition; and
							(B)the Uniform
			 Standards of Professional Appraisal Practice.
							(3)ApprovalThe
			 appraisals conducted under this subsection shall be submitted to the Secretary
			 for approval.
						(e)Grazing
			 allotmentAs a condition of the land exchange authorized under
			 this section, the lessee of the grazing lease for the Box R grazing allotment
			 shall donate the Box R grazing lease in accordance with section
			 142(a)(1).
					144.Deerfield land
			 exchange
					(a)In
			 generalFor the purpose of protecting and consolidating Federal
			 land within the Monument, the Secretary—
						(1)may offer to
			 convey to Deerfield Learning Associates the Federal parcel in exchange for the
			 Deerfield parcel; and
						(2)if Deerfield
			 Learning Associates accepts the offer—
							(A)the Secretary
			 shall convey to Deerfield Learning Associates all right, title, and interest of
			 the United States in and to the Federal parcel; and
							(B)Deerfield
			 Learning Associates shall convey to the Secretary all right, title, and
			 interest of Deerfield Learning Associates in and to the Deerfield
			 parcel.
							(b)Surveys
						(1)In
			 generalThe exact acreage and legal description of the Federal
			 parcel and the Deerfield parcel shall be determined by surveys approved by the
			 Secretary.
						(2)CostsThe
			 responsibility for the costs of any surveys conducted under paragraph (1), and
			 any other administrative costs of carrying out the land exchange, shall be
			 determined by the Secretary and Deerfield Learning Associates.
						(c)Conditions
						(1)In
			 generalThe conveyance of the Federal parcel and the Deerfield
			 parcel under this section shall be subject to—
							(A)valid existing
			 rights;
							(B)title to the
			 Deerfield parcel being acceptable to the Secretary and in conformance with the
			 title approval standards applicable to Federal land acquisitions;
							(C)such terms and
			 conditions as the Secretary may require; and
							(D)except as
			 otherwise provided in this section, any laws (including regulations) applicable
			 to the conveyance and acquisition of land by the Bureau of Land
			 Management.
							(d)Appraisals
						(1)In
			 generalThe Federal parcel and the Deerfield parcel shall be
			 appraised by an independent appraiser selected by the Secretary.
						(2)RequirementsAn
			 appraisal conducted under paragraph (1) shall be conducted in accordance
			 with—
							(A)the Uniform
			 Appraisal Standards for Federal Land Acquisition; and
							(B)the Uniform
			 Standards of Professional Appraisal Practice.
							(3)ApprovalThe
			 appraisals conducted under this subsection shall be submitted to the Secretary
			 for approval.
						145.Soda
			 Mountain Wilderness
					(a)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), approximately
			 24,100 acres of Monument land, as generally depicted on the wilderness map, is
			 designated as wilderness and as a component of the National Wilderness
			 Preservation System, to be known as the Soda Mountain
			 Wilderness.
					(b)Map and
			 legal description
						(1)Submission
			 of map and legal descriptionAs soon as practicable after the
			 date of enactment of this Act, the Secretary shall file a map and legal
			 description of the Wilderness with—
							(A)the Committee
			 on Energy and Natural Resources of the Senate; and
							(B)the Committee
			 on Natural Resources of the House of Representatives.
							(2)Force and
			 effect
							(A)In
			 generalThe map and legal description filed under paragraph (1)
			 shall have the same force and effect as if included in this subtitle, except
			 that the Secretary may correct any clerical or typographical error in the map
			 or legal description.
							(B)NotificationThe
			 Secretary shall submit to Congress notice of any changes made in the map or
			 legal description under subparagraph (A), including notice of the reason for
			 the change.
							(3)Public
			 availabilityThe map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the appropriate
			 offices of the Bureau of Land Management.
						(c)Administration
			 of Wilderness
						(1)In
			 generalSubject to valid existing rights, the Wilderness shall be
			 administered by the Secretary in accordance with the Wilderness Act (16 U.S.C.
			 1131 et seq.), except that—
							(A)any reference in
			 the Wilderness Act to the effective date of the Wilderness Act shall be
			 considered to be a reference to the date of enactment of this Act; and
							(B)any reference in
			 that Act to the Secretary of Agriculture shall be considered to be a reference
			 to the Secretary of the Interior.
							(2)Fire,
			 insect, and disease management activitiesExcept as provided by
			 Presidential Proclamation Number 7318, dated June 9, 2000 (65 Fed. Reg. 37247),
			 within the wilderness areas designated by this subtitle, the Secretary may take
			 such measures in accordance with section 4(d)(1) of the Wilderness Act (16
			 U.S.C. 1133(d)(1)) as are necessary to control fire, insects, and diseases,
			 subject to such terms and conditions as the Secretary determines to be
			 desirable and appropriate.
						(3)LivestockExcept
			 as provided in section 142 and by Presidential Proclamation Number 7318, dated
			 June 9, 2000 (65 Fed. Reg. 37247), the grazing of livestock in the Wilderness,
			 if established before the date of enactment of this Act, shall be permitted to
			 continue subject to such reasonable regulations as are considered necessary by
			 the Secretary in accordance with—
							(A)section
			 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and
							(B)the
			 guidelines set forth in Appendix A of the report of the Committee on Interior
			 and Insular Affairs of the House of Representatives accompanying H.R. 2570 of
			 the 101st Congress (H. Rept. 101–405).
							(4)Fish and
			 wildlife managementIn accordance with section 4(d)(7) of the
			 Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this subtitle affects the
			 jurisdiction of the State with respect to fish and wildlife on public land in
			 the State.
						(5)Incorporation
			 of acquired land and interestsAny land or interest in land
			 within the boundary of the Wilderness that is acquired by the United States
			 shall—
							(A)become part of
			 the Wilderness; and
							(B)be managed in
			 accordance with this subtitle, the Wilderness Act (16 U.S.C. 1131 et seq.), and
			 any other applicable law.
							146.EffectNothing in this subtitle—
					(1)affects the
			 authority of a Federal agency to modify or terminate grazing permits or leases,
			 except as provided in section 142;
					(2)authorizes
			 the use of eminent domain;
					(3)creates a
			 property right in any grazing permit or lease on Federal land;
					(4)establishes a
			 precedent for future grazing permit or lease donation programs; or
					(5)affects the
			 allocation, ownership, interest, or control, in existence on the date of
			 enactment of this Act, of any water, water right, or any other valid existing
			 right held by the United States, an Indian tribe, a State, or a private
			 individual, partnership, or corporation.
					FOwyhee Public
			 Land Management
				151.DefinitionsIn this subtitle:
					(1)AccountThe
			 term account means the Owyhee Land Acquisition Account established
			 by section 155(b)(1).
					(2)CountyThe
			 term County means Owyhee County, Idaho.
					(3)Owyhee
			 FrontThe term Owyhee Front means the area of the
			 County from Jump Creek on the west to Mud Flat Road on the east and draining
			 north from the crest of the Silver City Range to the Snake River.
					(4)PlanThe
			 term plan means a travel management plan for motorized and
			 mechanized off-highway vehicle recreation prepared under section 157.
					(5)Public
			 landThe term public land has the meaning given the
			 term in section 103(e) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1702(e)).
					(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					(7)StateThe
			 term State means the State of Idaho.
					(8)TribesThe
			 term Tribes means the Shoshone Pauite Tribes of the Duck Valley
			 Reservation.
					152.Owyhee
			 Science Review and Conservation Center
					(a)EstablishmentThe
			 Secretary, in coordination with the Tribes, State, and County, and in
			 consultation with the University of Idaho, Federal grazing permittees, and
			 public, shall establish the Owyhee Science Review and Conservation Center in
			 the County to conduct research projects to address natural resources management
			 issues affecting public and private rangeland in the County.
					(b)PurposeThe
			 purpose of the center established under subsection (a) shall be to facilitate
			 the collection and analysis of information to provide Federal and State
			 agencies, the Tribes, the County, private landowners, and the public with
			 information on improved rangeland management.
					153.Wilderness
			 areas
					(a)Wilderness
			 areas designation
						(1)In
			 generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.), the following areas in the State are designated as wilderness areas and
			 as components of the National Wilderness Preservation System:
							(A)Big jacks
			 creek wildernessCertain land comprising approximately 52,826
			 acres, as generally depicted on the map entitled Little Jacks Creek and
			 Big Jacks Creek Wilderness and dated May 5, 2008, which shall be known
			 as the Big Jacks Creek Wilderness.
							(B)Bruneau-jarbidge
			 rivers wildernessCertain land comprising approximately 89,996
			 acres, as generally depicted on the map entitled Bruneau-Jarbidge Rivers
			 Wilderness and dated May 5, 2008, which shall be known as the
			 Bruneau-Jarbidge Rivers Wilderness.
							(C)Little
			 jacks creek wildernessCertain land comprising approximately
			 50,929 acres, as generally depicted on the map entitled Little Jacks
			 Creek and Big Jacks Creek Wilderness and dated May 5, 2008, which shall
			 be known as the Little Jacks Creek Wilderness.
							(D)North fork
			 owyhee wildernessCertain land comprising approximately 43,413
			 acres, as generally depicted on the map entitled North Fork Owyhee and
			 Pole Creek Wilderness and dated May 5, 2008, which shall be known as
			 the North Fork Owyhee Wilderness.
							(E)Owyhee
			 river wildernessCertain land comprising approximately 267,328
			 acres, as generally depicted on the map entitled Owyhee River
			 Wilderness and dated May 5, 2008, which shall be known as the
			 Owyhee River Wilderness.
							(F)Pole creek
			 wildernessCertain land comprising approximately 12,533 acres, as
			 generally depicted on the map entitled North Fork Owyhee and Pole Creek
			 Wilderness and dated May 5, 2008, which shall be known as the
			 Pole Creek Wilderness.
							(2)Maps and
			 legal descriptions
							(A)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House of
			 Representatives a map and legal description for each area designated as
			 wilderness by this subtitle.
							(B)EffectEach
			 map and legal description submitted under subparagraph (A) shall have the same
			 force and effect as if included in this subtitle, except that the Secretary may
			 correct minor errors in the map or legal description.
							(C)AvailabilityEach
			 map and legal description submitted under subparagraph (A) shall be available
			 in the appropriate offices of the Bureau of Land Management.
							(3)Release of
			 wilderness study areas
							(A)In
			 generalCongress finds that, for the purposes of section 603(c)
			 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the
			 public land in the County administered by the Bureau of Land Management has
			 been adequately studied for wilderness designation.
							(B)ReleaseAny
			 public land referred to in subparagraph (A) that is not designated as
			 wilderness by this subtitle—
								(i)is no longer
			 subject to section 603(c) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1782(c)); and
								(ii)shall be
			 managed in accordance with the applicable land use plan adopted under section
			 202 of that Act (43 U.S.C. 1712).
								(b)Administration
						(1)In
			 generalSubject to valid existing rights, each area designated as
			 wilderness by this subtitle shall be administered by the Secretary in
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except
			 that—
							(A)any reference
			 in that Act to the effective date shall be considered to be a reference to the
			 date of enactment of this Act; and
							(B)any reference
			 in that Act to the Secretary of Agriculture shall be considered to be a
			 reference to the Secretary of the Interior.
							(2)WithdrawalSubject
			 to valid existing rights, the Federal land designated as wilderness by this
			 subtitle is withdrawn from all forms of—
							(A)entry,
			 appropriation, or disposal under the public land laws;
							(B)location,
			 entry, and patent under the mining laws; and
							(C)disposition
			 under the mineral leasing, mineral materials, and geothermal leasing
			 laws.
							(3)Livestock
							(A)In
			 generalIn the wilderness areas designated by this subtitle, the
			 grazing of livestock in areas in which grazing is established as of the date of
			 enactment of this Act shall be allowed to continue, subject to such reasonable
			 regulations, policies, and practices as the Secretary considers necessary,
			 consistent with section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4))
			 and the guidelines described in Appendix A of House Report 101–405.
							(B)InventoryNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 conduct an inventory of existing facilities and improvements associated with
			 grazing activities in the wilderness areas and wild and scenic rivers
			 designated by this subtitle.
							(C)FencingThe
			 Secretary may construct and maintain fencing around wilderness areas designated
			 by this subtitle as the Secretary determines to be appropriate to enhance
			 wilderness values.
							(D)Donation of
			 grazing permits or leases
								(i)Acceptance by
			 SecretaryThe Secretary shall accept the donation of any valid
			 existing permits or leases authorizing grazing on public land, all or a portion
			 of which is within the wilderness areas designated by this subtitle.
								(ii)TerminationWith
			 respect to each permit or lease donated under clause (i), the Secretary
			 shall—
									(I)terminate the
			 grazing permit or lease; and
									(II)except as
			 provided in clause (iii), ensure a permanent end to grazing on the land covered
			 by the permit or lease.
									(iii)Common
			 allotments
									(I)In
			 generalIf the land covered by a permit or lease donated under
			 clause (i) is also covered by another valid existing permit or lease that is
			 not donated under clause (i), the Secretary shall reduce the authorized grazing
			 level on the land covered by the permit or lease to reflect the donation of the
			 permit or lease under clause (i).
									(II)Authorized
			 levelTo ensure that there is a permanent reduction in the level
			 of grazing on the land covered by a permit or lease donated under clause (i),
			 the Secretary shall not allow grazing use to exceed the authorized level
			 established under subclause (I).
									(iv)Partial
			 donation
									(I)In
			 generalIf a person holding a valid grazing permit or lease
			 donates less than the full amount of grazing use authorized under the permit or
			 lease, the Secretary shall—
										(aa)reduce the
			 authorized grazing level to reflect the donation; and
										(bb)modify the
			 permit or lease to reflect the revised level of use.
										(II)Authorized
			 levelTo ensure that there is a permanent reduction in the
			 authorized level of grazing on the land covered by a permit or lease donated
			 under subclause (I), the Secretary shall not allow grazing use to exceed the
			 authorized level established under that subclause.
									(4)Acquisition
			 of land and interests in land
							(A)In
			 generalConsistent with applicable law, the Secretary may acquire
			 land or interests in land within the boundaries of the wilderness areas
			 designated by this subtitle by purchase, donation, or exchange.
							(B)Incorporation
			 of acquired landAny land or interest in land in, or adjoining
			 the boundary of, a wilderness area designated by this subtitle that is acquired
			 by the United States shall be added to, and administered as part of, the
			 wilderness area in which the acquired land or interest in land is
			 located.
							(5)Trail
			 plan
							(A)In
			 generalThe Secretary, after providing opportunities for public
			 comment, shall establish a trail plan that addresses hiking and equestrian
			 trails on the land designated as wilderness by this subtitle, in a manner
			 consistent with the Wilderness Act (16 U.S.C. 1131 et seq.).
							(B)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report that describes the implementation of the trail
			 plan.
							(6)Outfitting
			 and guide activitiesConsistent with section 4(d)(5) of the
			 Wilderness Act (16 U.S.C. 1133(d)(5)), commercial services (including
			 authorized outfitting and guide activities) are authorized in wilderness areas
			 designated by this subtitle to the extent necessary for activities that fulfill
			 the recreational or other wilderness purposes of the areas.
						(7)Access to
			 private propertyIn accordance with section 5(a) of the
			 Wilderness Act (16 U.S.C. 1134(a)), the Secretary shall provide any owner of
			 private property within the boundary of a wilderness area designated by this
			 subtitle adequate access to the property.
						(8)Fish and
			 wildlife
							(A)In
			 generalNothing in this subtitle affects the jurisdiction of the
			 State with respect to fish and wildlife on public land in the State.
							(B)Management
			 activities
								(i)In
			 generalIn furtherance of the purposes and principles of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any
			 management activities that are necessary to maintain or restore fish and
			 wildlife populations and habitats in the wilderness areas designated by this
			 subtitle, if the management activities are—
									(I)consistent
			 with relevant wilderness management plans; and
									(II)conducted in
			 accordance with appropriate policies, such as the policies established in
			 Appendix B of House Report 101–405.
									(ii)InclusionsManagement
			 activities under clause (i) may include the occasional and temporary use of
			 motorized vehicles, if the use, as determined by the Secretary, would promote
			 healthy, viable, and more naturally distributed wildlife populations that would
			 enhance wilderness values while causing the minimum impact necessary to
			 accomplish those tasks.
								(C)Existing
			 activitiesConsistent with section 4(d)(1) of the Wilderness Act
			 (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies, such as
			 those established in Appendix B of House Report 101–405, the State may use
			 aircraft (including helicopters) in the wilderness areas designated by this
			 subtitle to survey, capture, transplant, monitor, and provide water for
			 wildlife populations, including bighorn sheep, and feral stock, feral horses,
			 and feral burros.
							(9)Wildfire,
			 insect, and disease managementConsistent with section 4(d)(1) of
			 the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may take any measures
			 that the Secretary determines to be necessary to control fire, insects, and
			 diseases, including, as the Secretary determines appropriate, the coordination
			 of those activities with a State or local agency.
						(10)Adjacent
			 management
							(A)In
			 generalThe designation of a wilderness area by this subtitle
			 shall not create any protective perimeter or buffer zone around the wilderness
			 area.
							(B)Nonwilderness
			 activitiesThe fact that nonwilderness activities or uses can be
			 seen or heard from areas within a wilderness area designated by this subtitle
			 shall not preclude the conduct of those activities or uses outside the boundary
			 of the wilderness area.
							(11)Military
			 overflightsNothing in this subtitle restricts or
			 precludes—
							(A)low-level
			 overflights of military aircraft over the areas designated as wilderness by
			 this subtitle, including military overflights that can be seen or heard within
			 the wilderness areas;
							(B)flight
			 testing and evaluation; or
							(C)the
			 designation or creation of new units of special use airspace, or the
			 establishment of military flight training routes, over the wilderness
			 areas.
							(12)Water
			 rights
							(A)In
			 generalThe designation of areas as wilderness by subsection (a)
			 shall not create an express or implied reservation by the United States of any
			 water or water rights for wilderness purposes with respect to such
			 areas.
							(B)ExclusionsThis
			 paragraph does not apply to any components of the National Wild and Scenic
			 Rivers System designated by section 154.
							154.Designation
			 of wild and scenic rivers
					(a)In
			 generalSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C.
			 1274(a)) (as amended by section 123(a)(1)) is amended by adding at the end the
			 following:
						
							(180)Battle
				creek, IdahoThe 23.4 miles of Battle Creek from the confluence
				of the Owyhee River to the upstream boundary of the Owyhee River Wilderness, to
				be administered by the Secretary of the Interior as a wild river.
							(181)Big jacks
				creek, IdahoThe 35.0 miles of Big Jacks Creek from the
				downstream border of the Big Jacks Creek Wilderness in sec. 8, T. 8 S., R. 4
				E., to the point at which it enters the NW 1/4 of sec. 26,
				T. 10 S., R. 2 E., Boise Meridian, to be administered by the Secretary of the
				Interior as a wild river.
							(182)Bruneau
				river, Idaho
								(A)In
				generalExcept as provided in subparagraph (B), the 39.3-mile
				segment of the Bruneau River from the downstream boundary of the
				Bruneau-Jarbidge Wilderness to the upstream confluence with the west fork of
				the Bruneau River, to be administered by the Secretary of the Interior as a
				wild river.
								(B)ExceptionNotwithstanding
				subparagraph (A), the 0.6-mile segment of the Bruneau River at the Indian Hot
				Springs public road access shall be administered by the Secretary of the
				Interior as a recreational river.
								(183)West fork
				bruneau river, IdahoThe approximately 0.35 miles of the West
				Fork of the Bruneau River from the confluence with the Jarbidge River to the
				downstream boundary of the Bruneau Canyon Grazing Allotment in the SE/NE of
				sec. 5, T. 13 S., R. 7 E., Boise Meridian, to be administered by the Secretary
				of the Interior as a wild river.
							(184)Cottonwood
				creek, IdahoThe 2.6 miles of Cottonwood Creek from the
				confluence with Big Jacks Creek to the upstream boundary of the Big Jacks Creek
				Wilderness, to be administered by the Secretary of the Interior as a wild
				river.
							(185)Deep
				creek, IdahoThe 13.1-mile segment of Deep Creek from the
				confluence with the Owyhee River to the upstream boundary of the Owyhee River
				Wilderness in sec. 30, T. 12 S., R. 2 W., Boise Meridian, to be administered by
				the Secretary of the Interior as a wild river.
							(186)Dickshooter
				creek, IdahoThe 9.25 miles of Dickshooter Creek from the
				confluence with Deep Creek to a point on the stream 1/4
				mile due west of the east boundary of sec. 16, T. 12 S., R. 2 W., Boise
				Meridian, to be administered by the Secretary of the Interior as a wild
				river.
							(187)Duncan
				creek, IdahoThe 0.9-mile segment of Duncan Creek from the
				confluence with Big Jacks Creek upstream to the east boundary of sec. 18, T. 10
				S., R. 4 E., Boise Meridian, to be administered by the Secretary of the
				Interior as a wild river.
							(188)Jarbidge
				river, IdahoThe 28.8 miles of the Jarbidge River from the
				confluence with the West Fork Bruneau River to the upstream boundary of the
				Bruneau-Jarbidge Rivers Wilderness, to be administered by the Secretary of the
				Interior as a wild river.
							(189)Little
				jacks creek, IdahoThe 12.4 miles of Little Jacks Creek from the
				downstream boundary of the Little Jacks Creek Wilderness, upstream to the mouth
				of OX Prong Creek, to be administered by the Secretary of the Interior as a
				wild river.
							(190)North
				fork owyhee river, IdahoThe following segments of the North Fork
				of the Owyhee River, to be administered by the Secretary of the
				Interior:
								(A)The 5.7-mile
				segment from the Idaho-Oregon State border to the upstream boundary of the
				private land at the Juniper Mt. Road crossing, as a recreational river.
								(B)The 15.1-mile
				segment from the upstream boundary of the North Fork Owyhee River recreational
				segment designated in paragraph (A) to the upstream boundary of the North Fork
				Owyhee River Wilderness, as a wild river.
								(191)Owyhee
				river, Idaho
								(A)In
				generalSubject to subparagraph (B), the 67.3 miles of the Owyhee
				River from the Idaho-Oregon State border to the upstream boundary of the Owyhee
				River Wilderness, to be administered by the Secretary of the Interior as a wild
				river.
								(B)AccessThe
				Secretary of the Interior shall allow for continued access across the Owyhee
				River at Crutchers Crossing, subject to such terms and conditions as the
				Secretary of the Interior determines to be necessary.
								(192)Red
				canyon, IdahoThe 4.6 miles of Red Canyon from the confluence of
				the Owyhee River to the upstream boundary of the Owyhee River Wilderness, to be
				administered by the Secretary of the Interior as a wild river.
							(193)Sheep
				creek, IdahoThe 25.6 miles of Sheep Creek from the confluence
				with the Bruneau River to the upstream boundary of the Bruneau-Jarbidge Rivers
				Wilderness, to be administered by the Secretary of the Interior as a wild
				river.
							(194)South
				fork owyhee river, Idaho
								(A)In
				generalExcept as provided in subparagraph (B), the 31.4-mile
				segment of the South Fork of the Owyhee River upstream from the confluence with
				the Owyhee River to the upstream boundary of the Owyhee River Wilderness at the
				Idaho–Nevada State border, to be administered by the Secretary of the Interior
				as a wild river.
								(B)ExceptionNotwithstanding
				subparagraph (A), the 1.2-mile segment of the South Fork of the Owyhee River
				from the point at which the river enters the southernmost boundary to the point
				at which the river exits the northernmost boundary of private land in sec. 25
				and 26, T. 14 S., R. 5 W., Boise Meridian, shall be administered by the
				Secretary of the Interior as a recreational river.
								(195)Wickahoney
				creek, IdahoThe 1.5 miles of Wickahoney Creek from the
				confluence of Big Jacks Creek to the upstream boundary of the Big Jacks Creek
				Wilderness, to be administered by the Secretary of the Interior as a wild
				river.
							.
					(b)BoundariesNotwithstanding
			 section 3(b) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(b)), the
			 boundary of a river segment designated as a component of the National Wild and
			 Scenic Rivers System under this subtitle shall extend not more than the shorter
			 of—
						(1)an average
			 distance of 1/4 mile from the high water mark on both
			 sides of the river segment; or
						(2)the distance
			 to the nearest confined canyon rim.
						(c)Land
			 acquisitionThe Secretary shall not acquire any private land
			 within the exterior boundary of a wild and scenic river corridor without the
			 consent of the owner.
					155.Land
			 identified for disposal
					(a)In
			 generalConsistent with applicable law, the Secretary may sell
			 public land located within the Boise District of the Bureau of Land Management
			 that, as of the date of enactment of this Act, has been identified for disposal
			 in appropriate resource management plans.
					(b)Use of
			 proceeds
						(1)In
			 generalNotwithstanding any other provision of law (other than a
			 law that specifically provides for a proportion of the proceeds of a land sale
			 to be distributed to any trust fund of the State), proceeds from the sale of
			 public land under subsection (a) shall be deposited in a separate account in
			 the Treasury of the United States to be known as the Owyhee Land
			 Acquisition Account.
						(2)Availability
							(A)In
			 generalAmounts in the account shall be available to the
			 Secretary, without further appropriation, to purchase land or interests in land
			 in, or adjacent to, the wilderness areas designated by this subtitle, including
			 land identified as Proposed for Acquisition on the maps
			 described in section 153(a)(1).
							(B)Applicable
			 lawAny purchase of land or interest in land under subparagraph
			 (A) shall be in accordance with applicable law.
							(3)ApplicabilityThis
			 subsection applies to public land within the Boise District of the Bureau of
			 Land Management sold on or after January 1, 2008.
						(c)Termination
			 of authority
						(1)In
			 generalThe authority provided under this section terminates on
			 the earlier of—
							(A)the date that
			 is 10 years after the date of enactment of this Act; or
							(B)the date on
			 which a total of $8,000,000 from the account is expended.
							(2)Availability
			 of amountsAny amounts remaining in the account on the
			 termination of authority under this section shall be—
							(A)credited as
			 sales of public land in the State;
							(B)transferred
			 to the Federal Land Disposal Account established under section 206(a) of the
			 Federal Land Transaction Facilitation Act (43 U.S.C. 2305(a)); and
							(C)used in
			 accordance with that subtitle.
							156.Tribal
			 cultural resources
					(a)CoordinationThe Secretary shall coordinate with the
			 Tribes in the implementation of the Shoshone Paiute Cultural Resource
			 Protection Plan.
					(b)AgreementsThe
			 Secretary shall seek to enter into agreements with the Tribes to implement the
			 Shoshone Paiute Cultural Resource Protection Plan to protect cultural sites and
			 resources important to the continuation of the traditions and beliefs of the
			 Tribes.
					157.Recreational
			 travel management plans
					(a)In
			 generalIn accordance with the Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1701 et seq.), the Secretary shall, in coordination with
			 the Tribes, State, and County, prepare 1 or more travel management plans for
			 motorized and mechanized off-highway vehicle recreation for the land managed by
			 the Bureau of Land Management in the County.
					(b)InventoryBefore
			 preparing the plan under subsection (a), the Secretary shall conduct resource
			 and route inventories of the area covered by the plan.
					(c)Limitation
			 to designated routes
						(1)In
			 generalExcept as provided in
			 paragraph (2), the plan shall limit recreational motorized and mechanized
			 off-highway vehicle use to a system of designated roads and trails established
			 by the plan.
						(2)ExceptionParagraph
			 (1) shall not apply to snowmobiles.
						(d)Temporary
			 limitation
						(1)In
			 generalExcept as provided in paragraph (2), until the date on
			 which the Secretary completes the plan, all recreational motorized and
			 mechanized off-highway vehicle use shall be limited to roads and trails
			 lawfully in existence on the day before the date of enactment of this
			 Act.
						(2)ExceptionParagraph
			 (1) shall not apply to—
							(A)snowmobiles;
			 or
							(B)areas
			 specifically identified as open, closed, or limited in the Owyhee Resource
			 Management Plan.
							(e)Schedule
						(1)Owyhee
			 frontIt is the intent of Congress that, not later than 1 year
			 after the date of enactment of this Act, the Secretary shall complete a
			 transportation plan for the Owyhee Front.
						(2)Other
			 bureau of land management land in the CountyIt is the intent of
			 Congress that, not later than 3 years after the date of enactment of this Act,
			 the Secretary shall complete a transportation plan for Bureau of Land
			 Management land in the County outside the Owyhee Front.
						158.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 subtitle.
				GBoundary
			 adjustment, Frank Church River of No Return Wilderness
				161.PurposesThe purposes of this subtitle are—
					(1)to adjust the
			 boundaries of the wilderness area; and
					(2)to authorize the
			 Secretary to sell the land designated for removal from the wilderness area due
			 to encroachment.
					162.DefinitionsIn this subtitle:
					(1)Land designated
			 for exclusionThe term land designated for
			 exclusion means the parcel of land that is—
						(A)comprised of
			 approximately 10.2 acres of land;
						(B)generally
			 depicted on the survey plat entitled Proposed Boundary Change FCRONRW
			 Sections 15 (unsurveyed) Township 14 North, Range 13 East, B.M., Custer County,
			 Idaho and dated November 14, 2001; and
						(C)more particularly
			 described in the survey plat and legal description on file in—
							(i)the
			 office of the Chief of the Forest Service, Washington, DC; and
							(ii)the office of
			 the Intermountain Regional Forester, Ogden, Utah.
							(2)Land designated
			 for inclusionThe term land designated for
			 inclusion means the parcel of National Forest System land that
			 is—
						(A)comprised of
			 approximately 10.2 acres of land;
						(B)located in
			 unsurveyed section 22, T. 14 N., R. 13 E., Boise Meridian, Custer County,
			 Idaho;
						(C)generally
			 depicted on the map entitled Challis National Forest, T.14 N., R. 13 E.,
			 B.M., Custer County, Idaho, Proposed Boundary Change FCRONRW and dated
			 September 19, 2007; and
						(D)more particularly
			 described on the map and legal description on file in—
							(i)the
			 office of the Chief of the Forest Service, Washington, DC; and
							(ii)the
			 Intermountain Regional Forester, Ogden, Utah.
							(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
					(4)Wilderness
			 areaThe term wilderness area means the Frank
			 Church River of No Return Wilderness designated by section 3 of the Central
			 Idaho Wilderness Act of 1980 (16 U.S.C. 1132 note; 94 Stat. 948).
					163.Boundary
			 adjustment
					(a)Adjustment to
			 wilderness area
						(1)InclusionThe
			 wilderness area shall include the land designated for inclusion.
						(2)ExclusionThe
			 wilderness area shall not include the land designated for exclusion.
						(b)Corrections to
			 legal descriptionsThe Secretary may make corrections to the
			 legal descriptions.
					164.Conveyance of
			 land designated for exclusion
					(a)In
			 generalSubject to subsection (b), to resolve the encroachment on
			 the land designated for exclusion, the Secretary may sell for consideration in
			 an amount equal to fair market value—
						(1)the land
			 designated for exclusion; and
						(2)as the Secretary
			 determines to be necessary, not more than 10 acres of land adjacent to the land
			 designated for exclusion.
						(b)ConditionsThe
			 sale of land under subsection (a) shall be subject to the conditions
			 that—
						(1)the land to be
			 conveyed be appraised in accordance with the Uniform Appraisal Standards for
			 Federal Land Acquisitions;
						(2)the person buying
			 the land shall pay—
							(A)the costs
			 associated with appraising and, if the land needs to be resurveyed, resurveying
			 the land; and
							(B)any analyses and
			 closing costs associated with the conveyance;
							(3)for management
			 purposes, the Secretary may reconfigure the description of the land for sale;
			 and
						(4)the owner of the
			 adjacent private land shall have the first opportunity to buy the land.
						(c)Disposition of
			 proceeds
						(1)In
			 generalThe Secretary shall deposit the cash proceeds from a sale
			 of land under subsection (a) in the fund established under Public Law 90–171
			 (commonly known as the Sisk Act) (16 U.S.C. 484a).
						(2)Availability
			 and useAmounts deposited under paragraph (1)—
							(A)shall remain
			 available until expended for the acquisition of land for National Forest
			 purposes in the State of Idaho; and
							(B)shall not be
			 subject to transfer or reprogramming for—
								(i)wildland fire
			 management; or
								(ii)any other
			 emergency purposes.
								HRocky Mountain
			 National Park Wilderness
				171.DefinitionsIn this subtitle:
					(1)MapThe
			 term map means the map entitled Rocky Mountain National
			 Park Wilderness Act of 2007 and dated September 2006.
					(2)ParkThe
			 term Park means Rocky Mountain National Park located in the State
			 of Colorado.
					(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					(4)TrailThe
			 term Trail means the East Shore Trail established under section
			 174(a).
					(5)WildernessThe
			 term Wilderness means the wilderness designated by section
			 172(a).
					172.Rocky Mountain
			 National Park Wilderness
					(a)DesignationIn
			 furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.),
			 there is designated as wilderness and as a component of the National Wilderness
			 Preservation System approximately 249,339 acres of land in the Park, as
			 generally depicted on the map.
					(b)Map and
			 boundary description
						(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall—
							(A)prepare a map and
			 boundary description of the Wilderness; and
							(B)submit the map
			 and boundary description prepared under subparagraph (A) to the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Natural
			 Resources of the House of Representatives.
							(2)Availability;
			 force of lawThe map and boundary description submitted under
			 paragraph (1)(B) shall—
							(A)be on file and
			 available for public inspection in appropriate offices of the National Park
			 Service; and
							(B)have the same
			 force and effect as if included in this subtitle.
							(c)Inclusion of
			 potential wilderness
						(1)In
			 generalOn publication in the Federal Register of a notice by the
			 Secretary that all uses inconsistent with the Wilderness Act (16 U.S.C. 1131 et
			 seq.) have ceased on the land identified on the map as a Potential
			 Wilderness Area, the land shall be—
							(A)included in the
			 Wilderness; and
							(B)administered in
			 accordance with subsection (e).
							(2)Boundary
			 descriptionOn inclusion in the Wilderness of the land referred
			 to in paragraph (1), the Secretary shall modify the map and boundary
			 description submitted under subsection (b) to reflect the inclusion of the
			 land.
						(d)Exclusion of
			 certain landThe following areas are specifically excluded from
			 the Wilderness:
						(1)The Grand River
			 Ditch (including the main canal of the Grand River Ditch and a branch of the
			 main canal known as the Specimen Ditch), the right-of-way for the Grand River
			 Ditch, land 200 feet on each side of the center line of the Grand River Ditch,
			 and any associated appurtenances, structures, buildings, camps, and work sites
			 in existence as of June 1, 1998.
						(2)Land owned by the
			 St. Vrain & Left Hand Water Conservancy District, including Copeland
			 Reservoir and the Inlet Ditch to the Reservoir from North St. Vrain Creek,
			 comprising approximately 35.38 acres.
						(3)Land owned by the
			 Wincenstsen-Harms Trust, comprising approximately 2.75 acres.
						(4)Land within the
			 area depicted on the map as the East Shore Trail Area.
						(e)AdministrationSubject
			 to valid existing rights, any land designated as wilderness under this section
			 or added to the Wilderness after the date of enactment of this Act under
			 subsection (c) shall be administered by the Secretary in accordance with this
			 subtitle and the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
						(1)any reference in
			 the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of that Act
			 shall be considered to be a reference to the date of enactment of this Act, or
			 the date on which the additional land is added to the Wilderness, respectively;
			 and
						(2)any reference in
			 the Wilderness Act (16 U.S.C. 1131 et seq.) to the Secretary of Agriculture
			 shall be considered to be a reference to the Secretary.
						(f)Water
			 rights
						(1)FindingsCongress
			 finds that—
							(A)the United States
			 has existing rights to water within the Park;
							(B)the existing
			 water rights are sufficient for the purposes of the Wilderness; and
							(C)based on the
			 findings described in subparagraphs (A) and (B), there is no need for the
			 United States to reserve or appropriate any additional water rights to fulfill
			 the purposes of the Wilderness.
							(2)EffectNothing
			 in this subtitle—
							(A)constitutes an
			 express or implied reservation by the United States of water or water rights
			 for any purpose; or
							(B)modifies or
			 otherwise affects any existing water rights held by the United States for the
			 Park.
							(g)Fire, insect,
			 and disease controlThe Secretary may take such measures in the
			 Wilderness as are necessary to control fire, insects, and diseases, as are
			 provided for in accordance with—
						(1)the laws
			 applicable to the Park; and
						(2)the Wilderness
			 Act (16 U.S.C. 1131 et seq.).
						173.Grand River
			 Ditch and Colorado-Big Thompson projects
					(a)Conditional
			 waiver of strict liabilityDuring any period in which the Water
			 Supply and Storage Company (or any successor in interest to the company with
			 respect to the Grand River Ditch) operates and maintains the portion of the
			 Grand River Ditch in the Park in compliance with an operations and maintenance
			 agreement between the Water Supply and Storage Company and the National Park
			 Service, the provisions of paragraph (6) of the stipulation approved June 28,
			 1907—
						(1)shall be
			 suspended; and
						(2)shall not be
			 enforceable against the Company (or any successor in interest).
						(b)AgreementThe
			 agreement referred to in subsection (a) shall—
						(1)ensure
			 that—
							(A)Park resources
			 are managed in accordance with the laws generally applicable to the Park,
			 including—
								(i)the
			 Act of January 26, 1915 (16 U.S.C. 191 et seq.); and
								(ii)the National
			 Park Service Organic Act (16 U.S.C. 1 et seq.);
								(B)Park land outside
			 the right-of-way corridor remains unimpaired consistent with the National Park
			 Service management policies in effect as of the date of enactment of this Act;
			 and
							(C)any use of Park
			 land outside the right-of-way corridor (as of the date of enactment of this
			 Act) shall be permitted only on a temporary basis, subject to such terms and
			 conditions as the Secretary determines to be necessary; and
							(2)include
			 stipulations with respect to—
							(A)flow monitoring
			 and early warning measures;
							(B)annual and
			 periodic inspections;
							(C)an annual
			 maintenance plan;
							(D)measures to
			 identify on an annual basis capital improvement needs; and
							(E)the development
			 of plans to address the needs identified under subparagraph (D).
							(c)LimitationNothing
			 in this section limits or otherwise affects—
						(1)the liability of
			 any individual or entity for damages to, loss of, or injury to any resource
			 within the Park resulting from any cause or event that occurred before the date
			 of enactment of this Act; or
						(2)Public Law
			 101–337 (16 U.S.C. 19jj et seq), including the defenses available under that
			 Act for damage caused—
							(A)solely by—
								(i)an
			 act of God;
								(ii)an
			 act of war; or
								(iii)an act or
			 omission of a third party (other than an employee or agent); or
								(B)by an activity
			 authorized by Federal or State law.
							(d)Colorado-big
			 thompson project and windy gap project
						(1)In
			 generalNothing in this subtitle, including the designation of
			 the Wilderness, prohibits or affects current and future operation and
			 maintenance activities in, under, or affecting the Wilderness that were allowed
			 as of the date of enactment of this Act under the Act of January 26, 1915 (16
			 U.S.C. 191), relating to the Alva B. Adams Tunnel or other Colorado–Big
			 Thompson Project facilities located within the Park.
						(2)Alva B. Adams
			 TunnelNothing in this subtitle, including the designation of the
			 Wilderness, prohibits or restricts the conveyance of water through the Alva B.
			 Adams Tunnel for any purpose.
						(e)Right-of-wayUse
			 of water transported by the Grand River Ditch for 1 or more purposes other than
			 irrigation shall not terminate or adversely affect the right-of-way of the
			 Grand River Ditch if the Secretary determines that the change in purpose or use
			 does not adversely affect the Park.
					(f)New reclamation
			 projectsNothing in the first section of the Act of January 26,
			 1915 (16 U.S.C. 191), shall be construed to allow development in the Wilderness
			 of any reclamation project not in existence as of the date of enactment of this
			 Act.
					(g)Clarification
			 of management authorityNothing in this section reduces or limits
			 the authority of the Secretary to manage land and resources within the Park
			 under applicable law.
					174.East Shore
			 Trail Area
					(a)In
			 GeneralNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall establish within the East Shore Trail Area in the Park
			 an alignment line for a trail, to be known as the East Shore
			 Trail, to maximize the opportunity for sustained use of the Trail
			 without causing—
						(1)harm to
			 affected resources; or
						(2)conflicts
			 among users.
						(b)Boundaries
						(1)In
			 generalAfter establishing the alignment line for the Trail under
			 subsection (a), the Secretary shall—
							(A)identify the
			 boundaries of the Trail, which shall not extend more than 25 feet east of the
			 alignment line or be located within the Wilderness; and
							(B)modify the
			 map of the Wilderness prepared under section 172(b)(1)(A) so that the western
			 boundary of the Wilderness is 50 feet east of the alignment line.
							(2)AdjustmentsTo
			 the extent necessary to protect Park resources, the Secretary may adjust the
			 boundaries of the Trail, if the adjustment does not place any portion of the
			 Trail within the boundary of the Wilderness.
						(c)Inclusion
			 in WildernessOn completion of the construction of the Trail, as
			 authorized by the Secretary—
						(1)any portion
			 of the East Shore Trail Area that is not traversed by the Trail, that is not
			 west of the Trail, and that is not within 50 feet of the centerline of the
			 Trail shall be—
							(A)included in
			 the Wilderness; and
							(B)managed as
			 part of the Wilderness in accordance with section 172; and
							(2)the Secretary
			 shall modify the map and boundary description of the Wilderness prepared under
			 section 172(b)(1)(A) to reflect the inclusion of the East Shore Trail Area land
			 in the Wilderness.
						(d)EffectNothing
			 in this section—
						(1)requires the
			 construction of the Trail along the alignment line established under subsection
			 (a); or
						(2)limits the
			 extent to which any otherwise applicable law or policy applies to any decision
			 with respect to the construction of the Trail.
						(e)Relation to
			 land outside wilderness
						(1)In
			 generalExcept as provided in
			 this subsection, nothing in this subtitle affects the management or use of any
			 land not included within the boundaries of the Wilderness or the potential
			 wilderness land.
						(2)Motorized
			 vehicles and machineryNo use of motorized vehicles or other
			 motorized machinery that was not permitted on March 1, 2006, shall be allowed
			 in the East Shore Trail Area except as the Secretary determines to be necessary
			 for use in—
							(A)constructing
			 the Trail, if the construction is authorized by the Secretary; or
							(B)maintaining
			 the Trail.
							(3)Management
			 of land before inclusionUntil the Secretary authorizes the
			 construction of the Trail and the use of the Trail for non-motorized bicycles,
			 the East Shore Trail Area shall be managed—
							(A)to protect
			 any wilderness characteristics of the East Shore Trail Area; and
							(B)to maintain
			 the suitability of the East Shore Trail Area for inclusion in the
			 Wilderness.
							175.National
			 forest area boundary adjustments
					(a)Indian
			 peaks wilderness boundary adjustmentSection 3(a) of the Indian
			 Peaks Wilderness Area, the Arapaho National Recreation Area and the Oregon
			 Islands Wilderness Area Act (16 U.S.C. 1132 note; Public Law 95–450) is
			 amended—
						(1)by striking
			 seventy thousand acres and inserting 74,195
			 acres; and
						(2)by striking
			 , dated July 1978 and inserting and dated May
			 2007.
						(b)Arapaho
			 national recreation area boundary adjustmentSection 4(a) of the
			 Indian Peaks Wilderness Area, the Arapaho National Recreation Area and the
			 Oregon Islands Wilderness Area Act (16 U.S.C. 460jj(a)) is amended—
						(1)by striking
			 thirty-six thousand two hundred thirty-five acres and inserting
			 35,235 acres; and
						(2)by striking
			 , dated July 1978 and inserting and dated May
			 2007.
						176.Authority
			 to lease Leiffer tract
					(a)In
			 generalSection 3(k) of Public Law 91–383 (16 U.S.C. 1a–2(k))
			 shall apply to the parcel of land described in subsection (b).
					(b)Description
			 of the LandThe parcel of land referred to in subsection (a) is
			 the parcel of land known as the Leiffer tract that is—
						(1)located near
			 the eastern boundary of the Park in Larimer County, Colorado; and
						(2)administered
			 by the National Park Service.
						IIBureau of Land
			 Management Authorizations
			ANational
			 Landscape Conservation System
				201.DefinitionsIn this subtitle:
					(1)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					(2)SystemThe term system means the
			 National Landscape Conservation System established by section 202(a).
					202.Establishment of the National Landscape
			 Conservation System
					(a)EstablishmentIn order to conserve, protect, and restore
			 nationally significant landscapes that have outstanding cultural, ecological,
			 and scientific values for the benefit of current and future generations, there
			 is established in the Bureau of Land Management the National Landscape
			 Conservation System.
					(b)ComponentsThe system shall include each of the
			 following areas administered by the Bureau of Land Management:
						(1)Each area that is designated as—
							(A)a national monument;
							(B)a national conservation area;
							(C)a wilderness study area;
							(D)a national scenic trail or national
			 historic trail designated as a component of the National Trails System;
							(E)a component of the National Wild and Scenic
			 Rivers System; or
							(F)a component of the National Wilderness
			 Preservation System.
							(2)Any area designated by Congress to be
			 administered for conservation purposes, including—
							(A)the Steens Mountain Cooperative Management
			 and Protection Area;
							(B)the Headwaters Forest Reserve;
							(C)the Yaquina Head
			 Outstanding Natural Area; and
							(D)any additional area designated by Congress
			 for inclusion in the system.
							(c)ManagementThe Secretary shall manage the
			 system—
						(1)in accordance with any applicable law
			 (including regulations) relating to any component of the system included under
			 subsection (b); and
						(2)in a manner that protects the values for
			 which the components of the system were designated.
						203.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 subtitle.
				BPrehistoric
			 Trackways National Monument
				211.FindingsCongress finds that—
					(1)in 1987, a major
			 deposit of Paleozoic Era fossilized footprint megatrackways was discovered in
			 the Robledo Mountains in southern New Mexico;
					(2)the trackways
			 contain footprints of numerous amphibians, reptiles, and insects (including
			 previously unknown species), plants, and petrified wood dating back
			 approximately 280,000,000 years, which collectively provide new opportunities
			 to understand animal behaviors and environments from a time predating the
			 dinosaurs;
					(3)title III of
			 Public Law 101–578 (104 Stat. 2860)—
						(A)provided interim
			 protection for the site at which the trackways were discovered; and
						(B)directed the
			 Secretary of the Interior to—
							(i)prepare a study
			 assessing the significance of the site; and
							(ii)based on the
			 study, provide recommendations for protection of the paleontological resources
			 at the site;
							(4)the Bureau of
			 Land Management completed the Paleozoic Trackways Scientific Study Report in
			 1994, which characterized the site as containing the most scientifically
			 significant Early Permian tracksites in the world;
					(5)despite the
			 conclusion of the study and the recommendations for protection, the site
			 remains unprotected and many irreplaceable trackways specimens have been lost
			 to vandalism or theft; and
					(6)designation of
			 the trackways site as a National Monument would protect the unique fossil
			 resources for present and future generations while allowing for public
			 education and continued scientific research opportunities.
					212.DefinitionsIn this subtitle:
					(1)MonumentThe
			 term Monument means the Prehistoric Trackways National Monument
			 established by section 213(a).
					(2)Public
			 landThe term public land has the meaning given
			 the term public lands in section 103 of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1702).
					(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					213.Establishment
					(a)In
			 generalIn order to conserve, protect, and enhance the unique and
			 nationally important paleontological, scientific, educational, scenic, and
			 recreational resources and values of the public land described in subsection
			 (b), there is established the Prehistoric Trackways National Monument in the
			 State of New Mexico.
					(b)Description of
			 landThe Monument shall consist of approximately 5,280 acres of
			 public land in Doña Ana County, New Mexico, as generally depicted on the map
			 entitled Prehistoric Trackways National Monument and dated
			 January 25, 2007.
					(c)Map; legal
			 description
						(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall prepare and submit to Congress an official map
			 and legal description of the Monument.
						(2)CorrectionsThe
			 map and legal description submitted under paragraph (1) shall have the same
			 force and effect as if included in this subtitle, except that the Secretary may
			 correct any clerical or typographical errors in the legal description and the
			 map.
						(3)Conflict
			 between map and legal descriptionIn the case of a conflict
			 between the map and the legal description, the map shall control.
						(4)Availability of
			 map and legal descriptionCopies of the map and legal description
			 shall be on file and available for public inspection in the appropriate offices
			 of the Bureau of Land Management.
						(d)Minor boundary
			 adjustmentsIf additional paleontological resources are
			 discovered on public land adjacent to the Monument after the date of enactment
			 of this Act, the Secretary may make minor boundary adjustments to the Monument
			 to include the resources in the Monument.
					214.Administration
					(a)Management
						(1)In
			 generalThe Secretary shall manage the Monument—
							(A)in a manner that
			 conserves, protects, and enhances the resources and values of the Monument,
			 including the resources and values described in section 213(a); and
							(B)in accordance
			 with—
								(i)this
			 subtitle;
								(ii)the
			 Federal Land Policy and Management Act of
			 1976 (43
			 U.S.C. 1701 et seq.); and
								(iii)other
			 applicable laws.
								(2)National
			 landscape conservation systemThe Monument shall be managed as a
			 component of the National Landscape Conservation System.
						(b)Management
			 Plan
						(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall develop a comprehensive management plan for the
			 long-term protection and management of the Monument.
						(2)ComponentsThe
			 management plan under paragraph (1)—
							(A)shall—
								(i)describe the
			 appropriate uses and management of the Monument, consistent with the provisions
			 of this subtitle; and
								(ii)allow for
			 continued scientific research at the Monument during the development of the
			 management plan; and
								(B)may—
								(i)incorporate any
			 appropriate decisions contained in any current management or activity plan for
			 the land described in section 213(b); and
								(ii)use information
			 developed in studies of any land within or adjacent to the Monument that were
			 conducted before the date of enactment of this Act.
								(c)Authorized
			 usesThe Secretary shall only allow uses of the Monument that the
			 Secretary determines would further the purposes for which the Monument has been
			 established.
					(d)Interpretation,
			 education, and scientific research
						(1)In
			 generalThe Secretary shall provide for public interpretation of,
			 and education and scientific research on, the paleontological resources of the
			 Monument, with priority given to exhibiting and curating the resources in Doña
			 Ana County, New Mexico.
						(2)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with appropriate public entities to carry out paragraph (1).
						(e)Special
			 management areas
						(1)In
			 generalThe establishment of the Monument shall not change the
			 management status of any area within the boundary of the Monument that
			 is—
							(A)designated as a
			 wilderness study area and managed in accordance with section 603(c) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); or
							(B)managed as an
			 area of critical environment concern.
							(2)Conflict of
			 lawsIf there is a conflict between the laws applicable to the
			 areas described in paragraph (1) and this subtitle, the more restrictive
			 provision shall control.
						(f)Motorized
			 vehicles
						(1)In
			 generalExcept as needed for administrative purposes or to
			 respond to an emergency, the use of motorized vehicles in the Monument shall be
			 allowed only on roads and trails designated for use by motorized vehicles under
			 the management plan prepared under subsection (b).
						(2)Permitted
			 EventsThe Secretary may issue permits for special recreation
			 events involving motorized vehicles within the boundaries of the Monument,
			 including the Chile Challenge—
							(A)to the extent the
			 events do not harm paleontological resources; and
							(B)subject to any
			 terms and conditions that the Secretary determines to be necessary.
							(g)WithdrawalsSubject
			 to valid existing rights, any Federal land within the Monument and any land or
			 interest in land that is acquired by the United States for inclusion in the
			 Monument after the date of enactment of this Act are withdrawn from—
						(1)entry,
			 appropriation, or disposal under the public land laws;
						(2)location, entry,
			 and patent under the mining laws; and
						(3)operation of the
			 mineral leasing laws, geothermal leasing laws, and minerals materials
			 laws.
						(h)GrazingThe
			 Secretary may allow grazing to continue in any area of the Monument in which
			 grazing is allowed before the date of enactment of this Act, subject to
			 applicable laws (including regulations).
					(i)Water
			 RightsNothing in this subtitle constitutes an express or implied
			 reservation by the United States of any water or water rights with respect to
			 the Monument.
					215.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 subtitle.
				CFort
			 Stanton-Snowy River Cave National Conservation Area
				221.DefinitionsIn this subtitle:
					(1)Conservation
			 areaThe term Conservation Area means the Fort
			 Stanton-Snowy River Cave National Conservation Area established by section
			 222(a).
					(2)Management
			 planThe term management plan means the management
			 plan developed for the Conservation Area under section 223(c).
					(3)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the Bureau of Land Management.
					222.Establishment
			 of the Fort Stanton-Snowy River Cave National Conservation Area
					(a)Establishment;
			 PurposesThere is established the Fort Stanton-Snowy River Cave
			 National Conservation Area in Lincoln County, New Mexico, to protect, conserve,
			 and enhance the unique and nationally important historic, cultural, scientific,
			 archaeological, natural, and educational subterranean cave resources of the
			 Fort Stanton-Snowy River cave system.
					(b)Area
			 IncludedThe Conservation Area shall include the area within the
			 boundaries depicted on the map entitled Fort Stanton-Snowy River Cave
			 National Conservation Area and dated January 25, 2007.
					(c)Map and Legal
			 Description
						(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall submit to Congress a map and legal description of
			 the Conservation Area.
						(2)EffectThe
			 map and legal description of the Conservation Area shall have the same force
			 and effect as if included in this subtitle, except that the Secretary may
			 correct any minor errors in the map and legal description.
						(3)Public
			 availabilityThe map and legal description of the Conservation
			 Area shall be available for public inspection in the appropriate offices of the
			 Bureau of Land Management.
						223.Management of
			 the Conservation Area
					(a)Management
						(1)In
			 generalThe Secretary shall manage the Conservation Area—
							(A)in a manner that
			 conserves, protects, and enhances the resources and values of the Conservation
			 Area, including the resources and values described in section 222(a);
			 and
							(B)in accordance
			 with—
								(i)this
			 subtitle;
								(ii)the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1701 et seq.); and
								(iii)any other
			 applicable laws.
								(2)UsesThe
			 Secretary shall only allow uses of the Conservation Area that are consistent
			 with the protection of the cave resources.
						(3)RequirementsIn
			 administering the Conservation Area, the Secretary shall provide for—
							(A)the conservation
			 and protection of the natural and unique features and environs for scientific,
			 educational, and other appropriate public uses of the Conservation Area;
							(B)public access, as
			 appropriate, while providing for the protection of the cave resources and for
			 public safety;
							(C)the continuation
			 of other existing uses or other new uses of the Conservation Area that do not
			 impair the purposes for which the Conservation Area is established;
							(D)management of the
			 surface area of the Conservation Area in accordance with the Fort Stanton Area
			 of Critical Environmental Concern Final Activity Plan dated March, 2001, or any
			 amendments to the plan, consistent with this subtitle; and
							(E)scientific
			 investigation and research opportunities within the Conservation Area,
			 including through partnerships with colleges, universities, schools, scientific
			 institutions, researchers, and scientists to conduct research and provide
			 educational and interpretive services within the Conservation Area.
							(b)WithdrawalsSubject
			 to valid existing rights, all Federal surface and subsurface land within the
			 Conservation Area and all land and interests in the land that are acquired by
			 the United States after the date of enactment of this Act for inclusion in the
			 Conservation Area, are withdrawn from—
						(1)all forms of
			 entry, appropriation, or disposal under the general land laws;
						(2)location, entry,
			 and patent under the mining laws; and
						(3)operation under
			 the mineral leasing and geothermal leasing laws.
						(c)Management
			 Plan
						(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall develop a comprehensive plan for the long-term
			 management of the Conservation Area.
						(2)PurposesThe
			 management plan shall—
							(A)describe the
			 appropriate uses and management of the Conservation Area;
							(B)incorporate, as
			 appropriate, decisions contained in any other management or activity plan for
			 the land within or adjacent to the Conservation Area;
							(C)take into
			 consideration any information developed in studies of the land and resources
			 within or adjacent to the Conservation Area; and
							(D)provide for a
			 cooperative agreement with Lincoln County, New Mexico, to address the
			 historical involvement of the local community in the interpretation and
			 protection of the resources of the Conservation Area.
							(d)Activities
			 Outside Conservation AreaThe establishment of the Conservation
			 Area shall not—
						(1)create a
			 protective perimeter or buffer zone around the Conservation Area; or
						(2)preclude uses or
			 activities outside the Conservation Area that are permitted under other
			 applicable laws, even if the uses or activities are prohibited within the
			 Conservation Area.
						(e)Research and
			 Interpretive Facilities
						(1)In
			 generalThe Secretary may establish facilities for—
							(A)the conduct of
			 scientific research; and
							(B)the
			 interpretation of the historical, cultural, scientific, archaeological,
			 natural, and educational resources of the Conservation Area.
							(2)Cooperative
			 agreementsThe Secretary may, in a manner consistent with this
			 subtitle, enter into cooperative agreements with the State of New Mexico and
			 other institutions and organizations to carry out the purposes of this
			 subtitle.
						(f)Water
			 RightsNothing in this subtitle constitutes an express or implied
			 reservation of any water right.
					224.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 subtitle.
				DSnake River Birds
			 of Prey National Conservation Area
				231.Snake River
			 Birds of Prey National Conservation Area
					(a)RenamingPublic
			 Law 103–64 is amended—
						(1)in section 2(2)
			 (16 U.S.C. 460iii–1(2)), by inserting Morley Nelson before
			 Snake River Birds of Prey National Conservation Area; and
						(2)in section
			 3(a)(1) (16 U.S.C. 460iii–2(a)(1)), by inserting Morley Nelson
			 before Snake River Birds of Prey National Conservation
			 Area.
						(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Snake River Birds of Prey National Conservation Area shall
			 be deemed to be a reference to the Morley Nelson Snake River Birds of Prey
			 National Conservation Area.
					(c)Technical
			 CorrectionsPublic Law 103–64 is further amended—
						(1)in section
			 3(a)(1) (16 U.S.C. 460iii–2(a)(1)), by striking (hereafter referred to
			 as the conservation area); and
						(2)in section 4 (16
			 U.S.C. 460iii–3)—
							(A)in subsection
			 (a)(2), by striking Conservation Area and inserting
			 conservation area; and
							(B)in subsection
			 (d), by striking Visitors Center and inserting visitors
			 center.
							ERio Puerco
			 Watershed Management Program
				241.Rio Puerco
			 Watershed Management Program
					(a)Rio Puerco
			 Management CommitteeSection 401(b) of the Omnibus Parks and
			 Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4147) is
			 amended—
						(1)in paragraph
			 (2)—
							(A)by redesignating
			 subparagraphs (I) through (N) as subparagraphs (J) through (O), respectively;
			 and
							(B)by inserting
			 after subparagraph (H) the following:
								
									(I)the Environmental
				Protection Agency;
									;
				and
							(2)in paragraph (4),
			 by striking enactment of this Act and inserting enactment
			 of the Omnibus Public Lands Management Act of 2008.
						(b)Authorization
			 of appropriationsSection 401(e) of the Omnibus Parks and Public
			 Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4148) is amended by
			 striking enactment of this Act and inserting enactment of
			 the Omnibus Public Lands Management Act of 2008.
					FLand conveyances
			 and exchanges
				251.Pima County,
			 Arizona, land exchange
					(a)DefinitionsIn this section:
						(1)Conservation
			 areaThe term Conservation Area means the Las
			 Cienegas National Conservation Area.
						(2)CountyThe
			 term County means Pima County, Arizona.
						(3)Federal
			 landThe term Federal land means the parcel of land
			 consisting of approximately 1,196 acres, as generally depicted on the map
			 entitled Las Cienegas Enhancement Act—Federal Land and dated
			 April 17, 2007.
						(4)Non-federal
			 landThe term non-Federal land means—
							(A)the
			 Empirita-Simonson parcel of land consisting of approximately 2,568 acres, as
			 generally depicted on the map entitled Las Cienegas Enhancement
			 Act—Non-Federal Land and dated April 17, 2007; and
							(B)the Bloom
			 parcel of land consisting of approximately 160 acres, as generally depicted on
			 the map entitled Saguaro National Park, Bloom Tract and dated
			 April 17, 2007.
							(5)ParkThe
			 term Park means Saguaro National Park.
						(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(7)Well
			 siteThe term well site means a well site that
			 consists of approximately 98 acres of land, as generally depicted on the map
			 entitled Las Cienegas Enhancement Act—Non-Federal Land and dated
			 April 17, 2007.
						(b)Land
			 exchange
						(1)In
			 generalIf the owner of the non-Federal land offers to convey to
			 the Secretary title to the non-Federal land that is acceptable to the
			 Secretary, the Secretary shall—
							(A)accept the
			 offer; and
							(B)simultaneously
			 convey to the owner of the non-Federal land all right, title, and interest of
			 the United States in and to the Federal land.
							(2)Valuation,
			 Appraisals, and Equalization
							(A)In
			 generalThe value of the Federal land and the non-Federal
			 land—
								(i)shall be
			 equal, as determined by appraisals conducted in accordance with subparagraph
			 (B); or
								(ii)if not
			 equal, shall be equalized in accordance with subparagraph (C).
								(B)Appraisals
								(i)In
			 generalThe Federal land and the non-Federal land shall be
			 appraised by an independent, qualified appraiser that is agreed to by the
			 Secretary and the owner of the non-Federal land.
								(ii)RequirementsAn
			 appraisal under clause (i) shall—
									(I)be conducted
			 in accordance with—
										(aa)the Uniform
			 Appraisal Standards for Federal Land Acquisition; and
										(bb)the Uniform
			 Standards of Professional Appraisal Practice; and
										(II)not later
			 than 180 days after the date of enactment of this Act, be submitted to the
			 Secretary and the owner of the non-Federal land for approval.
									(C)Equalization
								(i)In
			 generalIf the value of the Federal land and the non-Federal land
			 is not equal, the value may be equalized by—
									(I)the Secretary
			 making a cash equalization payment to the owner of the non-Federal land;
									(II)the owner of
			 the non-Federal land making a cash equalization payment to the Secretary;
			 or
									(III)reducing
			 the acreage of the Federal land or the non-Federal land to be exchanged, as
			 appropriate.
									(ii)Cash
			 equalization payments
									(I)DispositionAny
			 cash equalization payments received by the Secretary under clause (i)(II) shall
			 be deposited in the Federal Land Disposal Account established by section 206(a)
			 of the Federal Land Transaction Facilitation Act (43 U.S.C. 2305(a)).
									(II)UseAmounts
			 deposited under subclause (I) shall be available to the Secretary, without
			 further appropriation and until expended, for the acquisition of land and
			 interests in land in southern Arizona.
									(3)Conditions
			 of conveyance
							(A)In
			 generalAs a condition of the conveyance of the Federal land, the
			 owner of the non-Federal land shall—
								(i)pay the costs
			 of carrying out the exchange of the Federal land and the non-Federal land under
			 this subsection, including any direct costs relating to any environmental
			 reviews and any required mitigation of the Federal land;
								(ii)enter into
			 an agreement with the County to convey to the County the well site; and
								(iii)relinquish
			 to the County any water rights to the well site held by the owner of the
			 non-Federal land.
								(B)Valid
			 existing rightsThe exchange of Federal land and non-Federal land
			 shall be subject to any easements, rights-of-way, and other valid encumbrances
			 in existence on the date of enactment of this Act.
							(4)Legal
			 descriptionsThe Secretary and the owner of the non-Federal land
			 may mutually agree to—
							(A)correct minor
			 errors in the legal descriptions of the Federal land and the non-Federal land;
			 or
							(B)make minor
			 adjustments to the boundaries of the Federal land and the non-Federal
			 land.
							(5)Deadline
			 for completion of exchangeIt is the intent of Congress that the
			 land exchange under this subsection shall be completed not later than 1 year
			 after the date of enactment of this Act.
						(c)Administration
						(1)Administration
			 of land acquired by the United States
							(A)Empirita-Simonson
			 parcelOn acquisition by the Secretary, the parcel of non-Federal
			 land described in subsection (a)(4)(A) shall—
								(i)become part
			 of the Conservation Area; and
								(ii)be
			 administered by the Secretary in accordance with Public Law 106–538 (16 U.S.C.
			 460ooo et seq.).
								(B)Bloom
			 parcelOn acquisition by the Secretary, the parcel of non-Federal
			 land described in subsection (a)(4)(B) shall—
								(i)become part
			 of the Park; and
								(ii)be
			 administered by the Secretary in accordance with the Saguaro National Park
			 Establishment Act of 1994 (16 U.S.C. 410zz et seq.).
								(2)National
			 conservation area boundary adjustmentThe boundary of the
			 Conservation Area is modified to exclude the 40-acre tract of Bureau of Land
			 Management that is leased to the town of Elgin, Arizona, for a sanitary
			 landfill.
						(3)Road
			 accessNot later than 18 months after the date on which the
			 non-Federal land is acquired by the Secretary, the Secretary shall, in
			 accordance with section 507 of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1767), provide to the Secretary of Agriculture a right-of-way
			 through the non-Federal land for motorized public road access to the boundary
			 of the Coronado National Forest.
						252.Southern
			 Nevada limited transition area conveyance
					(a)DefinitionsIn this section:
						(1)CityThe
			 term City means the City of Henderson, Nevada.
						(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(3)StateThe
			 term State means the State of Nevada.
						(4)Transition
			 AreaThe term Transition Area means the
			 approximately 502 acres of Federal land located in Henderson, Nevada, and
			 identified as Limited Transition Area on the map entitled
			 Southern Nevada Limited Transition Area Act and dated March 20,
			 2006.
						(b)Southern Nevada
			 limited Transition Area
						(1)ConveyanceNotwithstanding
			 the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1701 et seq.), on request of the City, the Secretary
			 shall, without consideration and subject to all valid existing rights, convey
			 to the City all right, title, and interest of the United States in and to the
			 Transition Area.
						(2)Use of land for
			 nonresidential development
							(A)In
			 generalAfter the conveyance to the City under paragraph (1), the
			 City may sell, lease, or otherwise convey any portion or portions of the
			 Transition Area for purposes of nonresidential development.
							(B)Method of
			 sale
								(i)In
			 generalThe sale, lease, or conveyance of land under subparagraph
			 (A) shall be through a competitive bidding process.
								(ii)Fair market
			 valueAny land sold, leased, or otherwise conveyed under
			 subparagraph (A) shall be for not less than fair market value.
								(C)Compliance with
			 charterExcept as provided in subparagraphs (B) and (D), the City
			 may sell, lease, or otherwise convey parcels within the Transition Area only in
			 accordance with the procedures for conveyances established in the City
			 Charter.
							(D)Disposition of
			 proceedsThe gross proceeds from the sale of land under
			 subparagraph (A) shall be distributed in accordance with section 4(e) of the
			 Southern Nevada Public Land Management Act of 1998 (112 Stat. 2345).
							(3)Use of land for
			 recreation or other public purposesThe City may elect to retain
			 parcels in the Transition Area for public recreation or other public purposes
			 consistent with the Act of June 14, 1926 (commonly known as the
			 Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.) by
			 providing to the Secretary written notice of the election.
						(4)Noise
			 compatibility requirementsThe City shall—
							(A)plan and manage
			 the Transition Area in accordance with section 47504 of title 49, United States
			 Code (relating to airport noise compatibility planning), and regulations
			 promulgated in accordance with that section; and
							(B)agree that if any
			 land in the Transition Area is sold, leased, or otherwise conveyed by the City,
			 the sale, lease, or conveyance shall contain a limitation to require uses
			 compatible with that airport noise compatibility planning.
							(5)Reversion
							(A)In
			 generalIf any parcel of land in the Transition Area is not
			 conveyed for nonresidential development under this section or reserved for
			 recreation or other public purposes under paragraph (3) by the date that 20
			 years after the date of enactment of this Act, the parcel of land shall, at the
			 discretion of the Secretary, revert to the United States.
							(B)Inconsistent
			 useIf the City uses any parcel of land within the Transition
			 Area in a manner that is inconsistent with the uses specified in this
			 subsection—
								(i)at
			 the discretion of the Secretary, the parcel shall revert to the United States;
			 or
								(ii)if the Secretary
			 does not make an election under clause (i), the City shall sell the parcel of
			 land in accordance with this subsection.
								253.Nevada Cancer
			 Institute land conveyance
					(a)DefinitionsIn this section:
						(1)Alta-Hualapai
			 SiteThe term Alta-Hualapai Site means the
			 approximately 80 acres of land that is—
							(A)patented to the
			 City under the Act of June 14, 1926 (commonly known as the Recreation
			 and Public Purposes Act) (43 U.S.C. 869 et seq.); and
							(B)identified on the
			 map as the Alta-Hualapai Site.
							(2)CityThe
			 term City means the city of Las Vegas, Nevada.
						(3)InstituteThe
			 term Institute means the Nevada Cancer Institute, a nonprofit
			 organization described under section 501(c)(3) of the Internal Revenue Code of
			 1986, the principal place of business of which is at 10441 West Twain Avenue,
			 Las Vegas, Nevada.
						(4)MapThe
			 term map means the map titled Nevada Cancer Institute
			 Expansion Act and dated July 17, 2006.
						(5)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the Bureau of Land Management.
						(6)Water
			 districtThe term Water District means the Las Vegas
			 Valley Water District.
						(b)Land
			 Conveyance
						(1)Survey and Legal
			 descriptionThe City shall prepare a survey and legal description
			 of the Alta-Hualapai Site. The survey shall conform to the Bureau of Land
			 Management cadastral survey standards and be subject to approval by the
			 Secretary.
						(2)AcceptanceThe
			 Secretary may accept the relinquishment by the City of all or part of the
			 Alta-Hualapai Site.
						(3)Conveyance for
			 use as nonprofit cancer instituteAfter relinquishment of all or
			 part of the Alta-Hualapai Site to the Secretary, and not later than 180 days
			 after request of the Institute, the Secretary shall convey to the Institute,
			 subject to valid existing rights, the portion of the Alta-Hualapai Site that is
			 necessary for the development of a nonprofit cancer institute.
						(4)Additional
			 conveyancesNot later than 180 days after a request from the
			 City, the Secretary shall convey to the City, subject to valid existing rights,
			 any remaining portion of the Alta-Hualapai Site necessary for ancillary medical
			 or nonprofit use compatible with the mission of the Institute.
						(5)Applicable
			 lawAny conveyance by the
			 City of any portion of the land received under this section shall be for no
			 less than fair market value and the proceeds shall be distributed in accordance
			 with section 4(e)(1) of
			 Public Law
			 105–263 (112 Stat. 2345).
						(6)Transaction
			 CostsAll land conveyed by
			 the Secretary under this section shall be at no cost, except that the Secretary
			 may require the recipient to bear any costs associated with transfer of title
			 or any necessary land surveys.
						(7)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall submit to the Committee on
			 Natural Resources of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate a report on all transactions conducted
			 under Public
			 Law 105–263 (112 Stat. 2345).
						(c)Rights-of-wayConsistent with the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1701), the Secretary may
			 grant rights-of-way to the Water District on a portion of the Alta-Hualapai
			 Site for a flood control project and a water pumping facility.
					(d)ReversionAny property conveyed pursuant to this
			 section which ceases to be used for the purposes specified in this section
			 shall, at the discretion of the Secretary, revert to the United States, along
			 with any improvements thereon or thereto.
					254.Turnabout
			 Ranch land conveyance, Utah
					(a)DefinitionsIn this section:
						(1)Federal
			 landThe term Federal land means the approximately
			 25 acres of Bureau of Land Management land identified on the map as
			 Lands to be conveyed to Turnabout Ranch.
						(2)MapThe
			 term map means the map entitled Turnabout Ranch
			 Conveyance dated May 12, 2006, and on file in the office of the
			 Director of the Bureau of Land Management.
						(3)MonumentThe
			 term Monument means the Grand Staircase-Escalante National
			 Monument located in southern Utah.
						(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(5)Turnabout
			 RanchThe term Turnabout Ranch means the Turnabout
			 Ranch in Escalante, Utah, owned by Aspen Education Group.
						(b)Conveyance of
			 Federal land to Turnabout Ranch
						(1)In
			 generalNotwithstanding the land use planning requirements of
			 sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1712, 1713), if not later than 30 days after completion of the appraisal
			 required under paragraph (2), Turnabout Ranch of Escalante, Utah, submits to
			 the Secretary an offer to acquire the Federal land for the appraised value, the
			 Secretary shall, not later than 30 days after the date of the offer, convey to
			 Turnabout Ranch all right, title, and interest to the Federal land, subject to
			 valid existing rights.
						(2)AppraisalNot
			 later than 90 days after the date of enactment of this Act, the Secretary shall
			 complete an appraisal of the Federal land. The appraisal shall be completed in
			 accordance with the Uniform Appraisal Standards for Federal Land
			 Acquisitions and the Uniform Standards of Professional Appraisal
			 Practice. All costs associated with the appraisal shall be born by
			 Turnabout Ranch.
						(3)Payment of
			 considerationNot later than 30 days after the date on which the
			 Federal land is conveyed under paragraph (1), as a condition of the conveyance,
			 Turnabout Ranch shall pay to the Secretary an amount equal to the appraised
			 value of the Federal land, as determined under paragraph (2).
						(4)Costs of
			 conveyanceAs a condition of the conveyance, any costs of the
			 conveyance under this section shall be paid by Turnabout Ranch.
						(5)Disposition of
			 proceedsThe Secretary shall deposit the proceeds from the
			 conveyance of the Federal land under paragraph (1) in the Federal Land Deposit
			 Account established by section 206 of the Federal Land Transaction Facilitation
			 Act(43 U.S.C. 2305), to be expended in accordance with that Act.
						(c)Modification of
			 monument boundaryWhen the
			 conveyance authorized by subsection (b) is completed, the boundaries of the
			 Grand Staircase-Escalante National Monument in the State of Utah are hereby
			 modified to exclude the Federal land conveyed to Turnabout Ranch.
					255.Boy Scouts
			 land exchange, Utah
					(a)DefinitionsIn this section:
						(1)Boy
			 ScoutsThe term Boy Scouts means the Utah National
			 Parks Council of the Boy Scouts of America.
						(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(b)Boy Scouts of
			 America land exchange
						(1)Authority To
			 convey
							(A)In
			 generalSubject to paragraph (3) and notwithstanding the Act of
			 June 14, 1926 (commonly known as the Recreation and Public Purposes
			 Act) (43 U.S.C. 869 et seq.), the Boy Scouts may convey to Brian Head
			 Resort, subject to valid existing rights and, except as provided in
			 subparagraph (B), any rights reserved by the United States, all right, title,
			 and interest granted to the Boy Scouts by the original patent to the parcel
			 described in paragraph (2)(A) in exchange for the conveyance by Brian Head
			 Resort to the Boy Scouts of all right, title, and interest in and to the
			 parcels described in paragraph (2)(B).
							(B)Reversionary
			 InterestOn conveyance of the parcel of land described in
			 paragraph (2)(A), the Secretary shall have discretion with respect to whether
			 or not the reversionary interests of the United States are to be
			 exercised.
							(2)Description of
			 landThe parcels of land referred to in paragraph (1) are—
							(A)the 120-acre
			 parcel that is part of a tract of public land acquired by the Boy Scouts under
			 the Act of June 14, 1926 (commonly known as the Recreation and Public
			 Purposes Act) (43 U.S.C. 869 et seq.) for the purpose of operating a
			 camp, which is more particularly described as the W 1/2 SE 1/4 and SE 1/4 SE
			 1/4 sec. 26, T. 35 S., R. 9 W., Salt Lake Base and Meridian; and
							(B)the 2 parcels of
			 private land owned by Brian Head Resort that total 120 acres, which are more
			 particularly described as—
								(i)NE
			 1/4 NW 1/4 and NE 1/4 NE 1/4 sec. 25, T. 35 S., R. 9 W., Salt Lake Base and
			 Meridian; and
								(ii)SE
			 1/4 SE 1/4 sec. 24, T. 35. S., R. 9 W., Salt Lake Base Meridian.
								(3)ConditionsOn
			 conveyance to the Boy Scouts under paragraph (1)(A), the parcels of land
			 described in paragraph (2)(B) shall be subject to the terms and conditions
			 imposed on the entire tract of land acquired by the Boy Scouts for a camp under
			 the Bureau of Land Management patent numbered 43–75–0010.
						(4)Modification of
			 PatentOn completion of the exchange under paragraph (1)(A), the
			 Secretary shall amend the original Bureau of Land Management patent providing
			 for the conveyance to the Boy Scouts under the Act of June 14, 1926 (commonly
			 known as the Recreation and Public Purposes Act) (43 U.S.C. 869
			 et seq.) numbered 43–75–0010 to take into account the exchange under paragraph
			 (1)(A).
						256.Douglas
			 County, Washington, land conveyance
					(a)DefinitionsIn this section:
						(1)Public
			 landThe term public
			 land means the approximately 622 acres of Federal land managed by the
			 Bureau of Land Management and identified for conveyance on the map prepared by
			 the Bureau of Land Management entitled Douglas County Public Utility
			 District Proposal and dated March 2, 2006.
						(2)PUDThe
			 term PUD means the Public Utility District No. 1 of Douglas
			 County, Washington.
						(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(4)Wells
			 hydroelectric projectThe term Wells Hydroelectric
			 Project means Federal Energy Regulatory Commission Project No.
			 2149.
						(b)Conveyance of
			 public land, Wells Hydroelectric Project, Public Utility District No. 1 of
			 Douglas County, Washington
						(1)Conveyance
			 requiredNotwithstanding the
			 land use planning requirements of sections 202 and 203 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1712,
			 1713), and notwithstanding section 24 of the Federal Power Act (16 U.S.C. 818) and
			 Federal Power Order for Project 2149, and subject to valid existing rights, if
			 not later than 45 days after the date of completion of the appraisal required
			 under paragraph (2), the Public Utility District No. 1 of Douglas County,
			 Washington, submits to the Secretary an offer to acquire the public land for
			 the appraised value, the Secretary shall convey, not later than 30 days after
			 the date of the offer, to the PUD all right, title, and interest of the United
			 States in and to the public land.
						(2)AppraisalNot
			 later than 60 days after the date of enactment of this Act, the Secretary shall
			 complete an appraisal of the public land. The appraisal shall be conducted in
			 accordance with the Uniform Appraisal Standards for Federal Land
			 Acquisitions and the Uniform Standards of Professional Appraisal
			 Practice.
						(3)PaymentNot later than 30 days after the date on
			 which the public land is conveyed under this subsection, the PUD shall pay to
			 the Secretary an amount equal to the appraised value of the public land as
			 determined under paragraph (2).
						(4)Map and legal
			 descriptionsAs soon as
			 practicable after the date of enactment of this Act, the Secretary shall
			 finalize legal descriptions of the public land to be conveyed under this
			 subsection. The Secretary may correct any minor errors in the map referred to
			 in subsection (a)(1) or in the legal descriptions. The map and legal
			 descriptions shall be on file and available for public inspection in
			 appropriate offices of the Bureau of Land Management.
						(5)Costs of
			 conveyanceAs a condition of
			 conveyance, any costs related to the conveyance under this subsection shall be
			 paid by the PUD.
						(6)Disposition of
			 proceedsThe Secretary shall
			 deposit the proceeds from the sale in the Federal Land Disposal Account
			 established by section 206 of the Federal Land Transaction Facilitation Act (43
			 U.S.C. 2305) to be expended to improve access to public lands administered by
			 the Bureau of Land Management in the State of Washington.
						(c)Segregation of
			 lands
						(1)WithdrawalExcept
			 as provided in subsection (b)(1), effective immediately upon enactment of this
			 Act, and subject to valid existing rights, the public land is withdrawn
			 from—
							(A)all forms of
			 entry, appropriation, or disposal under the public land laws, and all
			 amendments thereto;
							(B)location, entry,
			 and patenting under the mining laws, and all amendments thereto; and
							(C)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws, and all
			 amendments thereto.
							(2)DurationThis
			 subsection expires two years after the date of enactment of this Act or on the
			 date of the completion of the conveyance under subsection (b), whichever is
			 earlier.
						(d)Retained
			 authorityThe Secretary shall
			 retain the authority to place conditions on the license to insure adequate
			 protection and utilization of the public land granted to the Secretary in
			 section 4(e) of the Federal Power Act (16 U.S.C. 797(e)) until the Federal
			 Energy Regulatory Commission has issued a new license for the Wells
			 Hydroelectric Project, to replace the original license expiring May 31, 2012,
			 consistent with section 15 of the Federal Power Act (16 U.S.C. 808).
					IIIForest Service
			 authorizations
			AWatershed
			 restoration and enhancement
				301.Watershed
			 restoration and enhancement agreementsSection 323 of the Department of the
			 Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 1011 note;
			 Public Law 105–277), is amended—
					(1)in subsection
			 (a), by striking each of fiscal years 2006 through 2011 and
			 inserting fiscal year 2006 and each fiscal year
			 thereafter;
					(2)by redesignating
			 subsection (d) as subsection (e); and
					(3)by inserting
			 after subsection (c) the following:
						
							(d)Applicable
				LawChapter 63 of title 31, United States Code, shall not apply
				to—
								(1)a watershed
				restoration and enhancement agreement entered into under this section;
				or
								(2)an agreement
				entered into under the first section of Public Law 94–148 (16 U.S.C.
				565a–1).
								.
					BWildland
			 firefighter safety
				311.Wildland firefighter safety
					(a)DefinitionsIn this section:
						(1)SecretariesThe term Secretaries
			 means—
							(A)the Secretary of the Interior, acting
			 through the Directors of the Bureau of Land Management, the United States Fish
			 and Wildlife Service, the National Park Service, and the Bureau of Indian
			 Affairs; and
							(B)the Secretary of Agriculture, acting
			 through the Chief of the Forest Service.
							(2)Wildland firefighterThe term wildland firefighter
			 means any person who participates in wildland firefighting activities—
							(A)under the direction of either of the
			 Secretaries; or
							(B)under a contract or compact with a
			 federally recognized Indian tribe.
							(b)Annual report to Congress
						(1)In generalThe Secretaries shall jointly submit to
			 Congress an annual report on the wildland firefighter safety practices of the
			 Secretaries, including training programs and activities for wildland fire
			 suppression, prescribed burning, and wildland fire use, during the preceding
			 calendar year.
						(2)TimelineEach report under paragraph (1)
			 shall—
							(A)be submitted by not later than March of the
			 year following the calendar year covered by the report; and
							(B)include—
								(i)a description of, and any changes to,
			 wildland firefighter safety practices, including training programs and
			 activities for wildland fire suppression, prescribed burning, and wildland fire
			 use;
								(ii)statistics and trend analyses;
								(iii)an estimate of the amount of Federal funds
			 expended by the Secretaries on wildland firefighter safety practices, including
			 training programs and activities for wildland fire suppression, prescribed
			 burning, and wildland fire use;
								(iv)progress made in implementing
			 recommendations from the Inspector General, the Government Accountability
			 Office, the Occupational Safety and Health Administration, or an agency report
			 relating to a wildland firefighting fatality issued during the preceding 10
			 years; and
								(v)a description of—
									(I)the provisions relating to wildland
			 firefighter safety practices in any Federal contract or other agreement
			 governing the provision of wildland firefighters by a non-Federal
			 entity;
									(II)a summary of any actions taken by the
			 Secretaries to ensure that the provisions relating to safety practices,
			 including training, are complied with by the non-Federal entity; and
									(III)the results of those actions.
									CWyoming
			 range
				321.DefinitionsIn this subtitle:
					(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					(2)Wyoming Range
			 Withdrawal AreaThe term
			 Wyoming Range Withdrawal Area means all National Forest System
			 land and federally owned minerals located within the boundaries of the
			 Bridger-Teton National Forest identified on the map entitled Wyoming
			 Range Withdrawal Area and dated October 17, 2007, on file with the
			 Office of the Chief of the Forest Service and the Office of the Supervisor of
			 the Bridger-Teton National Forest.
					322.Withdrawal of
			 certain land in the Wyoming range
					(a)WithdrawalExcept
			 as provided in subsection (f), subject to valid existing rights as of the date
			 of enactment of this Act and the provisions of this subtitle, land in the
			 Wyoming Range Withdrawal Area is withdrawn from—
						(1)all forms of
			 appropriation or disposal under the public land laws;
						(2)location, entry,
			 and patent under the mining laws; and
						(3)disposition under
			 laws relating to mineral and geothermal leasing.
						(b)Existing
			 rightsIf any right referred to in subsection (a) is relinquished
			 or otherwise acquired by the United States (including through donation under
			 section 323) after the date of enactment of this Act, the land subject to that
			 right shall be withdrawn in accordance with this section.
					(c)BuffersNothing
			 in this section requires—
						(1)the creation of a
			 protective perimeter or buffer area outside the boundaries of the Wyoming Range
			 Withdrawal Area; or
						(2)any prohibition
			 on activities outside of the boundaries of the Wyoming Range Withdrawal Area
			 that can be seen or heard from within the boundaries of the Wyoming Range
			 Withdrawal Area.
						(d)Land and
			 Resource Management Plan
						(1)In
			 generalSubject to paragraph (2), the Bridger-Teton National Land
			 and Resource Management Plan (including any revisions to the Plan) shall apply
			 to any land within the Wyoming Range Withdrawal Area.
						(2)ConflictsIf
			 there is a conflict between this subtitle and the Bridger-Teton National Land
			 and Resource Management Plan, this subtitle shall apply.
						(e)Prior lease
			 salesNothing in this section prohibits the Secretary from taking
			 any action necessary to issue, deny, remove the suspension of, or cancel a
			 lease, or any sold lease parcel that has not been issued, pursuant to any lease
			 sale conducted prior to the date of enactment of this Act, including the
			 completion of any requirements under the 
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).
					(f)ExceptionNotwithstanding
			 the withdrawal in subsection (a), the Secretary may lease oil and gas resources
			 in the Wyoming Range Withdrawal Area that are within 1 mile of the boundary of
			 the Wyoming Range Withdrawal Area in accordance with the Mineral Leasing Act
			 (30 U.S.C. 181 et seq.) and subject to the following conditions:
						(1)The lease may
			 only be accessed by directional drilling from a lease held by production on the
			 date of enactment of this Act on National Forest System land that is adjacent
			 to, and outside of, the Wyoming Range Withdrawal Area.
						(2)The lease shall
			 prohibit, without exception or waiver, surface occupancy and surface
			 disturbance for any activities, including activities related to exploration,
			 development, or production.
						(3)The directional
			 drilling may extend no further than 1 mile inside the boundary of the Wyoming
			 Range Withdrawal Area.
						323.Acceptance of
			 the donation of valid existing mining or leasing rights in the Wyoming
			 range
					(a)Notification of
			 leaseholdersNot later than 120 days after the date of enactment
			 of this Act, the Secretary shall provide notice to holders of valid existing
			 mining or leasing rights within the Wyoming Range Withdrawal Area of the
			 potential opportunity for repurchase of those rights and retirement under this
			 section.
					(b)Request for
			 lease retirement
						(1)In
			 generalA holder of a valid existing mining or leasing right
			 within the Wyoming Range Withdrawal Area may submit a written notice to the
			 Secretary of the interest of the holder in the retirement and repurchase of
			 that right.
						(2)List of
			 interested holdersThe Secretary shall prepare a list of
			 interested holders and make the list available to any non-Federal entity or
			 person interested in acquiring that right for retirement by the
			 Secretary.
						(c)ProhibitionThe
			 Secretary may not use any Federal funds to purchase any right referred to in
			 subsection (a).
					(d)Donation
			 authorityThe Secretary shall—
						(1)accept the
			 donation of any valid existing mining or leasing right in the Wyoming Range
			 Withdrawal Area from the holder of that right or from any non-Federal entity or
			 person that acquires that right; and
						(2)on acceptance,
			 cancel that right.
						(e)Relationship to
			 other authorityNothing in this subtitle affects any authority
			 the Secretary may otherwise have to modify, suspend, or terminate a lease
			 without compensation, or to recognize the transfer of a valid existing mining
			 or leasing right, if otherwise authorized by law.
					DLand conveyances
			 and exchanges
				331.Land
			 conveyance to City of Coffman Cove, Alaska
					(a)DefinitionsIn this section:
						(1)CityThe
			 term City means the city of Coffman Cove, Alaska.
						(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
						(b)Conveyance
						(1)In
			 GeneralSubject to valid existing rights, the Secretary shall
			 convey to the City, without consideration and by quitclaim deed all right,
			 title, and interest of the United States, except as provided in paragraphs (3)
			 and (4), in and to the parcel of National Forest System land described in
			 paragraph (2).
						(2)Description of
			 Land
							(A)In
			 generalThe parcel of National Forest System land referred to in
			 paragraph (1) is the approximately 12 acres of land identified in U.S. Survey
			 10099, as depicted on the plat entitled Subdivision of U.S. Survey No.
			 10099 and recorded as Plat 2003–1 on January 21, 2003, Petersburg
			 Recording District, Alaska.
							(B)Excluded
			 landThe parcel of National Forest System land conveyed under
			 paragraph (1) does not include the portion of U.S. Survey 10099 that is north
			 of the right-of-way for Forest Development Road 3030–295 and southeast of Tract
			 CC–8.
							(3)Right-of-WayThe
			 United States may reserve a right-of-way to provide access to the National
			 Forest System land excluded from the conveyance to the City under paragraph
			 (2)(B).
						(4)ReversionIf
			 any portion of the land conveyed under paragraph (1) (other than a portion of
			 land sold under paragraph (5)) ceases to be used for public purposes, the land
			 shall, at the option of the Secretary, revert to the United States.
						(5)Conditions on
			 Subsequent ConveyancesIf the City sells any portion of the land
			 conveyed to the City under paragraph (1)—
							(A)the amount of
			 consideration for the sale shall reflect fair market value, as determined by an
			 appraisal; and
							(B)the City shall
			 pay to the Secretary an amount equal to the gross proceeds of the sale, which
			 shall be available, without further appropriation, for the Tongass National
			 Forest.
							332.Beaverhead-Deerlodge
			 National Forest land conveyance, Montana
					(a)DefinitionsIn this section:
						(1)CountyThe
			 term County means Jefferson County, Montana.
						(2)MapThe
			 term map means the map that is—
							(A)entitled
			 Elkhorn Cemetery;
							(B)dated May 9,
			 2005; and
							(C)on file in the
			 office of the Beaverhead-Deerlodge National Forest Supervisor.
							(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
						(b)Conveyance to
			 Jefferson County, Montana
						(1)ConveyanceNot
			 later than 180 days after the date of enactment of this Act and subject to
			 valid existing rights, the Secretary (acting through the Regional Forester,
			 Northern Region, Missoula, Montana) shall convey by quitclaim deed to the
			 County for no consideration, all right, title, and interest of the United
			 States, except as provided in paragraph (5), in and to the parcel of land
			 described in paragraph (2).
						(2)Description of
			 LandThe parcel of land referred to in paragraph (1) is the
			 parcel of approximately 9.67 acres of National Forest System land (including
			 any improvements to the land) in the County that is known as the Elkhorn
			 Cemetery, as generally depicted on the map.
						(3)Use of
			 LandAs a condition of the conveyance under paragraph (1), the
			 County shall—
							(A)use the land
			 described in paragraph (2) as a County cemetery; and
							(B)agree to manage
			 the cemetery with due consideration and protection for the historic and
			 cultural values of the cemetery, under such terms and conditions as are agreed
			 to by the Secretary and the County.
							(4)EasementIn
			 conveying the land to the County under paragraph (1), the Secretary, in
			 accordance with applicable law, shall grant to the County an easement across
			 certain National Forest System land, as generally depicted on the map, to
			 provide access to the land conveyed under that paragraph.
						(5)ReversionIn
			 the quitclaim deed to the County, the Secretary shall provide that the land
			 conveyed to the County under paragraph (1) shall revert to the Secretary, at
			 the election of the Secretary, if the land is—
							(A)used for a
			 purpose other than the purposes described in paragraph (3)(A); or
							(B)managed by the
			 County in a manner that is inconsistent with paragraph (3)(B).
							333.Santa Fe
			 National Forest; Pecos National Historical Park Land Exchange
					(a)DefinitionsIn this section:
						(1)Federal
			 landThe term Federal land means the approximately
			 160 acres of Federal land within the Santa Fe National Forest in the State, as
			 depicted on the map.
						(2)LandownerThe
			 term landowner means the 1 or more owners of the non-Federal
			 land.
						(3)MapThe
			 term map means the map entitled Proposed Land Exchange for
			 Pecos National Historical Park, numbered 430/80,054, dated November 19,
			 1999, and revised September 18, 2000.
						(4)Non-federal
			 landThe term non-Federal land means the
			 approximately 154 acres of non-Federal land in the Park, as depicted on the
			 map.
						(5)ParkThe
			 term Park means the Pecos National Historical Park in the
			 State.
						(6)SecretariesThe
			 term Secretaries means the Secretary of the Interior and the
			 Secretary of Agriculture, acting jointly.
						(7)StateThe
			 term State means the State of New Mexico.
						(b)Land
			 exchange
						(1)In
			 GeneralOn conveyance by the landowner to the Secretary of the
			 Interior of the non-Federal land, title to which is acceptable to the Secretary
			 of the Interior—
							(A)the Secretary of
			 Agriculture shall, subject to the conditions of this section, convey to the
			 landowner the Federal land; and
							(B)the Secretary of
			 the Interior shall, subject to the conditions of this section, grant to the
			 landowner the easement described in paragraph (2).
							(2)Easement
							(A)In
			 generalThe easement referred to in paragraph (1)(B) is an
			 easement (including an easement for service access) for water pipelines to 2
			 well sites located in the Park, as generally depicted on the map.
							(B)RouteThe
			 Secretary of the Interior, in consultation with the landowner, shall determine
			 the appropriate route of the easement through the Park.
							(C)Terms and
			 conditionsThe easement shall include such terms and conditions
			 relating to the use of, and access to, the well sites and pipeline, as the
			 Secretary of the Interior, in consultation with the landowner, determines to be
			 appropriate.
							(D)Applicable
			 lawThe easement shall be established, operated, and maintained
			 in compliance with applicable Federal law.
							(3)Valuation,
			 Appraisals, and Equalization
							(A)In
			 generalThe value of the Federal land and non-Federal
			 land—
								(i)shall be equal,
			 as determined by appraisals conducted in accordance with subparagraph (B);
			 or
								(ii)if
			 the value is not equal, shall be equalized in accordance with subparagraph
			 (C).
								(B)Appraisals
								(i)In
			 generalThe Federal land and non-Federal land shall be appraised
			 by an independent appraiser selected by the Secretaries.
								(ii)RequirementsAn
			 appraisal conducted under clause (i) shall be conducted in accordance
			 with—
									(I)the Uniform
			 Appraisal Standards for Federal Land Acquisition; and
									(II)the Uniform
			 Standards of Professional Appraisal Practice.
									(iii)ApprovalThe
			 appraisals conducted under this subparagraph shall be submitted to the
			 Secretaries for approval.
								(C)Equalization of
			 values
								(i)In
			 generalIf the values of the non-Federal land and the Federal
			 land are not equal, the values may be equalized by—
									(I)the Secretary of
			 the Interior making a cash equalization payment to the landowner;
									(II)the landowner
			 making a cash equalization payment to the Secretary of Agriculture; or
									(III)reducing the
			 acreage of the non-Federal land or the Federal land, as appropriate.
									(ii)Cash
			 equalization paymentsAny amounts received by the Secretary of
			 Agriculture as a cash equalization payment under section 206(b) of the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1716(b)) shall—
									(I)be deposited in
			 the fund established by Public Law 90–171 (commonly known as the Sisk
			 Act) (16 U.S.C. 484a); and
									(II)be available for
			 expenditure, without further appropriation, for the acquisition of land and
			 interests in land in the State.
									(4)CostsBefore
			 the completion of the exchange under this subsection, the Secretaries and the
			 landowner shall enter into an agreement that allocates the costs of the
			 exchange among the Secretaries and the landowner.
						(5)Applicable
			 LawExcept as otherwise provided in this section, the exchange of
			 land and interests in land under this section shall be in accordance
			 with—
							(A)section 206 of
			 the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1716); and
							(B)other applicable
			 laws, including the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.).
							(6)Additional
			 Terms and ConditionsThe Secretaries may require, in addition to
			 any requirements under this section, such terms and conditions relating to the
			 exchange of Federal land and non-Federal land and the granting of easements
			 under this section as the Secretaries determine to be appropriate to protect
			 the interests of the United States.
						(7)Completion of
			 the Exchange
							(A)In
			 generalThe exchange of Federal land and non-Federal land shall
			 be completed not later than 180 days after the later of—
								(i)the
			 date on which the requirements of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) have been
			 met;
								(ii)the date on
			 which the Secretary of the Interior approves the appraisals under paragraph
			 (3)(B)(iii); or
								(iii)the date on
			 which the Secretaries and the landowner agree on the costs of the exchange and
			 any other terms and conditions of the exchange under this subsection.
								(B)NoticeThe
			 Secretaries shall submit to the Committee on Energy and Natural Resources of
			 the Senate and the Committee on Resources of the House of Representatives
			 notice of the completion of the exchange of Federal land and non-Federal land
			 under this subsection.
							(c)Administration
						(1)In
			 GeneralThe Secretary of the Interior shall administer the
			 non-Federal land acquired under this section in accordance with the laws
			 generally applicable to units of the National Park System, including the Act of
			 August 25, 1916 (commonly known as the National Park Service Organic
			 Act) (16 U.S.C. 1 et seq.).
						(2)Maps
							(A)In
			 generalThe map shall be on file and available for public
			 inspection in the appropriate offices of the Secretaries.
							(B)Transmittal of
			 revised map to congressNot later than 180 days after completion
			 of the exchange, the Secretaries shall transmit to the Committee on Energy and
			 Natural Resources of the Senate and the Committee on Resources of the House of
			 Representatives a revised map that depicts—
								(i)the
			 Federal land and non-Federal land exchanged under this section; and
								(ii)the easement
			 described in subsection (b)(2).
								334.Santa Fe
			 National Forest Land Conveyance, New Mexico
					(a)DefinitionsIn
			 this section:
						(1)ClaimThe
			 term Claim means a claim of the Claimants to any right, title, or
			 interest in any land located in lot 10, sec. 22, T. 18 N., R. 12 E., New Mexico
			 Principal Meridian, San Miguel County, New Mexico, except as provided in
			 subsection (b)(1).
						(2)ClaimantsThe
			 term Claimants means Ramona Lawson and Boyd Lawson.
						(3)Federal
			 landThe term Federal land means a parcel of
			 National Forest System land in the Santa Fe National Forest, New Mexico, that
			 is—
							(A)comprised of
			 approximately 6.20 acres of land; and
							(B)described and
			 delineated in the survey.
							(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture, acting through
			 the Forest Service Regional Forester, Southwestern Region.
						(5)SurveyThe
			 term survey means the survey plat entitled Boundary Survey
			 and Conservation Easement Plat, prepared by Chris A. Chavez, Land
			 Surveyor, Forest Service, NMPLS#12793, and recorded on February 27, 2007, at
			 book 55, page 93, of the land records of San Miguel County, New Mexico.
						(b)Santa Fe
			 National Forest land conveyance
						(1)In
			 generalThe Secretary shall,
			 except as provided in subparagraph (A) and subject to valid existing rights,
			 convey and quitclaim to the Claimants all right, title, and interest of the
			 United States in and to the Federal land in exchange for—
							(A)the grant by the
			 Claimants to the United States of a scenic easement to the Federal land
			 that—
								(i)protects the
			 purposes for which the Federal land was designated under the Wild and Scenic
			 Rivers Act (16
			 U.S.C. 1271 et seq.); and
								(ii)is
			 determined to be acceptable by the Secretary; and
								(B)a release of the
			 United States by the Claimants of—
								(i)the
			 Claim; and
								(ii)any additional
			 related claims of the Claimants against the United States.
								(2)SurveyThe
			 Secretary, with the approval of the Claimants, may make minor corrections to
			 the survey and legal description of the Federal land to correct clerical,
			 typographical, and surveying errors.
						(3)Satisfaction of
			 claimThe conveyance of Federal land under paragraph (1) shall
			 constitute a full satisfaction of the Claim.
						335.Kittitas
			 County, Washington land conveyance
					(a)Conveyance
			 requiredThe Secretary of
			 Agriculture shall convey, without consideration, to the King and Kittitas
			 Counties Fire District #51 of King and Kittitas Counties, Washington (in this
			 section referred to as the District), all right, title, and
			 interest of the United States in and to a parcel of National Forest System land
			 in Kittitas County, Washington, consisting of approximately 1.5 acres within
			 the SW¼ of the SE¼ of section 4, township 22 north, range 11 east, Willamette
			 meridian, for the purpose of permitting the District to use the parcel as a
			 site for a new Snoqualmie Pass fire and rescue station.
					(b)Reversionary
			 interestIf the Secretary determines at any time that the real
			 property conveyed under subsection (a) is not being used in accordance with the
			 purpose of the conveyance specified in such subsection, all right, title, and
			 interest in and to the property shall revert, at the option of the Secretary,
			 to the United States, and the United States shall have the right of immediate
			 entry onto the property. Any determination of the Secretary under this
			 subsection shall be made on the record after an opportunity for a
			 hearing.
					(c)SurveyIf
			 necessary, the exact acreage and legal description of the lands to be conveyed
			 under subsection (a) shall be determined by a survey satisfactory to the
			 Secretary. The cost of a survey shall be borne by the District.
					(d)Additional terms
			 and conditionsThe Secretary may require such additional terms
			 and conditions in connection with the conveyance under subsection (a) as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
					336.Mammoth Community
			 Water District use restrictionsNotwithstanding Public Law 90–171 (commonly
			 known as the Sisk Act) (16 U.S.C. 484a), the approximately 36.25
			 acres patented to the Mammoth County Water District (now known as the
			 Mammoth Community Water District) by Patent No. 04–87–0038, on
			 June 26, 1987, and recorded in volume 482, at page 516, of the official records
			 of the Recorder’s Office, Mono County, California, may be used for any public
			 purpose.
				IVForest Landscape
			 Restoration
			401.PurposeThe purpose of this title is to encourage
			 the collaborative, science-based ecosystem restoration of priority forest
			 landscapes through a process that—
				(1)encourages
			 ecological, economic, and social sustainability;
				(2)leverages
			 local resources with national and private resources;
				(3)facilitates
			 the reduction of wildfire management costs, including through reestablishing
			 natural fire regimes and reducing the risk of uncharacteristic wildfire;
			 and
				(4)demonstrates
			 the degree to which—
					(A)various
			 ecological restoration techniques—
						(i)achieve
			 ecological and watershed health objectives; and
						(ii)affect
			 wildfire activity and management costs; and
						(B)the use of
			 forest restoration byproducts can offset treatment costs while benefitting
			 local rural economies and improving forest health.
					402.DefinitionsIn this title:
				(1)FundThe
			 term Fund means the Collaborative Forest Landscape Restoration
			 Fund established by section 403(f).
				(2)ProgramThe term program means the
			 Collaborative Forest Landscape Restoration Program established under section
			 403(a).
				(3)ProposalThe
			 term proposal means a collaborative forest landscape restoration
			 proposal described in section 403(b).
				(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture, acting through
			 the Chief of the Forest Service.
				(5)StrategyThe
			 term strategy means a landscape restoration strategy described in
			 section 403(b)(1).
				403.Collaborative
			 Forest Landscape Restoration Program
				(a)In
			 generalThe Secretary, in
			 consultation with the Secretary of the Interior, shall establish a
			 Collaborative Forest Landscape Restoration Program to select and fund
			 ecological restoration treatments for priority forest landscapes in accordance
			 with—
					(1)the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.);
					(2)the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.); and
					(3)any other
			 applicable law.
					(b)Eligibility
			 criteriaTo be eligible for nomination under subsection (c), a
			 collaborative forest landscape restoration proposal shall—
					(1)be based on a
			 landscape restoration strategy that—
						(A)is complete
			 or substantially complete;
						(B)identifies
			 and prioritizes ecological restoration treatments for a 10-year period within a
			 landscape that is—
							(i)at least
			 50,000 acres;
							(ii)comprised
			 primarily of forested National Forest System land, but may also include land
			 under the jurisdiction of the Bureau of Land Management, land under the
			 jurisdiction of the Bureau of Indian Affairs, or other Federal, State, tribal,
			 or private land;
							(iii)in need of
			 active ecosystem restoration; and
							(iv)accessible
			 by existing or proposed wood-processing infrastructure at an appropriate scale
			 to use woody biomass and small-diameter wood removed in ecological restoration
			 treatments;
							(C)incorporates
			 the best available science and scientific application tools in ecological
			 restoration strategies;
						(D)fully maintains,
			 or contributes toward the restoration of, the structure and composition of old
			 growth stands according to the pre-fire suppression old growth conditions
			 characteristic of the forest type, taking into account the contribution of the
			 stand to landscape fire adaptation and watershed health and retaining the large
			 trees contributing to old growth structure;
						(E)would carry out
			 any forest restoration treatments that reduce hazardous fuels by—
							(i)focusing on small
			 diameter trees, thinning, strategic fuel breaks, and fire use to modify fire
			 behavior, as measured by the projected reduction of uncharacteristically severe
			 wildfire effects for the forest type (such as adverse soil impacts, tree
			 mortality or other impacts); and
							(ii)maximizing the
			 retention of large trees, as appropriate for the forest type, to the extent
			 that the trees promote fire-resilient stands; and
							(F)(i)does not include the
			 establishment of permanent roads; and
							(ii)would commit funding to
			 decommission all temporary roads constructed to carry out the strategy;
							(2)be developed
			 and implemented through a collaborative process that—
						(A)includes
			 multiple interested persons representing diverse interests; and
						(B)(i)is transparent and
			 nonexclusive; or
							(ii)meets the requirements for a
			 resource advisory committee under subsections (c) through (f) of section 205 of
			 Public Law 106–393 (16 U.S.C. 500 note);
							(3)describe
			 plans to—
						(A)reduce the risk
			 of uncharacteristic wildfire, including through the use of fire for ecological
			 restoration and maintenance and reestablishing natural fire regimes, where
			 appropriate;
						(B)improve fish
			 and wildlife habitat, including for endangered, threatened, and sensitive
			 species;
						(C)maintain or
			 improve water quality and watershed function;
						(D)prevent,
			 remediate, or control invasions of exotic species;
						(E)maintain,
			 decommission, and rehabilitate roads and trails;
						(F)use woody
			 biomass and small-diameter trees produced from projects implementing the
			 strategy;
						(G)report
			 annually on performance, including through performance measures from the plan
			 entitled the 10 Year Comprehensive Strategy Implementation Plan
			 and dated December 2006; and
						(H)take into
			 account any applicable community wildfire protection plan;
						(4)analyze any
			 anticipated cost savings, including those resulting from—
						(A)reduced
			 wildfire management costs; and
						(B)a decrease in
			 the unit costs of implementing ecological restoration treatments over
			 time;
						(5)estimate—
						(A)the annual
			 Federal funding necessary to implement the proposal; and
						(B)the amount of
			 new non-Federal investment for carrying out the proposal that would be
			 leveraged;
						(6)describe the
			 collaborative process through which the proposal was developed, including a
			 description of—
						(A)participation by
			 or consultation with State, local, and Tribal governments; and
						(B)any established
			 record of successful collaborative planning and implementation of ecological
			 restoration projects on National Forest System land and other land included in
			 the proposal by the collaborators; and
						(7)benefit local
			 economies by providing local employment or training opportunities through
			 contracts, grants, or agreements for restoration planning, design,
			 implementation, or monitoring with—
						(A)local
			 private, nonprofit, or cooperative entities;
						(B)Youth
			 Conservation Corps crews or related partnerships, with State, local, and
			 non-profit youth groups;
						(C)existing or
			 proposed small or micro-businesses, clusters, or incubators; or
						(D)other
			 entities that will hire or train local people to complete such contracts,
			 grants, or agreements; and
						(8)be subject to
			 any other requirements that the Secretary, in consultation with the Secretary
			 of the Interior, determines to be necessary for the efficient and effective
			 administration of the program.
					(c)Nomination
			 Process
					(1)SubmissionA
			 proposal shall be submitted to—
						(A)the appropriate
			 Regional Forester; and
						(B)if actions under
			 the jurisdiction of the Secretary of the Interior are proposed, the
			 appropriate—
							(i)State Director of
			 the Bureau of Land Management;
							(ii)Regional
			 Director of the Bureau of Indian Affairs; or
							(iii)other official
			 of the Department of the Interior.
							(2)Nomination
						(A)In
			 generalA Regional Forester may nominate for selection by the
			 Secretary any proposals that meet the eligibility criteria established by
			 subsection (b).
						(B)ConcurrenceAny
			 proposal nominated by the Regional Forester that proposes actions under the
			 jurisdiction of the Secretary of the Interior shall include the concurrence of
			 the appropriate—
							(i)State Director of
			 the Bureau of Land Management;
							(ii)Regional
			 Director of the Bureau of Indian Affairs; or
							(iii)other official
			 of the Department of the Interior.
							(3)DocumentationWith
			 respect to each proposal that is nominated under paragraph (2)—
						(A)the
			 appropriate Regional Forester shall—
							(i)include a
			 plan to use Federal funds allocated to the region to fund those costs of
			 planning and carrying out ecological restoration treatments on National Forest
			 System land, consistent with the strategy, that would not be covered by amounts
			 transferred to the Secretary from the Fund; and
							(ii)provide
			 evidence that amounts proposed to be transferred to the Secretary from the Fund
			 during the first 2 fiscal years following selection would be used to carry out
			 ecological restoration treatments consistent with the strategy during the same
			 fiscal year in which the funds are transferred to the Secretary;
							(B)if actions
			 under the jurisdiction of the Secretary of the Interior are proposed, the
			 nomination shall include a plan to fund such actions, consistent with the
			 strategy, by the appropriate—
							(i)State Director of
			 the Bureau of Land Management;
							(ii)Regional
			 Director of the Bureau of Indian Affairs; or
							(iii)other official
			 of the Department of the Interior; and
							(C)if actions on
			 land not under the jurisdiction of the Secretary or the Secretary of the
			 Interior are proposed, the appropriate Regional Forester shall provide evidence
			 that the landowner intends to participate in, and provide appropriate funding
			 to carry out, the actions.
						(d)Selection
			 process
					(1)In
			 generalAfter consulting with the advisory panel established
			 under subsection (e), the Secretary, in consultation with the Secretary of the
			 Interior, shall, subject to paragraph (2), select the best proposals
			 that—
						(A)have been
			 nominated under subsection (c)(2); and
						(B)meet the
			 eligibility criteria established by subsection (b).
						(2)CriteriaIn
			 selecting proposals under paragraph (1), the Secretary shall give special
			 consideration to—
						(A)the strength
			 of the proposal and strategy;
						(B)the strength
			 of the ecological case of the proposal and the proposed ecological restoration
			 strategies;
						(C)the strength
			 of the collaborative process and the likelihood of successful collaboration
			 throughout implementation;
						(D)whether the
			 proposal is likely to achieve reductions in long-term wildfire management
			 costs;
						(E)whether the
			 proposal would reduce the relative costs of carrying out ecological restoration
			 treatments as a result of the use of woody biomass and small-diameter trees;
			 and
						(F)whether an
			 appropriate level of non-Federal investment would be leveraged in carrying out
			 the proposal.
						(3)LimitationThe
			 Secretary may select not more than—
						(A)10 proposals
			 to be funded during any fiscal year;
						(B)2 proposals
			 in any 1 region of the National Forest System to be funded during any fiscal
			 year; and
						(C)the number of
			 proposals that the Secretary determines are likely to receive adequate
			 funding.
						(e)Advisory
			 panel
					(1)In
			 generalThe Secretary shall establish and maintain an advisory
			 panel comprised of not more than 15 members to evaluate, and provide
			 recommendations on, each proposal that has been nominated under subsection
			 (c)(2).
					(2)RepresentationThe
			 Secretary shall ensure that the membership of the advisory panel is fairly
			 balanced in terms of the points of view represented and the functions to be
			 performed by the advisory panel.
					(3)InclusionThe
			 advisory panel shall include experts in ecological restoration, fire ecology,
			 fire management, rural economic development, strategies for ecological
			 adaptation to climate change, fish and wildlife ecology, and woody biomass and
			 small-diameter tree utilization.
					(f)Collaborative
			 Forest Landscape Restoration Fund
					(1)EstablishmentThere
			 is established in the Treasury of the United States a fund, to be known as the
			 Collaborative Forest Landscape Restoration Fund, to be used to
			 pay up to 50 percent of the cost of carrying out and monitoring ecological
			 restoration treatments on National Forest System land for each proposal
			 selected to be carried out under subsection (d).
					(2)InclusionThe
			 cost of carrying out ecological restoration treatments as provided in paragraph
			 (1) may, as the Secretary determines to be appropriate, include cancellation
			 and termination costs required to be obligated for contracts to carry out
			 ecological restoration treatments on National Forest System land for each
			 proposal selected to be carried out under subsection (d).
					(3)ContentsThe
			 Fund shall consist of such amounts as are appropriated to the Fund under
			 paragraph (6).
					(4)Expenditures
			 From Fund
						(A)In
			 generalOn request by the Secretary, the Secretary of the
			 Treasury shall transfer from the Fund to the Secretary such amounts as the
			 Secretary determines are appropriate, in accordance with paragraph (1).
						(B)LimitationThe
			 Secretary shall not expend money from the Fund on any 1 proposal—
							(i)during a period
			 of more than 10 fiscal years; or
							(ii)in
			 excess of $4,000,000 in any 1 fiscal year.
							(5)Accounting
			 and Reporting SystemThe Secretary shall establish an accounting
			 and reporting system for the Fund.
					(6)Authorization
			 of AppropriationsThere is authorized to be appropriated to the
			 Fund $40,000,000 for each of fiscal years 2009 through 2019, to remain
			 available until expended.
					(g)Program
			 Implementation and Monitoring
					(1)Work
			 PlanNot later than 180 days after the date on which a proposal
			 is selected to be carried out, the Secretary shall create, in collaboration
			 with the interested persons, an implementation work plan and budget to
			 implement the proposal that includes—
						(A)a description
			 of the manner in which the proposal would be implemented to achieve ecological
			 and community economic benefit, including capacity building to accomplish
			 restoration;
						(B)a business
			 plan that addresses—
							(i)the
			 anticipated unit treatment cost reductions over 10 years;
							(ii)the
			 anticipated costs for infrastructure needed for the proposal;
							(iii)the
			 projected sustainability of the supply of woody biomass and small-diameter
			 trees removed in ecological restoration treatments; and
							(iv)the
			 projected local economic benefits of the proposal;
							(C)documentation
			 of the non-Federal investment in the priority landscape, including the sources
			 and uses of the investments; and
						(D)a plan to
			 decommission any temporary roads established to carry out the proposal.
						(2)Project
			 implementationAmounts transferred to the Secretary from the Fund
			 shall be used to carry out ecological restoration treatments that are—
						(A)consistent
			 with the proposal and strategy; and
						(B)identified
			 through the collaborative process described in subsection (b)(2).
						(3)Annual
			 ReportThe Secretary, in collaboration with the Secretary of the
			 Interior and interested persons, shall prepare an annual report on the
			 accomplishments of each selected proposal that includes—
						(A)a description
			 of all acres (or other appropriate unit) treated and restored through projects
			 implementing the strategy;
						(B)an evaluation
			 of progress, including performance measures and how prior year evaluations have
			 contributed to improved project performance;
						(C)a description
			 of community benefits achieved, including any local economic benefits;
						(D)the results
			 of the multiparty monitoring, evaluation, and accountability process under
			 paragraph (4); and
						(E)a summary of
			 the costs of—
							(i)treatments;
			 and
							(ii)relevant
			 fire management activities.
							(4)Multiparty
			 MonitoringThe Secretary shall, in collaboration with the
			 Secretary of the Interior and interested persons, use a multiparty monitoring,
			 evaluation, and accountability process to assess the positive or negative
			 ecological, social, and economic effects of projects implementing a selected
			 proposal for not less than 15 years after project implementation
			 commences.
					(h)ReportNot
			 later than 5 years after the first fiscal year in which funding is made
			 available to carry out ecological restoration projects under the program, and
			 every 5 years thereafter, the Secretary, in consultation with the Secretary of
			 the Interior, shall submit a report on the program, including an assessment of
			 whether, and to what extent, the program is fulfilling the purposes of this
			 title, to—
					(1)the Committee
			 on Energy and Natural Resources of the Senate;
					(2)the Committee
			 on Appropriations of the Senate;
					(3)the Committee
			 on Natural Resources of the House of Representatives; and
					(4)the Committee
			 on Appropriations of the House of Representatives.
					404.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary and the Secretary of the
			 Interior such sums as are necessary to carry out this title.
			VRivers and
			 trails
			AAdditions to the
			 National Wild and Scenic Rivers System
				501.Fossil Creek,
			 ArizonaSection 3(a) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as amended by section 154(a))
			 is amended by adding at the end the following:
					
						(196)Fossil Creek,
				ArizonaApproximately 16.8 miles of Fossil Creek from the
				confluence of Sand Rock and Calf Pen Canyons to the confluence with the Verde
				River, to be administered by the Secretary of Agriculture in the following
				classes:
							(A)The approximately
				2.7-mile segment from the confluence of Sand Rock and Calf Pen Canyons to the
				point where the segment exits the Fossil Spring Wilderness, as a wild
				river.
							(B)The approximately
				7.5-mile segment from where the segment exits the Fossil Creek Wilderness to
				the boundary of the Mazatzal Wilderness, as a recreational river.
							(C)The 6.6-mile
				segment from the boundary of the Mazatzal Wilderness downstream to the
				confluence with the Verde River, as a wild
				river.
							.
				502.Snake River
			 Headwaters, Wyoming
					(a)Findings;
			 purposes
						(1)FindingsCongress finds that—
							(A)the
			 headwaters of the Snake River System in northwest Wyoming feature some of the
			 cleanest sources of freshwater, healthiest native trout fisheries, and most
			 intact rivers and streams in the lower 48 States;
							(B)the rivers
			 and streams of the headwaters of the Snake River System—
								(i)provide
			 unparalleled fishing, hunting, boating, and other recreational activities
			 for—
									(I)local
			 residents; and
									(II)millions of
			 visitors from around the world; and
									(ii)are national
			 treasures;
								(C)each year,
			 recreational activities on the rivers and streams of the headwaters of the
			 Snake River System generate millions of dollars for the economies of—
								(i)Teton County,
			 Wyoming; and
								(ii)Lincoln
			 County, Wyoming;
								(D)to ensure
			 that future generations of citizens of the United States enjoy the benefits of
			 the rivers and streams of the headwaters of the Snake River System, Congress
			 should apply the protections provided by the Wild and Scenic Rivers Act (16
			 U.S.C. 1271 et seq.) to those rivers and streams; and
							(E)the
			 designation of the rivers and streams of the headwaters of the Snake River
			 System under the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.) will
			 signify to the citizens of the United States the importance of maintaining the
			 outstanding and remarkable qualities of the Snake River System while—
								(i)preserving
			 public access to those rivers and streams;
								(ii)respecting
			 private property rights (including existing water rights); and
								(iii)continuing
			 to allow historic uses of the rivers and streams.
								(2)PurposesThe purposes of this section are—
							(A)to protect
			 for current and future generations of citizens of the United States the
			 outstandingly remarkable scenic, natural, wildlife, fishery, recreational,
			 scientific, historic, and ecological values of the rivers and streams of the
			 headwaters of the Snake River System, while continuing to deliver water and
			 operate and maintain valuable irrigation water infrastructure; and
							(B)to designate
			 approximately 387.7 miles of the rivers and streams of the headwaters of the
			 Snake River System as additions to the National Wild and Scenic Rivers
			 System.
							(b)DefinitionsIn this section:
						(1)Secretary
			 concernedThe term Secretary concerned means—
							(A)the Secretary
			 of Agriculture (acting through the Chief of the Forest Service), with respect
			 to each river segment described in paragraph (197) of section 3(a) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by subsection (c)) that is
			 not located in—
								(i)Grand Teton
			 National Park;
								(ii)Yellowstone
			 National Park;
								(iii)the John D.
			 Rockefeller, Jr. Memorial Parkway; or
								(iv)the National Elk
			 Refuge; and
								(B)the Secretary
			 of the Interior, with respect to each river segment described in paragraph
			 (197) of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as
			 added by subsection (c)) that is located in—
								(i)Grand Teton
			 National Park;
								(ii)Yellowstone
			 National Park;
								(iii)the John D.
			 Rockefeller, Jr. Memorial Parkway; or
								(iv)the National Elk
			 Refuge.
								(2)StateThe
			 term State means the State of Wyoming.
						(c)Wild and
			 scenic river designations, Snake River SystemSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) (as amended by section 501) is amended by adding at the
			 end the following:
						
							(197)Wild and
				scenic river designations, Snake River SystemThe following
				segments of the Snake River System, in the State of Wyoming:
								(A)Bailey
				creekThe 7-mile segment of Bailey Creek, from the divide with
				the Little Greys River north to its confluence with the Snake River, as a wild
				river.
								(B)Blackrock
				creekThe 22-mile segment from its source to the Bridger-Teton
				National Forest boundary, as a scenic river.
								(C)Buffalo
				Fork of the Snake RiverThe portions of the Buffalo Fork of the
				Snake River, consisting of—
									(i)the 55-mile
				segment consisting of the North Fork, the Soda Fork, and the South Fork,
				upstream from Turpin Meadows, as a wild river;
									(ii)the 14-mile
				segment from Turpin Meadows to the upstream boundary of Grand Teton National
				Park, as a scenic river; and
									(iii)the
				7.7-mile segment from the upstream boundary of Grand Teton National Park to its
				confluence with the Snake River, as a scenic river.
									(D)Crystal
				CreekThe portions of Crystal Creek, consisting of—
									(i)the 14-mile
				segment from its source to the Gros Ventre Wilderness boundary, as a wild
				river; and
									(ii)the 5-mile
				segment from the Gros Ventre Wilderness boundary to its confluence with the
				Gros Ventre River, as a scenic river.
									(E)Granite
				CreekThe portions of Granite Creek, consisting of—
									(i)the 12-mile
				segment from its source to the end of Granite Creek Road, as a wild river;
				and
									(ii)the 9.5-mile
				segment from Granite Hot Springs to the point 1 mile upstream from its
				confluence with the Hoback River, as a scenic river.
									(F)Gros Ventre
				RiverThe portions of the Gros Ventre River, consisting
				of—
									(i)the 16.5-mile
				segment from its source to Darwin Ranch, as a wild river;
									(ii)the 39-mile
				segment from Darwin Ranch to the upstream boundary of Grand Teton National
				Park, excluding the section along Lower Slide Lake, as a scenic river;
				and
									(iii)the 3.3-mile
				segment flowing across the southern boundary of Grand Teton National Park to
				the Highlands Drive Loop Bridge, as a scenic river.
									(G)Hoback
				riverThe 10-mile segment from the point 10 miles upstream from
				its confluence with the Snake River to its confluence with the Snake River, as
				a recreational river.
								(H)Lewis
				RiverThe portions of the Lewis River, consisting of—
									(i)the 5-mile
				segment from Shoshone Lake to Lewis Lake, as a wild river; and
									(ii)the 12-mile
				segment from the outlet of Lewis Lake to its confluence with the Snake River,
				as a scenic river.
									(I)Pacific
				CreekThe portions of Pacific Creek, consisting of—
									(i)the 22.5-mile
				segment from its source to the Teton Wilderness boundary, as a wild river;
				and
									(ii)the 11-mile
				segment from the Wilderness boundary to its confluence with the Snake River, as
				a scenic river.
									(J)Shoal
				creekThe 8-mile segment from its source to the point 8 miles
				downstream from its source, as a wild river.
								(K)Snake
				RiverThe portions of the Snake River, consisting of—
									(i)the 47-mile
				segment from its source to Jackson Lake, as a wild river;
									(ii)the
				24.8-mile segment from 1 mile downstream of Jackson Lake Dam to 1 mile
				downstream of the Teton Park Road bridge at Moose, Wyoming, as a scenic river;
				and
									(iii)the 19-mile
				segment from the mouth of the Hoback River to the point 1 mile upstream from
				the Highway 89 bridge at Alpine Junction, as a recreational river, the boundary
				of the western edge of the corridor for the portion of the segment extending
				from the point 3.3 miles downstream of the mouth of the Hoback River to the
				point 4 miles downstream of the mouth of the Hoback River being the ordinary
				high water mark.
									(L)Willow
				creekThe 16.2-mile segment from the point 16.2 miles upstream
				from its confluence with the Hoback River to its confluence with the Hoback
				River, as a wild river.
								(M)Wolf
				CreekThe 7-mile segment from its source to its confluence with
				the Snake River, as a wild
				river.
								.
					(d)Management
						(1)In
			 generalEach river segment
			 described in paragraph (197) of section 3(a) of the Wild and Scenic Rivers Act
			 (16 U.S.C. 1274(a)) (as added by subsection (c)) shall be managed by the
			 Secretary concerned.
						(2)Management
			 plan
							(A)In
			 generalIn accordance with subparagraph (A), not later than 3
			 years after the date of enactment of this Act, the Secretary concerned shall
			 develop a management plan for each river segment described in paragraph (197)
			 of section 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added
			 by subsection (c)) that is located in an area under the jurisdiction of the
			 Secretary concerned.
							(B)Required
			 componentEach management plan developed by the Secretary
			 concerned under subparagraph (A) shall contain, with respect to the river
			 segment that is the subject of the plan, a section that contains an analysis
			 and description of the availability and compatibility of future development
			 with the wild and scenic character of the river segment (with particular
			 emphasis on each river segment that contains 1 or more parcels of private
			 land).
							(3)Quantification
			 of Water Rights Reserved by River Segments
							(A)The Secretary
			 concerned shall apply for the quantification of the water rights reserved by
			 each river segment designated by this section in accordance with the procedural
			 requirements of the laws of the State of Wyoming.
							(B)For the purpose
			 of the quantification of water rights under this subsection, with respect to
			 each Wild and Scenic River segment designated by this section—
								(i)the
			 purposes for which the segments are designated, as set forth in this section,
			 are declared to be beneficial uses; and
								(ii)the priority
			 date of such right shall be the date of enactment of this Act.
								(4)Stream
			 gaugesConsistent with the Wild and Scenic Rivers Act (16 U.S.C.
			 1271 et seq.), the Secretary may carry out activities at United States
			 Geological Survey stream gauges that are located on the Snake River (including
			 tributaries of the Snake River), including flow measurements and operation,
			 maintenance, and replacement.
						(5)Consent of
			 property ownerNo property or interest in property located within
			 the boundaries of any river segment described in paragraph (197) of section
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) (as added by
			 subsection (c)) may be acquired by the Secretary without the consent of the
			 owner of the property or interest in property.
						(6)Effect of
			 designations
							(A)In
			 generalNothing in this section affects valid existing rights,
			 including—
								(i)all
			 interstate water compacts in existence on the date of enactment of this Act
			 (including full development of any apportionment made in accordance with the
			 compacts);
								(ii)water rights in
			 the States of Idaho and Wyoming; and
								(iii)water rights
			 held by the United States.
								(B)Jackson Lake;
			 Jackson Lake DamNothing in this section shall affect the
			 management and operation of Jackson Lake or Jackson Lake Dam.
							(e)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					503.Taunton River,
			 Massachusetts
					(a)DesignationSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) (as amended by section 502) is amended by adding at the
			 end the following:
						
							(198)Taunton
				River, MassachusettsThe main stem of the Taunton River from its
				headwaters at the confluence of the Town and Matfield Rivers in the Town of
				Bridgewater downstream 40 miles to the confluence with the Quequechan River at
				the Route 195 Bridge in the City of Fall River, to be administered by the
				Secretary of the Interior in cooperation with the Taunton River Stewardship
				Council as follows:
								(A)The 18-mile
				segment from the confluence of the Town and Matfield Rivers to Route 24 in the
				Town of Raynham, as a scenic river.
								(B)The 5-mile
				segment from Route 24 to 0.5 miles below Weir Bridge in the City of Taunton, as
				a recreational river.
								(C)The 8-mile
				segment from 0.5 miles below Weir Bridge to Muddy Cove in the Town of Dighton,
				as a scenic river.
								(D)The 9-mile
				segment from Muddy Cove to the confluence with the Quequechan River at the
				Route 195 Bridge in the City of Fall River, as a recreational
				river.
								.
					(b)Management of
			 Taunton River, Massachusetts
						(1)Taunton River
			 Stewardship Plan
							(A)In
			 generalEach river segment designated by section 3(a)(198) of the
			 Wild and Scenic Rivers Act (as added by subsection (a)) shall be managed in
			 accordance with the Taunton River Stewardship Plan, dated July 2005 (including
			 any amendment to the Taunton River Stewardship Plan that the Secretary of the
			 Interior (referred to in this subsection as the Secretary)
			 determines to be consistent with this section).
							(B)EffectThe
			 Taunton River Stewardship Plan described in subparagraph (A) shall be
			 considered to satisfy each requirement relating to the comprehensive management
			 plan required under section 3(d) of the Wild and Scenic Rivers Act (16 U.S.C.
			 1274(d)).
							(2)Cooperative
			 agreementsTo provide for the long-term protection, preservation,
			 and enhancement of each river segment designated by section 3(a)(198) of the
			 Wild and Scenic Rivers Act (as added by subsection (a)), pursuant to sections
			 10(e) and 11(b)(1) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e) and
			 1282(b)(1)), the Secretary may enter into cooperative agreements (which may
			 include provisions for financial and other assistance) with—
							(A)the Commonwealth
			 of Massachusetts (including political subdivisions of the Commonwealth of
			 Massachusetts);
							(B)the Taunton River
			 Stewardship Council; and
							(C)any appropriate
			 nonprofit organization, as determined by the Secretary.
							(3)Relation to
			 National Park SystemNotwithstanding section 10(c) of the Wild
			 and Scenic Rivers Act (16 U.S.C. 1281(c)), each river segment designated by
			 section 3(a)(198) of the Wild and Scenic Rivers Act (as added by subsection
			 (a)) shall not be—
							(A)administered as a
			 unit of the National Park System; or
							(B)subject to the
			 laws (including regulations) that govern the administration of the National
			 Park System.
							(4)Land
			 management
							(A)Zoning
			 ordinancesThe zoning ordinances adopted by the Towns of
			 Bridgewater, Halifax, Middleborough, Raynham, Berkley, Dighton, Freetown, and
			 Somerset, and the Cities of Taunton and Fall River, Massachusetts (including
			 any provision of the zoning ordinances relating to the conservation of
			 floodplains, wetlands, and watercourses associated with any river segment
			 designated by section 3(a)(198) of the Wild and Scenic Rivers Act (as added by
			 subsection (a))), shall be considered to satisfy each standard and requirement
			 described in section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C.
			 1277(c)).
							(B)VillagesFor
			 the purpose of section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C.
			 1277(c)), each town described in subparagraph (A) shall be considered to be a
			 village.
							(C)Acquisition of
			 land
								(i)Limitation of
			 authority of SecretaryWith respect to each river segment
			 designated by section 3(a)(198) of the Wild and Scenic Rivers Act (as added by
			 subsection (a)), the Secretary may only acquire parcels of land—
									(I)by donation;
			 or
									(II)with the consent
			 of the owner of the parcel of land.
									(ii)Prohibition
			 relating to acquisition of land by condemnationIn accordance
			 with section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)), with
			 respect to each river segment designated by section 3(a)(198) of the Wild and
			 Scenic Rivers Act (as added by subsection (a)), the Secretary may not acquire
			 any parcel of land by condemnation.
								BAdditions to the
			 National Trails System
				511.Arizona
			 National Scenic TrailSection
			 5(a) of the National Trails System Act (16 U.S.C. 1244(a)) is amended by adding
			 at the end the following:
					
						(27)Arizona
				national scenic trail
							(A)In
				generalThe Arizona National Scenic Trail, extending
				approximately 807 miles across the State of Arizona from the U.S.–Mexico
				international border to the Arizona–Utah border, as generally depicted on the
				map entitled Arizona National Scenic Trail and dated December 5,
				2007, to be administered by the Secretary of Agriculture, in consultation with
				the Secretary of the Interior and appropriate State, tribal, and local
				governmental agencies.
							(B)Availability of
				mapThe map shall be on file and available for public inspection
				in appropriate offices of the Forest
				Service.
							.
				512.New England
			 National Scenic Trail
					(a)Authorization
			 and administrationSection
			 5(a) of the National Trails System Act (16 U.S.C. 1244(a)) (as amended by
			 section 511) is amended by adding at the end the following:
						
							(28)New
				England national scenic trailThe New England National Scenic Trail, a
				continuous trail extending approximately 220 miles from the border of New
				Hampshire in the town of Royalston, Massachusetts to Long Island Sound in the
				town of Guilford, Connecticut, as generally depicted on the map titled ‘New
				England National Scenic Trail Proposed Route’, numbered T06/80,000, and dated
				October 2007. The map shall be on file and available for public inspection in
				the appropriate offices of the National Park Service. The Secretary of the
				Interior, in consultation with appropriate Federal, State, tribal, regional,
				and local agencies, and other organizations, shall administer the trail after
				considering the recommendations of the report titled the ‘Metacomet Monadnock
				Mattabesset Trail System National Scenic Trail Feasibility Study and
				Environmental Assessment’, prepared by the National Park Service, and dated
				Spring 2006. The United States shall not acquire for the trail any land or
				interest in land without the consent of the
				owner.
							.
					(b)ManagementThe Secretary of the Interior (referred to
			 in this section as the Secretary) shall consider the actions
			 outlined in the Trail Management Blueprint described in the report titled the
			 Metacomet Monadnock Mattabesett Trail System National Scenic Trail
			 Feasibility Study and Environmental Assessment, prepared by the
			 National Park Service, and dated Spring 2006, as the framework for management
			 and administration of the New England National Scenic Trail. Additional or more
			 detailed plans for administration, management, protection, access, maintenance,
			 or development of the trail may be developed consistent with the Trail
			 Management Blueprint, and as approved by the Secretary.
					(c)Cooperative
			 agreementsThe Secretary is
			 authorized to enter into cooperative agreements with the Commonwealth of
			 Massachusetts (and its political subdivisions), the State of Connecticut (and
			 its political subdivisions), and other regional, local, and private
			 organizations deemed necessary and desirable to accomplish cooperative trail
			 administrative, management, and protection objectives consistent with the Trail
			 Management Blueprint. An agreement under this subsection may include provisions
			 for limited financial assistance to encourage participation in the planning,
			 acquisition, protection, operation, development, or maintenance of the
			 trail.
					(d)Additional
			 trail segmentsPursuant to
			 section 6 of the National Trails System Act (16 U.S.C. 1245), the Secretary is
			 encouraged to work with the State of New Hampshire and appropriate local and
			 private organizations to include that portion of the Metacomet-Monadnock Trail
			 in New Hampshire (which lies between Royalston, Massachusetts and Jaffrey, New
			 Hampshire) as a component of the New England National Scenic Trail. Inclusion
			 of this segment, as well as other potential side or connecting trails, is
			 contingent upon written application to the Secretary by appropriate State and
			 local jurisdictions and a finding by the Secretary that trail management and
			 administration is consistent with the Trail Management Blueprint.
					513.Ice Age Floods
			 National Geologic Trail
					(a)Findings; purpose
						(1)FindingsCongress finds that—
							(A)at the end of the last Ice Age, some 12,000
			 to 17,000 years ago, a series of cataclysmic floods occurred in what is now the
			 northwest region of the United States, leaving a lasting mark of dramatic and
			 distinguishing features on the landscape of parts of the States of Montana,
			 Idaho, Washington and Oregon;
							(B)geological features that have exceptional
			 value and quality to illustrate and interpret this extraordinary natural
			 phenomenon are present on Federal, State, tribal, county, municipal, and
			 private land in the region; and
							(C)in 2001, a joint study team headed by the
			 National Park Service that included about 70 members from public and private
			 entities completed a study endorsing the establishment of an Ice Age Floods
			 National Geologic Trail—
								(i)to recognize the national significance of
			 this phenomenon; and
								(ii)to coordinate public and private sector
			 entities in the presentation of the story of the Ice Age floods.
								(2)PurposeThe purpose of this section is to designate
			 the Ice Age Floods National Geologic Trail in the States of Montana, Idaho,
			 Washington, and Oregon, enabling the public to view, experience, and learn
			 about the features and story of the Ice Age floods through the collaborative
			 efforts of public and private entities.
						(b)DefinitionsIn this section:
						(1)Ice age floods; floodsThe term Ice Age floods or
			 floods means the cataclysmic floods that occurred in what is now
			 the northwestern United States during the last Ice Age from massive, rapid and
			 recurring drainage of Glacial Lake in Missoula, Montana.
						(2)PlanThe term plan means the
			 cooperative management and interpretation plan authorized under subsection
			 (f)(5).
						(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(4)TrailThe term Trail means the Ice
			 Age Floods National Geologic Trail designated by subsection (c).
						(c)DesignationIn order to provide for public
			 appreciation, understanding, and enjoyment of the nationally significant
			 natural and cultural features of the Ice Age floods and to promote
			 collaborative efforts for interpretation and education among public and private
			 entities located along the pathways of the floods, there is designated the Ice
			 Age Floods National Geologic Trail.
					(d)Location
						(1)MapThe route of the Trail shall be generally
			 depicted on the map entitled Ice Age Floods National Geologic
			 Trail, numbered P43/80,000 and dated June 2004.
						(2)RouteThe route shall generally follow public
			 roads and highways.
						(3)RevisionThe Secretary may revise the map by
			 publication in the Federal Register of a notice of availability of a new map as
			 part of the plan.
						(e)Map AvailabilityThe map referred to in subsection (d)(1)
			 shall be on file and available for public inspection in the appropriate offices
			 of the National Park Service.
					(f)Administration
						(1)In GeneralThe Secretary, acting through the Director
			 of the National Park Service, shall administer the Trail in accordance with
			 this section.
						(2)LimitationExcept as provided in paragraph (6)(B), the
			 Trail shall not be considered to be a unit of the National Park System.
						(3)Trail Management OfficeTo improve management of the Trail and
			 coordinate Trail activities with other public agencies and private entities,
			 the Secretary may establish and operate a trail management office at a central
			 location within the vicinity of the Trail.
						(4)Interpretive FacilitiesThe Secretary may plan, design, and
			 construct interpretive facilities for sites associated with the Trail if the
			 facilities are constructed in partnership with State, local, tribal, or
			 non-profit entities and are consistent with the plan.
						(5)Management Plan
							(A)In generalNot later than 3 years after funds are made
			 available to carry out this section, the Secretary shall prepare a cooperative
			 management and interpretation plan for the Trail.
							(B)ConsultationThe Secretary shall prepare the plan in
			 consultation with—
								(i)State, local, and tribal
			 governments;
								(ii)the Ice Age Floods Institute;
								(iii)private property owners; and
								(iv)other interested parties.
								(C)ContentsThe plan shall—
								(i)confirm and, if appropriate, expand on the
			 inventory of features of the floods contained in the National Park Service
			 study entitled Ice Age Floods, Study of Alternatives and Environmental
			 Assessment (February 2001) by—
									(I)locating features more accurately;
									(II)improving the description of features;
			 and
									(III)reevaluating the features in terms of their
			 interpretive potential;
									(ii)review and, if appropriate, modify the map
			 of the Trail referred to in subsection (d)(1);
								(iii)describe strategies for the coordinated
			 development of the Trail, including an interpretive plan for facilities,
			 waysides, roadside pullouts, exhibits, media, and programs that present the
			 story of the floods to the public effectively; and
								(iv)identify potential partnering opportunities
			 in the development of interpretive facilities and educational programs to
			 educate the public about the story of the floods.
								(6)Cooperative Management
							(A)In generalIn order to facilitate the development of
			 coordinated interpretation, education, resource stewardship, visitor facility
			 development and operation, and scientific research associated with the Trail
			 and to promote more efficient administration of the sites associated with the
			 Trail, the Secretary may enter into cooperative management agreements with
			 appropriate officials in the States of Montana, Idaho, Washington, and Oregon
			 in accordance with the authority provided for units of the National Park System
			 under section 3(l) of Public Law 91–383 (16 U.S.C. 1a–2(l)).
							(B)AuthorityFor purposes of this paragraph only, the
			 Trail shall be considered a unit of the National Park System.
							(7)Cooperative AgreementsThe Secretary may enter into cooperative
			 agreements with public or private entities to carry out this section.
						(8)Effect on Private Property
			 RightsNothing in this
			 section—
							(A)requires any private property owner to
			 allow public access (including Federal, State, or local government access) to
			 private property; or
							(B)modifies any provision of Federal, State,
			 or local law with respect to public access to or use of private land.
							(9)LiabilityDesignation of the Trail by subsection (c)
			 does not create any liability for, or affect any liability under any law of,
			 any private property owner with respect to any person injured on the private
			 property.
						(g)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section, of which not more than $12,000,000 may be used for development of the
			 Trail.
					514.Washington-Rochambeau
			 Revolutionary Route National Historic TrailSection 5(a) of the National Trails System
			 Act (16 U.S.C. 1244(a)) (as amended by section 512(a)) is amended by adding at
			 the end the following:
					
						(29)Washington-Rochambeau
				revolutionary route national historic trail
							(A)In
				generalThe Washington-Rochambeau Revolutionary Route National
				Historic Trail, a corridor of approximately 600 miles following the route taken
				by the armies of General George Washington and Count Rochambeau between
				Newport, Rhode Island, and Yorktown, Virginia, in 1781 and 1782, as generally
				depicted on the map entitled WASHINGTON-ROCHAMBEAU REVOLUTIONARY ROUTE
				NATIONAL HISTORIC TRAIL, numbered T01/80,001, and dated June
				2007.
							(B)MapThe
				map referred to in subparagraph (A) shall be on file and available for public
				inspection in the appropriate offices of the National Park Service.
							(C)AdministrationThe trail shall be administered by the
				Secretary of the Interior, in consultation with—
								(i)other Federal, State, tribal, regional, and
				local agencies; and
								(ii)the private sector.
								(D)Land
				acquisitionThe United States
				shall not acquire for the trail any land or interest in land outside the
				exterior boundary of any federally-managed area without the consent of the
				owner of the land or interest in
				land.
							.
				CNational Trail
			 System Amendments
				521.National
			 Trails System willing seller authority
					(a)Authority
			 To acquire land from willing sellers for certain trails
						(1)Oregon
			 national historic trailSection 5(a)(3) of the National Trails
			 System Act (16
			 U.S.C. 1244(a)(3)) is amended by adding at the end the
			 following: No land or interest in land outside the exterior boundaries
			 of any federally administered area may be acquired by the Federal Government
			 for the trail except with the consent of the owner of the land or interest in
			 land. The authority of the Federal Government to acquire fee title under this
			 paragraph shall be limited to an average of not more than
			 1/4 mile on either side of the trail..
						(2)Mormon
			 pioneer national historic trailSection 5(a)(4) of the National Trails
			 System Act (16
			 U.S.C. 1244(a)(4)) is amended by adding at the end the
			 following: No land or interest in land outside the exterior boundaries
			 of any federally administered area may be acquired by the Federal Government
			 for the trail except with the consent of the owner of the land or interest in
			 land. The authority of the Federal Government to acquire fee title under this
			 paragraph shall be limited to an average of not more than
			 1/4 mile on either side of the trail..
						(3)Continental
			 divide national scenic trailSection 5(a)(5) of the National Trails
			 System Act (16
			 U.S.C. 1244(a)(5)) is amended by adding at the end the
			 following: No land or interest in land outside the exterior boundaries
			 of any federally administered area may be acquired by the Federal Government
			 for the trail except with the consent of the owner of the land or interest in
			 land. The authority of the Federal Government to acquire fee title under this
			 paragraph shall be limited to an average of not more than
			 1/4 mile on either side of the trail..
						(4)Lewis and
			 clark national historic trailSection 5(a)(6) of the National Trails
			 System Act (16
			 U.S.C. 1244(a)(6)) is amended by adding at the end the
			 following: No land or interest in land outside the exterior boundaries
			 of any federally administered area may be acquired by the Federal Government
			 for the trail except with the consent of the owner of the land or interest in
			 land. The authority of the Federal Government to acquire fee title under this
			 paragraph shall be limited to an average of not more than
			 1/4 mile on either side of the trail..
						(5)Iditarod
			 national historic trailSection 5(a)(7) of the National Trails
			 System Act (16
			 U.S.C. 1244(a)(7)) is amended by adding at the end the
			 following: No land or interest in land outside the exterior boundaries
			 of any federally administered area may be acquired by the Federal Government
			 for the trail except with the consent of the owner of the land or interest in
			 land. The authority of the Federal Government to acquire fee title under this
			 paragraph shall be limited to an average of not more than
			 1/4 mile on either side of the trail..
						(6)North
			 country national scenic trailSection 5(a)(8) of the National Trails
			 System Act (16
			 U.S.C. 1244(a)(8)) is amended by adding at the end the
			 following: No land or interest in land outside the exterior boundaries
			 of any federally administered area may be acquired by the Federal Government
			 for the trail except with the consent of the owner of the land or interest in
			 land..
						(7)Ice age
			 national scenic trailSection
			 5(a)(10) of the National Trails System Act (16 U.S.C. 1244(a)(10)) is
			 amended by adding at the end the following: No land or interest in land
			 outside the exterior boundaries of any federally administered area may be
			 acquired by the Federal Government for the trail except with the consent of the
			 owner of the land or interest in land..
						(8)Potomac
			 heritage national scenic trailSection 5(a)(11) of the National Trails
			 System Act (16 U.S.C. 1244(a)(11)) is
			 amended—
							(A)by striking the fourth and fifth sentences;
			 and
							(B)by adding at the end the following:
			 No land or interest in land outside the exterior boundaries of any
			 federally administered area may be acquired by the Federal Government for the
			 trail except with the consent of the owner of the land or interest in
			 land..
							(9)Nez perce
			 national historic trailSection 5(a)(14) of the National Trails
			 System Act (16 U.S.C. 1244(a)(14)) is
			 amended—
							(A)by striking the fourth and fifth sentences;
			 and
							(B)by adding at the end the following:
			 No land or interest in land outside the exterior boundaries of any
			 federally administered area may be acquired by the Federal Government for the
			 trail except with the consent of the owner of the land or interest in land. The
			 authority of the Federal Government to acquire fee title under this paragraph
			 shall be limited to an average of not more than 1/4 mile
			 on either side of the trail..
							(b)Conforming
			 amendmentSection 10 of the
			 National Trails System Act (16 U.S.C. 1249) is amended by
			 striking subsection (c) and inserting the following:
						
							(c)Authorization
				of appropriations
								(1)In
				generalExcept as otherwise
				provided in this Act, there are authorized to be appropriated such sums as are
				necessary to implement the provisions of this Act relating to the trails
				designated by section 5(a).
								(2)Natchez Trace
				National Scenic Trail
									(A)In
				generalWith respect to the Natchez Trace National Scenic Trail
				(referred to in this paragraph as the trail) designated by
				section 5(a)(12)—
										(i)not more than
				$500,000 shall be appropriated for the acquisition of land or interests in land
				for the trail; and
										(ii)not more than
				$2,000,000 shall be appropriated for the development of the trail.
										(B)Participation
				by volunteer trail groupsThe administering agency for the trail
				shall encourage volunteer trail groups to participate in the development of the
				trail.
									.
					522.Revision of
			 feasibility and suitability studies of existing national historic
			 trailsSection 5 of the
			 National Trails System Act (16 U.S.C. 1244) is amended by adding at the end the
			 following:
					
						(g)Revision of
				Feasibility and Suitability Studies of Existing National Historic
				Trails
							(1)DefinitionsIn
				this subsection:
								(A)RouteThe
				term route includes a trail segment commonly known as a
				cutoff.
								(B)Shared
				routeThe term shared route means a route that was a
				segment of more than 1 historic trail, including a route shared with an
				existing national historic trail.
								(2)Requirements
				for revision
								(A)In
				generalThe Secretary of the Interior shall revise the
				feasibility and suitability studies for certain national trails for
				consideration of possible additions to the trails.
								(B)Study
				requirements and objectivesThe study requirements and objectives
				specified in subsection (b) shall apply to a study required by this
				subsection.
								(C)Completion and
				submission of studyA study listed in this subsection shall be
				completed and submitted to Congress not later than 3 complete fiscal years from
				the date funds are made available for the study.
								(3)Oregon National
				Historic Trail
								(A)Study
				requiredThe Secretary of the Interior shall undertake a study of
				the routes of the Oregon Trail listed in subparagraph (B) and generally
				depicted on the map entitled Western Emigrant Trails 1830/1870
				and dated 1991/1993, and of such other routes of the Oregon Trail that the
				Secretary considers appropriate, to determine the feasibility and suitability
				of designation of 1 or more of the routes as components of the Oregon National
				Historic Trail.
								(B)Covered
				routesThe routes to be studied under subparagraph (A) shall
				include the following:
									(i)Whitman Mission
				route.
									(ii)Upper Columbia
				River.
									(iii)Cowlitz River
				route.
									(iv)Meek
				cutoff.
									(v)Free Emigrant
				Road.
									(vi)North Alternate
				Oregon Trail.
									(vii)Goodale’s
				cutoff.
									(viii)North Side
				alternate route.
									(ix)Cutoff to Barlow
				road.
									(x)Naches Pass
				Trail.
									(4)Pony Express
				National Historic TrailThe Secretary of the Interior shall
				undertake a study of the approximately 20-mile southern alternative route of
				the Pony Express Trail from Wathena, Kansas, to Troy, Kansas, and such other
				routes of the Pony Express Trail that the Secretary considers appropriate, to
				determine the feasibility and suitability of designation of 1 or more of the
				routes as components of the Pony Express National Historic Trail.
							(5)California
				National Historic Trail
								(A)Study
				requiredThe Secretary of the Interior shall undertake a study of
				the Missouri Valley, central, and western routes of the California Trail listed
				in subparagraph (B) and generally depicted on the map entitled Western
				Emigrant Trails 1830/1870 and dated 1991/1993, and of such other and
				shared Missouri Valley, central, and western routes that the Secretary
				considers appropriate, to determine the feasibility and suitability of
				designation of 1 or more of the routes as components of the California National
				Historic Trail.
								(B)Covered
				routesThe routes to be studied under subparagraph (A) shall
				include the following:
									(i)Missouri Valley
				routes
										(I)Blue
				Mills-Independence Road.
										(II)Westport Landing
				Road.
										(III)Westport-Lawrence
				Road.
										(IV)Fort
				Leavenworth-Blue River route.
										(V)Road to
				Amazonia.
										(VI)Union Ferry
				Route.
										(VII)Old
				Wyoming-Nebraska City cutoff.
										(VIII)Lower
				Plattsmouth Route.
										(IX)Lower Bellevue
				Route.
										(X)Woodbury
				cutoff.
										(XI)Blue Ridge
				cutoff.
										(XII)Westport
				Road.
										(XIII)Gum
				Springs-Fort Leavenworth route.
										(XIV)Atchison/Independence
				Creek routes.
										(XV)Fort
				Leavenworth-Kansas River route.
										(XVI)Nebraska City
				cutoff routes.
										(XVII)Minersville-Nebraska
				City Road.
										(XVIII)Upper
				Plattsmouth route.
										(XIX)Upper Bellevue
				route.
										(ii)Central
				routes
										(I)Cherokee Trail,
				including splits.
										(II)Weber Canyon
				route of Hastings cutoff.
										(III)Bishop Creek
				cutoff.
										(IV)McAuley
				cutoff.
										(V)Diamond Springs
				cutoff.
										(VI)Secret
				Pass.
										(VII)Greenhorn
				cutoff.
										(VIII)Central
				Overland Trail.
										(iii)Western
				routes
										(I)Bidwell-Bartleson
				route.
										(II)Georgetown/Dagget
				Pass Trail.
										(III)Big Trees
				Road.
										(IV)Grizzly Flat
				cutoff.
										(V)Nevada City
				Road.
										(VI)Yreka
				Trail.
										(VII)Henness Pass
				route.
										(VIII)Johnson
				cutoff.
										(IX)Luther Pass
				Trail.
										(X)Volcano
				Road.
										(XI)Sacramento-Coloma
				Wagon Road.
										(XII)Burnett
				cutoff.
										(XIII)Placer County
				Road to Auburn.
										(6)Mormon Pioneer
				National Historic Trail
								(A)Study
				requiredThe Secretary of the Interior shall undertake a study of
				the routes of the Mormon Pioneer Trail listed in subparagraph (B) and generally
				depicted in the map entitled Western Emigrant Trails 1830/1870
				and dated 1991/1993, and of such other routes of the Mormon Pioneer Trail that
				the Secretary considers appropriate, to determine the feasibility and
				suitability of designation of 1 or more of the routes as components of the
				Mormon Pioneer National Historic Trail.
								(B)Covered
				routesThe routes to be studied under subparagraph (A) shall
				include the following:
									(i)1846 Subsequent
				routes A and B (Lucas and Clarke Counties, Iowa).
									(ii)1856–57 Handcart
				route (Iowa City to Council Bluffs).
									(iii)Keokuk route
				(Iowa).
									(iv)1847 Alternative
				Elkhorn and Loup River Crossings in Nebraska.
									(v)Fort Leavenworth
				Road; Ox Bow route and alternates in Kansas and Missouri (Oregon and California
				Trail routes used by Mormon emigrants).
									(vi)1850 Golden Pass
				Road in Utah.
									(7)Shared
				California and Oregon Trail routes
								(A)Study
				requiredThe Secretary of the Interior shall undertake a study of
				the shared routes of the California Trail and Oregon Trail listed in
				subparagraph (B) and generally depicted on the map entitled Western
				Emigrant Trails 1830/1870 and dated 1991/1993, and of such other shared
				routes that the Secretary considers appropriate, to determine the feasibility
				and suitability of designation of 1 or more of the routes as shared components
				of the California National Historic Trail and the Oregon National Historic
				Trail.
								(B)Covered
				routesThe routes to be studied under subparagraph (A) shall
				include the following:
									(i)St. Joe
				Road.
									(ii)Council Bluffs
				Road.
									(iii)Sublette
				cutoff.
									(iv)Applegate
				route.
									(v)Old Fort Kearny
				Road (Oxbow Trail).
									(vi)Childs
				cutoff.
									(vii)Raft River to
				Applegate.
									.
				VIDepartment of
			 the Interior authorizations
			ANational Parks
			 and Federal Recreational Lands Pass discount
				601.National Parks and Federal Recreational
			 Lands Pass for eligible individualsSection 805(b) of division J of the
			 Consolidated Appropriations Act, 2005 (16 U.S.C. 6804(b)), is amended by
			 adding at the end the following:
					
						(3)Cost to eligible individuals
							(A)In generalThe Secretary shall make the National Parks
				and Federal Recreational Lands Pass available, at a cost of $10 (subject to the
				same rate of increase as the regular cost of the National Parks and Federal
				Recreational Lands Pass), to any individual determined to be eligible under
				subparagraph (C).
							(B)TermA National Parks and Federal Recreational
				Lands Pass issued under this paragraph shall be valid for 1 year after the date
				of issuance of the pass.
							(C)Proof of
				eligibilityThe Secretary, after consultation with the Secretary
				of Veterans Affairs and the Secretary of Defense, shall determine the
				appropriate documentation that a veteran or an active duty or reserve member of
				the United States Armed Forces shall provide as proof that the veteran or
				member is eligible for the discount available under this
				paragraph.
							.
				BCompetitive
			 status for Federal employees in Alaska
				611.Competitive
			 status for certain Federal employees in the State of AlaskaSection 1308 of the Alaska National Interest
			 Lands Conservation Act (16 U.S.C. 3198) is amended by adding at the end the
			 following:
					
						(e)Competitive
				status
							(1)In
				generalNothing in subsection (a) provides that any person hired
				pursuant to the program established under that subsection is not eligible for
				competitive status in the same manner as any other employee hired as part of
				the competitive service.
							(2)Redesignation
				of certain positions
								(A)Persons serving
				in original positionsNot later than 60 days after the date of
				enactment of this subsection, with respect to any person hired into a permanent
				position pursuant to the program established under subsection (a) who is
				serving in that position as of the date of enactment of this subsection, the
				Secretary shall redesignate that position and the person serving in that
				position as having been part of the competitive service as of the date that the
				person was hired into that position.
								(B)Persons no
				longer serving in original positionsWith respect to any person
				who was hired pursuant to the program established under subsection (a) that is
				no longer serving in that position as of the date of enactment of this
				subsection—
									(i)the person may
				provide to the Secretary a request for redesignation of the service as part of
				the competitive service that includes evidence of the employment; and
									(ii)not later than
				90 days of the submission of a request under clause (i), the Secretary shall
				redesignate the service of the person as being part of the competitive
				service.
									.
				CNational Tropical
			 Botanical Garden
				621.Authorization of
			 appropriations for National Tropical Botanical GardenChapter 1535 of title 36, United States
			 Code, is amended by adding at the end the following:
					
						153514.Authorization
				of appropriations
							(a)In
				generalSubject to subsection (b), there is authorized to be
				appropriated to the corporation for operation and maintenance expenses $500,000
				for each of fiscal years 2008 through 2017.
							(b)LimitationAny
				Federal funds made available under subsection (a) shall be matched on a 1-to-1
				basis by non-Federal
				funds.
							.
				DManagement of the
			 Baca National Wildlife Refuge
				631.Baca National
			 Wildlife RefugeSection 6 of
			 the Great Sand Dunes National Park and Preserve Act of 2000 (16 U.S.C.
			 410hhh–4) is amended—
					(1)in subsection (a)—
						(A)by striking (a)
			 Establishment.—(1) When and
			 inserting the following:
							
								(a)Establishment and purpose
									(1)Establishment
										(A)In generalWhen
										;
						(B)in paragraph (2), by striking (2)
			 Such establishment and inserting the following:
							
								(B)Effective
				dateThe establishment of the
				refuge under subparagraph (A)
								;
				and
						(C)by adding at the end the following:
							
								(2)PurposeThe purpose of the Baca National Wildlife
				Refuge shall be to restore, enhance, and maintain wetland, upland, riparian,
				and other habitats for native wildlife, plant, and fish species in the San Luis
				Valley.
								;
				
						(2)in subsection (c)—
						(A)by striking The Secretary
			 and inserting the following:
							
								(1)In generalThe
				Secretary
								;
				and
						(B)by adding at the end the following:
							
								(2)RequirementsIn administering the Baca National Wildlife
				Refuge, the Secretary shall, to the maximum extent practicable—
									(A)emphasize migratory bird conservation;
				and
									(B)take into consideration the role of the
				Refuge in broader landscape conservation
				efforts.
									;
				and
						(3)in subsection (d)—
						(A)in paragraph (1), by striking
			 and at the end;
						(B)in paragraph (2), by striking the period at
			 the end and inserting ; and; and
						(C)by adding at the end the following:
							
								(3)subject to any
				agreement in existence as of the date of enactment of this paragraph, and to
				the extent consistent with the purposes of the Refuge, use decreed water rights
				on the Refuge in approximately the same manner that the water rights have been
				used
				historically.
								.
						EPaleontological
			 resources preservation
				641.DefinitionsIn this subtitle:
					(1)Casual collectingThe term casual collecting
			 means the collecting of a reasonable amount of common invertebrate and plant
			 paleontological resources for non-commercial personal use, either by surface
			 collection or the use of non-powered hand tools resulting in only negligible
			 disturbance to the Earth’s surface and other resources. As used in this
			 paragraph, the terms reasonable amount, common invertebrate
			 and plant paleontological resources and negligible
			 disturbance shall be determined by the Secretary.
					(2)Federal landThe term Federal land
			 means—
						(A)land controlled or administered by the
			 Secretary of the Interior, except Indian land; or
						(B)National Forest System land controlled or
			 administered by the Secretary of Agriculture.
						(3)Indian landThe term Indian Land means
			 land of Indian tribes, or Indian individuals, which are either held in trust by
			 the United States or subject to a restriction against alienation imposed by the
			 United States.
					(4)Paleontological resourceThe term paleontological
			 resource means any fossilized remains, traces, or imprints of organisms,
			 preserved in or on the earth’s crust, that are of paleontological interest and
			 that provide information about the history of life on earth, except that the
			 term does not include—
						(A)any materials associated with an
			 archaeological resource (as defined in section 3(1) of the Archaeological
			 Resources Protection Act of 1979 (16 U.S.C. 470bb(1)); or
						(B)any cultural item (as defined in section 2
			 of the Native American Graves Protection and Repatriation Act (25 U.S.C.
			 3001)).
						(5)SecretaryThe term Secretary means the
			 Secretary of the Interior with respect to land controlled or administered by
			 the Secretary of the Interior or the Secretary of Agriculture with respect to
			 National Forest System land controlled or administered by the Secretary of
			 Agriculture.
					(6)StateThe term State means the 50
			 States, the District of Columbia, the Commonwealth of Puerto Rico, and any
			 other territory or possession of the United States.
					642.Management
					(a)In GeneralThe Secretary shall manage and protect
			 paleontological resources on Federal land using scientific principles and
			 expertise. The Secretary shall develop appropriate plans for inventory,
			 monitoring, and the scientific and educational use of paleontological
			 resources, in accordance with applicable agency laws, regulations, and
			 policies. These plans shall emphasize interagency coordination and
			 collaborative efforts where possible with non-Federal partners, the scientific
			 community, and the general public.
					(b)CoordinationTo the extent possible, the Secretary of
			 the Interior and the Secretary of Agriculture shall coordinate in the
			 implementation of this subtitle.
					643.Public awareness and education
			 programThe Secretary shall
			 establish a program to increase public awareness about the significance of
			 paleontological resources.
				644.Collection of paleontological
			 resources
					(a)Permit Requirement
						(1)In generalExcept as provided in this subtitle, a
			 paleontological resource may not be collected from Federal land without a
			 permit issued under this subtitle by the Secretary.
						(2)Casual collecting exceptionThe Secretary may allow casual collecting
			 without a permit on Federal land controlled or administered by the Bureau of
			 Land Management, the Bureau of Reclamation, and the Forest Service, where such
			 collection is consistent with the laws governing the management of those
			 Federal land and this subtitle.
						(3)Previous permit exceptionNothing in this section shall affect a
			 valid permit issued prior to the date of enactment of this Act.
						(b)Criteria for Issuance of a
			 PermitThe Secretary may
			 issue a permit for the collection of a paleontological resource pursuant to an
			 application if the Secretary determines that—
						(1)the applicant is qualified to carry out the
			 permitted activity;
						(2)the permitted activity is undertaken for
			 the purpose of furthering paleontological knowledge or for public
			 education;
						(3)the permitted activity is consistent with
			 any management plan applicable to the Federal land concerned; and
						(4)the proposed methods of collecting will not
			 threaten significant natural or cultural resources.
						(c)Permit SpecificationsA permit for the collection of a
			 paleontological resource issued under this section shall contain such terms and
			 conditions as the Secretary deems necessary to carry out the purposes of this
			 subtitle. Every permit shall include requirements that—
						(1)the paleontological resource that is
			 collected from Federal land under the permit will remain the property of the
			 United States;
						(2)the paleontological resource and copies of
			 associated records will be preserved for the public in an approved repository,
			 to be made available for scientific research and public education; and
						(3)specific locality data will not be released
			 by the permittee or repository without the written permission of the
			 Secretary.
						(d)Modification, Suspension, and Revocation of
			 Permits
						(1)The Secretary may modify, suspend, or
			 revoke a permit issued under this section—
							(A)for resource, safety, or other management
			 considerations; or
							(B)when there is a violation of term or
			 condition of a permit issued pursuant to this section.
							(2)The permit shall be revoked if any person
			 working under the authority of the permit is convicted under section 646 or is
			 assessed a civil penalty under section 647.
						(e)Area ClosuresIn order to protect paleontological or
			 other resources and to provide for public safety, the Secretary may restrict
			 access to or close areas under the Secretary’s jurisdiction to the collection
			 of paleontological resources.
					645.Curation of resourcesAny paleontological resource, and any data
			 and records associated with the resource, collected under a permit, shall be
			 deposited in an approved repository. The Secretary may enter into agreements
			 with non-Federal repositories regarding the curation of these resources, data,
			 and records.
				646.Prohibited acts; criminal
			 penalties
					(a)In GeneralA person may not—
						(1)excavate, remove, damage, or otherwise
			 alter or deface or attempt to excavate, remove, damage, or otherwise alter or
			 deface any paleontological resources located on Federal land unless such
			 activity is conducted in accordance with this subtitle;
						(2)exchange, transport, export, receive, or
			 offer to exchange, transport, export, or receive any paleontological resource
			 if, in the exercise of due care, the person knew or should have known such
			 resource to have been excavated or removed from Federal land in violation of
			 any provisions, rule, regulation, law, ordinance, or permit in effect under
			 Federal law, including this subtitle; or
						(3)sell or purchase or offer to sell or
			 purchase any paleontological resource if, in the exercise of due care, the
			 person knew or should have known such resource to have been excavated, removed,
			 sold, purchased, exchanged, transported, or received from Federal land.
						(b)False Labeling OffensesA person may not make or submit any false
			 record, account, or label for, or any false identification of, any
			 paleontological resource excavated or removed from Federal land.
					(c)PenaltiesA person who knowingly violates or
			 counsels, procures, solicits, or employs another person to violate subsection
			 (a) or (b) shall, upon conviction, be fined in accordance with title 18, United
			 States Code, or imprisoned not more than 10 years, or both; but if the sum of
			 the commercial and paleontological value of the paleontological resources
			 involved and the cost of restoration and repair of such resources does not
			 exceed $500, such person shall be fined in accordance with title 18, United
			 States Code, or imprisoned not more than 1 year, or both.
					(d)General ExceptionNothing in subsection (a) shall apply to
			 any person with respect to any paleontological resource which was in the lawful
			 possession of such person prior to the date of enactment of this Act.
					647.Civil penalties
					(a)In General
						(1)HearingA person who violates any prohibition
			 contained in an applicable regulation or permit issued under this subtitle may
			 be assessed a penalty by the Secretary after the person is given notice and
			 opportunity for a hearing with respect to the violation. Each violation shall
			 be considered a separate offense for purposes of this section.
						(2)Amount of penaltyThe amount of such penalty assessed under
			 paragraph (1) shall be determined under regulations promulgated pursuant to
			 this subtitle, taking into account the following factors:
							(A)The scientific or fair market value,
			 whichever is greater, of the paleontological resource involved, as determined
			 by the Secretary.
							(B)The cost of response, restoration, and
			 repair of the resource and the paleontological site involved.
							(C)Any other factors considered relevant by
			 the Secretary assessing the penalty.
							(3)Multiple offensesIn the case of a second or subsequent
			 violation by the same person, the amount of a penalty assessed under paragraph
			 (2) may be doubled.
						(4)LimitationThe amount of any penalty assessed under
			 this subsection for any 1 violation shall not exceed an amount equal to double
			 the cost of response, restoration, and repair of resources and paleontological
			 site damage plus double the scientific or fair market value of resources
			 destroyed or not recovered.
						(b)Petition for Judicial Review; Collection of
			 Unpaid Assessments
						(1)Judicial reviewAny person against whom an order is issued
			 assessing a penalty under subsection (a) may file a petition for judicial
			 review of the order in the United States District Court for the District of
			 Columbia or in the district in which the violation is alleged to have occurred
			 within the 30-day period beginning on the date the order making the assessment
			 was issued. Upon notice of such filing, the Secretary shall promptly file such
			 a certified copy of the record on which the order was issued. The court shall
			 hear the action on the record made before the Secretary and shall sustain the
			 action if it is supported by substantial evidence on the record considered as a
			 whole.
						(2)Failure
			 to payIf any person fails to
			 pay a penalty under this section within 30 days—
							(A)after the order making assessment has
			 become final and the person has not filed a petition for judicial review of the
			 order in accordance with paragraph (1); or
							(B)after a court in an action brought in
			 paragraph (1) has entered a final judgment upholding the assessment of the
			 penalty, the Secretary may request the Attorney General to institute a civil
			 action in a district court of the United States for any district in which the
			 person if found, resides, or transacts business, to collect the penalty (plus
			 interest at currently prevailing rates from the date of the final order or the
			 date of the final judgment, as the case may be). The district court shall have
			 jurisdiction to hear and decide any such action. In such action, the validity,
			 amount, and appropriateness of such penalty shall not be subject to review. Any
			 person who fails to pay on a timely basis the amount of an assessment of a
			 civil penalty as described in the first sentence of this paragraph shall be
			 required to pay, in addition to such amount and interest, attorneys fees and
			 costs for collection proceedings.
							(c)HearingsHearings held during proceedings instituted
			 under subsection (a) shall be conducted in accordance with section 554 of title
			 5, United States Code.
					(d)Use of Recovered AmountsPenalties collected under this section
			 shall be available to the Secretary and without further appropriation may be
			 used only as follows:
						(1)To protect, restore, or repair the
			 paleontological resources and sites which were the subject of the action, or to
			 acquire sites with equivalent resources, and to protect, monitor, and study the
			 resources and sites. Any acquisition shall be subject to any limitations
			 contained in the organic legislation for such Federal land.
						(2)To provide educational materials to the
			 public about paleontological resources and sites.
						(3)To provide for the payment of rewards as
			 provided in section 648.
						648.Rewards and forfeiture
					(a)RewardsThe Secretary may pay from penalties
			 collected under section 646 or 647—
						(1)consistent with amounts established in
			 regulations by the Secretary; or
						(2)if no such regulation exists, an amount
			 equal to the lesser of 1/2 of the penalty or $500, to any
			 person who furnishes information which leads to the finding of a civil
			 violation, or the conviction of criminal violation, with respect to which the
			 penalty was paid. If several persons provided the information, the amount shall
			 be divided among the persons. No officer or employee of the United States or of
			 any State or local government who furnishes information or renders service in
			 the performance of his official duties shall be eligible for payment under this
			 subsection.
						(b)ForfeitureAll paleontological resources with respect
			 to which a violation under section 646 or 647 occurred and which are in the
			 possession of any person, and all vehicles and equipment of any person that
			 were used in connection with the violation, shall be subject to civil
			 forfeiture, or upon conviction, to criminal forfeiture. All provisions of law
			 relating to the seizure, forfeiture, and condemnation of property for a
			 violation of this subtitle, the disposition of such property or the proceeds
			 from the sale thereof, and remission or mitigation of such forfeiture, as well
			 as the procedural provisions of chapter 46 of title 18, United States Code,
			 shall apply to the seizures and forfeitures incurred or alleged to have
			 incurred under the provisions of this subtitle.
					(c)Transfer of Seized ResourcesThe Secretary may transfer administration
			 of seized paleontological resources to Federal or non-Federal educational
			 institutions to be used for scientific or educational purposes.
					649.ConfidentialityInformation concerning the nature and
			 specific location of a paleontological resource the collection of which
			 requires a permit under this subtitle or under any other provision of Federal
			 law shall be exempt from disclosure under section 552 of title 5, United States
			 Code, and any other law unless the Secretary determines that disclosure
			 would—
					(1)further the purposes of this
			 subtitle;
					(2)not create risk of harm to or theft or
			 destruction of the resource or the site containing the resource; and
					(3)be in accordance with other applicable
			 laws.
					650.RegulationsAs soon as practical after the date of
			 enactment of this Act, the Secretary shall issue such regulations as are
			 appropriate to carry out this subtitle, providing opportunities for public
			 notice and comment.
				651.Savings provisionsNothing in this subtitle shall be construed
			 to—
					(1)invalidate, modify, or impose any
			 additional restrictions or permitting requirements on any activities permitted
			 at any time under the general mining laws, the mineral or geothermal leasing
			 laws, laws providing for minerals materials disposal, or laws providing for the
			 management or regulation of the activities authorized by the aforementioned
			 laws including but not limited to the Federal Land Policy Management Act (43
			 U.S.C. 1701–1784), Public Law 94–429 (commonly known as the Mining in
			 the Parks Act) (16 U.S.C. 1901 et seq.), the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1201–1358), and the Organic Administration
			 Act (16 U.S.C. 478, 482, 551);
					(2)invalidate, modify, or impose any
			 additional restrictions or permitting requirements on any activities permitted
			 at any time under existing laws and authorities relating to reclamation and
			 multiple uses of Federal land;
					(3)apply to, or require a permit for, casual
			 collecting of a rock, mineral, or invertebrate or plant fossil that is not
			 protected under this subtitle;
					(4)affect any land other than Federal land or
			 affect the lawful recovery, collection, or sale of paleontological resources
			 from land other than Federal land;
					(5)alter or diminish the authority of a
			 Federal agency under any other law to provide protection for paleontological
			 resources on Federal land in addition to the protection provided under this
			 subtitle; or
					(6)create any right, privilege, benefit, or
			 entitlement for any person who is not an officer or employee of the United
			 States acting in that capacity. No person who is not an officer or employee of
			 the United States acting in that capacity shall have standing to file any civil
			 action in a court of the United States to enforce any provision or amendment
			 made by this subtitle.
					652.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 subtitle.
				VIINational Park
			 Service authorizations
			AAdditions to the
			 National Park System
				701.Paterson Great
			 Falls National Historical Park, New Jersey
					(a)DefinitionsIn this section:
						(1)CityThe
			 term City means the City of Paterson, New Jersey.
						(2)CommissionThe
			 term Commission means the Paterson Great Falls National Historical
			 Park Advisory Commission established by subsection (e)(1).
						(3)Historic
			 districtThe term Historic District means the
			 Great Falls Historic District in the State.
						(4)Management
			 planThe term management plan means the management
			 plan for the Park developed under subsection (d).
						(5)MapThe
			 term Map means the map entitled Paterson Great Falls
			 National Historical Park–Proposed Boundary, numbered T03/80,001, and
			 dated May 2008.
						(6)ParkThe
			 term Park means the Paterson Great Falls National Historical Park
			 established by subsection (b)(1)(A).
						(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(8)StateThe
			 term State means the State of New Jersey.
						(b)Paterson great
			 falls national historical park
						(1)Establishment
							(A)In
			 generalSubject to subparagraph (B), there is established in the
			 State a unit of the National Park System to be known as the Paterson
			 Great Falls National Historical Park.
							(B)Conditions for
			 establishmentThe Park shall not be established until the date on
			 which the Secretary determines that—
								(i)(I)the Secretary has
			 acquired sufficient land or an interest in land within the boundary of the Park
			 to constitute a manageable unit; or
									(II)the State or City, as appropriate, has
			 entered into a written agreement with the Secretary to donate—
										(aa)the Great Falls State Park, including
			 facilities for Park administration and visitor services; or
										(bb)any portion of the Great Falls State
			 Park agreed to between the Secretary and the State or City; and
										(ii)the Secretary
			 has entered into a written agreement with the State, City, or other public
			 entity, as appropriate, providing that—
									(I)land owned by the
			 State, City, or other public entity within the Historic District will be
			 managed consistent with this section; and
									(II)future uses of
			 land within the Historic District will be compatible with the designation of
			 the Park.
									(2)PurposeThe
			 purpose of the Park is to preserve and interpret for the benefit of present and
			 future generations certain historical, cultural, and natural resources
			 associated with the Historic District.
						(3)BoundariesThe
			 Park shall include the following sites, as generally depicted on the
			 Map:
							(A)The upper,
			 middle, and lower raceways.
							(B)Mary Ellen Kramer
			 (Great Falls) Park and adjacent land owned by the City.
							(C)A portion of
			 Upper Raceway Park, including the Ivanhoe Wheelhouse and the Society for
			 Establishing Useful Manufactures Gatehouse.
							(D)Overlook Park and
			 adjacent land, including the Society for Establishing Useful Manufactures
			 Hydroelectric Plant and Administration Building.
							(E)The Allied
			 Textile Printing site, including the Colt Gun Mill ruins, Mallory Mill ruins,
			 Waverly Mill ruins, and Todd Mill ruins.
							(F)The Rogers
			 Locomotive Company Erecting Shop, including the Paterson Museum.
							(G)The Great Falls
			 Visitor Center.
							(4)Availability of
			 mapThe Map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
						(5)Publication of
			 noticeNot later than 60 days after the date on which the
			 conditions in clauses (i) and (ii) of paragraph (1)(B) are satisfied, the
			 Secretary shall publish in the Federal Register notice of the establishment of
			 the Park, including an official boundary map for the Park.
						(c)Administration
						(1)In
			 generalThe Secretary shall administer the Park in accordance
			 with—
							(A)this section;
			 and
							(B)the laws
			 generally applicable to units of the National Park System, including—
								(i)the
			 National Park Service Organic Act (16 U.S.C. 1 et seq.); and
								(ii)the Act of
			 August 21, 1935 (16 U.S.C. 461 et seq.).
								(2)State and local
			 jurisdictionNothing in this section enlarges, diminishes, or
			 modifies any authority of the State, or any political subdivision of the State
			 (including the City)—
							(A)to exercise civil
			 and criminal jurisdiction; or
							(B)to carry out
			 State laws (including regulations) and rules on non-Federal land located within
			 the boundary of the Park.
							(3)Cooperative
			 agreements
							(A)In
			 generalAs the Secretary determines to be appropriate to carry
			 out this section, the Secretary may enter into cooperative agreements with the
			 owner of the Great Falls Visitor Center or any nationally significant
			 properties within the boundary of the Park under which the Secretary may
			 identify, interpret, restore, and provide technical assistance for the
			 preservation of the properties.
							(B)Right of
			 accessA cooperative agreement entered into under subparagraph
			 (A) shall provide that the Secretary, acting through the Director of the
			 National Park Service, shall have the right of access at all reasonable times
			 to all public portions of the property covered by the agreement for the
			 purposes of—
								(i)conducting
			 visitors through the properties; and
								(ii)interpreting the
			 properties for the public.
								(C)Changes or
			 alterationsNo changes or alterations shall be made to any
			 properties covered by a cooperative agreement entered into under subparagraph
			 (A) unless the Secretary and the other party to the agreement agree to the
			 changes or alterations.
							(D)Conversion,
			 use, or disposalAny payment made by the Secretary under this
			 paragraph shall be subject to an agreement that the conversion, use, or
			 disposal of a project for purposes contrary to the purposes of this section, as
			 determined by the Secretary, shall entitle the United States to reimbursement
			 in amount equal to the greater of—
								(i)the
			 amounts made available to the project by the United States; or
								(ii)the portion of
			 the increased value of the project attributable to the amounts made available
			 under this paragraph, as determined at the time of the conversion, use, or,
			 disposal.
								(E)Matching
			 funds
								(i)In
			 generalAs a condition of the receipt of funds under this
			 paragraph, the Secretary shall require that any Federal funds made available
			 under a cooperative agreement shall be matched on a 1-to-1 basis by non-Federal
			 funds.
								(ii)FormWith
			 the approval of the Secretary, the non-Federal share required under clause (i)
			 may be in the form of donated property, goods, or services from a non-Federal
			 source.
								(4)Acquisition of
			 land
							(A)In
			 generalThe Secretary may acquire land or interests in land
			 within the boundary of the Park by donation, purchase from a willing seller
			 with donated or appropriated funds, or exchange.
							(B)Donation of
			 State Owned landLand or interests in land owned by the State or
			 any political subdivision of the State may only be acquired by donation.
							(5)Technical
			 assistance and public interpretationThe Secretary may provide
			 technical assistance and public interpretation of related historic and cultural
			 resources within the boundary of the Historic District.
						(d)Management
			 plan
						(1)In
			 generalNot later than 3
			 fiscal years after the date on which funds are made available to carry out this
			 subsection, the Secretary, in consultation with the Commission, shall complete
			 a management plan for the Park in accordance with—
							(A)section 12(b) of Public Law 91–383
			 (commonly known as the National Park Service General Authorities
			 Act) (16 U.S.C. 1a–7(b)); and
							(B)other applicable laws.
							(2)Cost
			 ShareThe management plan shall include provisions that identify
			 costs to be shared by the Federal Government, the State, and the City, and
			 other public or private entities or individuals for necessary capital
			 improvements to, and maintenance and operations of, the Park.
						(3)Submission to
			 CongressOn completion of the
			 management plan, the Secretary shall submit the management plan to—
							(A)the Committee on Energy and Natural
			 Resources of the Senate; and
							(B)the Committee on Natural Resources of the
			 House of Representatives.
							(e)Paterson great
			 falls national historical park advisory commission
						(1)EstablishmentThere
			 is established a commission to be known as the Paterson Great Falls
			 National Historical Park Advisory Commission.
						(2)DutiesThe
			 duties of the Commission shall be to advise the Secretary in the development
			 and implementation of the management plan.
						(3)Membership
							(A)CompositionThe
			 Commission shall be composed of 9 members, to be appointed by the Secretary, of
			 whom—
								(i)4
			 members shall be appointed after consideration of recommendations submitted by
			 the Governor of the State;
								(ii)2
			 members shall be after consideration of recommendations submitted by the City
			 Council of Paterson, New Jersey;
								(iii)1
			 member shall be after consideration of recommendations submitted by the Board
			 of Chosen Freeholders of Passaic County, New Jersey; and
								(iv)2
			 members shall have experience with national parks and historic
			 preservation.
								(B)Initial
			 appointmentsThe Secretary shall appoint the initial members of
			 the Commission not later than the earlier of—
								(i)the
			 date that is 30 days after the date on which the Secretary has received all of
			 the recommendations for appointments under subparagraph (A); or
								(ii)the date that is
			 30 days after the Park is established in accordance with subsection (b).
								(4)Term;
			 vacancies
							(A)Term
								(i)In
			 generalA member shall be appointed for a term of 3 years.
								(ii)ReappointmentA
			 member may be reappointed for not more than 1 additional term.
								(B)VacanciesA
			 vacancy on the Commission shall be filled in the same manner as the original
			 appointment was made.
							(5)MeetingsThe
			 Commission shall meet at the call of—
							(A)the Chairperson;
			 or
							(B)a majority of the
			 members of the Commission.
							(6)QuorumA
			 majority of the Commission shall constitute a quorum.
						(7)Chairperson and
			 vice chairperson
							(A)In
			 generalThe Commission shall select a Chairperson and Vice
			 Chairperson from among the members of the Commission.
							(B)Vice
			 chairpersonThe Vice Chairperson shall serve as Chairperson in
			 the absence of the Chairperson.
							(C)TermA
			 member may serve as Chairperson or Vice Chairman for not more than 1 year in
			 each office.
							(8)Commission
			 personnel matters
							(A)Compensation of
			 members
								(i)In
			 generalMembers of the Commission shall serve without
			 compensation.
								(ii)Travel
			 expensesMembers of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
								(B)Staff
								(i)In
			 generalThe Secretary shall provide the Commission with any staff
			 members and technical assistance that the Secretary, after consultation with
			 the Commission, determines to be appropriate to enable the Commission to carry
			 out the duties of the Commission.
								(ii)Detail of
			 employeesThe Secretary may accept the services of personnel
			 detailed from—
									(I)the State;
									(II)any political
			 subdivision of the State; or
									(III)any entity
			 represented on the Commission.
									(9)FACA
			 nonapplicabilitySection 14(b) of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Commission.
						(10)TerminationThe
			 Commission shall terminate 10 years after the date of enactment of this
			 Act.
						(f)Study of
			 hinchliffe stadium
						(1)In
			 generalNot later than 3 fiscal years after the date on which
			 funds are made available to carry out this section, the Secretary shall
			 complete a study regarding the preservation and interpretation of Hinchliffe
			 Stadium, which is listed on the National Register of Historic Places.
						(2)InclusionsThe
			 study shall include an assessment of—
							(A)the potential for
			 listing the stadium as a National Historic Landmark; and
							(B)options for
			 maintaining the historic integrity of Hinchliffe Stadium.
							(g)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					702.Thomas Edison
			 National Historical Park, New Jersey
					(a)PurposesThe purposes of this section are—
						(1)to recognize
			 and pay tribute to Thomas Alva Edison and his innovations; and
						(2)to preserve,
			 protect, restore, and enhance the Edison National Historic Site to ensure
			 public use and enjoyment of the Site as an educational, scientific, and
			 cultural center.
						(b)Establishment
						(1)In
			 generalThere is established the Thomas Edison National
			 Historical Park as a unit of the National Park System (referred to in this
			 section as the Historical Park).
						(2)BoundariesThe
			 Historical Park shall be comprised of all property owned by the United States
			 in the Edison National Historic Site as well as all property authorized to be
			 acquired by the Secretary of the Interior (referred to in this section as the
			 Secretary) for inclusion in the Edison National Historic Site
			 before the date of the enactment of this Act, as generally depicted on the map
			 entitled the Thomas Edison National Historical Park, numbered
			 403/80,000, and dated April 2008.
						(3)MapThe
			 map of the Historical Park shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
						(c)Administration
						(1)In
			 generalThe Secretary shall administer the Historical Park in
			 accordance with this section and with the provisions of law generally
			 applicable to units of the National Park System, including the Acts entitled
			 An Act to establish a National Park Service, and for other
			 purposes, approved August 25, 1916 (39 Stat. 535;
			 16 U.S.C. 1 et
			 seq.) and An Act to provide for the preservation of
			 historic American sites, buildings, objects, and antiquities of national
			 significance, and for other purposes, approved August 21, 1935
			 (16 U.S.C. 461 et
			 seq.).
						(2)Acquisition
			 of property
							(A)Real
			 propertyThe Secretary may acquire land or interests in land
			 within the boundaries of the Historical Park, from willing sellers only, by
			 donation, purchase with donated or appropriated funds, or exchange.
							(B)Personal
			 propertyThe Secretary may
			 acquire personal property associated with, and appropriate for, interpretation
			 of the Historical Park.
							(3)Cooperative
			 agreementsThe Secretary may consult and enter into cooperative
			 agreements with interested entities and individuals to provide for the
			 preservation, development, interpretation, and use of the Historical
			 Park.
						(4)Repeal of
			 superseded lawPublic Law 87–628 (76 Stat. 428), regarding the
			 establishment and administration of the Edison National Historic Site, is
			 repealed.
						(5)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Edison
			 National Historic Site shall be deemed to be a reference to the
			 Thomas Edison National Historical Park.
						(d)Authorization
			 of appropriationsThere is
			 authorized to be appropriated such sums as may be necessary to carry out this
			 section.
					BAmendments to
			 existing units of the National Park System
				711.Funding for
			 Keweenaw National Historical Park
					(a)Acquisition of
			 propertySection 4 of Public Law 102–543 (16 U.S.C. 410yy–3) is
			 amended by striking subsection (d).
					(b)Matching
			 FundsSection 8(b) of Public Law 102–543 (16 U.S.C. 410yy–7(b))
			 is amended by striking $4 and inserting
			 $1.
					(c)Authorization
			 of AppropriationsSection 10 of Public Law 102–543 (16 U.S.C.
			 410yy–9) is amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 $25,000,000 and inserting $50,000,000; and
							(B)by striking
			 $3,000,000 and inserting $25,000,000; and
							(2)in subsection
			 (b), by striking $100,000 and all that follows through
			 those duties and inserting $250,000.
						712.Location of
			 visitor and administrative facilities for Weir Farm National Historic
			 SiteSection 4(d) of the Weir
			 Farm National Historic Site Establishment Act of 1990 (16 U.S.C. 461 note) is
			 amended—
					(1)in paragraph
			 (1)(B), by striking contiguous to and all that follows and
			 inserting within Fairfield County.;
					(2)by amending
			 paragraph (2) to read as follows:
						
							(2)Development
								(A)Maintaining
				natural characterThe Secretary shall keep development of the
				property acquired under paragraph (1) to a minimum so that the character of the
				acquired property will be similar to the natural and undeveloped landscape of
				the property described in subsection (b).
								(B)Treatment
				of previously developed propertyNothing in subparagraph (A)
				shall either prevent the Secretary from acquiring property under paragraph (1)
				that, prior to the Secretary’s acquisition, was developed in a manner
				inconsistent with subparagraph (A), or require the Secretary to remediate such
				previously developed property to reflect the natural character described in
				subparagraph (A).
								;
				and
					(3)in paragraph
			 (3), in the matter preceding subparagraph (A), by striking the
			 appropriate zoning authority and all that follows through
			 Wilton, Connecticut, and inserting the local governmental
			 entity that, in accordance with applicable State law, has jurisdiction over any
			 property acquired under paragraph (1)(A).
					713.Little River
			 Canyon National Preserve boundary expansionSection 2 of the Little River Canyon
			 National Preserve Act of 1992 (16 U.S.C. 698q) is amended—
					(1)in subsection (b)—
						(A)by striking The Preserve and
			 inserting the following:
							
								(1)In generalThe
				Preserve
								;
				and
						(B)by adding at the end the following:
							
								(2)Boundary expansionThe boundary of the Preserve is modified to
				include the land depicted on the map entitled Little River Canyon
				National Preserve Proposed Boundary, numbered 152/80,004, and dated
				December 2007.
								;
				and
						(2)in subsection (c), by striking
			 map and inserting maps.
					714.Hopewell
			 Culture National Historical Park boundary expansionSection 2 of the Act entitled An Act
			 to rename and expand the boundaries of the Mound City Group National Monument
			 in Ohio, approved May 27, 1992 (106 Stat. 185), is amended—
					(1)by striking
			 and at the end of subsection (a)(3);
					(2)by striking the
			 period at the end of subsection (a)(4) and inserting ;
			 and;
					(3)by adding after
			 subsection (a)(4) the following new paragraph:
						
							(5)the map entitled
				Hopewell Culture National Historical Park, Ohio Proposed Boundary
				Adjustment numbered 353/80,049 and dated June,
				2006.
							;
				and
					(4)by adding after
			 subsection (d)(2) the following new paragraph:
						
							(3)The Secretary may
				acquire lands added by subsection (a)(5) only from willing
				sellers.
							.
					715.Jean
			 Lafitte National Historical Park and Preserve boundary adjustment
					(a)In
			 GeneralSection 901 of the National Parks and Recreation Act of
			 1978 (16 U.S.C. 230) is amended in the second sentence by striking of
			 approximately twenty thousand acres generally depicted on the map entitled
			 Barataria Marsh Unit-Jean Lafitte National Historical Park and
			 Preserve numbered 90,000B and dated April 1978, and inserting
			 generally depicted on the map entitled Boundary Map, Barataria
			 Preserve Unit, Jean Lafitte National Historical Park and Preserve,
			 numbered 467/80100A, and dated December 2007,.
					(b)Acquisition
			 of LandSection 902 of the National Parks and Recreation Act of
			 1978 (16 U.S.C. 230a) is amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 (a) Within the and all that follows through the first sentence
			 and inserting the following:
								
									(a)In
				General
										(1)Barataria
				preserve unit
											(A)In
				generalThe Secretary may acquire any land, water, and interests
				in land and water within the Barataria Preserve Unit by donation, purchase with
				donated or appropriated funds, transfer from any other Federal agency, or
				exchange.
											(B)Limitations
												(i)In
				generalAny non-Federal land depicted on the map described in
				section 901 as Lands Proposed for Addition may be acquired by
				the Secretary only with the consent of the owner of the land.
												(ii)Boundary
				adjustmentOn the date on which the Secretary acquires a parcel
				of land described in clause (i), the boundary of the Barataria Preserve Unit
				shall be adjusted to reflect the acquisition.
												(iii)Jurisdiction
				of National Park ServiceAdministrative jurisdiction over any
				Federal land within the areas depicted on the map described in section 901 as
				Lands Proposed for Addition is transferred, without
				consideration, to the administrative jurisdiction of the National Park Service,
				to be administered as part of the Barataria Preserve Unit.
												(iv)EasementsTo
				ensure adequate hurricane protection of the communities located in the area,
				any land identified on the map described in section 901 that is acquired or
				transferred shall be subject to any easements that have been agreed to by the
				Secretary and the Secretary of the
				Army.
												;
							(B)in the second
			 sentence, by striking The Secretary may also acquire by any of the
			 foregoing methods and inserting the following:
								
									(2)French
				quarterThe Secretary may acquire by any of the methods referred
				to in paragraph
				(1)(A)
									;
							(C)in the third
			 sentence, by striking Lands, waters, and interests therein and
			 inserting the following:
								
									(3)Acquisition
				of state landLand, water, and interests in land and
				water
									;
				and
							(D)in the fourth
			 sentence, by striking In acquiring and inserting the
			 following:
								
									(4)Acquisition
				of oil and gas rightsIn
				acquiring
									;
							(2)by striking
			 subsections (b) through (f) and inserting the following:
							
								(b)Resource
				ProtectionWith respect to the land, water, and interests in land
				and water of the Barataria Preserve Unit, the Secretary shall preserve and
				protect—
									(1)fresh water
				drainage patterns;
									(2)vegetative
				cover;
									(3)the integrity
				of ecological and biological systems; and
									(4)water and air
				quality.
									(c)Adjacent
				landWith the consent of the owner and the parish governing
				authority, the Secretary may—
									(1)acquire land,
				water, and interests in land and water, by any of the methods referred to in
				subsection (a)(1)(A) (including use of appropriations from the Land and Water
				Conservation Fund); and
									(2)revise the
				boundaries of the Barataria Preserve Unit to include adjacent land and
				water.
									;
				and
						(3)by
			 redesignating subsection (g) as subsection (d).
						(c)Definition of
			 improved propertySection 903 of the National Parks and
			 Recreation Act of 1978 (16 U.S.C. 230b) is amended in the fifth sentence by
			 inserting (or January 1, 2007, for areas added to the park after that
			 date) after January 1, 1977.
					(d)Hunting,
			 Fishing, and TrappingSection 905 of the National Parks and
			 Recreation Act of 1978 (16 U.S.C. 230d) is amended in the first sentence by
			 striking , except that within the core area and on those lands acquired
			 by the Secretary pursuant to section 902(c) of this title, he and
			 inserting on land, and interests in land and water managed by the
			 Secretary, except that the Secretary.
					(e)AdministrationSection
			 906 of the National Parks and Recreation Act of 1978 (16 U.S.C. 230e) is
			 amended—
						(1)by striking
			 the first sentence; and
						(2)in the second
			 sentence, by striking Pending such establishment and thereafter
			 the and inserting The.
						(f)References
			 in law
						(1)In
			 GeneralAny reference in a law (including regulations), map,
			 document, paper, or other record of the United States—
							(A)to the
			 Barataria Marsh Unit shall be considered to be a reference to the Barataria
			 Preserve Unit; or
							(B)to the Jean
			 Lafitte National Historical Park shall be considered to be a reference to the
			 Jean Lafitte National Historical Park and Preserve.
							(2)Conforming
			 AmendmentsTitle IX of the National Parks and Recreation Act of
			 1978 (16 U.S.C. 230 et seq.) is amended—
							(A)by striking
			 Barataria Marsh Unit each place it appears and inserting
			 Barataria Preserve Unit; and
							(B)by striking
			 Jean Lafitte National Historical Park each place it appears and
			 inserting Jean Lafitte National Historical Park and
			 Preserve.
							716.Minute Man
			 National Historical Park
					(a)DefinitionsIn this section:
						(1)MapThe
			 term map means the map entitled Minute Man National
			 Historical Park Proposed Boundary, numbered 406/81001, and dated July
			 2007.
						(2)ParkThe
			 term Park means the Minute Man National Historical Park in the
			 State of Massachusetts.
						(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(b)Minute man
			 national historical park
						(1)Boundary
			 adjustment
							(A)In
			 generalThe boundary of the Park is modified to include the area
			 generally depicted on the map.
							(B)Availability of
			 mapThe map shall be on file and available for inspection in the
			 appropriate offices of the National Park Service.
							(2)Acquisition of
			 landThe Secretary may acquire the land or an interest in the
			 land described in paragraph (1)(A) by—
							(A)purchase from
			 willing sellers with donated or appropriated funds;
							(B)donation;
			 or
							(C)exchange.
							(3)Administration
			 of landThe Secretary shall administer the land added to the Park
			 under paragraph (1)(A) in accordance with applicable laws (including
			 regulations).
						(c)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					717.Everglades
			 National Park
					(a)DefinitionsIn this section:
						(1)Hurricane
			 HoleThe term Hurricane Hole means the natural
			 salt-water body of water within the Duesenbury Tracts of the eastern parcel of
			 the Tarpon Basin boundary adjustment and accessed by Duesenbury Creek.
						(2)MapThe
			 term map means the map entitled Proposed Tarpon Basin
			 Boundary Revision, numbered 160/80,012, and dated May 2008.
						(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(4)Tarpon Basin
			 propertyThe term Tarpon Basin property means land
			 that—
							(A)is comprised of
			 approximately 600 acres of land and water surrounding Hurricane Hole, as
			 generally depicted on the map; and
							(B)is located in
			 South Key Largo.
							(b)Boundary
			 revision
						(1)Boundary
			 revisionThe boundary of the Everglades National Park is adjusted
			 to include the Tarpon Basin property.
						(2)Acquisition
			 authorityThe Secretary may acquire from willing sellers by
			 donation, purchase with donated or appropriated funds, or exchange, land,
			 water, or interests in land and water, within the area depicted on the map, to
			 be added to Everglades National Park.
						(3)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
						(4)AdministrationLand
			 added to Everglades National Park by this section shall be administered as part
			 of Everglades National Park in accordance with applicable laws (including
			 regulations).
						(c)Hurricane
			 HoleThe Secretary may allow
			 use of Hurricane Hole by sailing vessels during emergencies, subject to such
			 terms and conditions as the Secretary determines to be necessary.
					(d)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					718.Kalaupapa
			 National Historical Park
					(a)In
			 generalThe Secretary of
			 Interior shall authorize Ka ‘Ohana O Kalaupapa, a non-profit organization
			 consisting of patient residents at Kalaupapa National Historical Park, and
			 their family members and friends, to establish a memorial at a suitable
			 location or locations approved by the Secretary at Kalawao or Kalaupapa within
			 the boundaries of Kalaupapa National Historical Park located on the island of
			 Molokai, in the State of Hawaii, to honor and perpetuate the memory of those
			 individuals who were forcibly relocated to Kalaupapa Peninsula from 1866 to
			 1969.
					(b)Design
						(1)In
			 generalThe memorial
			 authorized by subsection (a) shall—
							(A)display in an appropriate manner the names
			 of the first 5,000 individuals sent to the Kalaupapa Peninsula between 1866 and
			 1896, most of whom lived at Kalawao; and
							(B)display in an appropriate manner the names
			 of the approximately 3,000 individuals who arrived at Kalaupapa in the second
			 part of its history, when most of the community was concentrated on the
			 Kalaupapa side of the peninsula.
							(2)ApprovalThe
			 location, size, design, and inscriptions of the memorial authorized by
			 subsection (a) shall be subject to the approval of the Secretary of the
			 Interior.
						(c)FundingKa ‘Ohana O Kalaupapa, a nonprofit
			 organization, shall be solely responsible for acceptance of contributions for
			 and payment of the expenses associated with the establishment of the
			 memorial.
					719.Boston Harbor
			 Islands National Recreation Area
					(a)Cooperative
			 agreementsSection 1029(d) of
			 the Omnibus Parks and Public Lands Management Act of 1996 (16 U.S.C. 460kkk(d))
			 is amended by striking paragraph (3) and inserting the following:
						
							(3)Agreements
								(A)Definition of
				eligible entityIn this paragraph, the term eligible
				entity means—
									(i)the Commonwealth
				of Massachusetts;
									(ii)a political
				subdivision of the Commonwealth of Massachusetts; or
									(iii)any other
				entity that is a member of the Boston Harbor Islands Partnership described in
				subsection (e)(2).
									(B)Authority of
				SecretarySubject to subparagraph (C), the Secretary may consult
				with an eligible entity on, and enter into with the eligible entity—
									(i)a
				cooperative management agreement to acquire from, and provide to, the eligible
				entity goods and services for the cooperative management of land within the
				recreation area; and
									(ii)notwithstanding
				section 6305 of title 31, United States Code, a cooperative agreement for the
				construction of recreation area facilities on land owned by an eligible entity
				for purposes consistent with the management plan under subsection (f).
									(C)ConditionsThe
				Secretary may enter into an agreement with an eligible entity under
				subparagraph (B) only if the Secretary determines that—
									(i)appropriations
				for carrying out the purposes of the agreement are available; and
									(ii)the agreement is
				in the best interests of the United
				States.
									.
					(b)Technical
			 amendments
						(1)MembershipSection 1029(e)(2)(B) of the Omnibus Parks
			 and Public Lands Management Act of 1996 (16 U.S.C. 460kkk(e)(2)(B)) is amended
			 by striking Coast Guard and inserting Coast
			 Guard..
						(2)DonationsSection 1029(e)(11) of the Omnibus Parks
			 and Public Lands Management Act of 1996 (16 U.S.C. 460kkk(e)(11)) is amended by
			 striking Noth­with­standing and inserting
			 Notwithstanding.
						CSpecial Resource
			 Studies
				721.William
			 Jefferson Clinton Birthplace Home National Historic Site
					(a)Acquisition of
			 property; establishment of historic siteShould the Secretary of the Interior
			 acquire, by donation only from the Clinton Birthplace Foundation, Inc., fee
			 simple, unencumbered title to the William Jefferson Clinton Birthplace Home
			 site located at 117 South Hervey Street, Hope, Arkansas, 71801, and to any
			 personal property related to that site, the Secretary shall designate the
			 William Jefferson Clinton Birthplace Home site as a National Historic Site and
			 unit of the National Park System, to be known as the President William
			 Jefferson Clinton Birthplace Home National Historic Site.
					(b)Applicability of
			 other lawsThe Secretary
			 shall administer the President William Jefferson Clinton Birthplace Home
			 National Historic Site in accordance with the laws generally applicable to
			 national historic sites, including the Act entitled An Act to establish
			 a National Park Service, and for other purposes, approved August 25,
			 1916 (16 U.S.C. 1–4), and the Act entitled An Act to provide for the
			 preservation of historic American sites, buildings, objects and antiquities of
			 national significance, and for other purposes, approved August 21, 1935
			 (16 U.S.C. 461 et seq.).
					722.Walnut Canyon
			 study
					(a)DefinitionsIn this section:
						(1)MapThe
			 term map means the map entitled Walnut Canyon Proposed
			 Study Area and dated July 17, 2007.
						(2)SecretariesThe
			 term Secretaries means the Secretary of the Interior and the
			 Secretary of Agriculture, acting jointly.
						(3)Study
			 areaThe term study area means the area identified
			 on the map as the Walnut Canyon Proposed Study Area.
						(b)Study
						(1)In
			 generalThe Secretaries shall conduct a study of the study area
			 to assess—
							(A)the suitability
			 and feasibility of designating all or part of the study area as an addition to
			 Walnut Canyon National Monument, in accordance with section 8(c) of Public Law
			 91–383 (16 U.S.C. 1a–5(c));
							(B)continued
			 management of the study area by the Forest Service; or
							(C)any other
			 designation or management option that would provide for—
								(i)protection of
			 resources within the study area; and
								(ii)continued access
			 to, and use of, the study area by the public.
								(2)ConsultationThe
			 Secretaries shall provide for public comment in the preparation of the study,
			 including consultation with appropriate Federal, State, and local governmental
			 entities.
						(3)ReportNot
			 later than 18 months after the date on which funds are made available to carry
			 out this section, the Secretaries shall submit to the Committee on Energy and
			 Natural Resources of the Senate and the Committee on Natural Resources of the
			 House of Representatives a report that describes—
							(A)the results of
			 the study; and
							(B)any
			 recommendations of the Secretaries.
							(4)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
						723.Tule Lake
			 Segregation Center, California
					(a)Study
						(1)In
			 generalThe Secretary of the Interior (referred to in this
			 section as the Secretary) shall conduct a special resource study
			 of the Tule Lake Segregation Center to determine the national significance of
			 the site and the suitability and feasibility of including the site in the
			 National Park System.
						(2)Study
			 guidelinesThe study shall be conducted in accordance with the
			 criteria for the study of areas for potential inclusion in the National Park
			 System under section 8 of Public Law 91–383 (16 U.S.C. 1a–5).
						(3)ConsultationIn
			 conducting the study, the Secretary shall consult with—
							(A)Modoc
			 County;
							(B)the State of
			 California;
							(C)appropriate
			 Federal agencies;
							(D)tribal and local
			 government entities;
							(E)private and
			 nonprofit organizations; and
							(F)private
			 landowners.
							(4)Scope of
			 studyThe study shall include an evaluation of—
							(A)the significance
			 of the site as a part of the history of World War II;
							(B)the significance
			 of the site as the site relates to other war relocation centers;.
							(C)the historical
			 resources of the site, including the stockade, that are intact and in
			 place;
							(D)the contributions
			 made by the local agricultural community to the World War II effort; and
							(E)the potential
			 impact of designation of the site as a unit of the National Park System on
			 private landowners.
							(b)ReportNot later than 3 years after the date on
			 which funds are made available to conduct the study required under this
			 section, the Secretary shall submit to the Committee on Natural Resources of
			 the House of Representatives and the Committee on Energy and Natural Resources
			 of the Senate a report describing the findings, conclusions, and
			 recommendations of the study.
					724.Estate Grange,
			 St. Croix
					(a)Study
						(1)In
			 generalThe Secretary of the Interior (referred to in this
			 section as the Secretary), in consultation with the Governor of
			 the Virgin Islands, shall conduct a special resource study of Estate Grange and
			 other sites and resources associated with Alexander Hamilton’s life on St.
			 Croix in the United States Virgin Islands.
						(2)ContentsIn conducting the study under paragraph
			 (1), the Secretary shall evaluate—
							(A)the national
			 significance of the sites and resources; and
							(B)the suitability
			 and feasibility of designating the sites and resources as a unit of the
			 National Park System.
							(3)CriteriaThe criteria for the study of areas for
			 potential inclusion in the National Park System contained in section 8 of
			 Public Law 91–383 (16 U.S.C. 1a–5) shall apply to the study under paragraph
			 (1).
						(4)ReportNot later than 3 years after the date on
			 which funds are first made available for the study under paragraph (1), the
			 Secretary shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report containing—
							(A)the results of the
			 study; and
							(B)any findings,
			 conclusions, and recommendations of the Secretary.
							(b)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
					725.Harriet
			 Beecher Stowe House, Maine
					(a)Study
						(1)In
			 generalNot later than 3 years after the date on which funds are
			 made available to carry out this section, the Secretary of the Interior
			 (referred to in this section as the Secretary) shall complete a
			 special resource study of the Harriet Beecher Stowe House in Brunswick, Maine,
			 to evaluate—
							(A)the national
			 significance of the Harriet Beecher Stowe House and surrounding land;
			 and
							(B)the
			 suitability and feasibility of designating the Harriet Beecher Stowe House and
			 surrounding land as a unit of the National Park System.
							(2)Study
			 guidelinesIn conducting the study authorized under paragraph
			 (1), the Secretary shall use the criteria for the study of areas for potential
			 inclusion in the National Park System contained in section 8(c) of Public Law
			 91–383 (16 U.S.C. 1a–5(c)).
						(b)ReportOn completion of the study required under
			 subsection (a), the Secretary shall submit to the Committee on Energy and
			 Natural Resources of the Senate and the Committee on Natural Resources of the
			 House of Representatives a report containing the findings, conclusions, and
			 recommendations of the study.
					(c)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					726.Shepherdstown
			 battlefield, West Virginia
					(a)Special
			 resources studyThe Secretary of the Interior (referred to in
			 this section as the Secretary) shall conduct a special resource
			 study relating to the Battle of Shepherdstown in Shepherdstown, West Virginia,
			 to evaluate—
						(1)the national
			 significance of the Shepherdstown battlefield and sites relating to the
			 Shepherdstown battlefield; and
						(2)the suitability and feasibility of adding
			 the Shepherdstown battlefield and sites relating to the Shepherdstown
			 battlefield as part of—
							(A)Harpers Ferry
			 National Historical Park; or
							(B)Antietam National
			 Battlefield.
							(b)CriteriaIn
			 conducting the study authorized under subsection (a), the Secretary shall use
			 the criteria for the study of areas for potential inclusion in the National
			 Park System contained in section 8(c) of Public Law 91–383 (16 U.S.C.
			 1a–5(c)).
					(c)ReportNot later than 3 years after the date on
			 which funds are made available to carry out this section, the Secretary shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Natural Resources of the House of Representatives a report
			 containing the findings, conclusions, and recommendations of the study
			 conducted under subsection (a).
					(d)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					727.Green McAdoo
			 School, Tennessee
					(a)In
			 generalThe Secretary of the Interior (referred to in this
			 section as the Secretary) shall conduct a special resource study
			 of the site of Green McAdoo School in Clinton, Tennessee, (referred to in this
			 section as the site) to evaluate—
						(1)the national
			 significance of the site; and
						(2)the
			 suitability and feasibility of designating the site as a unit of the National
			 Park System.
						(b)CriteriaIn
			 conducting the study under subsection (a), the Secretary shall use the criteria
			 for the study of areas for potential inclusion in the National Park System
			 under section 8(c) of
			 Public Law
			 91–383 (16 U.S.C. 1a–5(c)).
					(c)ContentsThe
			 study authorized by this section shall—
						(1)determine the
			 suitability and feasibility of designating the site as a unit of the National
			 Park System;
						(2)include cost
			 estimates for any necessary acquisition, development, operation, and
			 maintenance of the site; and
						(3)identify
			 alternatives for the management, administration, and protection of the
			 site.
						(d)ReportNot
			 later than 3 years after the date on which funds are made available to carry
			 out this section, the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report that describes—
						(1)the findings
			 and conclusions of the study; and
						(2)any
			 recommendations of the Secretary.
						728.Harry S
			 Truman Birthplace, Missouri
					(a)In
			 generalThe Secretary of the Interior (referred to in this
			 section as the Secretary) shall conduct a special resource study
			 of the Harry S Truman Birthplace State Historic Site (referred to in this
			 section as the birthplace site) in Lamar, Missouri, to
			 determine—
						(1)the suitability and feasibility of—
							(A)adding the birthplace site to the Harry S
			 Truman National Historic Site; or
							(B)designating the birthplace site as a
			 separate unit of the National Park System; and
							(2)the methods
			 and means for the protection and interpretation of the birthplace site by the
			 National Park Service, other Federal, State, or local government entities, or
			 private or nonprofit organizations.
						(b)Study
			 requirementsThe Secretary shall conduct the study required under
			 subsection (a) in accordance with section 8(c) of
			 Public Law
			 91–383 (16 U.S.C. 1a–5(c)).
					(c)ReportNot
			 later than 3 years after the date on which funds are made available to carry
			 out this section, the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report containing—
						(1)the results of the study conducted under
			 subsection (a); and
						(2)any
			 recommendations of the Secretary with respect to the birthplace site.
						729.Battle of
			 Matewan special resource study
					(a)In
			 generalThe Secretary of the Interior (referred to in this
			 section as the Secretary) shall conduct a special resource study
			 of the sites and resources at Matewan, West Virginia, associated with the
			 Battle of Matewan (also known as the Matewan Massacre) of May
			 19, 1920, to determine—
						(1)the suitability and feasibility of
			 designating certain historic areas of Matewan, West Virginia, as a unit of the
			 National Park System; and
						(2)the methods
			 and means for the protection and interpretation of the historic areas by the
			 National Park Service, other Federal, State, or local government entities, or
			 private or nonprofit organizations.
						(b)Study
			 requirementsThe Secretary shall conduct the study required under
			 subsection (a) in accordance with section 8(c) of
			 Public Law
			 91–383 (16 U.S.C. 1a–5(c)).
					(c)ReportNot
			 later than 3 years after the date on which funds are made available to carry
			 out this section, the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report containing—
						(1)the results of the study conducted under
			 subsection (a); and
						(2)any
			 recommendations of the Secretary with respect to the historic areas.
						730.Butterfield
			 Overland Trail
					(a)In
			 generalThe Secretary of the Interior (referred to in this
			 section as the Secretary) shall conduct a special resource study
			 along the route known as the Ox-Bow Route of the Butterfield
			 Overland Trail (referred to in this section as the route) in the
			 States of Missouri, Tennessee, Arkansas, Oklahoma, Texas, New Mexico, Arizona,
			 and California to evaluate—
						(1)a range of alternatives for protecting and
			 interpreting the resources of the route, including alternatives for potential
			 addition of the Trail to the National Trails System; and
						(2)the methods
			 and means for the protection and interpretation of the route by the National
			 Park Service, other Federal, State, or local government entities, or private or
			 nonprofit organizations.
						(b)Study
			 requirementsThe Secretary
			 shall conduct the study required under subsection (a) in accordance with
			 section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)) or
			 section 5(b) of the National Trails System Act (16 U.S.C. 1244(b)), as
			 appropriate.
					(c)ReportNot
			 later than 3 years after the date on which funds are made available to carry
			 out this section, the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report containing—
						(1)the results of the study conducted under
			 subsection (a); and
						(2)any
			 recommendations of the Secretary with respect to the route.
						DProgram
			 authorizations
				741.American
			 Battlefield Protection ProgramThe American Battlefield Protection Act of
			 1996 (16 U.S.C. 469k) is amended—
					(1)in subsection
			 (d)(7)(A), by striking fiscal years 2004 through 2008 and
			 inserting fiscal years 2009 through 2013; and
					(2)by striking
			 subsection (e).
					742.Preserve
			 America Program
					(a)PurposeThe purpose of this section is to authorize
			 the Preserve America Program, including—
						(1)the Preserve America grant program within
			 the Department of the Interior;
						(2)the recognition programs administered by
			 the Advisory Council on Historic Preservation; and
						(3)the related efforts of Federal agencies,
			 working in partnership with State, tribal, and local governments and the
			 private sector, to support and promote the preservation of historic
			 resources.
						(b)DefinitionsIn this section:
						(1)CouncilThe
			 term Council means the Advisory Council on Historic
			 Preservation.
						(2)Heritage
			 tourismThe term heritage tourism means the conduct
			 of activities to attract and accommodate visitors to a site or area based on
			 the unique or special aspects of the history, landscape (including trail
			 systems), and culture of the site or area.
						(3)ProgramThe
			 term program means the Preserve America Program established under
			 subsection (c)(1).
						(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(c)Establishment
						(1)In
			 generalThere is established in the Department of the Interior
			 the Preserve America Program, under which the Secretary, in partnership with
			 the Council, may provide competitive grants to States, local governments
			 (including local governments in the process of applying for designation as
			 Preserve America Communities under subsection (d)), Indian tribes, communities
			 designated as Preserve America Communities under subsection (d), State historic
			 preservation offices, and tribal historic preservation offices to support
			 preservation efforts through heritage tourism, education, and historic
			 preservation planning activities.
						(2)Eligible
			 projects
							(A)In
			 generalThe following projects shall be eligible for a grant
			 under this section:
								(i)A project for
			 the conduct of—
									(I)research on,
			 and documentation of, the history of a community; and
									(II)surveys of
			 the historic resources of a community.
									(ii)An education
			 and interpretation project that conveys the history of a community or
			 site.
								(iii)A planning
			 project (other than building rehabilitation) that advances economic development
			 using heritage tourism and historic preservation.
								(iv)A training
			 project that provides opportunities for professional development in areas that
			 would aid a community in using and promoting its historic resources.
								(v)A project to
			 support heritage tourism in a Preserve America Community designated under
			 subsection (d).
								(vi)Other
			 nonconstruction projects that identify or promote historic properties or
			 provide for the education of the public about historic properties that are
			 consistent with the purposes of this section.
								(B)LimitationIn
			 providing grants under this section, the Secretary shall only provide 1 grant
			 to each eligible project selected for a grant.
							(3)PreferenceIn
			 providing grants under this section, the Secretary may give preference to
			 projects that carry out the purposes of both the program and the Save America’s
			 Treasures Program.
						(4)Consultation
			 and notification
							(A)ConsultationThe
			 Secretary shall consult with the Council in preparing the list of projects to
			 be provided grants for a fiscal year under the program.
							(B)NotificationNot
			 later than 30 days before the date on which the Secretary provides grants for a
			 fiscal year under the program, the Secretary shall submit to the Committee on
			 Energy and Natural Resources of the Senate, the Committee on Appropriations of
			 the Senate, the Committee on Natural Resources of the House of Representatives,
			 and the Committee on Appropriations of the House of Representatives a list of
			 any eligible projects that are to be provided grants under the program for the
			 fiscal year.
							(5)Cost-sharing
			 requirement
							(A)In
			 generalThe non-Federal share of the cost of carrying out a
			 project provided a grant under this section shall be not less than 50 percent
			 of the total cost of the project.
							(B)Form of
			 non-Federal shareThe non-Federal share required under
			 subparagraph (A) shall be in the form of—
								(i)cash;
			 or
								(ii)donated
			 supplies and related services, the value of which shall be determined by the
			 Secretary.
								(C)RequirementThe
			 Secretary shall ensure that each applicant for a grant has the capacity to
			 secure, and a feasible plan for securing, the non-Federal share for an eligible
			 project required under subparagraph (A) before a grant is provided to the
			 eligible project under the program.
							(d)Designation
			 of Preserve America Communities
						(1)ApplicationTo
			 be considered for designation as a Preserve America Community, a community,
			 tribal area, or neighborhood shall submit to the Council an application
			 containing such information as the Council may require.
						(2)CriteriaTo
			 be designated as a Preserve America Community under the program, a community,
			 tribal area, or neighborhood that submits an application under paragraph (1)
			 shall, as determined by the Council, in consultation with the Secretary, meet
			 criteria required by the Council and, in addition, consider—
							(A)protection and
			 celebration of the heritage of the community, tribal area, or
			 neighborhood;
							(B)use of the
			 historic assets of the community, tribal area, or neighborhood for economic
			 development and community revitalization; and
							(C)encouragement of
			 people to experience and appreciate local historic resources through education
			 and heritage tourism programs.
							(3)Local
			 governments previously certified for historic preservation
			 activitiesThe Council shall establish an expedited process for
			 Preserve America Community designation for local governments previously
			 certified for historic preservation activities under section 101(c)(1) of the
			 National Historic Preservation Act (16 U.S.C. 470a(c)(1)).
						(4)GuidelinesThe
			 Council, in consultation with the Secretary, shall establish any guidelines
			 that are necessary to carry out this subsection.
						(e)RegulationsThe Secretary shall develop any guidelines
			 and issue any regulations that the Secretary determines to be necessary to
			 carry out this section.
					(f)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $25,000,000 for each
			 fiscal year, to remain available until expended.
					743.Save America's
			 Treasures Program
					(a)PurposeThe purpose of this section is to authorize
			 within the Department of the Interior the Save America’s Treasures Program, to
			 be carried out by the Director of the National Park Service, in partnership
			 with—
						(1)the National Endowment for the Arts;
						(2)the National Endowment for the
			 Humanities;
						(3)the Institute of Museum and Library
			 Services;
						(4)the National Trust for Historic
			 Preservation;
						(5)the National Conference of State Historic
			 Preservation Officers;
						(6)the National Association of Tribal Historic
			 Preservation Officers; and
						(7)the President’s Committee on the Arts and
			 the Humanities.
						(b)DefinitionsIn this section:
						(1)CollectionThe
			 term collection means a collection of intellectual and cultural
			 artifacts, including documents, sculpture, and works of art.
						(2)Eligible
			 entityThe term eligible entity means a Federal
			 entity, State, local, or tribal government, educational institution, or
			 nonprofit organization.
						(3)Historic
			 propertyThe term historic property has the meaning
			 given the term in section 301 of the National Historic Preservation Act (16
			 U.S.C. 470w).
						(4)Nationally
			 significantThe term nationally significant means a
			 collection or historic property that meets the applicable criteria for national
			 significance, in accordance with regulations promulgated by the Secretary
			 pursuant to section 101(a)(2) of the National Historic Preservation Act (16
			 U.S.C. 470a(a)(2)).
						(5)ProgramThe
			 term program means the Save America's Treasures Program
			 established under subsection (c)(1).
						(6)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the National Park Service.
						(c)Establishment
						(1)In
			 generalThere is established
			 in the Department of the Interior the Save America’s Treasures program, under
			 which the amounts made available to the Secretary under subsection (e) shall be
			 used by the Secretary, in consultation with the organizations described in
			 subsection (a), subject to paragraph (6)(A)(ii), to provide grants to eligible
			 entities for projects to preserve nationally significant collections and
			 historic properties.
						(2)Determination
			 of grantsOf the amounts made available for grants under
			 subsection (e), not less than 50 percent shall be made available for grants for
			 projects to preserve collections and historic properties, to be distributed
			 through a competitive grant process administered by the Secretary, subject to
			 the eligibility criteria established under paragraph (5).
						(3)Applications
			 for grantsTo be considered for a competitive grant under the
			 program an eligible entity shall submit to the Secretary an application
			 containing such information as the Secretary may require.
						(4)Collections
			 and historic properties eligible for competitive grants
							(A)In
			 generalA collection or historic property shall be provided a
			 competitive grant under the program only if the Secretary determines that the
			 collection or historic property is—
								(i)nationally
			 significant; and
								(ii)threatened
			 or endangered.
								(B)Eligible
			 collectionsA determination by the Secretary regarding the
			 national significance of collections under subparagraph (A)(i) shall be made in
			 consultation with the organizations described in subsection (a), as
			 appropriate.
							(C)Eligible
			 historic propertiesTo be eligible for a competitive grant under
			 the program, a historic property shall, as of the date of the grant
			 application—
								(i)be listed in
			 the National Register of Historic Places at the national level of significance;
			 or
								(ii)be
			 designated as a National Historic Landmark.
								(5)Selection
			 criteria for grants
							(A)In
			 generalThe Secretary shall not provide a grant under this
			 section to a project for an eligible collection or historic property unless the
			 project—
								(i)eliminates or
			 substantially mitigates the threat of destruction or deterioration of the
			 eligible collection or historic property;
								(ii)has a clear
			 public benefit; and
								(iii)is able to
			 be completed on schedule and within the budget described in the grant
			 application.
								(B)PreferenceIn
			 providing grants under this section, the Secretary may give preference to
			 projects that carry out the purposes of both the program and the Preserve
			 America Program.
							(C)LimitationIn
			 providing grants under this section, the Secretary shall only provide 1 grant
			 to each eligible project selected for a grant.
							(6)Consultation
			 and notification by Secretary
							(A)Consultation
								(i)In
			 generalSubject to clause (ii), the Secretary shall consult with
			 the organizations described in subsection (a) in preparing the list of projects
			 to be provided grants for a fiscal year by the Secretary under the
			 program.
								(ii)LimitationIf
			 an entity described in clause (i) has submitted an application for a grant
			 under the program, the entity shall be recused by the Secretary from the
			 consultation requirements under that clause and paragraph (1).
								(B)NotificationNot
			 later than 30 days before the date on which the Secretary provides grants for a
			 fiscal year under the program, the Secretary shall submit to the Committee on
			 Energy and Natural Resources of the Senate, the Committee on Appropriations of
			 the Senate, the Committee on Natural Resources of the House of Representatives,
			 and the Committee on Appropriations of the House of Representatives a list of
			 any eligible projects that are to be provided grants under the program for the
			 fiscal year.
							(7)Cost-sharing
			 requirement
							(A)In
			 generalThe non-Federal share of the cost of carrying out a
			 project provided a grant under this section shall be not less than 50 percent
			 of the total cost of the project.
							(B)Form of
			 non-Federal shareThe non-Federal share required under
			 subparagraph (A) shall be in the form of—
								(i)cash;
			 or
								(ii)donated
			 supplies or related services, the value of which shall be determined by the
			 Secretary.
								(C)RequirementThe
			 Secretary shall ensure that each applicant for a grant has the capacity and a
			 feasible plan for securing the non-Federal share for an eligible project
			 required under subparagraph (A) before a grant is provided to the eligible
			 project under the program.
							(d)RegulationsThe Secretary shall develop any guidelines
			 and issue any regulations that the Secretary determines to be necessary to
			 carry out this section.
					(e)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $50,000,000 for each
			 fiscal year, to remain available until expended.
					EAdvisory
			 Commission
				744.Na Hoa Pili O
			 Kaloko-Honokohau Advisory CommissionSection 505(f)(7) of the National Parks and
			 Recreation Act of 1978 (16 U.S.C. 396d(f)(7)) is amended by striking ten
			 years after the date of enactment of the Na Hoa Pili Kaloko-Honokohau
			 Re-establishment Act of 1996 and inserting on Decmber 31,
			 2017.
				VIIINational
			 Heritage Areas
			ANational Heritage
			 Area program
				801.PurposesThe purposes of this subtitle are—
					(1)to promote
			 public understanding, appreciation, and enjoyment of many places, events and
			 people that have contributed to the story of the United States;
					(2)to promote
			 innovative and partnership-driven management strategies that recognize regional
			 values, encourage locally tailored resource stewardship and interpretation, and
			 provide for the effective leveraging of Federal funds with other local, State,
			 and private funding sources;
					(3)to unify
			 national standards and processes for conducting feasibility studies,
			 designating a system of National Heritage Areas, and approving management plans
			 for National Heritage Areas;
					(4)to provide
			 appropriate linkages between units of the National Park System and communities,
			 governments, and organizations within National Heritage Areas; and
					(5)to provide
			 financial and technical assistance to National Heritage Area local coordinating
			 entities that act as a catalyst for diverse regions, communities,
			 organizations, and citizens to undertake projects and programs for
			 collaborative resource stewardship and interpretation.
					802.DefinitionsIn this subtitle:
					(1)Local
			 coordinating entityThe term local coordinating
			 entity means the entity designated by Congress—
						(A)to develop,
			 in partnership with others, the management plan for a National Heritage Area;
			 and
						(B)to act as a
			 catalyst for the implementation of projects and programs among diverse partners
			 in the National Heritage Area.
						(2)Management
			 planThe term management plan means the plan
			 prepared by the local coordinating entity for a National Heritage Area
			 designated by Congress that specifies actions, policies, strategies,
			 performance goals, and recommendations to meet the goals of the National
			 Heritage Area, in accordance with section 806.
					(3)National
			 heritage areaThe term National Heritage Area means
			 an area designated by Congress that is nationally important to the heritage of
			 the United States and meets the criteria established under section
			 804(a).
					(4)National
			 importanceThe term national importance means
			 possession of—
						(A)unique
			 natural, historical, cultural, educational, scenic, or recreational resources
			 of exceptional value or quality; and
						(B)a high degree
			 of integrity of location, setting, or association in illustrating or
			 interpreting the heritage of the United States.
						(5)Proposed
			 national heritage areaThe term proposed National Heritage
			 Area means an area under study by the Secretary or other parties for
			 potential designation by Congress as a National Heritage Area.
					(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					(7)StudyThe
			 term study means a study conducted by the Secretary, or conducted
			 by 1 or more other interested parties and reviewed by the Secretary, in
			 accordance with the criteria and processes established under section 804, to
			 determine whether an area meets the criteria to be designated as a National
			 Heritage Area by Congress.
					(8)SystemThe
			 term system means the system of National Heritage Areas
			 established under section 803(a).
					803.National
			 Heritage Areas system
					(a)In
			 GeneralIn order to recognize certain areas of the United States
			 that tell nationally important stories and to protect, enhance, and interpret
			 the natural, historic, scenic, and cultural resources of the areas that
			 together illustrate significant aspects of the heritage of the United States,
			 there is established a system of National Heritage Areas through which the
			 Secretary shall provide technical and financial assistance to local
			 coordinating entities to support the establishment, development, and continuity
			 of the National Heritage Areas.
					(b)SystemThe
			 system of National Heritage Areas shall be composed of—
						(1)National
			 Heritage Areas established by Congress before or on the date of enactment of
			 this Act; and
						(2)National
			 Heritage Areas established by Congress after the date of enactment of this Act,
			 as provided for in this subtitle.
						(c)Relationship
			 to the National Park System
						(1)Relationship
			 to national park unitsThe Secretary shall—
							(A)ensure, to
			 the maximum extent practicable, participation and assistance by units of the
			 National Park System located near or encompassed by National Heritage Areas in
			 local initiatives for National Heritage Areas that conserve and interpret
			 resources consistent with an approved management plan; and
							(B)work with
			 National Heritage Areas to promote public enjoyment of units of the National
			 Park System and park-related resources.
							(2)Applicability
			 of lawsNational Heritage Areas shall not be—
							(A)considered to
			 be units of the National Park System; or
							(B)subject to
			 the laws applicable to units of the National Park System.
							(d)DutiesUnder
			 the system, the Secretary shall—
						(1)(A)conduct studies, as
			 directed by Congress, to assess the suitability and feasibility of designating
			 proposed National Heritage Areas; or
							(B)review and comment on studies
			 undertaken by other parties to make such assessment;
							(2)provide
			 technical and financial assistance, on a reimbursable or non-reimbursable basis
			 (as determined by the Secretary), for the development and implementation of
			 management plans for designated National Heritage Areas;
						(3)enter into
			 cooperative agreements with interested parties to carry out this
			 subtitle;
						(4)provide
			 information, promote understanding, and encourage research on National Heritage
			 Areas in partnership with local coordinating entities;
						(5)provide
			 national oversight, analysis, coordination, and technical and financial
			 assistance and support to ensure consistency and accountability under the
			 system;
						(6)submit
			 annually to the Committee on Natural Resources of the House of Representatives
			 and the Committee on Energy and Natural Resources of the Senate a report
			 describing the allocation and expenditure of funds for activities conducted
			 with respect to National Heritage Areas under this subtitle; and
						(7)conduct an
			 evaluation of, and prepare a report on, National Heritage Areas in accordance
			 with section 807.
						804.Studies
					(a)CriteriaIn
			 conducting or reviewing a study, the Secretary shall apply the following
			 criteria to determine the suitability and feasibility of designating a proposed
			 National Heritage Area:
						(1)An
			 area—
							(A)has an
			 assemblage of natural, historic, cultural, educational, scenic, or recreational
			 resources that together are nationally important to the heritage of the United
			 States;
							(B)represents
			 distinctive aspects of the heritage of the United States worthy of recognition,
			 conservation, interpretation, and continuing use;
							(C)is best
			 managed as such an assemblage through partnerships among public and private
			 entities at the local or regional level;
							(D)reflects
			 traditions, customs, beliefs, and folklife that are a valuable part of the
			 heritage of the United States;
							(E)provides
			 outstanding opportunities to conserve natural, historical, cultural, or scenic
			 features;
							(F)provides
			 outstanding recreational or educational opportunities; and
							(G)has resources
			 and traditional uses that have national importance.
							(2)Residents,
			 business interests, nonprofit organizations, and governments (including
			 relevant Federal land management agencies) within the proposed area are
			 involved in the planning and have demonstrated significant support through
			 letters and other means for National Heritage Area designation and
			 management.
						(3)The local
			 coordinating entity responsible for preparing and implementing the management
			 plan is identified.
						(4)The proposed
			 local coordinating entity and units of government supporting the designation
			 are willing and have documented a significant commitment to work in partnership
			 to protect, enhance, interpret, fund, manage, and develop resources within the
			 National Heritage Area.
						(5)The proposed
			 local coordinating entity has developed a conceptual financial plan that
			 outlines the roles of all participants (including the Federal Government) in
			 the management of the National Heritage Area.
						(6)The proposal
			 is consistent with continued economic activity within the area.
						(7)A conceptual
			 boundary map has been developed and is supported by the public and
			 participating Federal agencies.
						(b)ConsultationIn
			 conducting or reviewing a study, the Secretary shall consult with the managers
			 of any Federal land within the proposed National Heritage Area and secure the
			 concurrence of the managers with the findings of the study before making a
			 determination for designation.
					(c)ApprovalOn
			 completion or receipt of a study for a National Heritage Area, the Secretary
			 shall—
						(1)review,
			 comment on, and determine if the study meets the criteria specified in
			 subsection (a) for designation as a National Heritage Area;
						(2)consult with
			 the Governor of each State in which the proposed National Heritage Area is
			 located; and
						(3)transmit to
			 the Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate, the study,
			 including—
							(A)any comments
			 received from the Governor of each State in which the proposed National
			 Heritage Area is located; and
							(B)a finding as
			 to whether the proposed National Heritage Area meets the criteria for
			 designation.
							(d)DisapprovalIf
			 the Secretary determines that any proposed National Heritage Area does not meet
			 the criteria for designation, the Secretary shall include within the study
			 submitted under subsection (c)(3) a description of the reasons for the
			 determination.
					805.Designation
			 of National Heritage Areas
					(a)In
			 GeneralThe designation of a National Heritage Area shall
			 be—
						(1)by Act of
			 Congress; and
						(2)contingent on
			 the prior completion of a study and an affirmative determination by the
			 Secretary that the area meets the criteria established under section
			 804(a).
						(b)Component
			 of the SystemAny National Heritage Area designated under
			 subsection (a) shall be a component of the system.
					806.Management
			 plans
					(a)RequirementsThe
			 management plan for any National Heritage Area shall—
						(1)describe
			 comprehensive policies, goals, strategies, and recommendations for telling the
			 story of the heritage of the area covered by the National Heritage Area and
			 encouraging long-term resource protection, enhancement, interpretation,
			 funding, management, and development of the National Heritage Area;
						(2)include a
			 description of actions and commitments that governments, private organizations,
			 and citizens will take to protect, enhance, interpret, fund, manage, and
			 develop the natural, historical, cultural, educational, scenic, and
			 recreational resources of the National Heritage Area;
						(3)specify
			 existing and potential sources of funding or economic development strategies to
			 protect, enhance, interpret, fund, manage, and develop the National Heritage
			 Area;
						(4)include an
			 inventory of the natural, historical, cultural, educational, scenic, and
			 recreational resources of the National Heritage Area related to the national
			 importance and themes of the National Heritage Area that should be protected,
			 enhanced, interpreted, managed, funded, and developed;
						(5)recommend
			 policies and strategies for resource management, including the development of
			 intergovernmental and interagency agreements to protect, enhance, interpret,
			 fund, manage, and develop the natural, historical, cultural, educational,
			 scenic, and recreational resources of the National Heritage Area;
						(6)describe a
			 program for implementation for the management plan, including—
							(A)performance
			 goals;
							(B)plans for
			 resource protection, enhancement, interpretation, funding, management, and
			 development; and
							(C)specific
			 commitments for implementation that have been made by the local coordinating
			 entity or any government agency, organization, business, or individual;
							(7)include an
			 analysis of, and recommendations for, means by which Federal, State, and local
			 programs may best be coordinated (including the role of the National Park
			 Service and other Federal agencies associated with the National Heritage Area)
			 to further the purposes of this subtitle; and
						(8)include a
			 business plan that—
							(A)describes the
			 role, operation, financing, and functions of the local coordinating entity and
			 of each of the major activities contained in the management plan; and
							(B)provides
			 adequate assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the National Heritage Area.
							(b)Deadline
						(1)In
			 generalNot later than 3 years after the date on which funds are
			 first made available to develop the management plan after designation as a
			 National Heritage Area, the local coordinating entity shall submit the
			 management plan to the Secretary for approval.
						(2)Termination
			 of fundingIf the management plan is not submitted to the
			 Secretary in accordance with paragraph (1), the local coordinating entity shall
			 not qualify for any additional financial assistance under this subtitle until
			 such time as the management plan is submitted to and approved by the
			 Secretary.
						(c)Approval of
			 Management Plan
						(1)ReviewNot
			 later than 180 days after receiving the plan, the Secretary shall review and
			 approve or disapprove the management plan for a National Heritage Area on the
			 basis of the criteria established under paragraph (3).
						(2)ConsultationThe
			 Secretary shall consult with the Governor of each State in which the National
			 Heritage Area is located before approving a management plan for the National
			 Heritage Area.
						(3)Criteria
			 for approvalIn determining whether to approve a management plan
			 for a National Heritage Area, the Secretary shall consider whether—
							(A)the local
			 coordinating entity represents the diverse interests of the National Heritage
			 Area, including governments, natural and historic resource protection
			 organizations, educational institutions, businesses, recreational
			 organizations, community residents, and private property owners;
							(B)the local
			 coordinating entity—
								(i)has afforded
			 adequate opportunity for public and governmental involvement (including through
			 workshops and hearings) in the preparation of the management plan; and
								(ii)provides for
			 at least semiannual public meetings to ensure adequate implementation of the
			 management plan;
								(C)the resource
			 protection, enhancement, interpretation, funding, management, and development
			 strategies described in the management plan, if implemented, would adequately
			 protect, enhance, interpret, fund, manage, and develop the natural, historic,
			 cultural, educational, scenic, and recreational resources of the National
			 Heritage Area;
							(D)the
			 management plan would not adversely affect any activities authorized on Federal
			 land under public land laws or land use plans;
							(E)the local
			 coordinating entity has demonstrated the financial capability, in partnership
			 with others, to carry out the plan;
							(F)the Secretary
			 has received adequate assurances from the appropriate State and local officials
			 whose support is needed to ensure the effective implementation of the State and
			 local elements of the management plan; and
							(G)the
			 management plan demonstrates partnerships among the local coordinating entity,
			 Federal, State, and local governments, regional planning organizations,
			 nonprofit organizations, or private sector parties for implementation of the
			 management plan.
							(4)Disapproval
							(A)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
								(i)shall advise
			 the local coordinating entity in writing of the reasons for the disapproval;
			 and
								(ii)may make
			 recommendations to the local coordinating entity for revisions to the
			 management plan.
								(B)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
							(5)Amendments
							(A)In
			 generalAn amendment to the management plan that substantially
			 alters the purposes of the National Heritage Area shall be reviewed by the
			 Secretary and approved or disapproved in the same manner as the original
			 management plan.
							(B)ImplementationThe
			 local coordinating entity shall not use Federal funds authorized by this
			 subtitle to implement an amendment to the management plan until the Secretary
			 approves the amendment.
							807.Evaluation;
			 report
					(a)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for a National Heritage Area under section
			 812(b)(2), the Secretary shall—
						(1)conduct an
			 evaluation of the accomplishments of the National Heritage Area; and
						(2)prepare a report
			 in accordance with subsection (c).
						(b)EvaluationAn
			 evaluation conducted under subsection (a)(1) shall—
						(1)assess the
			 progress of the local coordinating entity with respect to—
							(A)accomplishing the
			 purposes of the authorizing legislation for the National Heritage Area;
			 and
							(B)achieving the
			 goals and objectives of the approved management plan for the National Heritage
			 Area;
							(2)analyze the
			 Federal, State, local, and private investments in the National Heritage Area to
			 determine the leverage and impact of the investments; and
						(3)review the
			 management structure, partnership relationships, and funding of the National
			 Heritage Area for purposes of identifying the critical components for
			 sustainability of the National Heritage Area.
						(c)Report
						(1)In
			 generalBased on the evaluation conducted under subsection
			 (a)(1), the Secretary shall prepare a report that includes recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 National Heritage Area.
						(2)Required
			 analysisIf the report prepared under paragraph (1) recommends
			 that Federal funding for the National Heritage Area be reauthorized, the report
			 shall include an analysis of—
							(A)ways in which
			 Federal funding for the National Heritage Area may be reduced or eliminated;
			 and
							(B)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
							(3)Submission to
			 congressOn completion of the report, the Secretary shall submit
			 the report to—
							(A)the Committee on
			 Energy and Natural Resources of the Senate; and
							(B)the Committee on
			 Natural Resources of the House of Representatives.
							808.Local
			 coordinating entities
					(a)DutiesTo
			 further the purposes of the National Heritage Area, the local coordinating
			 entity shall—
						(1)prepare a
			 management plan for the National Heritage Area, and submit the management plan
			 to the Secretary, in accordance with section 806;
						(2)submit an
			 annual report to the Secretary for each fiscal year for which the local
			 coordinating entity receives Federal funds under this subtitle,
			 specifying—
							(A)the specific
			 performance goals and accomplishments of the local coordinating entity;
							(B)the expenses
			 and income of the local coordinating entity;
							(C)the amounts
			 and sources of matching funds;
							(D)the amounts
			 leveraged with Federal funds and sources of the leveraging; and
							(E)grants made
			 to any other entities during the fiscal year;
							(3)make
			 available for audit for each fiscal year for which the local coordinating
			 entity receives Federal funds under this subtitle, all information pertaining
			 to the expenditure of the funds and any matching funds; and
						(4)encourage
			 economic viability and sustainability that is consistent with the purposes of
			 the National Heritage Area.
						(b)AuthoritiesFor
			 the purposes of preparing and implementing the approved management plan for the
			 National Heritage Area, the local coordinating entity may use Federal funds
			 made available under this subtitle to—
						(1)make grants
			 to political jurisdictions, nonprofit organizations, and other parties within
			 the National Heritage Area;
						(2)enter into
			 cooperative agreements with or provide technical assistance to political
			 jurisdictions, nonprofit organizations, Federal agencies, and other interested
			 parties;
						(3)hire and
			 compensate staff, including individuals with expertise in—
							(A)natural,
			 historical, cultural, educational, scenic, and recreational resource
			 conservation;
							(B)economic and
			 community development; and
							(C)heritage
			 planning;
							(4)obtain funds
			 or services from any source, including other Federal laws or programs;
						(5)contract for
			 goods or services; and
						(6)support
			 activities of partners and any other activities that further the purposes of
			 the National Heritage Area and are consistent with the approved management
			 plan.
						(c)Prohibition
			 on Acquisition of Real PropertyThe local coordinating entity may
			 not use Federal funds authorized under this subtitle to acquire any interest in
			 real property.
					809.Relationship
			 to other Federal agencies
					(a)In
			 GeneralNothing in this subtitle affects the authority of a
			 Federal agency to provide technical or financial assistance under any other
			 law.
					(b)Consultation
			 and CoordinationThe head of any Federal agency planning to
			 conduct activities that may have an impact on a National Heritage Area is
			 encouraged to consult and coordinate the activities with the Secretary and the
			 local coordinating entity to the maximum extent practicable.
					(c)Other
			 Federal AgenciesNothing in this subtitle—
						(1)modifies,
			 alters, or amends any law or regulation authorizing a Federal agency to manage
			 Federal land under the jurisdiction of the Federal agency;
						(2)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of a National Heritage Area; or
						(3)modifies,
			 alters, or amends any authorized use of Federal land under the jurisdiction of
			 a Federal agency.
						810.Private
			 property and regulatory protectionsNothing in this subtitle—
					(1)abridges the
			 rights of any property owner (whether public or private), including the right
			 to refrain from participating in any plan, project, program, or activity
			 conducted within the National Heritage Area;
					(2)requires any
			 property owner to permit public access (including access by Federal, State, or
			 local agencies) to the property of the property owner, or to modify public
			 access or use of property of the property owner under any other Federal, State,
			 or local law;
					(3)alters any
			 duly adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State or local agency, or conveys any land use or
			 other regulatory authority to any local coordinating entity;
					(4)authorizes or
			 implies the reservation or appropriation of water or water rights;
					(5)diminishes
			 the authority of the State to manage fish and wildlife, including the
			 regulation of fishing and hunting within the National Heritage Area; or
					(6)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
					811.Partnership
			 support
					(a)Technical
			 AssistanceOn termination of the 15-year period for which
			 assistance is provided under section 812, the Secretary may, on request of a
			 local coordinating entity, continue to provide technical assistance to a
			 National Heritage Area under section 803.
					(b)Grant
			 Assistance
						(1)In
			 generalThe Secretary may establish a grant program under which
			 the Secretary provides grants, on a competitive basis, to local coordinating
			 entities for the conduct of individual projects at National Heritage Areas for
			 which financial assistance has terminated under section 812.
						(2)ConditionsThe
			 provision of a grant under paragraph (1) shall be subject to the condition
			 that—
							(A)a project
			 must be approved by the local coordinating entity as promoting the purposes of
			 the management plan required under section 806;
							(B)a project may
			 receive only 1 grant of no more than $250,000 in any 1 fiscal year;
							(C)a maximum of
			 $250,000 may be received by a local coordinating entity for projects funded
			 under this subsection in any 1 fiscal year; and
							(D)a project
			 shall not be eligible for funding under this section in any fiscal year that a
			 local coordinating entity receives an appropriation through the National Park
			 Service (excluding technical assistance) for the National Heritage Area at
			 which the project is being conducted.
							(c)ReportFor
			 each fiscal year in which assistance is provided under this section, the
			 Secretary shall submit to the Committee on Appropriations of the House of
			 Representatives and the Committee on Appropriations of the Senate a list of the
			 projects provided assistance for the fiscal year.
					812.Authorization
			 of appropriations
					(a)StudiesThere
			 is authorized to be appropriated to conduct and review studies under section
			 804 $750,000 for each fiscal year, of which not more than $250,000 for any
			 fiscal year may be used for any individual study for a proposed National
			 Heritage Area.
					(b)Local
			 Coordinating Entities
						(1)In
			 generalThere is authorized to be appropriated to carry out
			 section 808 $25,000,000 for each fiscal year, of which not more than—
							(A)$1,000,000
			 may be made available for any fiscal year for any individual National Heritage
			 Area, to remain available until expended; and
							(B)a total of
			 $10,000,000 may be made available for all such fiscal years for any individual
			 National Heritage Area.
							(2)Termination
			 date
							(A)In
			 generalThe authority of the Secretary to provide financial
			 assistance to an individual local coordinating entity under this section
			 (excluding technical assistance and administrative oversight) shall terminate
			 on the date that is 15 years after the date of the initial receipt of the
			 assistance by the local coordinating entity.
							(B)DesignationA
			 National Heritage Area shall retain the designation as a National Heritage Area
			 after the termination date prescribed in subparagraph (A).
							(3)AdministrationNot
			 more than 5 percent of the amount of funds made available under paragraph (1)
			 for a fiscal year may be used by the Secretary for technical assistance,
			 oversight, and administrative purposes.
						(c)Heritage
			 Partnership Grant AssistanceThere is authorized to be
			 appropriated to the Secretary to carry out section 811 $5,000,000 for each
			 fiscal year.
					(d)Matching
			 Funds
						(1)In
			 generalAs a condition of receiving a grant under this subtitle,
			 the recipient of the grant shall provide matching funds in an amount that is
			 equal to the amount of the grant.
						(2)AdministrationThe
			 recipient matching funds—
							(A)shall be
			 derived from non-Federal sources; and
							(B)may be made
			 in the form of in-kind contributions of goods or services fairly valued.
							BDesignation of
			 National Heritage Areas
				821.Sangre de
			 Cristo National Heritage Area, Colorado
					(a)DefinitionsIn this section:
						(1)Heritage
			 areaThe term Heritage
			 Area means the Sangre de Cristo National Heritage Area established by
			 subsection (b)(1).
						(2)Management
			 entityThe term
			 management entity means the management entity for the Heritage
			 Area designated by subsection (b)(4).
						(3)Management
			 planThe term
			 management plan means the management plan for the Heritage Area
			 required under subsection (d).
						(4)MapThe term map means the map
			 entitled Proposed Sangre De Cristo National Heritage Area and
			 dated November 2005.
						(5)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(6)StateThe term State means the State
			 of Colorado.
						(b)Sangre de
			 cristo national heritage area
						(1)EstablishmentThere is established in the State the
			 Sangre de Cristo National Heritage Area.
						(2)BoundariesThe Heritage Area shall consist of—
							(A)the counties of Alamosa, Conejos, and
			 Costilla; and
							(B)the Monte Vista National Wildlife Refuge,
			 the Baca National Wildlife Refuge, the Great Sand Dunes National Park and
			 Preserve, and other areas included in the map.
							(3)MapA map of the Heritage Area shall be—
							(A)included in the management plan; and
							(B)on file and available for public inspection
			 in the appropriate offices of the National Park Service.
							(4)Management
			 entity
							(A)In
			 generalThe management entity
			 for the Heritage Area shall be the Sangre de Cristo National Heritage Area
			 Board of Directors.
							(B)Membership
			 requirementsMembers of the
			 Board shall include representatives from a broad cross-section of the
			 individuals, agencies, organizations, and governments that were involved in the
			 planning and development of the Heritage Area before the date of enactment of
			 this Act.
							(c)Administration
						(1)AuthoritiesFor purposes of carrying out the management
			 plan, the Secretary, acting through the management entity, may use amounts made
			 available under this section to—
							(A)make grants to the State or a political
			 subdivision of the State, nonprofit organizations, and other persons;
							(B)enter into cooperative agreements with, or
			 provide technical assistance to, the State or a political subdivision of the
			 State, nonprofit organizations, and other interested parties;
							(C)hire and compensate staff, which shall
			 include individuals with expertise in natural, cultural, and historical
			 resources protection, and heritage programming;
							(D)obtain money or services from any source
			 including any that are provided under any other Federal law or program;
							(E)contract for goods or services; and
							(F)undertake to be a catalyst for any other
			 activity that furthers the Heritage Area and is consistent with the approved
			 management plan.
							(2)DutiesThe management entity shall—
							(A)in accordance with subsection (d), prepare
			 and submit a management plan for the Heritage Area to the Secretary;
							(B)assist units of local government, regional
			 planning organizations, and nonprofit organizations in carrying out the
			 approved management plan by—
								(i)carrying out programs and projects that
			 recognize, protect, and enhance important resource values in the Heritage
			 Area;
								(ii)establishing and maintaining interpretive
			 exhibits and programs in the Heritage Area;
								(iii)developing recreational and educational
			 opportunities in the Heritage Area;
								(iv)increasing public awareness of, and
			 appreciation for, natural, historical, scenic, and cultural resources of the
			 Heritage Area;
								(v)protecting and restoring historic sites and
			 buildings in the Heritage Area that are consistent with Heritage Area
			 themes;
								(vi)ensuring that clear, consistent, and
			 appropriate signs identifying points of public access, and sites of interest
			 are posted throughout the Heritage Area; and
								(vii)promoting a wide range of partnerships
			 among governments, organizations, and individuals to further the Heritage
			 Area;
								(C)consider the interests of diverse units of
			 government, businesses, organizations, and individuals in the Heritage Area in
			 the preparation and implementation of the management plan;
							(D)conduct meetings open to the public at
			 least semiannually regarding the development and implementation of the
			 management plan;
							(E)for any year that Federal funds have been
			 received under this section—
								(i)submit an annual report to the Secretary
			 that describes the activities, expenses, and income of the management entity
			 (including grants to any other entities during the year that the report is
			 made);
								(ii)make available to the Secretary for audit
			 all records relating to the expenditure of the funds and any matching
			 funds;
								(iii)require, with respect to all agreements
			 authorizing expenditure of Federal funds by other organizations, that the
			 organizations receiving the funds make available to the Secretary for audit all
			 records concerning the expenditure of the funds; and
								(F)encourage by appropriate means economic
			 viability that is consistent with the Heritage Area.
							(3)Prohibition
			 on the Acquisition of Real PropertyThe management entity shall not use Federal
			 funds made available under this section to acquire real property or any
			 interest in real property.
						(4)Cost-sharing
			 requirementThe Federal share of the cost of any activity carried
			 out using any assistance made available under this section shall be 50
			 percent.
						(d)Management
			 plan
						(1)In
			 generalNot later than 3
			 years after the date of enactment of this Act, the management entity shall
			 submit to the Secretary for approval a proposed management plan for the
			 Heritage Area.
						(2)RequirementsThe management plan shall—
							(A)incorporate an integrated and cooperative
			 approach for the protection, enhancement, and interpretation of the natural,
			 cultural, historic, scenic, and recreational resources of the Heritage
			 Area;
							(B)take into consideration State and local
			 plans;
							(C)include—
								(i)an inventory of—
									(I)the resources located in the core area
			 described in subsection (b)(2); and
									(II)any other property in the core area
			 that—
										(aa)is related to the themes of the Heritage
			 Area; and
										(bb)should be preserved, restored, managed, or
			 maintained because of the significance of the property;
										(ii)comprehensive policies, strategies and
			 recommendations for conservation, funding, management, and development of the
			 Heritage Area;
								(iii)a description of actions that governments,
			 private organizations, and individuals have agreed to take to protect the
			 natural, historical and cultural resources of the Heritage Area;
								(iv)a program of implementation for the
			 management plan by the management entity that includes a description of—
									(I)actions to facilitate ongoing collaboration
			 among partners to promote plans for resource protection, restoration, and
			 construction; and
									(II)specific commitments for implementation
			 that have been made by the management entity or any government, organization,
			 or individual for the first 5 years of operation;
									(v)the identification of sources of funding
			 for carrying out the management plan;
								(vi)analysis and recommendations for means by
			 which local, State, and Federal programs, including the role of the National
			 Park Service in the Heritage Area, may best be coordinated to carry out this
			 section; and
								(vii)an interpretive plan for the Heritage Area;
			 and
								(D)recommend policies and strategies for
			 resource management that consider and detail the application of appropriate
			 land and water management techniques, including the development of
			 intergovernmental and interagency cooperative agreements to protect the
			 natural, historical, cultural, educational, scenic, and recreational resources
			 of the Heritage Area.
							(3)DeadlineIf a proposed management plan is not
			 submitted to the Secretary by the date that is 3 years after the date of
			 enactment of this Act, the management entity shall be ineligible to receive
			 additional funding under this section until the date that the Secretary
			 receives and approves the management plan.
						(4)Approval or
			 disapproval of management plan
							(A)In
			 generalNot later than 180
			 days after the date of receipt of the management plan under paragraph (1), the
			 Secretary, in consultation with the State, shall approve or disapprove the
			 management plan.
							(B)Criteria
			 for approvalIn determining
			 whether to approve the management plan, the Secretary shall consider
			 whether—
								(i)the management entity is representative of
			 the diverse interests of the Heritage Area, including governments, natural and
			 historic resource protection organizations, educational institutions,
			 businesses, and recreational organizations;
								(ii)the management entity has afforded adequate
			 opportunity, including public hearings, for public and governmental involvement
			 in the preparation of the management plan; and
								(iii)the resource protection and interpretation
			 strategies contained in the management plan, if implemented, would adequately
			 protect the natural, historical, and cultural resources of the Heritage
			 Area.
								(C)Action
			 following disapprovalIf the
			 Secretary disapproves the management plan under subparagraph (A), the Secretary
			 shall—
								(i)advise the management entity in writing of
			 the reasons for the disapproval;
								(ii)make recommendations for revisions to the
			 management plan; and
								(iii)not later than 180 days after the receipt
			 of any proposed revision of the management plan from the management entity,
			 approve or disapprove the proposed revision.
								(D)Amendments
								(i)In
			 generalThe Secretary shall
			 approve or disapprove each amendment to the management plan that the Secretary
			 determines make a substantial change to the management plan.
								(ii)Use of
			 fundsThe management entity
			 shall not use Federal funds authorized by this section to carry out any
			 amendments to the management plan until the Secretary has approved the
			 amendments.
								(e)Relationship to
			 other Federal agencies
						(1)In
			 GeneralNothing in this section affects the authority of a
			 Federal agency to provide technical or financial assistance under any other
			 law.
						(2)Consultation
			 and CoordinationThe head of any Federal agency planning to
			 conduct activities that may have an impact on the Heritage Area is encouraged
			 to consult and coordinate the activities with the Secretary and the management
			 entity to the maximum extent practicable.
						(3)Other Federal
			 AgenciesNothing in this section—
							(A)modifies, alters,
			 or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
							(B)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
							(C)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
							(f)Private
			 property and regulatory protectionsNothing in this section—
						(1)abridges the
			 rights of any property owner (whether public or private), including the right
			 to refrain from participating in any plan, project, program, or activity
			 conducted within the Heritage Area;
						(2)requires any
			 property owner to permit public access (including access by Federal, State, or
			 local agencies) to the property of the property owner, or to modify public
			 access or use of property of the property owner under any other Federal, State,
			 or local law;
						(3)alters any duly
			 adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State or local agency, or conveys any land use or
			 other regulatory authority to the management entity;
						(4)authorizes or
			 implies the reservation or appropriation of water or water rights;
						(5)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
						(6)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
						(g)Evaluation;
			 report
						(1)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area, the Secretary
			 shall—
							(A)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
							(B)prepare a report
			 in accordance with paragraph (3).
							(2)EvaluationAn
			 evaluation conducted under paragraph (1)(A) shall—
							(A)assess the
			 progress of the management entity with respect to—
								(i)accomplishing the
			 purposes of this section for the Heritage Area; and
								(ii)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
								(B)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
							(C)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
							(3)Report
							(A)In
			 generalBased on the evaluation conducted under paragraph (1)(A),
			 the Secretary shall prepare a report that includes recommendations for the
			 future role of the National Park Service, if any, with respect to the Heritage
			 Area.
							(B)Required
			 analysisIf the report prepared under subparagraph (A) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
								(i)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
								(ii)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
								(C)Submission to
			 congressOn completion of the report, the Secretary shall submit
			 the report to—
								(i)the
			 Committee on Energy and Natural Resources of the Senate; and
								(ii)the Committee on
			 Natural Resources of the House of Representatives.
								(h)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $10,000,000, of which
			 not more than $1,000,000 may be made available for any fiscal year.
					(i)Termination
			 of authorityThe authority of
			 the Secretary to provide assistance under this section terminates on the date
			 that is 15 years after the date of enactment of this Act.
					822.Cache La
			 Poudre River National Heritage Area, Colorado
					(a)DefinitionsIn this section:
						(1)Heritage
			 AreaThe term Heritage Area means the Cache La
			 Poudre River National Heritage Area established by subsection (b)(1).
						(2)Local
			 coordinating entityThe term local coordinating
			 entity means the Poudre Heritage Alliance, the local coordinating entity
			 for the Heritage Area designated by subsection (b)(4).
						(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area required under subsection (d)(1).
						(4)MapThe
			 term map means the map entitled Cache La Poudre River
			 National Heritage Area, numbered 960/80,003, and dated April,
			 2004.
						(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(6)StateThe
			 term State means the State of Colorado.
						(b)Cache la poudre
			 river national heritage area
						(1)EstablishmentThere
			 is established in the State the Cache La Poudre River National Heritage
			 Area.
						(2)BoundariesThe
			 Heritage Area shall consist of the area depicted on the map.
						(3)MapThe
			 map shall be on file and available for public inspection in the appropriate
			 offices of—
							(A)the National Park
			 Service; and
							(B)the local
			 coordinating entity.
							(4)Local
			 coordinating entityThe local coordinating entity for the
			 Heritage Area shall be the Poudre Heritage Alliance, a nonprofit organization
			 incorporated in the State.
						(c)Administration
						(1)AuthoritiesTo
			 carry out the management plan, the Secretary, acting through the local
			 coordinating entity, may use amounts made available under this section—
							(A)to make grants to
			 the State (including any political subdivision of the State), nonprofit
			 organizations, and other individuals;
							(B)to enter into
			 cooperative agreements with, or provide technical assistance to, the State
			 (including any political subdivision of the State), nonprofit organizations,
			 and other interested parties;
							(C)to hire and
			 compensate staff, which shall include individuals with expertise in natural,
			 cultural, and historical resource protection, and heritage programming;
							(D)to obtain funds
			 or services from any source, including funds or services that are provided
			 under any other Federal law or program;
							(E)to enter into
			 contracts for goods or services; and
							(F)to serve as a
			 catalyst for any other activity that—
								(i)furthers the
			 purposes and goals of the Heritage Area; and
								(ii)is
			 consistent with the approved management plan.
								(2)DutiesThe
			 local coordinating entity shall—
							(A)in accordance
			 with subsection (d), prepare and submit to the Secretary a management plan for
			 the Heritage Area;
							(B)assist units of
			 local government, regional planning organizations, and nonprofit organizations
			 in carrying out the approved management plan by—
								(i)carrying out
			 programs and projects that recognize, protect, and enhance important resource
			 values located in the Heritage Area;
								(ii)establishing and
			 maintaining interpretive exhibits and programs in the Heritage Area;
								(iii)developing
			 recreational and educational opportunities in the Heritage Area;
								(iv)increasing
			 public awareness of, and appreciation for, the natural, historical, scenic, and
			 cultural resources of the Heritage Area;
								(v)protecting and
			 restoring historic sites and buildings in the Heritage Area that are consistent
			 with Heritage Area themes;
								(vi)ensuring that
			 clear, consistent, and appropriate signs identifying points of public access,
			 and sites of interest, are posted throughout the Heritage Area; and
								(vii)promoting a
			 wide range of partnerships among governments, organizations, and individuals to
			 further the Heritage Area;
								(C)consider the
			 interests of diverse units of government, businesses, organizations, and
			 individuals in the Heritage Area in the preparation and implementation of the
			 management plan;
							(D)conduct meetings
			 open to the public at least semiannually regarding the development and
			 implementation of the management plan;
							(E)for any year for
			 which Federal funds have been received under this section—
								(i)submit an annual
			 report to the Secretary that describes the activities, expenses, and income of
			 the local coordinating entity (including grants to any other entities during
			 the year that the report is made);
								(ii)make available
			 to the Secretary for audit all records relating to the expenditure of the funds
			 and any matching funds; and
								(iii)require, with
			 respect to all agreements authorizing expenditure of Federal funds by other
			 organizations, that the organizations receiving the funds make available to the
			 Secretary for audit all records concerning the expenditure of the funds;
			 and
								(F)encourage by
			 appropriate means economic viability that is consistent with the Heritage
			 Area.
							(3)Prohibition on
			 the acquisition of real propertyThe local coordinating entity
			 shall not use Federal funds made available under this section to acquire real
			 property or any interest in real property.
						(d)Management
			 plan
						(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the local coordinating entity shall submit to the Secretary for
			 approval a proposed management plan for the Heritage Area.
						(2)RequirementsThe
			 management plan shall—
							(A)incorporate an
			 integrated and cooperative approach for the protection, enhancement, and
			 interpretation of the natural, cultural, historic, scenic, educational, and
			 recreational resources of the Heritage Area;
							(B)take into
			 consideration State and local plans;
							(C)include—
								(i)an
			 inventory of the resources located in the Heritage Area;
								(ii)comprehensive
			 policies, strategies, and recommendations for conservation, funding,
			 management, and development of the Heritage Area;
								(iii)a
			 description of actions that governments, private organizations, and individuals
			 have agreed to take to protect the natural, cultural, historic, scenic,
			 educational, and recreational resources of the Heritage Area;
								(iv)a
			 program of implementation for the management plan by the local coordinating
			 entity that includes a description of—
									(I)actions to
			 facilitate ongoing collaboration among partners to promote plans for resource
			 protection, restoration, and construction; and
									(II)specific
			 commitments for implementation that have been made by the local coordinating
			 entity or any government, organization, or individual for the first 5 years of
			 operation;
									(v)the
			 identification of sources of funding for carrying out the management
			 plan;
								(vi)analysis and
			 recommendations for means by which local, State, and Federal programs,
			 including the role of the National Park Service in the Heritage Area, may best
			 be coordinated to carry out this section; and
								(vii)an interpretive
			 plan for the Heritage Area; and
								(D)recommend
			 policies and strategies for resource management that consider and detail the
			 application of appropriate land and water management techniques, including the
			 development of intergovernmental and interagency cooperative agreements to
			 protect the natural, cultural, historic, scenic, educational, and recreational
			 resources of the Heritage Area.
							(3)DeadlineIf
			 a proposed management plan is not submitted to the Secretary by the date that
			 is 3 years after the date of enactment of this Act, the local coordinating
			 entity shall be ineligible to receive additional funding under this section
			 until the date on which the Secretary approves a management plan.
						(4)Approval or
			 disapproval of management plan
							(A)In
			 generalNot later than 180 days after the date of receipt of the
			 management plan under paragraph (1), the Secretary, in consultation with the
			 State, shall approve or disapprove the management plan.
							(B)Criteria for
			 approvalIn determining whether to approve the management plan,
			 the Secretary shall consider whether—
								(i)the
			 local coordinating entity is representative of the diverse interests of the
			 Heritage Area, including governments, natural and historic resource protection
			 organizations, educational institutions, businesses, and recreational
			 organizations;
								(ii)the local
			 coordinating entity has afforded adequate opportunity, including public
			 hearings, for public and governmental involvement in the preparation of the
			 management plan; and
								(iii)the resource
			 protection and interpretation strategies contained in the management plan, if
			 implemented, would adequately protect the natural, cultural, historic, scenic,
			 educational, and recreational resources of the Heritage Area.
								(C)Action
			 following disapprovalIf the Secretary disapproves the management
			 plan under subparagraph (A), the Secretary shall—
								(i)advise the local
			 coordinating entity in writing of the reasons for the disapproval;
								(ii)make
			 recommendations for revisions to the management plan; and
								(iii)not later than
			 180 days after the date of receipt of any proposed revision of the management
			 plan from the local coordinating entity, approve or disapprove the proposed
			 revision.
								(5)Amendments
							(A)In
			 generalThe Secretary shall approve or disapprove each amendment
			 to the management plan that the Secretary determines would make a substantial
			 change to the management plan.
							(B)Use of
			 fundsThe local coordinating entity shall not use Federal funds
			 authorized to be appropriated by this section to carry out any amendments to
			 the management plan until the Secretary has approved the amendments.
							(e)Relationship to
			 other Federal agencies
						(1)In
			 generalNothing in this section affects the authority of a
			 Federal agency to provide technical or financial assistance under any other law
			 (including regulations).
						(2)Consultation
			 and coordinationTo the maximum extent practicable, the head of
			 any Federal agency planning to conduct activities that may have an impact on
			 the Heritage Area is encouraged to consult and coordinate the activities with
			 the Secretary and the local coordinating entity.
						(3)Other Federal
			 agenciesNothing in this section—
							(A)modifies, alters,
			 or amends any law (including any regulation) authorizing a Federal agency to
			 manage Federal land under the jurisdiction of the Federal agency;
							(B)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
							(C)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
							(f)Private
			 property and regulatory protectionsNothing in this section—
						(1)abridges the
			 rights of any public or private property owner, including the right to refrain
			 from participating in any plan, project, program, or activity conducted within
			 the Heritage Area;
						(2)requires any
			 property owner—
							(A)to permit public
			 access (including access by Federal, State, or local agencies) to the property
			 of the property owner; or
							(B)to modify public
			 access or use of property of the property owner under any other Federal, State,
			 or local law;
							(3)alters any duly
			 adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State, or local agency;
						(4)conveys any land
			 use or other regulatory authority to the local coordinating entity;
						(5)authorizes or
			 implies the reservation or appropriation of water or water rights;
						(6)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
						(7)creates any
			 liability, or affects any liability under any other law (including
			 regulations), of any private property owner with respect to any individual
			 injured on the private property.
						(g)Evaluation;
			 report
						(1)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area, the Secretary
			 shall—
							(A)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
							(B)prepare a report
			 in accordance with paragraph (3).
							(2)EvaluationAn
			 evaluation conducted under paragraph (1)(A) shall—
							(A)assess the
			 progress of the local coordinating entity with respect to—
								(i)accomplishing the
			 purposes of this section for the Heritage Area; and
								(ii)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
								(B)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
							(C)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area to identify the critical components for sustainability of the Heritage
			 Area.
							(3)Report
							(A)In
			 generalBased on the evaluation conducted under paragraph (1)(A),
			 the Secretary shall prepare a report that includes recommendations for the
			 future role of the National Park Service, if any, with respect to the Heritage
			 Area.
							(B)Required
			 analysisIf the report prepared under subparagraph (A) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
								(i)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
								(ii)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
								(C)Submission to
			 CongressOn completion of the report, the Secretary shall submit
			 the report to—
								(i)the
			 Committee on Energy and Natural Resources of the Senate; and
								(ii)the Committee on
			 Natural Resources of the House of Representatives.
								(h)Funding
						(1)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000, of which not more than $1,000,000 may be made
			 available for any fiscal year.
						(2)Cost-sharing
			 requirementThe Federal share of the cost of any activity carried
			 out using any assistance made available under this section shall be 50
			 percent.
						(i)Termination of
			 authorityThe authority of
			 the Secretary to provide assistance under this section terminates on the date
			 that is 15 years after the date of enactment of this Act.
					(j)Conforming
			 amendmentThe Cache La Poudre
			 River Corridor Act (16 U.S.C. 461 note; Public Law 104–323) is repealed.
					823.South Park
			 National Heritage Area, Colorado
					(a)DefinitionsIn this section:
						(1)BoardThe
			 term Board means the Board of Directors of the South Park National
			 Heritage Area, comprised initially of the individuals, agencies, organizations,
			 and governments that were involved in the planning and development of the
			 Heritage Area before the date of enactment of this Act.
						(2)Heritage
			 areaThe term Heritage Area means the South Park
			 National Heritage Area established by subsection (b)(1).
						(3)Management
			 entityThe term management entity means the
			 management entity for the Heritage Area designated by subsection
			 (b)(4)(A).
						(4)Management
			 planThe term management plan means the management
			 plan for the Heritage Area required by subsection (d).
						(5)MapThe
			 term map means the map entitled South Park National
			 Heritage Area Map (Proposed), dated January 30, 2006.
						(6)PartnerThe
			 term partner means a Federal, State, or local governmental entity,
			 organization, private industry, educational institution, or individual involved
			 in the conservation, preservation, interpretation, development or promotion of
			 heritage sites or resources of the Heritage Area.
						(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(8)StateThe
			 term State means the State of Colorado.
						(9)Technical
			 assistanceThe term technical assistance means any
			 guidance, advice, help, or aid, other than financial assistance, provided by
			 the Secretary.
						(b)South Park
			 National Heritage Area
						(1)EstablishmentThere
			 is established in the State the South Park National Heritage Area.
						(2)BoundariesThe
			 Heritage Area shall consist of the areas included in the map.
						(3)MapA map of the Heritage Area shall be—
							(A)included in
			 the management plan; and
							(B)on file and
			 available for public inspection in the appropriate offices of the National Park
			 Service.
							(4)Management
			 entity
							(A)In
			 generalThe management entity for the Heritage Area shall be the
			 Park County Tourism & Community Development Office, in conjunction with the
			 South Park National Heritage Area Board of Directors.
							(B)Membership
			 requirementsMembers of the Board shall include representatives
			 from a broad cross-section of individuals, agencies, organizations, and
			 governments that were involved in the planning and development of the Heritage
			 Area before the date of enactment of this Act.
							(c)Administration
						(1)Prohibition on
			 the acquisition of real propertyThe management entity shall not
			 use Federal funds made available under this section to acquire real property or
			 any interest in real property.
						(2)AuthoritiesFor
			 purposes of carrying out the management plan, the Secretary, acting through the
			 management entity, may use amounts made available under this section to—
							(A)make grants
			 to the State or a political subdivision of the State, nonprofit organizations,
			 and other persons;
							(B)enter into
			 cooperative agreements with, or provide technical assistance to, the State or a
			 political subdivision of the State, nonprofit organizations, and other
			 interested parties;
							(C)hire and
			 compensate staff, which shall include individuals with expertise in natural,
			 cultural, and historical resources protection, fundraising, heritage facility
			 planning and development, and heritage tourism programming;
							(D)obtain funds
			 or services from any source, including funds or services that are provided
			 under any other Federal law or program;
							(E)enter into
			 contracts for goods or services; and
							(F)to facilitate
			 the conduct of other projects and activities that further the Heritage Area and
			 are consistent with the approved management plan.
							(3)DutiesThe
			 management entity shall—
							(A)in accordance
			 with subsection (d), prepare and submit a management plan for the Heritage Area
			 to the Secretary;
							(B)assist units
			 of local government, local property owners and businesses, and nonprofit
			 organizations in carrying out the approved management plan by—
								(i)carrying out
			 programs and projects that recognize, protect, enhance, and promote important
			 resource values in the Heritage Area;
								(ii)establishing
			 and maintaining interpretive exhibits and programs in the Heritage Area;
								(iii)developing
			 economic, recreational and educational opportunities in the Heritage
			 Area;
								(iv)increasing
			 public awareness of, and appreciation for, historical, cultural, scenic,
			 recreational, agricultural, and natural resources of the Heritage Area;
								(v)protecting
			 and restoring historic sites and buildings in the Heritage Area that are
			 consistent with Heritage Area themes;
								(vi)ensuring
			 that clear, consistent, and appropriate signs identifying points of public
			 access, and sites of interest are posted throughout the Heritage Area;
								(vii)promoting a
			 wide range of partnerships among governments, organizations, and individuals to
			 further the Heritage Area; and
								(viii)planning
			 and developing new heritage attractions, products and services;
								(C)consider the interests of diverse units of
			 government, businesses, organizations, and individuals in the Heritage Area in
			 the preparation and implementation of the management plan;
							(D)conduct
			 meetings open to the public at least semiannually regarding the development and
			 implementation of the management plan;
							(E)for any year
			 for which Federal funds have been received under this section—
								(i)submit to the
			 Secretary an annual report that describes the activities, expenses, and income
			 of the management entity (including grants to any other entities during the
			 year that the report is made);
								(ii)make
			 available to the Secretary for audit all records relating to the expenditure of
			 the Federal funds and any matching funds; and
								(iii)require,
			 with respect to all agreements authorizing expenditure of Federal funds by
			 other organizations, that the organizations receiving the funds make available
			 to the Secretary for audit all records concerning the expenditure of the funds;
			 and
								(F)encourage by
			 appropriate means economic viability that is consistent with the Heritage
			 Area.
							(4)Cost-sharing
			 requirementThe Federal share of the cost of any activity carried
			 out using any assistance made available under this section shall be 50
			 percent.
						(d)Management
			 plan
						(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the management entity, with public participation, shall submit to the
			 Secretary for approval a proposed management plan for the Heritage Area.
						(2)RequirementsThe
			 management plan shall—
							(A)incorporate
			 an integrated and cooperative approach for the protection, enhancement,
			 interpretation, development, and promotion of the historical, cultural, scenic,
			 recreational, agricultural, and natural resources of the Heritage Area;
							(B)take into
			 consideration State and local plans;
							(C)include—
								(i)an inventory
			 of—
									(I)the resources
			 located within the areas included in the map; and
									(II)any other
			 eligible and participating property within the areas included in the map
			 that—
										(aa)is related
			 to the themes of the Heritage Area; and
										(bb)should be
			 preserved, restored, managed, maintained, developed, or promoted because of the
			 significance of the property;
										(ii)comprehensive
			 policies, strategies, and recommendations for conservation, funding,
			 management, development, and promotion of the Heritage Area;
								(iii)a
			 description of actions that governments, private organizations, and individuals
			 have agreed to take to manage protect the historical, cultural, scenic,
			 recreational, agricultural, and natural resources of the Heritage Area;
								(iv)a program of
			 implementation for the management plan by the management entity that includes a
			 description of—
									(I)actions to
			 facilitate ongoing and effective collaboration among partners to promote plans
			 for resource protection, enhancement, interpretation, restoration, and
			 construction; and
									(II)specific
			 commitments for implementation that have been made by the management entity or
			 any government, organization, or individual for the first 5 years of
			 operation;
									(v)the
			 identification of sources of funding for carrying out the management
			 plan;
								(vi)an analysis
			 of and recommendations for means by which Federal, State, and local programs,
			 including the role of the National Park Service in the Heritage Area, may best
			 be coordinated to carry out this section; and
								(vii)an
			 interpretive plan for the Heritage Area; and
								(D)recommend
			 policies and strategies for resource management that consider and detail the
			 application of appropriate land and water management techniques, including the
			 development of intergovernmental and interagency cooperative agreements to
			 protect the historical, cultural, scenic, recreational, agricultural, and
			 natural resources of the Heritage Area.
							(3)DeadlineIf
			 a proposed management plan is not submitted to the Secretary by the date that
			 is 3 years after the date of enactment of this Act, the management entity shall
			 be ineligible to receive additional funding under this section until the date
			 on which the Secretary receives and approves the management plan.
						(4)Approval or
			 disapproval of management plan
							(A)In
			 generalNot later than 180 days after the date of receipt of the
			 management plan under paragraph (1), the Secretary, in consultation with the
			 State, shall approve or disapprove the management plan.
							(B)Criteria
			 for approvalIn determining whether to approve the management
			 plan, the Secretary shall consider whether—
								(i)the
			 management entity is representative of the diverse interests of the Heritage
			 Area, including governments, natural and historical resource protection
			 organizations, educational institutions, local businesses and industries,
			 community organizations, recreational organizations, and tourism
			 organizations;
								(ii)the
			 management entity has afforded adequate opportunity, including public hearings,
			 for public and governmental involvement in the preparation of the management
			 plan; and
								(iii)strategies
			 contained in the management plan, if implemented, would adequately balance the
			 voluntary protection, development, and interpretation of the natural,
			 historical, cultural, scenic, recreational, and agricultural resources of the
			 Heritage Area.
								(C)Action
			 following disapprovalIf the
			 Secretary disapproves the management plan under subparagraph (A), the Secretary
			 shall—
								(i)advise the
			 management entity in writing of the reasons for the disapproval;
								(ii)make
			 recommendations for revisions to the management plan; and
								(iii)not later
			 than 180 days after the receipt of any proposed revision of the management plan
			 from the management entity, approve or disapprove the proposed revision.
								(D)Amendments
								(i)In
			 generalThe Secretary shall approve or disapprove each amendment
			 to the management plan that the Secretary determines makes a substantial change
			 to the management plan.
								(ii)Use of
			 fundsThe management entity shall not use Federal funds
			 authorized by this section to carry out any amendments to the management plan
			 until the Secretary has approved the amendments.
								(e)Relationship to
			 other Federal agencies
						(1)In
			 GeneralNothing in this section affects the authority of a
			 Federal agency to provide technical or financial assistance under any other
			 law.
						(2)Consultation
			 and CoordinationThe head of any Federal agency planning to
			 conduct activities that may have an impact on the Heritage Area is encouraged
			 to consult and coordinate the activities with the Secretary and the management
			 entity to the maximum extent practicable.
						(3)Other Federal
			 AgenciesNothing in this section—
							(A)modifies, alters,
			 or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
							(B)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
							(C)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
							(f)Private
			 property and regulatory protectionsNothing in this section—
						(1)abridges the
			 rights of any property owner (whether public or private), including the right
			 to refrain from participating in any plan, project, program, or activity
			 conducted within the Heritage Area;
						(2)requires any
			 property owner to permit public access (including access by Federal, State, or
			 local agencies) to the property of the property owner, or to modify public
			 access or use of property of the property owner under any other Federal, State,
			 or local law;
						(3)alters any duly
			 adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State or local agency, or conveys any land use or
			 other regulatory authority to the management entity;
						(4)authorizes or
			 implies the reservation or appropriation of water or water rights;
						(5)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
						(6)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
						(g)Evaluation;
			 report
						(1)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area, the Secretary
			 shall—
							(A)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
							(B)prepare a report
			 in accordance with paragraph (3).
							(2)EvaluationAn
			 evaluation conducted under paragraph (1)(A) shall—
							(A)assess the
			 progress of the management entity with respect to—
								(i)accomplishing the
			 purposes of this section for the Heritage Area; and
								(ii)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
								(B)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
							(C)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
							(3)Report
							(A)In
			 generalBased on the evaluation conducted under paragraph (1)(A),
			 the Secretary shall prepare a report that includes recommendations for the
			 future role of the National Park Service, if any, with respect to the Heritage
			 Area.
							(B)Required
			 analysisIf the report prepared under subparagraph (A) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
								(i)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
								(ii)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
								(C)Submission to
			 congressOn completion of the report, the Secretary shall submit
			 the report to—
								(i)the
			 Committee on Energy and Natural Resources of the Senate; and
								(ii)the Committee on
			 Natural Resources of the House of Representatives.
								(h)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $10,000,000, of which
			 not more than $1,000,000 may be made available for any fiscal year.
					(i)Termination
			 of authorityThe authority of
			 the Secretary to provide assistance under this section terminates on the date
			 that is 15 years after the date of enactment of this Act.
					824.Northern
			 Plains National Heritage Area, North Dakota
					(a)DefinitionsIn this section:
						(1)Heritage
			 AreaThe term Heritage Area means the Northern
			 Plains National Heritage Area established by subsection (b)(1).
						(2)Local
			 coordinating entityThe term local coordinating
			 entity means the Northern Plains Heritage Foundation, the local
			 coordinating entity for the Heritage Area designated by subsection
			 (c)(1).
						(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area required under subsection (d).
						(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(5)StateThe
			 term State means the State of North Dakota.
						(b)Establishment
						(1)In
			 generalThere is established the Northern Plains National
			 Heritage Area in the State of North Dakota.
						(2)BoundariesThe
			 Heritage Area shall consist of—
							(A)a core area
			 of resources in Burleigh, McLean, Mercer, Morton, and Oliver Counties in the
			 State; and
							(B)any sites,
			 buildings, and districts within the core area recommended by the management
			 plan for inclusion in the Heritage Area.
							(3)MapA
			 map of the Heritage Area shall be—
							(A)included in
			 the management plan; and
							(B)on file and
			 available for public inspection in the appropriate offices of the local
			 coordinating entity and the National Park Service.
							(c)Local
			 coordinating entity
						(1)In
			 generalThe local coordinating entity for the Heritage Area shall
			 be the Northern Plains Heritage Foundation, a nonprofit corporation established
			 under the laws of the State.
						(2)DutiesTo
			 further the purposes of the Heritage Area, the Northern Plains Heritage
			 Foundation, as the local coordinating entity, shall—
							(A)prepare a
			 management plan for the Heritage Area, and submit the management plan to the
			 Secretary, in accordance with this section;
							(B)submit an annual
			 report to the Secretary for each fiscal year for which the local coordinating
			 entity receives Federal funds under this section, specifying—
								(i)the
			 specific performance goals and accomplishments of the local coordinating
			 entity;
								(ii)the expenses and
			 income of the local coordinating entity;
								(iii)the amounts and
			 sources of matching funds;
								(iv)the amounts
			 leveraged with Federal funds and sources of the leveraged funds; and
								(v)grants made to
			 any other entities during the fiscal year;
								(C)make available
			 for audit for each fiscal year for which the local coordinating entity receives
			 Federal funds under this section, all information pertaining to the expenditure
			 of the funds and any matching funds; and
							(D)encourage
			 economic viability and sustainability that is consistent with the purposes of
			 the Heritage Area.
							(3)AuthoritiesFor
			 the purposes of preparing and implementing the approved management plan for the
			 Heritage Area, the local coordinating entity may use Federal funds made
			 available under this section to—
							(A)make grants to
			 political jurisdictions, nonprofit organizations, and other parties within the
			 Heritage Area;
							(B)enter into
			 cooperative agreements with or provide technical assistance to political
			 jurisdictions, nonprofit organizations, Federal agencies, and other interested
			 parties;
							(C)hire and
			 compensate staff, including individuals with expertise in—
								(i)natural,
			 historical, cultural, educational, scenic, and recreational resource
			 conservation;
								(ii)economic and
			 community development; and
								(iii)heritage
			 planning;
								(D)obtain funds or
			 services from any source, including other Federal programs;
							(E)contract for
			 goods or services; and
							(F)support
			 activities of partners and any other activities that further the purposes of
			 the Heritage Area and are consistent with the approved management plan.
							(4)Prohibition on
			 acquisition of real propertyThe local coordinating entity may
			 not use Federal funds authorized to be appropriated under this section to
			 acquire any interest in real property.
						(5)Other
			 sourcesNothing in this section precludes the local coordinating
			 entity from using Federal funds from other sources for authorized
			 purposes.
						(d)Management
			 plan
						(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the local coordinating entity shall submit to the Secretary for
			 approval a proposed management plan for the Heritage Area.
						(2)RequirementsThe management plan for the Heritage Area
			 shall—
							(A)describe
			 comprehensive policies, goals, strategies, and recommendations for telling the
			 story of the heritage of the area covered by the Heritage Area and encouraging
			 long-term resource protection, enhancement, interpretation, funding,
			 management, and development of the Heritage Area;
							(B)include a
			 description of actions and commitments that Federal, State, tribal, and local
			 governments, private organizations, and citizens will take to protect, enhance,
			 interpret, fund, manage, and develop the natural, historical, cultural,
			 educational, scenic, and recreational resources of the Heritage Area;
							(C)specify existing
			 and potential sources of funding or economic development strategies to protect,
			 enhance, interpret, fund, manage, and develop the Heritage Area;
							(D)include an
			 inventory of the natural, historical, cultural, educational, scenic, and
			 recreational resources of the Heritage Area relating to the national importance
			 and themes of the Heritage Area that should be protected, enhanced,
			 interpreted, managed, funded, and developed;
							(E)recommend
			 policies and strategies for resource management, including the development of
			 intergovernmental and interagency agreements to protect, enhance, interpret,
			 fund, manage, and develop the natural, historical, cultural, educational,
			 scenic, and recreational resources of the Heritage Area;
							(F)describe a
			 program for implementation for the management plan, including—
								(i)performance
			 goals;
								(ii)plans for
			 resource protection, enhancement, interpretation, funding, management, and
			 development; and
								(iii)specific
			 commitments for implementation that have been made by the local coordinating
			 entity or any Federal, State, tribal, or local government agency, organization,
			 business, or individual;
								(G)include an
			 analysis of, and recommendations for, means by which Federal, State, tribal,
			 and local programs may best be coordinated (including the role of the National
			 Park Service and other Federal agencies associated with the Heritage Area) to
			 further the purposes of this section; and
							(H)include a
			 business plan that—
								(i)describes the
			 role, operation, financing, and functions of the local coordinating entity and
			 of each of the major activities described in the management plan; and
								(ii)provides
			 adequate assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the Heritage Area.
								(3)Deadline
							(A)In
			 generalNot later than 3 years after the date on which funds are
			 first made available to develop the management plan after designation of the
			 Heritage Area, the local coordinating entity shall submit the management plan
			 to the Secretary for approval.
							(B)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with subparagraph (A), the local coordinating entity shall not
			 qualify for any additional financial assistance under this section until such
			 time as the management plan is submitted to and approved by the
			 Secretary.
							(4)Approval of
			 management plan
							(A)ReviewNot
			 later than 180 days after receiving the plan, the Secretary shall review and
			 approve or disapprove the management plan for the Heritage Area on the basis of
			 the criteria established under subparagraph (B).
							(B)Criteria for
			 approvalIn determining whether to approve a management plan for
			 the Heritage Area, the Secretary shall consider whether—
								(i)the
			 local coordinating entity represents the diverse interests of the Heritage
			 Area, including Federal, State, tribal, and local governments, natural, and
			 historic resource protection organizations, educational institutions,
			 businesses, recreational organizations, community residents, and private
			 property owners;
								(ii)the local
			 coordinating entity—
									(I)has afforded
			 adequate opportunity for public and Federal, State, tribal, and local
			 governmental involvement (including through workshops and hearings) in the
			 preparation of the management plan; and
									(II)provides for at
			 least semiannual public meetings to ensure adequate implementation of the
			 management plan;
									(iii)the resource
			 protection, enhancement, interpretation, funding, management, and development
			 strategies described in the management plan, if implemented, would adequately
			 protect, enhance, interpret, fund, manage, and develop the natural, historic,
			 cultural, educational, scenic, and recreational resources of the Heritage
			 Area;
								(iv)the management
			 plan would not adversely affect any activities authorized on Federal land under
			 public land laws or land use plans;
								(v)the
			 local coordinating entity has demonstrated the financial capability, in
			 partnership with others, to carry out the plan;
								(vi)the Secretary
			 has received adequate assurances from the appropriate State, tribal, and local
			 officials whose support is needed to ensure the effective implementation of the
			 State, tribal, and local elements of the management plan; and
								(vii)the management
			 plan demonstrates partnerships among the local coordinating entity, Federal,
			 State, tribal, and local governments, regional planning organizations,
			 nonprofit organizations, or private sector parties for implementation of the
			 management plan.
								(C)Disapproval
								(i)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
									(I)shall advise the
			 local coordinating entity in writing of the reasons for the disapproval;
			 and
									(II)may make
			 recommendations to the local coordinating entity for revisions to the
			 management plan.
									(ii)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
								(D)Amendments
								(i)In
			 generalAn amendment to the management plan that substantially
			 alters the purposes of the Heritage Area shall be reviewed by the Secretary and
			 approved or disapproved in the same manner as the original management
			 plan.
								(ii)ImplementationThe
			 local coordinating entity shall not use Federal funds authorized to be
			 appropriated by this section to implement an amendment to the management plan
			 until the Secretary approves the amendment.
								(E)AuthoritiesThe
			 Secretary may—
								(i)provide technical
			 assistance under this section for the development and implementation of the
			 management plan; and
								(ii)enter into
			 cooperative agreements with interested parties to carry out this
			 section.
								(e)Relationship
			 to other Federal agencies
						(1)In
			 generalNothing in this section affects the authority of a
			 Federal agency to provide technical or financial assistance under any other
			 law.
						(2)Technical
			 and financial assistance
							(A)In
			 generalOn the request of the local coordinating entity, the
			 Secretary may provide financial assistance and, on a reimbursable or
			 nonreimbursable basis, technical assistance to the local coordinating entity to
			 develop and implement the management plan.
							(B)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with the local coordinating entity and other public or private entities to
			 provide technical or financial assistance under subparagraph (A).
							(C)PriorityIn
			 assisting the Heritage Area, the Secretary shall give priority to actions that
			 assist in—
								(i)conserving
			 the significant natural, historic, cultural, and scenic resources of the
			 Heritage Area; and
								(ii)providing
			 educational, interpretive, and recreational opportunities consistent with the
			 purposes of the Heritage Area.
								(3)Consultation
			 and coordinationTo the maximum extent practicable, the head of
			 any Federal agency planning to conduct activities that may have an impact on
			 the Heritage Area is encouraged to consult and coordinate the activities with
			 the Secretary and the local coordinating entity.
						(4)Other
			 Federal agenciesNothing in this section—
							(A)modifies or
			 alters any laws (including regulations) authorizing a Federal agency to manage
			 Federal land under the jurisdiction of the Federal agency;
							(B)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
							(C)modifies,
			 alters, or amends any authorized use of Federal land under the jurisdiction of
			 a Federal agency.
							(f)Private
			 property and regulatory protectionsNothing in this section—
						(1)abridges the
			 rights of any owner of public or private property, including the right to
			 refrain from participating in any plan, project, program, or activity conducted
			 within the Heritage Area;
						(2)requires any
			 property owner to—
							(A)permit public
			 access (including access by Federal, State, or local agencies) to the property
			 of the property owner; or
							(B)modify public
			 access to, or use of, the property of the property owner under any other
			 Federal, State, or local law;
							(3)alters any
			 duly adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State, tribal, or local agency;
						(4)conveys any
			 land use or other regulatory authority to the local coordinating entity;
						(5)authorizes or
			 implies the reservation or appropriation of water or water rights;
						(6)diminishes
			 the authority of the State to manage fish and wildlife, including the
			 regulation of fishing and hunting within the Heritage Area; or
						(7)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
						(g)Evaluation;
			 report
						(1)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area under subsection (i), the
			 Secretary shall—
							(A)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
							(B)prepare a
			 report in accordance with paragraph (3).
							(2)EvaluationAn
			 evaluation conducted under paragraph (1)(A) shall—
							(A)assess the
			 progress of the local coordinating entity with respect to—
								(i)accomplishing
			 the purposes of this section for the Heritage Area; and
								(ii)achieving
			 the goals and objectives of the approved management plan for the Heritage
			 Area;
								(B)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
							(C)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
							(3)Report
							(A)In
			 generalBased on the evaluation conducted under paragraph (1)(A),
			 the Secretary shall prepare a report that includes recommendations for the
			 future role of the National Park Service, if any, with respect to the Heritage
			 Area.
							(B)Required
			 analysisIf the report prepared under subparagraph (A) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
								(i)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
								(ii)the
			 appropriate time period necessary to achieve the recommended reduction or
			 elimination.
								(C)Submission
			 to CongressOn completion of the report, the Secretary shall
			 submit the report to—
								(i)the Committee
			 on Energy and Natural Resources of the Senate; and
								(ii)the
			 Committee on Natural Resources of the House of Representatives.
								(h)Authorization
			 of appropriations
						(1)In
			 generalThere is authorized
			 to be appropriated to carry out this section $10,000,000, of which not more
			 than $1,000,000 may be made available for any fiscal year.
						(2)Cost-sharing
			 requirement
							(A)In
			 generalThe Federal share of the total cost of any activity under
			 this section shall be not more than 50 percent.
							(B)FormThe
			 non-Federal contribution may be in the form of in-kind contributions of goods
			 or services fairly valued.
							(i)Termination
			 of authorityThe authority of
			 the Secretary to provide assistance under this section terminates on the date
			 that is 15 years after the date of enactment of this Act.
					825.Baltimore
			 National Heritage Area, Maryland
					(a)DefinitionsIn this section:
						(1)Heritage
			 areaThe term Heritage Area means the Baltimore
			 National Heritage Area, established by subsection (b)(1).
						(2)Local
			 coordinating entityThe term local coordinating
			 entity means the local coordinating entity for the Heritage Area
			 designated by subsection (b)(4).
						(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area required under subsection (c)(1)(A).
						(4)MapThe
			 term map means the map entitled Baltimore National Heritage
			 Area, numbered T10/80,000, and dated October 2007.
						(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(6)StateThe
			 term State means the State of Maryland.
						(b)Baltimore
			 national heritage area
						(1)EstablishmentThere
			 is established the Baltimore National Heritage Area in the State.
						(2)BoundariesThe
			 Heritage Area shall be comprised of the following areas, as described on the
			 map:
							(A)The area
			 encompassing the Baltimore City Heritage Area certified by the Maryland
			 Heritage Areas Authority in October 2001 as part of the Baltimore City Heritage
			 Area Management Action Plan.
							(B)The Mount
			 Auburn Cemetery.
							(C)The Cylburn
			 Arboretum.
							(D)The Middle
			 Branch of the Patapsco River and surrounding shoreline, including—
								(i)the Cruise
			 Maryland Terminal;
								(ii)new marina
			 construction;
								(iii)the
			 National Aquarium Aquatic Life Center;
								(iv)the Westport
			 Redevelopment;
								(v)the Gwynns
			 Falls Trail;
								(vi)the
			 Baltimore Rowing Club; and
								(vii)the
			 Masonville Cove Environmental Center.
								(3)Availability
			 of mapThe map shall be on file and available for public
			 inspection in the appropriate offices of the National Park Service and the
			 Baltimore Heritage Area Association.
						(4)Local
			 coordinating entityThe Baltimore Heritage Area Association shall
			 be the local coordinating entity for the Heritage Area.
						(c)Duties and
			 authorities of local coordinating entity
						(1)Duties of
			 the local coordinating entityTo further the purposes of the
			 Heritage Area, the local coordinating entity shall—
							(A)prepare, and
			 submit to the Secretary, in accordance with subsection (d), a management plan
			 for the Heritage Area;
							(B)assist units of local government, regional
			 planning organizations, and nonprofit organizations in implementing the
			 approved management plan by—
								(i)carrying out
			 programs and projects that recognize, protect, and enhance important resource
			 values within the Heritage Area;
								(ii)establishing
			 and maintaining interpretive exhibits and programs within the Heritage
			 Area;
								(iii)developing
			 recreational and educational opportunities in the Heritage Area;
								(iv)increasing
			 public awareness of, and appreciation for, natural, historic, scenic, and
			 cultural resources of the Heritage Area;
								(v)protecting
			 and restoring historic sites and buildings in the Heritage Area that are
			 consistent with the themes of the Heritage Area;
								(vi)ensuring
			 that signs identifying points of public access and sites of interest are posted
			 throughout the Heritage Area; and
								(vii)promoting a
			 wide range of partnerships among governments, organizations, and individuals to
			 further the purposes of the Heritage Area;
								(C)consider the interests of diverse units of
			 government, businesses, organizations, and individuals in the Heritage Area in
			 the preparation and implementation of the management plan;
							(D)conduct
			 meetings open to the public at least semiannually regarding the development and
			 implementation of the management plan;
							(E)submit an
			 annual report to the Secretary for each fiscal year for which the local
			 coordinating entity receives Federal funds under this section
			 specifying—
								(i)the
			 accomplishments of the local coordinating entity;
								(ii)the expenses and
			 income of the local coordinating entity;
								(iii)the amounts and
			 sources of matching funds;
								(iv)the amounts
			 leveraged with Federal funds and sources of the leveraged funds; and
								(v)grants made to
			 any other entities during the fiscal year;
								(F)make available for audit for each fiscal
			 year for which the local coordinating entity receives Federal funds under this
			 section, all information pertaining to the expenditure of the funds and any
			 matching funds;
							(G)require in all agreements authorizing
			 expenditures of Federal funds by other organizations, that the receiving
			 organizations make available for audit all records and other information
			 pertaining to the expenditure of the funds; and
							(H)encourage, by appropriate means, economic
			 development that is consistent with the purposes of the Heritage Area.
							(2)AuthoritiesThe
			 local coordinating entity may, subject to the prior approval of the Secretary,
			 for the purposes of preparing and implementing the management plan, use Federal
			 funds made available under this section to—
							(A)make grants to the State, political
			 subdivisions of the State, nonprofit organizations, and other persons;
							(B)enter into cooperative agreements with, or
			 provide technical assistance to, the State, political subdivisions of the
			 State, nonprofit organizations, Federal agencies, and other interested
			 parties;
							(C)hire and
			 compensate staff;
							(D)obtain funds
			 or services from any source, including funds and services provided under any
			 other Federal law or program;
							(E)contract for
			 goods or services; and
							(F)support
			 activities of partners and any other activities that further the purposes of
			 the Heritage Area and are consistent with the approved management plan.
							(3)Prohibition
			 on acquisition of real propertyThe local coordinating entity may
			 not use Federal funds received under this section to acquire any interest in
			 real property.
						(d)Management
			 plan
						(1)In
			 generalNot later than 3 years after the date on which funds are
			 made available to develop the management plan, the local coordinating entity
			 shall submit to the Secretary for approval a proposed management plan for the
			 Heritage Area.
						(2)RequirementsThe
			 management plan for the Heritage Area shall—
							(A)describe
			 comprehensive policies, goals, strategies, and recommendations for telling the
			 story of the heritage of the region and encouraging long-term resource
			 protection, enhancement, interpretation, funding, management, and development
			 of the Heritage Area;
							(B)take into
			 consideration existing State, county, and local plans in the development and
			 implementation of the management plan;
							(C)include a
			 description of actions and commitments that governments, private organizations,
			 and citizens plan to take to protect, enhance, and interpret the natural,
			 historic, scenic, and cultural resources of the Heritage Area;
							(D)specify
			 existing and potential sources of funding or economic development strategies to
			 protect, enhance, interpret, fund, manage, and develop the Heritage
			 Area;
							(E)include an
			 inventory of the natural, historic, cultural, educational, scenic, and
			 recreational resources of the Heritage Area relating to the stories and themes
			 of the region that should be protected, enhanced, managed, or developed;
							(F)recommend
			 policies and strategies for resource management including, the development of
			 intergovernmental and interagency agreements to protect the natural, historic,
			 cultural, educational, scenic, and recreational resources of the Heritage
			 Area;
							(G)describe a
			 program for implementation of the management plan, including—
								(i)performance
			 goals;
								(ii)plans for
			 resource protection, enhancement, and interpretation; and
								(iii)specific
			 commitments for implementation that have been made by the local coordinating
			 entity or any government, organization, business, or individual;
								(H)include an
			 analysis of, and recommendations for, ways in which Federal, State, tribal, and
			 local programs may best be coordinated (including the role of the National Park
			 Service and other Federal agencies associated with the Heritage Area) to
			 further the purposes of this section;
							(I)include an
			 interpretive plan for the Heritage Area; and
							(J)include a business plan that—
								(i)describes the
			 role, operation, financing, and functions of the local coordinating entity and
			 of each of the major activities described in the management plan; and
								(ii)provides
			 adequate assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the Heritage Area.
								(3)Termination
			 of fundingIf the management plan is not submitted to the
			 Secretary in accordance with this section, the local coordinating entity shall
			 not qualify for additional financial assistance under this section until the
			 management plan is submitted to, and approved by, the Secretary.
						(4)Approval of
			 management plan
							(A)ReviewNot
			 later than 180 days after the date on which the Secretary receives the
			 management plan, the Secretary shall approve or disapprove the management
			 plan.
							(B)Consultation
			 requiredThe Secretary shall consult with the Governor of the
			 State and any tribal government in which the Heritage Area is located before
			 approving the management plan.
							(C)Criteria
			 for approvalIn determining whether to approve the management
			 plan, the Secretary shall consider whether—
								(i)the local
			 coordinating entity represents the diverse interests of the Heritage Area,
			 including governments, natural and historic resource protection organizations,
			 educational institutions, businesses, community residents, and recreational
			 organizations;
								(ii)the local
			 coordinating entity has afforded adequate opportunity for public and
			 governmental involvement (including through workshops and public meetings) in
			 the preparation of the management plan;
								(iii)the
			 resource protection and interpretation strategies described in the management
			 plan, if implemented, would adequately protect the natural, historic, and
			 cultural resources of the Heritage Area;
								(iv)the
			 management plan would not adversely affect any activities authorized on Federal
			 or tribal land under applicable laws or land use plans;
								(v)the Secretary
			 has received adequate assurances from the appropriate State, tribal, and local
			 officials whose support is needed to ensure the effective implementation of the
			 State, tribal, and local aspects of the management plan; and
								(vi)the local
			 coordinating entity has demonstrated the financial capability, in partnership
			 with others, to carry out the management plan.
								(D)Action
			 following disapproval
								(i)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
									(I)shall advise the
			 local coordinating entity in writing of the reasons for the disapproval;
			 and
									(II)may make
			 recommendations to the local coordinating entity for revisions to the
			 management plan.
									(ii)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
								(E)Amendments
								(i)In
			 generalAn amendment to the management plan that substantially
			 alters the purposes of the Heritage Area shall be reviewed by the Secretary and
			 approved or disapproved in the same manner as the original management
			 plan.
								(ii)ImplementationThe
			 local coordinating entity shall not use Federal funds authorized to be
			 appropriated by this section to implement an amendment to the management plan
			 until the Secretary approves the amendment.
								(e)Duties and
			 authorities of the secretary
						(1)Technical
			 and financial assistance
							(A)In
			 generalOn the request of the local coordinating entity, the
			 Secretary may provide technical and financial assistance, on a reimbursable or
			 nonreimbursable basis (as determined by the Secretary), to the local
			 coordinating entity to develop and implement the management plan.
							(B)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with the local coordinating entity and other public or private entities to
			 provide technical or financial assistance under subparagraph (A).
							(C)PriorityIn
			 assisting the Heritage Area, the Secretary shall give priority to actions that
			 assist in—
								(i)conserving
			 the significant natural, historic, cultural, and scenic resources of the
			 Heritage Area; and
								(ii)providing
			 educational, interpretive, and recreational opportunities consistent with the
			 purposes of the Heritage Area.
								(2)Evaluation;
			 report
							(A)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area under subsection (i), the
			 Secretary shall—
								(i)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
								(ii)prepare a report
			 with recommendations for the future role of the National Park Service, if any,
			 with respect to the Heritage Area, in accordance with subparagraph (C).
								(B)EvaluationAn evaluation conducted under subparagraph
			 (A)(i) shall—
								(i)assess the
			 progress of the local coordinating entity with respect to—
									(I)accomplishing
			 the purposes of this section for the Heritage Area; and
									(II)achieving
			 the goals and objectives of the approved management plan for the Heritage
			 Area;
									(ii)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
								(iii)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
								(C)Report
								(i)In
			 generalBased on the evaluation conducted under subparagraph
			 (A)(i), the Secretary shall prepare a report that includes recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area.
								(ii)Required
			 analysisIf the report prepared under this subparagraph
			 recommends that Federal funding for the Heritage Area be reauthorized, the
			 report shall include an analysis of—
									(I)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
									(II)the
			 appropriate time period necessary to achieve the recommended reduction or
			 elimination.
									(iii)Submission
			 to congressOn completion of a report under this subparagraph,
			 the Secretary shall submit the report to—
									(I)the Committee on Energy and Natural
			 Resources of the Senate; and
									(II)the Committee on Natural Resources of the
			 House of Representatives.
									(f)Relationship
			 to other federal agencies
						(1)In
			 generalNothing in this section affects the authority of a
			 Federal agency to provide technical or financial assistance under any other
			 law.
						(2)Consultation
			 and coordinationTo the maximum extent practicable, the head of
			 any Federal agency planning to conduct activities that may have an impact on
			 the Heritage Area is encouraged to consult and coordinate the activities with
			 the Secretary and the local coordinating entity.
						(3)Other
			 federal agenciesNothing in this section—
							(A)modifies, alters, or amends any laws
			 (including regulations) authorizing a Federal agency to manage Federal land
			 under the jurisdiction of the Federal agency;
							(B)limits the discretion of a Federal land
			 manager to implement an approved land use plan within the boundaries of the
			 Heritage Area; or
							(C)modifies, alters, or amends any authorized
			 use of Federal land under the jurisdiction of a Federal agency.
							(g)Property
			 owners and regulatory protectionsNothing in this section—
						(1)abridges the
			 rights of any owner of public or private property, including the right to
			 refrain from participating in any plan, project, program, or activity conducted
			 within the Heritage Area;
						(2)requires any
			 property owner to—
							(A)permit public
			 access (including Federal, tribal, State, or local government access) to the
			 property; or
							(B)modify any
			 provisions of Federal, tribal, State, or local law with regard to public access
			 or use of private land;
							(3)alters any
			 duly adopted land use regulations, approved land use plan, or any other
			 regulatory authority of any Federal, State, or local agency, or tribal
			 government;
						(4)conveys any land
			 use or other regulatory authority to the local coordinating entity;
						(5)authorizes or
			 implies the reservation or appropriation of water or water rights;
						(6)diminishes
			 the authority of the State to manage fish and wildlife, including the
			 regulation of fishing and hunting within the Heritage Area; or
						(7)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
						(h)Authorization
			 of appropriations
						(1)In
			 generalThere is authorized to be appropriated to carry out this
			 section $10,000,000, of which not more than $1,000,000 may be made available
			 for any fiscal year.
						(2)Cost-sharing
			 requirement
							(A)In
			 generalThe Federal share of the total cost of any activity under
			 this section shall be not more than 50 percent.
							(B)FormThe
			 non-Federal contribution—
								(i)shall be from
			 non-Federal sources; and
								(ii)may be in
			 the form of in-kind contributions of goods or services fairly valued.
								(i)Termination
			 of effectivenessThe
			 authority of the Secretary to provide assistance under this section terminates
			 on the date that is 15 years after the date of enactment of this Act.
					826.Freedom’s Way
			 National Heritage Area, Massachusetts and New Hampshire
					(a)PurposesThe purposes of this section are—
						(1)to foster a
			 close working relationship between the Secretary and all levels of government,
			 the private sector, and local communities in the States of Massachusetts and
			 New Hampshire;
						(2)to assist the
			 entities described in paragraph (1) to preserve the special historic identity
			 of the Heritage Area; and
						(3)to manage,
			 preserve, protect, and interpret the cultural, historic, and natural resources
			 of the Heritage Area for the educational and inspirational benefit of future
			 generations.
						(b)DefinitionsIn this section:
						(1)Heritage
			 AreaThe term Heritage Area means the Freedom’s Way
			 National Heritage Area established by subsection (c)(1).
						(2)Local
			 coordinating entityThe term local coordinating
			 entity means the local coordinating entity for the Heritage Area
			 designated by subsection (c)(4).
						(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area required under subsection (d)(1)(A).
						(4)MapThe
			 term map means the map entitled Freedom’s Way National
			 Heritage Area, numbered T04/80,000, and dated July 2007.
						(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(c)Establishment
						(1)In
			 generalThere is established the Freedom’s Way National Heritage
			 Area in the States of Massachusetts and New Hampshire.
						(2)Boundaries
							(A)In
			 generalThe boundaries of the Heritage Area shall be as generally
			 depicted on the map.
							(B)RevisionThe
			 boundaries of the Heritage Area may be revised if the revision is—
								(i)proposed in
			 the management plan;
								(ii)approved by
			 the Secretary in accordance with subsection (e)(4); and
								(iii)placed on
			 file in accordance with paragraph (3).
								(3)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service and the local
			 coordinating entity.
						(4)Local
			 coordinating entityThe Freedom's Way Heritage Association, Inc.,
			 shall be the local coordinating entity for the Heritage Area.
						(d)Duties and
			 authorities of local coordinating entity
						(1)Duties of the
			 local coordinating entityTo further the purposes of the Heritage
			 Area, the local coordinating entity shall—
							(A)prepare, and
			 submit to the Secretary, in accordance with subsection (e), a management plan
			 for the Heritage Area;
							(B)assist units of local government, regional
			 planning organizations, and nonprofit organizations in implementing the
			 approved management plan by—
								(i)carrying out
			 programs and projects that recognize and protect important resource values
			 within the Heritage Area;
								(ii)establishing and
			 maintaining interpretive exhibits and programs within the Heritage Area;
								(iii)developing
			 recreational and educational opportunities in the Heritage Area;
								(iv)increasing
			 public awareness of, and appreciation for, natural, historic, and cultural
			 resources of the Heritage Area;
								(v)protecting and
			 restoring historic buildings in the Heritage Area that are consistent with the
			 themes of the Heritage Area; and
								(vi)ensuring that
			 signs identifying points of public access and sites of interest are posted
			 throughout the Heritage Area;
								(C)consider the interests of diverse units of
			 government, businesses, organizations, and individuals in the Heritage Area in
			 the preparation and implementation of the management plan;
							(D)conduct meetings
			 open to the public at least quarterly regarding the development and
			 implementation of the management plan;
							(E)submit an annual
			 report to the Secretary for each fiscal year for which the local coordinating
			 entity receives Federal funds under this section specifying—
								(i)the
			 accomplishments of the local coordinating entity;
								(ii)the expenses and
			 income of the local coordinating entity;
								(iii)the amounts and
			 sources of matching funds;
								(iv)the amounts
			 leveraged with Federal funds and sources of the leveraged funds; and
								(v)grants made to
			 any other entities during the fiscal year;
								(F)make available for audit for each fiscal
			 year for which the local coordinating entity receives Federal funds under this
			 section, all information pertaining to the expenditure of the funds and any
			 matching funds;
							(G)require in all agreements authorizing
			 expenditures of Federal funds by other organizations, that the receiving
			 organizations make available for audit all records and other information
			 pertaining to the expenditure of the funds; and
							(H)encourage, by appropriate means, economic
			 development that is consistent with the purposes of the Heritage Area.
							(2)AuthoritiesThe
			 local coordinating entity may, subject to the prior approval of the Secretary,
			 for the purposes of preparing and implementing the management plan, use Federal
			 funds made available under this section to—
							(A)make grants to the States of Massachusetts
			 and New Hampshire, political subdivisions of the States, nonprofit
			 organizations, and other persons;
							(B)enter into cooperative agreements with, or
			 provide technical assistance to, the States of Massachusetts and New Hampshire,
			 political subdivisions of the States, nonprofit organizations, Federal
			 agencies, and other interested parties;
							(C)hire and
			 compensate staff;
							(D)obtain funds or
			 services from any source, including funds and services provided under any other
			 Federal law or program;
							(E)contract for
			 goods or services; and
							(F)support
			 activities of partners and any other activities that further the purposes of
			 the Heritage Area and are consistent with the approved management plan.
							(3)Prohibition on
			 acquisition of real propertyThe local coordinating entity may
			 not use Federal funds received under this section to acquire any interest in
			 real property.
						(4)Use of funds
			 for non-Federal propertyThe local coordinating entity may use
			 Federal funds made available under this section to assist non-Federal property
			 that is—
							(A)described in the
			 management plan; or
							(B)listed, or
			 eligible for listing, on the National Register of Historic Places.
							(e)Management
			 plan
						(1)In
			 generalNot later than 3 years after the date on which funds are
			 made available to develop the management plan, the local coordinating entity
			 shall submit to the Secretary for approval a proposed management plan for the
			 Heritage Area.
						(2)RequirementsThe
			 management plan for the Heritage Area shall—
							(A)describe
			 comprehensive policies, goals, strategies, and recommendations for the
			 conservation, funding, management, and development of the Heritage Area;
							(B)take into
			 consideration existing State, county, and local plans in the development and
			 implementation of the management plan;
							(C)provide a
			 framework for coordination of the plans considered under subparagraph (B) to
			 present a unified historic preservation and interpretation plan;
							(D)contain the
			 contributions of residents, public agencies, and private organizations within
			 the Heritage Area;
							(E)include a
			 description of actions and commitments that governments, private organizations,
			 and citizens plan to take to protect, enhance, and interpret the natural,
			 historic, scenic, and cultural resources of the Heritage Area;
							(F)specify existing
			 and potential sources of funding or economic development strategies to
			 conserve, manage, and develop the Heritage Area;
							(G)include an
			 inventory of the natural, historic, and recreational resources of the Heritage
			 Area, including a list of properties that—
								(i)are
			 related to the themes of the Heritage Area; and
								(ii)should be
			 conserved, restored, managed, developed, or maintained;
								(H)recommend
			 policies and strategies for resource management that—
								(i)apply appropriate
			 land and water management techniques;
								(ii)include the
			 development of intergovernmental and interagency agreements to protect the
			 natural, historic, and cultural resources of the Heritage Area; and
								(iii)support
			 economic revitalization efforts;
								(I)describe a
			 program for implementation of the management plan, including—
								(i)restoration and
			 construction plans or goals;
								(ii)a
			 program of public involvement;
								(iii)annual work
			 plans; and
								(iv)annual
			 reports;
								(J)include an
			 analysis of, and recommendations for, ways in which Federal, State, tribal, and
			 local programs may best be coordinated (including the role of the National Park
			 Service and other Federal agencies associated with the Heritage Area) to
			 further the purposes of this section;
							(K)include an
			 interpretive plan for the Heritage Area; and
							(L)include a business plan that—
								(i)describes the
			 role, operation, financing, and functions of the local coordinating entity and
			 of each of the major activities described in the management plan; and
								(ii)provides
			 adequate assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the Heritage Area.
								(3)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with this section, the local coordinating entity shall not
			 qualify for additional financial assistance under this section until the
			 management plan is submitted to, and approved by, the Secretary.
						(4)Approval of
			 management plan
							(A)ReviewNot
			 later than 180 days after the date on which the Secretary receives the
			 management plan, the Secretary shall approve or disapprove the management
			 plan.
							(B)Criteria for
			 approvalIn determining whether to approve the management plan,
			 the Secretary shall consider whether—
								(i)the
			 local coordinating entity represents the diverse interests of the Heritage
			 Area, including governments, natural and historic resource protection
			 organizations, educational institutions, businesses, community residents, and
			 recreational organizations;
								(ii)the local
			 coordinating entity has afforded adequate opportunity for public and
			 governmental involvement (including through workshops and public meetings) in
			 the preparation of the management plan;
								(iii)the resource
			 protection and interpretation strategies described in the management plan, if
			 implemented, would adequately protect the natural, historic, and cultural
			 resources of the Heritage Area;
								(iv)the management
			 plan would not adversely affect any activities authorized on Federal or tribal
			 land under applicable laws or land use plans;
								(v)the
			 Secretary has received adequate assurances from the appropriate State, tribal,
			 and local officials whose support is needed to ensure the effective
			 implementation of the State, tribal, and local aspects of the management plan;
			 and
								(vi)the local
			 coordinating entity has demonstrated the financial capability, in partnership
			 with others, to carry out the management plan.
								(C)Action
			 following disapproval
								(i)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
									(I)shall advise the
			 local coordinating entity in writing of the reasons for the disapproval;
			 and
									(II)may make
			 recommendations to the local coordinating entity for revisions to the
			 management plan.
									(ii)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
								(D)Amendments
								(i)In
			 generalAn amendment to the management plan that substantially
			 alters the purposes of the Heritage Area shall be reviewed by the Secretary and
			 approved or disapproved in the same manner as the original management
			 plan.
								(ii)ImplementationThe
			 local coordinating entity shall not use Federal funds authorized to be
			 appropriated by this section to implement an amendment to the management plan
			 until the Secretary approves the amendment.
								(f)Duties and
			 authorities of the secretary
						(1)Technical and
			 financial assistance
							(A)In
			 generalOn the request of the local coordinating entity, the
			 Secretary may provide technical and financial assistance, on a reimbursable or
			 nonreimbursable basis (as determined by the Secretary), to the local
			 coordinating entity to develop and implement the management plan.
							(B)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with the local coordinating entity and other public or private entities to
			 provide technical or financial assistance under subparagraph (A).
							(C)PriorityIn
			 assisting the Heritage Area, the Secretary shall give priority to actions that
			 assist in—
								(i)conserving the
			 significant natural, historic, and cultural resources of the Heritage Area;
			 and
								(ii)providing
			 educational, interpretive, and recreational opportunities consistent with the
			 purposes of the Heritage Area.
								(2)Evaluation;
			 report
							(A)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area under subsection (j), the
			 Secretary shall—
								(i)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
								(ii)prepare a report
			 with recommendations for the future role of the National Park Service, if any,
			 with respect to the Heritage Area, in accordance with subparagraph (C).
								(B)EvaluationAn evaluation conducted under subparagraph
			 (A)(i) shall—
								(i)assess the
			 progress of the local coordinating entity with respect to—
									(I)accomplishing the
			 purposes of this section for the Heritage Area; and
									(II)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
									(ii)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
								(iii)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
								(C)Report
								(i)In
			 generalBased on the evaluation conducted under subparagraph
			 (A)(i), the Secretary shall prepare a report that includes recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area.
								(ii)Required
			 analysisIf the report prepared under this subparagraph
			 recommends that Federal funding for the Heritage Area be reauthorized, the
			 report shall include an analysis of—
									(I)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
									(II)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
									(iii)Submission to
			 congressOn completion of a report under this subparagraph, the
			 Secretary shall submit the report to—
									(I)the Committee on Energy and Natural
			 Resources of the Senate; and
									(II)the Committee on Natural Resources of the
			 House of Representatives.
									(g)Relationship
			 to other Federal agencies
						(1)In
			 generalNothing in this section affects the authority of a
			 Federal agency to provide technical or financial assistance under any other
			 law.
						(2)Consultation
			 and coordinationTo the maximum extent practicable, the head of
			 any Federal agency planning to conduct activities that may have an impact on
			 the Heritage Area is encouraged to consult and coordinate the activities with
			 the Secretary and the local coordinating entity.
						(3)Other federal
			 agenciesNothing in this section—
							(A)modifies, alters, or amends any laws
			 (including regulations) authorizing a Federal agency to manage Federal land
			 under the jurisdiction of the Federal agency;
							(B)limits the discretion of a Federal land
			 manager to implement an approved land use plan within the boundaries of the
			 Heritage Area; or
							(C)modifies, alters, or amends any authorized
			 use of Federal land under the jurisdiction of a Federal agency.
							(h)Property owners
			 and regulatory protectionsNothing in this section—
						(1)abridges the
			 rights of any owner of public or private property, including the right to
			 refrain from participating in any plan, project, program, or activity conducted
			 within the Heritage Area;
						(2)requires any
			 property owner to—
							(A)permit public
			 access (including Federal, tribal, State, or local government access) to the
			 property; or
							(B)modify any
			 provisions of Federal, tribal, State, or local law with regard to public access
			 or use of private land;
							(3)alters any duly
			 adopted land use regulations, approved land use plan, or any other regulatory
			 authority of any Federal, State, or local agency, or tribal government;
						(4)conveys any land
			 use or other regulatory authority to the local coordinating entity;
						(5)authorizes or
			 implies the reservation or appropriation of water or water rights;
						(6)diminishes the
			 authority of the States of Massachusetts and New Hampshire to manage fish and
			 wildlife, including the regulation of fishing and hunting within the Heritage
			 Area; or
						(7)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
						(i)Authorization
			 of appropriations
						(1)In
			 generalThere is authorized to be appropriated to carry out this
			 section $10,000,000, of which not more than $1,000,000 may be made available
			 for any fiscal year.
						(2)AvailabilityFunds
			 made available under paragraph (1) shall remain available until
			 expended.
						(3)Cost-sharing
			 requirement
							(A)In
			 generalThe Federal share of the total cost of any activity under
			 this section shall be not more than 50 percent.
							(B)FormThe
			 non-Federal contribution may be in the form of in-kind contributions of goods
			 or services fairly valued.
							(j)Termination of
			 financial assistanceThe
			 authority of the Secretary to provide financial assistance under this section
			 terminates on the date that is 15 years after the date of enactment of this
			 Act.
					827.Mississippi
			 Hills National Heritage Area
					(a)DefinitionsIn this section:
						(1)Heritage
			 areaThe term Heritage Area means the Mississippi
			 Hills National Heritage Area established by subsection (b)(1).
						(2)Local
			 coordinating entityThe term local coordinating
			 entity means the local coordinating entity for Heritage Area designated
			 by subsection (b)(3)(A).
						(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area required under subsection (c)(1)(A).
						(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(5)StateThe
			 term State means the State of Mississippi.
						(b)Mississippi
			 Hills National Heritage Area
						(1)EstablishmentThere
			 is established the Mississippi Hills National Heritage Area in the
			 State.
						(2)Boundaries
							(A)Affected
			 countiesThe Heritage Area shall consist of all, or portions of,
			 as specified by the boundary description in subparagraph (B), Alcorn, Attala,
			 Benton, Calhoun, Carroll, Chickasaw, Choctaw, Clay, DeSoto, Grenada, Holmes,
			 Itawamba, Lafayette, Lee, Lowndes, Marshall, Monroe, Montgomery, Noxubee,
			 Oktibbeha, Panola, Pontotoc, Prentiss, Tate, Tippah, Tishomingo, Union,
			 Webster, Winston, and Yalobusha Counties in the State.
							(B)Boundary
			 descriptionThe Heritage Area shall have the following boundary
			 description:
								(i)traveling
			 counterclockwise, the Heritage Area shall be bounded to the west by U.S.
			 Highway 51 from the Tennessee State line until it intersects Interstate 55 (at
			 Geeslin Corner approximately 1/2 mile due north of Highway
			 Interchange 208);
								(ii)from this
			 point, Interstate 55 shall be the western boundary until it intersects with
			 Mississippi Highway 12 at Highway Interchange 156, the intersection of which
			 shall be the southwest terminus of the Heritage Area;
								(iii)from the
			 southwest terminus, the boundary shall—
									(I)extend east
			 along Mississippi Highway 12 until it intersects U.S. Highway 51;
									(II)follow
			 Highway 51 south until it is intersected again by Highway 12;
									(III)extend
			 along Highway 12 into downtown Kosciusko where it intersects Mississippi
			 Highway 35;
									(IV)follow
			 Highway 35 south until it is intersected by Mississippi Highway 14; and
									(V)extend along
			 Highway 14 until it reaches the Alabama State line, the intersection of which
			 shall be the southeast terminus of the Heritage Area;
									(iv)from the
			 southeast terminus, the boundary of the Heritage Area shall follow the
			 Mississippi-Alabama State line until it reaches the Mississippi-Tennessee State
			 line, the intersection of which shall be the northeast terminus of the Heritage
			 Area; and
								(v)the boundary
			 shall extend due west until it reaches U.S. Highway 51, the intersection of
			 which shall be the northwest terminus of the Heritage Area.
								(3)Local
			 coordinating entity
							(A)In
			 generalThe local coordinating entity for the Heritage Area shall
			 be the Mississippi Hills Heritage Area Alliance, a nonprofit organization
			 registered by the State, with the cooperation and support of the University of
			 Mississippi.
							(B)Board of
			 Directors
								(i)In
			 generalThe local coordinating entity shall be governed by a
			 Board of Directors comprised of not more than 30 members.
								(ii)CompositionMembers
			 of the Board of Directors shall consist of—
									(I)not more than 1
			 representative from each of the counties described in paragraph (2)(A);
			 and
									(II)any ex-officio
			 members that may be appointed by the Board of Directors, as the Board of
			 Directors determines to be necessary.
									(c)Duties and
			 authorities of local coordinating entity
						(1)Duties of the
			 local coordinating entityTo further the purposes of the Heritage
			 Area, the local coordinating entity shall—
							(A)prepare, and
			 submit to the Secretary, in accordance with subsection (d), a management plan
			 for the Heritage Area;
							(B)assist units of local government, regional
			 planning organizations, and nonprofit organizations in implementing the
			 approved management plan by—
								(i)establishing and
			 maintaining interpretive exhibits and programs within the Heritage Area;
								(ii)developing
			 recreational opportunities in the Heritage Area;
								(iii)increasing
			 public awareness of, and appreciation for, natural, historical, cultural,
			 archaeological, and recreational resources of the Heritage Area;
								(iv)restoring
			 historic sites and buildings in the Heritage Area that are consistent with the
			 themes of the Heritage Area; and
								(v)carrying out any
			 other activity that the local coordinating entity determines to be consistent
			 with this section;
								(C)conduct meetings
			 open to the public at least annually regarding the development and
			 implementation of the management plan;
							(D)submit an annual
			 report to the Secretary for each fiscal year for which the local coordinating
			 entity receives Federal funds under this section specifying—
								(i)the
			 accomplishments of the local coordinating entity;
								(ii)the expenses and
			 income of the local coordinating entity;
								(iii)the amounts and
			 sources of matching funds;
								(iv)the amounts
			 leveraged with Federal funds and sources of the leveraged funds; and
								(v)grants made to
			 any other entities during the fiscal year;
								(E)make available for audit for each fiscal
			 year for which the local coordinating entity receives Federal funds under this
			 section, all information pertaining to the expenditure of the funds and any
			 matching funds;
							(F)require in all agreements authorizing
			 expenditures of Federal funds by other organizations, that the receiving
			 organizations make available for audit all records and other information
			 pertaining to the expenditure of the funds; and
							(G)ensure that each county included in the
			 Heritage Area is appropriately represented on any oversight advisory committee
			 established under this section to coordinate the Heritage Area.
							(2)AuthoritiesThe
			 local coordinating entity may, subject to the prior approval of the Secretary,
			 for the purposes of preparing and implementing the management plan, use Federal
			 funds made available under this section to—
							(A)make grants and loans to the State,
			 political subdivisions of the State, nonprofit organizations, and other
			 persons;
							(B)enter into cooperative agreements with, or
			 provide technical assistance to, the State, political subdivisions of the
			 State, nonprofit organizations, and other organizations;
							(C)hire and
			 compensate staff;
							(D)obtain funds or
			 services from any source, including funds and services provided under any other
			 Federal law or program; and
							(E)contract for
			 goods or services.
							(3)Prohibition on
			 acquisition of real propertyThe local coordinating entity may
			 not use Federal funds received under this section to acquire any interest in
			 real property.
						(d)Management
			 plan
						(1)In
			 generalNot later than 3 years after the date on which funds are
			 made available to develop the management plan, the local coordinating entity
			 shall submit to the Secretary for approval a proposed management plan for the
			 Heritage Area.
						(2)RequirementsThe
			 management plan for the Heritage Area shall—
							(A)provide
			 recommendations for the preservation, conservation, enhancement, funding,
			 management, interpretation, development, and promotion of the cultural,
			 historical, archaeological, natural, and recreational resources of the Heritage
			 Area;
							(B)specify existing
			 and potential sources of funding or economic development strategies to protect,
			 enhance, interpret, fund, manage, and develop the Heritage Area;
							(C)include—
								(i)an
			 inventory of the natural, historical, cultural, archaeological, and
			 recreational resources of the Heritage Area; and
								(ii)an
			 analysis of how Federal, State, tribal, and local programs may best be
			 coordinated to promote and carry out this section;
								(D)provide
			 recommendations for educational and interpretive programs to provide
			 information to the public on the resources of the Heritage Area; and
							(E)involve residents
			 of affected communities and tribal and local governments.
							(3)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with this subsection, the local coordinating entity shall not
			 qualify for additional financial assistance under this section until the
			 management plan is submitted to, and approved by, the Secretary.
						(4)Approval of
			 management plan
							(A)ReviewNot
			 later than 180 days after the date on which the Secretary receives the
			 management plan, the Secretary shall approve or disapprove the management
			 plan.
							(B)Consultation
			 requiredThe Secretary shall consult with the Governor of the
			 State and any tribal government in which the Heritage Area is located before
			 approving the management plan.
							(C)Criteria for
			 approvalIn determining whether to approve the management plan,
			 the Secretary shall consider whether—
								(i)the
			 local coordinating entity represents the diverse interests of the Heritage
			 Area, including governments, natural and historical resource protection
			 organizations, educational institutions, businesses, community residents, and
			 recreational organizations;
								(ii)the local
			 coordinating entity has afforded adequate opportunity for public and
			 governmental involvement (including through workshops and public meetings) in
			 the preparation of the management plan;
								(iii)the resource
			 protection and interpretation strategies described in the management plan, if
			 implemented, would adequately protect the natural, historical, cultural,
			 archaeological, and recreational resources of the Heritage Area;
								(iv)the management
			 plan would not adversely affect any activities authorized on Federal or tribal
			 land under applicable laws or land use plans;
								(v)the
			 Secretary has received adequate assurances from the appropriate State, tribal,
			 and local officials whose support is needed to ensure the effective
			 implementation of the State, tribal, and local aspects of the management plan;
			 and
								(vi)the local
			 coordinating entity has demonstrated the financial capability, in partnership
			 with others, to carry out the management plan.
								(D)Action
			 following disapproval
								(i)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
									(I)shall advise the
			 local coordinating entity in writing of the reasons for the disapproval;
			 and
									(II)may make
			 recommendations to the local coordinating entity for revisions to the
			 management plan.
									(ii)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
								(E)Review;
			 amendments
								(i)In
			 generalAfter approval by the Secretary of the management plan,
			 the Alliance shall periodically—
									(I)review the
			 management plan; and
									(II)submit to the
			 Secretary, for review and approval by the Secretary, any recommendations for
			 revisions to the management plan.
									(ii)In
			 generalAn amendment to the management plan that substantially
			 alters the purposes of the Heritage Area shall be reviewed by the Secretary and
			 approved or disapproved in the same manner as the original management
			 plan.
								(iii)ImplementationThe
			 local coordinating entity shall not use Federal funds authorized to be
			 appropriated by this section to implement an amendment to the management plan
			 until the Secretary approves the amendment.
								(e)Duties and
			 authorities of the secretary
						(1)Technical and
			 financial assistance
							(A)In
			 generalOn the request of the local coordinating entity, the
			 Secretary may provide technical and financial assistance, on a reimbursable or
			 nonreimbursable basis (as determined by the Secretary), to the local
			 coordinating entity to develop and implement the management plan.
							(B)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with the local coordinating entity and other public or private entities to
			 provide technical or financial assistance under subparagraph (A).
							(C)PriorityIn
			 assisting the Heritage Area, the Secretary shall give priority to actions that
			 assist in—
								(i)conserving the
			 significant natural, historical, cultural, archaeological, and recreational
			 resources of the Heritage Area; and
								(ii)providing
			 educational, interpretive, and recreational opportunities consistent with the
			 purposes of the Heritage Area.
								(2)Evaluation;
			 report
							(A)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area under subsection (i), the
			 Secretary shall—
								(i)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
								(ii)prepare a report
			 with recommendations for the future role of the National Park Service, if any,
			 with respect to the Heritage Area, in accordance with subparagraph (C).
								(B)EvaluationAn evaluation conducted under subparagraph
			 (A)(i) shall—
								(i)assess the
			 progress of the local coordinating entity with respect to—
									(I)accomplishing the
			 purposes of this section for the Heritage Area; and
									(II)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
									(ii)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
								(iii)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
								(C)Report
								(i)In
			 generalBased on the evaluation conducted under subparagraph
			 (A)(i), the Secretary shall prepare a report that includes recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area.
								(ii)Required
			 analysisIf the report prepared under this subparagraph
			 recommends that Federal funding for the Heritage Area be reauthorized, the
			 report shall include an analysis of—
									(I)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
									(II)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
									(iii)Submission to
			 congressOn completion of a report under this subparagraph, the
			 Secretary shall submit the report to—
									(I)the Committee on Energy and Natural
			 Resources of the Senate; and
									(II)the Committee on Natural Resources of the
			 House of Representatives.
									(f)Relationship to
			 other federal agencies
						(1)In
			 generalNothing in this section affects the authority of a
			 Federal agency to provide technical or financial assistance under any other
			 law.
						(2)Consultation
			 and coordinationTo the maximum extent practicable, the head of
			 any Federal agency planning to conduct activities that may have an impact on
			 the Heritage Area is encouraged to consult and coordinate the activities with
			 the Secretary and the local coordinating entity.
						(3)Other federal
			 agenciesNothing in this section—
							(A)modifies, alters, or amends any laws
			 (including regulations) authorizing a Federal agency to manage Federal land
			 under the jurisdiction of the Federal agency;
							(B)limits the discretion of a Federal land
			 manager to implement an approved land use plan within the boundaries of the
			 Heritage Area; or
							(C)modifies, alters, or amends any authorized
			 use of Federal land under the jurisdiction of a Federal agency.
							(g)Effect
						(1)Property owners
			 and regulatory protectionsNothing in this section—
							(A)abridges the
			 rights of any owner of public or private property, including the right to
			 refrain from participating in any plan, project, program, or activity conducted
			 within the Heritage Area;
							(B)requires any
			 property owner to—
								(i)permit public
			 access (including Federal, tribal, State, or local government access) to the
			 property; or
								(ii)modify any
			 provisions of Federal, tribal, State, or local law with regard to public access
			 or use of private land;
								(C)alters any duly
			 adopted land use regulations, approved land use plan, or any other regulatory
			 authority of any Federal, State, or local agency, or tribal government;
							(D)conveys any land
			 use or other regulatory authority to the local coordinating entity;
							(E)authorizes or
			 implies the reservation or appropriation of water or water rights;
							(F)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
							(G)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
							(2)No effect on
			 Indian tribesNothing in this section—
							(A)restricts an
			 Indian tribe from protecting cultural or religious sites on tribal land;
			 or
							(B)diminishes the
			 trust responsibilities or government-to-government obligations of the United
			 States to any Indian tribe recognized by the Federal Government.
							(h)Authorization
			 of appropriations
						(1)In
			 generalThere is authorized to be appropriated to carry out this
			 section $10,000,000, of which not more than $1,000,000 may be made available
			 for any fiscal year.
						(2)AvailabilityAmounts
			 made available under paragraph (1) shall remain available until
			 expended.
						(3)Cost-sharing
			 requirement
							(A)In
			 generalThe Federal share of the total cost of any activity under
			 this section shall be not more than 50 percent.
							(B)FormThe
			 non-Federal contribution—
								(i)shall be from
			 non-Federal sources; and
								(ii)may be in the
			 form of in-kind contributions of goods or services fairly valued.
								(i)Termination of
			 financial assistanceThe
			 authority of the Secretary to provide financial assistance under this section
			 terminates on the date that is 15 years after the date of enactment of this
			 Act.
					828.Mississippi
			 Delta National Heritage Area
					(a)DefinitionsIn this section:
						(1)BoardThe
			 term Board means the Board of Directors of the local coordinating
			 entity.
						(2)Heritage
			 areaThe term Heritage Area means the Mississippi
			 Delta National Heritage Area established by subsection (b)(1).
						(3)Local
			 coordinating entityThe term local coordinating
			 entity means the local coordinating entity for the Heritage Area
			 designated by subsection (b)(4)(A).
						(4)Management
			 planThe term management plan means the management
			 plan for the Heritage Area developed under subsection (d).
						(5)MapThe
			 term map means the map entitled “Mississippi Delta National
			 Heritage Area”, numbered T13/80,000, and dated April 2008.
						(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(7)StateThe
			 term State means the State of Mississippi.
						(b)Establishment
						(1)EstablishmentThere
			 is established in the State the Mississippi Delta National Heritage
			 Area.
						(2)BoundariesThe
			 Heritage Area shall include all counties in the State that contain land located
			 in the alluvial floodplain of the Mississippi Delta, including Bolivar,
			 Carroll, Coahoma, Desoto, Holmes, Humphreys, Issaquena, Leflore, Panola,
			 Quitman, Sharkey, Sunflower, Tallahatchie, Tate, Tunica, Warren, Washington,
			 and Yazoo Counties in the State, as depicted on the map.
						(3)Availability
			 of mapThe map shall be on file and available for public
			 inspection in the office of the Director of the National Park Service.
						(4)Local
			 coordinating entity
							(A)DesignationThe
			 Mississippi Delta National Heritage Area Partnership shall be the local
			 coordinating entity for the Heritage Area.
							(B)Board of
			 Directors
								(i)Composition
									(I)In
			 generalThe local coordinating entity shall be governed by a
			 Board of Directors composed of 15 members, of whom—
										(aa)1 member
			 shall be appointed by Delta State University;
										(bb)1 member
			 shall be appointed by Mississippi Valley State University;
										(cc)1 member
			 shall be appointed by Alcorn State University;
										(dd)1 member
			 shall be appointed by the Delta Foundation;
										(ee)1 member
			 shall be appointed by the Smith Robertson Museum;
										(ff)1 member
			 shall be appointed from the office of the Governor of the State;
										(gg)1 member
			 shall be appointed by Delta Council;
										(hh)1 member
			 shall be appointed from the Mississippi Arts Commission;
										(ii)1 member
			 shall be appointed from the Mississippi Department of Archives and
			 History;
										(jj)1 member
			 shall be appointed from the Mississippi Humanities Council; and
										(kk)up to 5
			 additional members shall be appointed for staggered 1- and 2-year terms by
			 County boards in the Heritage Area.
										(II)Residency
			 requirementsAt least 7 members of the Board shall reside in the
			 Heritage Area.
									(ii)Officers
									(I)In
			 generalAt the initial meeting of the Board, the members of the
			 Board shall appoint a Chairperson, Vice Chairperson, and
			 Secretary/Treasurer.
									(II)Duties
										(aa)ChairpersonThe
			 duties of the Chairperson shall include—
											(AA)presiding
			 over meetings of the Board;
											(BB)executing
			 documents of the Board; and
											(CC)coordinating
			 activities of the Heritage Area with Federal, State, local, and nongovernmental
			 officials.
											(bb)Vice
			 ChairpersonThe Vice Chairperson shall act as Chairperson in the
			 absence or disability of the Chairperson.
										(iii)Management
			 authority
									(I)In
			 generalThe Board shall—
										(aa)exercise all
			 corporate powers of the local coordinating entity;
										(bb)manage the
			 activities and affairs of the local coordinating entity; and
										(cc)subject to
			 any limitations in the articles and bylaws of the local coordinating entity,
			 this section, and any other applicable Federal or State law, establish the
			 policies of the local coordinating entity.
										(II)StaffThe
			 Board shall have the authority to employ any services and staff that are
			 determined to be necessary by a majority vote of the Board.
									(iv)Bylaws
									(I)In
			 generalThe Board may amend or repeal the bylaws of the local
			 coordinating entity at any meeting of the Board by a majority vote of the
			 Board.
									(II)NoticeThe
			 Board shall provide notice of any meeting of the Board at which an amendment to
			 the bylaws is to be considered that includes the text or a summary of the
			 proposed amendment.
									(v)MinutesNot
			 later than 60 days after a meeting of the Board, the Board shall distribute the
			 minutes of the meeting among all Board members and the county supervisors in
			 each county within the Heritage Area.
								(c)Duties and
			 authorities of local coordinating entity
						(1)Duties of the
			 local coordinating entityTo further the purposes of the Heritage
			 Area, the local coordinating entity shall—
							(A)prepare, and
			 submit to the Secretary, in accordance with subsection (d), a management plan
			 for the Heritage Area;
							(B)assist units of local government, regional
			 planning organizations, and nonprofit organizations in implementing the
			 approved management plan by—
								(i)carrying out
			 programs and projects that recognize, protect, and enhance important resource
			 values within the Heritage Area;
								(ii)establishing and
			 maintaining interpretive exhibits and programs within the Heritage Area;
								(iii)developing
			 recreational and educational opportunities in the Heritage Area;
								(iv)increasing public
			 awareness of, and appreciation for, natural, historic, scenic, and cultural
			 resources of the Heritage Area;
								(v)protecting and
			 restoring historic sites and buildings in the Heritage Area that are consistent
			 with the themes of the Heritage Area;
								(vi)ensuring that
			 signs identifying points of public access and sites of interest are posted
			 throughout the Heritage Area; and
								(vii)promoting a wide
			 range of partnerships among governments, organizations, and individuals to
			 further the purposes of the Heritage Area;
								(C)consider the interests of diverse units of
			 government, businesses, organizations, and individuals in the Heritage Area in
			 the preparation and implementation of the management plan;
							(D)conduct meetings
			 open to the public at least semiannually regarding the development and
			 implementation of the management plan;
							(E)submit an annual
			 report to the Secretary for each fiscal year for which the local coordinating
			 entity receives Federal funds under this section specifying—
								(i)the
			 accomplishments of the local coordinating entity;
								(ii)the expenses and
			 income of the local coordinating entity;
								(iii)the amounts and
			 sources of matching funds;
								(iv)the amounts
			 leveraged with Federal funds and sources of the leveraged funds; and
								(v)grants made to
			 any other entities during the fiscal year;
								(F)make available for audit for each fiscal
			 year for which the local coordinating entity receives Federal funds under this
			 section, all information pertaining to the expenditure of the funds and any
			 matching funds;
							(G)require in all agreements authorizing
			 expenditures of Federal funds by other organizations, that the receiving
			 organizations make available for audit all records and other information
			 pertaining to the expenditure of the funds; and
							(H)encourage, by appropriate means, economic
			 development that is consistent with the purposes of the Heritage Area.
							(2)AuthoritiesThe
			 local coordinating entity may, subject to the prior approval of the Secretary,
			 for the purposes of preparing and implementing the management plan, use Federal
			 funds made available under this section to—
							(A)make grants to the State, political
			 subdivisions of the State, nonprofit organizations, and other persons;
							(B)enter into cooperative agreements with, or
			 provide technical assistance to, the State, political subdivisions of the
			 State, nonprofit organizations, Federal agencies, and other interested
			 parties;
							(C)hire and
			 compensate staff;
							(D)obtain funds or
			 services from any source, including funds and services provided under any other
			 Federal law or program;
							(E)contract for
			 goods or services; and
							(F)support
			 activities of partners and any other activities that further the purposes of
			 the Heritage Area and are consistent with the approved management plan.
							(3)Prohibition on
			 acquisition of real propertyThe local coordinating entity may
			 not use Federal funds received under this section to acquire any interest in
			 real property.
						(d)Management
			 plan
						(1)In
			 generalNot later than 3 years after the date on which funds are
			 made available to develop the management plan, the local coordinating entity
			 shall submit to the Secretary for approval a proposed management plan for the
			 Heritage Area.
						(2)RequirementsThe
			 management plan for the Heritage Area shall—
							(A)describe
			 comprehensive policies, goals, strategies, and recommendations for telling the
			 story of the heritage of the region and encouraging long-term resource
			 protection, enhancement, interpretation, funding, management, and development
			 of the Heritage Area;
							(B)take into
			 consideration existing State, county, and local plans in the development and
			 implementation of the management plan;
							(C)include a
			 description of actions and commitments that governments, private organizations,
			 and citizens plan to take to protect, enhance, and interpret the cultural,
			 historical, archaeological, natural, and recreational resources of the Heritage
			 Area;
							(D)specify existing
			 and potential sources of funding or economic development strategies to protect,
			 enhance, interpret, fund, manage, and develop the Heritage Area;
							(E)include an
			 inventory of the cultural, historical, archaeological, natural, and
			 recreational resources of the Heritage Area relating to the stories and themes
			 of the region that should be protected, enhanced, managed, or developed;
							(F)recommend policies
			 and strategies for resource management including, the development of
			 intergovernmental and interagency agreements to protect the natural, historic,
			 cultural, educational, scenic, and recreational resources of the Heritage
			 Area;
							(G)describe a program
			 for implementation of the management plan, including—
								(i)performance
			 goals;
								(ii)plans for
			 resource protection, enhancement, and interpretation; and
								(iii)specific
			 commitments for implementation that have been made by the local coordinating
			 entity or any government, organization, business, or individual;
								(H)include an
			 analysis of, and recommendations for, ways in which Federal, State, tribal, and
			 local programs may best be coordinated (including the role of the National Park
			 Service and other Federal agencies associated with the Heritage Area) to
			 further the purposes of this section;
							(I)include an
			 interpretive plan for the Heritage Area; and
							(J)include a business plan that—
								(i)describes the
			 role, operation, financing, and functions of the local coordinating entity and
			 of each of the major activities described in the management plan; and
								(ii)provides adequate
			 assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the Heritage Area.
								(3)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with this subsection, the local coordinating entity shall not
			 qualify for additional financial assistance under this section until the
			 management plan is submitted to, and approved by, the Secretary.
						(4)Approval of
			 management plan
							(A)ReviewNot
			 later than 180 days after the date on which the Secretary receives the
			 management plan, the Secretary shall approve or disapprove the management
			 plan.
							(B)Consultation
			 requiredThe Secretary shall consult with the Governor of the
			 State and any tribal government in which the Heritage Area is located before
			 approving the management plan.
							(C)Criteria for
			 approvalIn determining whether to approve the management plan,
			 the Secretary shall consider whether—
								(i)the
			 local coordinating entity represents the diverse interests of the Heritage
			 Area, including governments, natural and historic resource protection
			 organizations, educational institutions, businesses, community residents, and
			 recreational organizations;
								(ii)the local
			 coordinating entity has afforded adequate opportunity for public and
			 governmental involvement (including through workshops and public meetings) in
			 the preparation of the management plan;
								(iii)the resource
			 protection and interpretation strategies described in the management plan, if
			 implemented, would adequately protect the cultural, historical, archaeological,
			 natural, and recreational resources of the Heritage Area;
								(iv)the management
			 plan would not adversely affect any activities authorized on Federal or tribal
			 land under applicable laws or land use plans;
								(v)the
			 Secretary has received adequate assurances from the appropriate State, tribal,
			 and local officials whose support is needed to ensure the effective
			 implementation of the State, tribal, and local aspects of the management plan;
			 and
								(vi)the local
			 coordinating entity has demonstrated the financial capability, in partnership
			 with others, to carry out the management plan.
								(D)Action following
			 disapproval
								(i)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
									(I)shall advise the
			 local coordinating entity in writing of the reasons for the disapproval;
			 and
									(II)may make
			 recommendations to the local coordinating entity for revisions to the
			 management plan.
									(ii)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
								(E)Amendments
								(i)In
			 generalAn amendment to the management plan that substantially
			 alters the purposes of the Heritage Area shall be reviewed by the Secretary and
			 approved or disapproved in the same manner as the original management
			 plan.
								(ii)ImplementationThe
			 local coordinating entity shall not use Federal funds authorized to be
			 appropriated by this section to implement an amendment to the management plan
			 until the Secretary approves the amendment.
								(e)Duties and
			 authorities of the secretary
						(1)Technical and
			 financial assistance
							(A)In
			 generalOn the request of the local coordinating entity, the
			 Secretary may provide technical and financial assistance, on a reimbursable or
			 nonreimbursable basis (as determined by the Secretary), to the local
			 coordinating entity to develop and implement the management plan.
							(B)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with the local coordinating entity and other public or private entities to
			 provide technical or financial assistance under subparagraph (A).
							(C)PriorityIn
			 assisting the Heritage Area, the Secretary shall give priority to actions that
			 assist in—
								(i)conserving the
			 significant cultural, historical, archaeological, natural, and recreational
			 resources of the Heritage Area; and
								(ii)providing
			 educational, interpretive, and recreational opportunities consistent with the
			 purposes of the Heritage Area.
								(D)Prohibition of
			 certain requirementsThe Secretary may not, as a condition of the
			 provision of technical or financial assistance under this subsection, require
			 any recipient of the assistance to impose or modify any land use restriction or
			 zoning ordinance.
							(2)Evaluation;
			 report
							(A)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area under subsection (i), the
			 Secretary shall—
								(i)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
								(ii)prepare a report
			 with recommendations for the future role of the National Park Service, if any,
			 with respect to the Heritage Area, in accordance with subparagraph (C).
								(B)EvaluationAn evaluation conducted under subparagraph
			 (A)(i) shall—
								(i)assess the
			 progress of the local coordinating entity with respect to—
									(I)accomplishing the
			 purposes of this section for the Heritage Area; and
									(II)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
									(ii)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
								(iii)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
								(C)Report
								(i)In
			 generalBased on the evaluation conducted under subparagraph
			 (A)(i), the Secretary shall prepare a report that includes recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area.
								(ii)Required
			 analysisIf the report prepared under this subparagraph
			 recommends that Federal funding for the Heritage Area be reauthorized, the
			 report shall include an analysis of—
									(I)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
									(II)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
									(iii)Submission to
			 congressOn completion of a report under this subparagraph, the
			 Secretary shall submit the report to—
									(I)the Committee on Energy and Natural
			 Resources of the Senate; and
									(II)the Committee on Natural Resources of the
			 House of Representatives.
									(f)Relationship to
			 other federal agencies
						(1)In
			 generalNothing in this section affects the authority of a
			 Federal agency to provide technical or financial assistance under any other
			 law.
						(2)Consultation and
			 coordinationTo the maximum extent practicable, the head of any
			 Federal agency planning to conduct activities that may have an impact on the
			 Heritage Area is encouraged to consult and coordinate the activities with the
			 Secretary and the local coordinating entity.
						(3)Other federal
			 agenciesNothing in this section—
							(A)modifies, alters, or amends any laws
			 (including regulations) authorizing a Federal agency to manage Federal land
			 under the jurisdiction of the Federal agency;
							(B)limits the discretion of a Federal land
			 manager to implement an approved land use plan within the boundaries of the
			 Heritage Area; or
							(C)modifies, alters, or amends any authorized
			 use of Federal land under the jurisdiction of a Federal agency.
							(g)Property owners
			 and regulatory protectionsNothing in this section—
						(1)abridges the
			 rights of any owner of public or private property, including the right to
			 refrain from participating in any plan, project, program, or activity conducted
			 within the Heritage Area;
						(2)requires any
			 property owner to—
							(A)permit public
			 access (including Federal, tribal, State, or local government access) to the
			 property; or
							(B)modify any
			 provisions of Federal, tribal, State, or local law with regard to public access
			 or use of private land;
							(3)alters any duly
			 adopted land use regulations, approved land use plan, or any other regulatory
			 authority of any Federal, State, or local agency, or tribal government;
						(4)conveys any land
			 use or other regulatory authority to the local coordinating entity;
						(5)authorizes or
			 implies the reservation or appropriation of water or water rights;
						(6)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area;
						(7)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property;
						(8)restricts an
			 Indian tribe from protecting cultural or religious sites on tribal land;
			 or
						(9)diminishes the
			 trust responsibilities of government-to-government obligations of the United
			 States of any federally recognized Indian tribe.
						(h)Authorization of
			 appropriations
						(1)In
			 generalThere is authorized to be appropriated to carry out this
			 section $10,000,000, of which not more than $1,000,000 may be made available
			 for any fiscal year.
						(2)Cost-sharing
			 requirement
							(A)In
			 generalThe Federal share of the total cost of any activity under
			 this section shall be not more than 50 percent.
							(B)FormThe
			 non-Federal contribution—
								(i)shall
			 be from non-Federal sources; and
								(ii)may
			 be in the form of in-kind contributions of goods or services fairly
			 valued.
								(i)Termination of
			 financial assistanceThe
			 authority of the Secretary to provide financial assistance under this section
			 terminates on the date that is 15 years after the date of enactment of this
			 Act.
					829.Muscle
			 Shoals National Heritage Area, Alabama
					(a)PurposesThe purposes of this section are—
						(1)to preserve,
			 support, conserve, and interpret the legacy of the region represented by the
			 Heritage Area as described in the feasibility study prepared by the National
			 Park Service;
						(2)to promote
			 heritage, cultural, and recreational tourism, and to develop educational and
			 cultural programs for visitors and the general public;
						(3)to recognize
			 and interpret important events and geographic locations representing key
			 developments in the growth of the United States, including the Native American,
			 Colonial American, European American, and African American heritage;
						(4)to recognize
			 and interpret the manner by which the distinctive geography of the region has
			 shaped the development of the settlement, defense, transportation, commerce,
			 and culture of the region;
						(5)to provide a
			 cooperative management framework to foster a close working relationship with
			 all levels of government, the private sector, and the local communities in the
			 region to identify, preserve, interpret, and develop the historical, cultural,
			 scenic, and natural resources of the region for the educational and
			 inspirational benefit of current and future generations; and
						(6)to provide
			 appropriate linkages between units of the National Park System and communities,
			 governments, and organizations within the Heritage Area.
						(b)DefinitionsIn this section:
						(1)Heritage
			 AreaThe term Heritage Area means the Muscle Shoals
			 National Heritage Area established by subsection (c)(1).
						(2)Local
			 coordinating entityThe term local coordinating
			 entity means the Muscle Shoals Regional Center, the local coordinating
			 entity for the Heritage Area designated by subsection (c)(4).
						(3)Management
			 planThe term management plan means the plan for the
			 Heritage Area required under subsection (d)(1)(A).
						(4)MapThe
			 term map means the map entitled Muscle Shoals National
			 Heritage Area, numbered T08/80,000, and dated October 2007.
						(5)StateThe
			 term State means the State of Alabama.
						(c)Establishment
						(1)In
			 generalThere is established the Muscle Shoals National Heritage
			 Area in the State.
						(2)BoundariesThe
			 Heritage Area shall be comprised of the following areas, as depicted on the
			 map:
							(A)The Counties of
			 Colbert, Franklin, Lauderdale, Lawrence, Limestone, and Morgan, Alabama.
							(B)The Wilson
			 Dam.
							(C)The Handy
			 Home.
							(D)The birthplace of
			 Helen Keller.
							(3)Availability
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service and the local
			 coordinating entity.
						(4)Local
			 coordinating entityThe
			 Muscle Shoals Regional Center shall be the local coordinating entity for the
			 Heritage Area.
						(d)Duties and
			 authorities of local coordinating entity
						(1)Duties of the
			 local coordinating entityTo further the purposes of the Heritage
			 Area, the local coordinating entity shall—
							(A)prepare, and submit
			 to the Secretary, in accordance with subsection (e), a management plan for the
			 Heritage Area;
							(B)submit an annual
			 report to the Secretary for each fiscal year for which the local coordinating
			 entity receives Federal funds under this section specifying—
								(i)the
			 accomplishments of the local coordinating entity;
								(ii)the expenses and
			 income of the local coordinating entity;
								(iii)the amounts and
			 sources of matching funds;
								(iv)the amounts
			 leveraged with Federal funds and sources of the leveraged funds; and
								(v)grants made to
			 any other entities during the fiscal year;
								(C)make available for audit for each fiscal
			 year for which the local coordinating entity receives Federal funds under this
			 section, all information pertaining to the expenditure of the funds and any
			 matching funds;
							(D)encourage, by appropriate means, economic
			 development that is consistent with the purposes of the Heritage Area;
			 and
							(E)serve as a
			 catalyst for the implementation of projects and programs among diverse partners
			 in the Heritage Area.
							(2)AuthoritiesThe
			 local coordinating entity may, subject to the prior approval of the Secretary,
			 for the purposes of preparing and implementing the management plan, use Federal
			 funds made available under this section to—
							(A)make grants to the State, political
			 subdivisions of the State, nonprofit organizations, and other persons;
							(B)enter into cooperative agreements with, or
			 provide technical assistance to, the State, political subdivisions of the
			 State, nonprofit organizations, Federal agencies, and other interested
			 parties;
							(C)hire and
			 compensate staff, including individuals with expertise in—
								(i)natural,
			 historical, cultural, educational, scenic, and recreational resource
			 conservation;
								(ii)economic and
			 community development; and
								(iii)heritage
			 planning;
								(D)obtain funds or
			 services from any source, including funds and services provided under any other
			 Federal law or program;
							(E)contract for goods
			 or services; and
							(F)support activities
			 of partners and any other activities that further the purposes of the Heritage
			 Area and are consistent with the approved management plan.
							(3)Prohibition on
			 acquisition of real propertyThe local coordinating entity may
			 not use Federal funds received under this section to acquire any interest in
			 real property.
						(e)Management
			 plan
						(1)In
			 generalNot later than 3 years after the date on which funds are
			 made available to develop the management plan, the local coordinating entity
			 shall submit to the Secretary for approval a proposed management plan for the
			 Heritage Area.
						(2)RequirementsThe
			 management plan for the Heritage Area shall—
							(A)describe
			 comprehensive policies, goals, strategies, and recommendations for telling the
			 story of the heritage of the area covered by the Heritage Area and encouraging
			 long-term resource protection, enhancement, interpretation, funding,
			 management, and development of the Heritage Area;
							(B)include a
			 description of actions and commitments that Federal, State, tribal, and local
			 governments, private organizations, and citizens plan to take to protect,
			 enhance, interpret, fund, manage, and develop the natural, historic, cultural,
			 educational, scenic, and recreational resources of the Heritage Area;
							(C)specify
			 existing and potential sources of funding or economic development strategies to
			 protect, enhance, interpret, fund, manage, and develop the Heritage
			 Area;
							(D)include an
			 inventory of the natural, historic, cultural, educational, scenic, and
			 recreational resources of the Heritage Area relating to the stories and themes
			 of the Heritage Area that should be protected, enhanced, interpreted, managed,
			 funded, or developed;
							(E)recommend
			 policies and strategies for resource management, including the development of
			 intergovernmental and interagency agreements to protect, enhance, interpret,
			 fund, manage, and develop the natural, historic, cultural, educational, scenic,
			 and recreational resources of the Heritage Area;
							(F)describe a
			 program for implementation of the management plan, including—
								(i)performance
			 goals;
								(ii)plans for
			 resource protection, enhancement, interpretation, funding, management, and
			 development; and
								(iii)specific
			 commitments for implementation that have been made by the local coordinating
			 entity or any Federal, State, tribal, or local government agency, organization,
			 business, or individual;
								(G)include an
			 analysis of, and recommendations for, ways in which Federal, State, tribal, and
			 local programs may best be coordinated (including the role of the National Park
			 Service and other Federal agencies associated with the Heritage Area) to
			 further the purposes of this section; and
							(H)include a
			 business plan that—
								(i)describes the
			 role, operation, financing, and functions of the local coordinating entity and
			 of each of the major activities described in the management plan; and
								(ii)provides
			 adequate assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the Heritage Area.
								(3)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 by the date that is 3 years after the date on which funds are first made
			 available to develop the management plan, the local coordinating entity shall
			 not qualify for additional financial assistance under this section until the
			 management plan is submitted to, and approved by, the Secretary.
						(4)Approval of
			 management plan
							(A)ReviewNot
			 later than 180 days after the date on which the Secretary receives the
			 management plan, the Secretary shall approve or disapprove the management
			 plan.
							(B)Consultation
			 requiredThe Secretary shall consult with the Governor of the
			 State in which the Heritage Area is located before approving the management
			 plan.
							(C)Criteria for
			 approvalIn determining whether to approve the management plan,
			 the Secretary shall consider whether—
								(i)the
			 local coordinating entity represents the diverse interests of the Heritage
			 Area, including Federal, State, tribal, and local governments, natural and
			 historic resource protection organizations, educational institutions,
			 businesses, community residents, recreational organizations, and private
			 property owners;
								(ii)the
			 local coordinating entity—
									(I)has afforded
			 adequate opportunity for public and Federal, State, tribal, and local
			 governmental involvement (including through workshops and public meetings) in
			 the preparation of the management plan; and
									(II)provides for at
			 least semiannual public meetings to ensure adequate implementation of the
			 management plan;
									(iii)the resource
			 protection, enhancement, interpretation, funding, management, and development
			 strategies described in the management plan, if implemented, would adequately
			 protect, enhance, interpret, fund, manage, and develop the natural, historic,
			 cultural, scenic, and recreational resources of the Heritage Area;
								(iv)the
			 management plan would not adversely affect any activities authorized on Federal
			 land under applicable laws or land use plans;
								(v)the
			 Secretary has received adequate assurances from the appropriate State, tribal,
			 and local officials whose support is needed to ensure the effective
			 implementation of the State, tribal, and local aspects of the management
			 plan;
								(vi)the
			 local coordinating entity has demonstrated the financial capability, in
			 partnership with others, to carry out the management plan; and
								(vii)the management
			 plan demonstrates partnerships among the local coordinating entity, Federal,
			 State, tribal, and local governments, regional planning organizations,
			 nonprofit organizations, and private sector parties for implementation of the
			 management plan.
								(D)Disapproval
								(i)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
									(I)shall advise
			 the local coordinating entity in writing of the reasons for the disapproval;
			 and
									(II)may make
			 recommendations to the local coordinating entity for revisions to the
			 management plan.
									(ii)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
								(E)Amendments
								(i)In
			 generalAn amendment to the management plan that substantially
			 alters the purposes of the Heritage Area shall be reviewed by the Secretary and
			 approved or disapproved in the same manner as the original management
			 plan.
								(ii)ImplementationThe
			 local coordinating entity shall not use Federal funds authorized by this
			 section to implement an amendment to the management plan until the Secretary
			 approves the amendment.
								(F)AuthoritiesThe Secretary may—
								(i)provide
			 technical assistance under the authority of this section for the development
			 and implementation of the management plan; and
								(ii)enter into
			 cooperative agreements with interested parties to carry out this
			 section.
								(f)Duties and
			 authorities of the secretary
						(1)Technical and
			 financial assistance
							(A)In
			 generalOn the request of the local coordinating entity, the
			 Secretary may provide technical and financial assistance, on a reimbursable or
			 nonreimbursable basis (as determined by the Secretary), to the local
			 coordinating entity to develop and implement the management plan.
							(B)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with the local coordinating entity and other public or private entities to
			 provide technical or financial assistance under subparagraph (A).
							(2)Evaluation;
			 report
							(A)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area under subsection (j), the
			 Secretary shall—
								(i)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
								(ii)prepare a report
			 with recommendations for the future role of the National Park Service, if any,
			 with respect to the Heritage Area, in accordance with subparagraph (C).
								(B)EvaluationAn evaluation conducted under subparagraph
			 (A)(i) shall—
								(i)assess the
			 progress of the local coordinating entity with respect to—
									(I)accomplishing the
			 purposes of this section for the Heritage Area; and
									(II)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
									(ii)analyze the
			 Federal, State, tribal, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
								(iii)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
								(C)Report
								(i)In
			 generalBased on the evaluation conducted under subparagraph
			 (A)(i), the Secretary shall prepare a report that includes recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area.
								(ii)Required
			 analysisIf the report prepared under this subparagraph
			 recommends that Federal funding for the Heritage Area be reauthorized, the
			 report shall include an analysis of—
									(I)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
									(II)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
									(iii)Submission to
			 congressOn completion of a report under this subparagraph, the
			 Secretary shall submit the report to—
									(I)the Committee on Energy and Natural
			 Resources of the Senate; and
									(II)the Committee on Natural Resources of the
			 House of Representatives.
									(g)Relationship
			 to other Federal agencies
						(1)In
			 generalNothing in this section affects the authority of a
			 Federal agency to provide technical or financial assistance under any other
			 law.
						(2)Consultation
			 and coordinationTo the maximum extent practicable, the head of
			 any Federal agency planning to conduct activities that may have an impact on
			 the Heritage Area is encouraged to consult and coordinate the activities with
			 the Secretary and the local coordinating entity to the maximum extent
			 practicable.
						(3)Other
			 Federal agenciesNothing in this section—
							(A)modifies,
			 alters, or amends any laws (including regulations) authorizing a Federal agency
			 to manage Federal land under the jurisdiction of the Federal agency;
							(B)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
							(C)modifies,
			 alters, or amends any authorized use of Federal land under the jurisdiction of
			 a Federal agency.
							(h)Property owners
			 and regulatory protectionsNothing in this section—
						(1)abridges the
			 rights of any owner of public or private property, including the right to
			 refrain from participating in any plan, project, program, or activity conducted
			 within the Heritage Area;
						(2)requires any
			 property owner to—
							(A)permit public
			 access (including Federal, tribal, State, or local government access) to the
			 property; or
							(B)modify any
			 provisions of Federal, tribal, State, or local law with regard to public access
			 or use of private land;
							(3)alters any duly
			 adopted land use regulations, approved land use plan, or any other regulatory
			 authority of any Federal, State, or local agency, or tribal government;
						(4)conveys any land
			 use or other regulatory authority to the local coordinating entity;
						(5)authorizes or
			 implies the reservation or appropriation of water or water rights;
						(6)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
						(7)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
						(i)Authorization
			 of appropriations
						(1)In
			 generalThere is authorized to be appropriated to carry out this
			 section $10,000,000, of which not more than $1,000,000 may be made available
			 for any fiscal year.
						(2)AvailabilityFunds
			 made available under paragraph (1) shall remain available until
			 expended.
						(3)Cost-Sharing
			 Requirement
							(A)In
			 generalThe Federal share of
			 the total cost of any activity under this section shall be not more than 50
			 percent.
							(B)FormThe non-Federal contribution may be in the
			 form of in-kind contributions of goods or services fairly valued.
							(4)Use of
			 Federal funds from other sourcesNothing in this section precludes the local
			 coordinating entity from using Federal funds available under provisions of law
			 other than this section for the purposes for which those funds were
			 authorized.
						(j)Termination
			 of effectivenessThe
			 authority of the Secretary to provide financial assistance under this section
			 terminates on the date that is 15 years after the date of enactment of this
			 Act.
					830.Santa Cruz
			 Valley National Heritage Area, Arizona
					(a)PurposesThe purposes of this section are—
						(1)to establish
			 the Santa Cruz Valley National Heritage Area in the State of Arizona;
						(2)to implement
			 the recommendations of—
							(A)the
			 Alternative Concepts for Commemorating Spanish Colonization
			 study completed by the National Park Service in 1991; and
							(B)the
			 Feasibility Study for the Santa Cruz Valley National Heritage
			 Area prepared by the Center for Desert Archaeology in July 2005;
							(3)to provide a
			 management framework—
							(A)to foster a close
			 working relationship with all levels of government, the private sector, and the
			 local communities in the region; and
							(B)to conserve the
			 heritage of the region while continuing to pursue compatible economic
			 opportunities;
							(4)to assist
			 communities, organizations, and citizens in the State in identifying,
			 preserving, interpreting, and developing the historic, cultural, scenic, and
			 natural resources of the region for the educational and inspirational benefit
			 of current and future generations; and
						(5)to provide
			 appropriate linkages between units of the National Park System and communities,
			 governments, and organizations in the Heritage Area.
						(b)DefinitionsIn this section:
						(1)Heritage
			 areaThe term Heritage Area means the Santa Cruz
			 Valley National Heritage Area established by subsection (c)(1).
						(2)Local
			 coordinating entityThe term local coordinating
			 entity means the local coordinating entity for the Heritage Area
			 designated by subsection (c)(4).
						(3)Management
			 planThe term management plan means the plan for the
			 Heritage Area required under subsection (d)(1)(A).
						(4)MapThe
			 term map means the map entitled “Santa Cruz Valley National
			 Heritage Area, Pima and Santa Cruz Counties, Arizona”, numbered T09/80,000, and
			 dated November 13, 2007.
						(5)StateThe
			 term State means the State of Arizona.
						(c)Establishment
						(1)In
			 generalThere is established the Santa Cruz Valley National
			 Heritage Area in the State.
						(2)BoundariesThe
			 Heritage Area shall consist of portions of Santa Cruz and Pima Counties,
			 Arizona, as depicted on the map.
						(3)Availability
			 of mapThe map shall be on file and available for public
			 inspection in the appropriate offices of—
							(A)the National Park
			 Service; and
							(B)the local
			 coordinating entity.
							(4)Local
			 coordinating entityThe Santa Cruz Valley Heritage Alliance,
			 Inc., shall be the local coordinating entity for the Heritage Area.
						(d)Duties and
			 authorities of local coordinating entity
						(1)DutiesTo
			 further the purposes of the Heritage Area, the local coordinating entity
			 shall—
							(A)prepare a
			 management plan for the Heritage Area, and submit the management plan to the
			 Secretary, in accordance with this section;
							(B)submit an
			 annual report to the Secretary for each fiscal year for which the local
			 coordinating entity receives Federal funds under this section,
			 specifying—
								(i)the specific
			 performance goals and accomplishments of the local coordinating entity;
								(ii)the expenses
			 and income of the local coordinating entity;
								(iii)the amounts
			 and sources of matching funds;
								(iv)the amounts
			 leveraged with Federal funds and sources of the leveraged funds; and
								(v)grants made
			 to any other entities during the fiscal year;
								(C)make
			 available for audit for each fiscal year for which the local coordinating
			 entity receives Federal funds under this section, all information pertaining to
			 the expenditure of the funds and any matching funds; and
							(D)encourage, by
			 appropriate means, economic viability and sustainability that is consistent
			 with the purposes of the Heritage Area.
							(2)AuthoritiesFor
			 the purposes of preparing and implementing the approved management plan for the
			 Heritage Area, the local coordinating entity may use Federal funds made
			 available under this section to—
							(A)make grants
			 to the State, political subdivisions of the State, nonprofit organizations, and
			 other persons;
							(B)enter into
			 cooperative agreements with or provide technical assistance to political
			 subdivisions of the State, nonprofit organizations, Federal agencies, and other
			 interested parties;
							(C)hire and
			 compensate staff, including individuals with expertise in—
								(i)natural,
			 historical, cultural, educational, scenic, and recreational resource
			 conservation;
								(ii)economic and
			 community development; and
								(iii)heritage
			 planning;
								(D)obtain funds
			 or services from any source, including funds and services provided under any
			 other Federal law or program;
							(E)contract for
			 goods or services; and
							(F)support
			 activities of partners and any other activities that further the purposes of
			 the Heritage Area and are consistent with the approved management plan.
							(3)Prohibition
			 on acquisition of real propertyThe local coordinating entity may
			 not use Federal funds received under this section to acquire any interest in
			 real property.
						(4)Other
			 sourcesNothing in this section precludes the local coordinating
			 entity from using Federal funds from other sources for authorized
			 purposes.
						(e)Management
			 plan
						(1)In
			 generalNot later than 3 years after the date on which funds are
			 made available to develop the management plan, the local coordinating entity
			 shall submit to the Secretary for approval a proposed management plan for the
			 Heritage Area.
						(2)RequirementsThe
			 management plan for the Heritage Area shall—
							(A)describe
			 comprehensive policies, goals, strategies, and recommendations for telling the
			 story of the heritage of the region and encouraging long-term resource
			 protection, enhancement, interpretation, funding, management, and development
			 of the Heritage Area;
							(B)include a
			 description of actions and commitments that Federal, State, tribal, and local
			 governments, private organizations, and citizens plan to take to protect,
			 enhance, interpret, fund, manage, and develop the natural, historic, cultural,
			 scenic, and recreational resources of the Heritage Area;
							(C)specify existing
			 and potential sources of funding or economic development strategies to protect,
			 enhance, interpret, fund, manage, and develop the Heritage Area;
							(D)include an
			 inventory of the natural, historic, cultural, educational, scenic, and
			 recreational resources of the Heritage Area relating to the stories and themes
			 of the region that should be protected, enhanced, interpreted, managed, funded,
			 and developed;
							(E)recommend
			 policies and strategies for resource management including, the development of
			 intergovernmental and interagency agreements to protect, enhance, interpret,
			 fund, manage, and develop the natural, historic, cultural, educational, scenic,
			 and recreational resources of the Heritage Area;
							(F)describe a
			 program for implementation of the management plan, including—
								(i)performance
			 goals;
								(ii)plans
			 for resource protection, enhancement, interpretation, funding, management, and
			 development; and
								(iii)specific
			 commitments for implementation that have been made by the local coordinating
			 entity or any Federal, State, tribal, or local government, organization,
			 business, or individual;
								(G)include an
			 analysis of, and recommendations for, means by which Federal, State, tribal,
			 and local programs may best be coordinated (including the role of the National
			 Park Service and other Federal agencies associated with the Heritage Area) to
			 further the purposes of this section; and
							(H)include a business plan that—
								(i)describes the
			 role, operation, financing, and functions of the local coordinating entity and
			 of each of the major activities described in the management plan; and
								(ii)provides
			 adequate assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the Heritage Area.
								(3)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with this section, the local coordinating entity shall not
			 qualify for additional financial assistance under this section until the
			 management plan is submitted to, and approved by, the Secretary.
						(4)Approval of
			 management plan
							(A)ReviewNot
			 later than 180 days after the date on which the Secretary receives the
			 management plan, the Secretary shall approve or disapprove the management
			 plan.
							(B)Consultation
			 requiredThe Secretary shall consult with the Governor of the
			 State and any tribal government in which the Heritage Area is located before
			 approving the management plan.
							(C)Criteria for
			 approvalIn determining whether to approve the management plan,
			 the Secretary shall consider whether—
								(i)the
			 local coordinating entity represents the diverse interests of the Heritage
			 Area, including governments, natural and historic resource protection
			 organizations, educational institutions, businesses, community residents, and
			 recreational organizations;
								(ii)the local
			 coordinating entity—
									(I)has afforded
			 adequate opportunity for public and Federal, State, tribal, and local
			 governmental involvement (including through workshops and public meetings) in
			 the preparation of the management plan; and
									(II)provides for at
			 least semiannual public meetings to ensure adequate implementation of the
			 management plan;
									(iii)the resource
			 protection, enhancement, interpretation, funding, management, and development
			 strategies described in the management plan, if implemented, would adequately
			 protect, enhance, interpret, fund, manage, and develop the natural, historic,
			 cultural, scenic, and recreational resources of the Heritage Area;
								(iv)the management
			 plan would not adversely affect any activities authorized on Federal or tribal
			 land under applicable public land laws or land use plans;
								(v)the
			 Secretary has received adequate assurances from the appropriate State, tribal,
			 and local officials whose support is needed to ensure the effective
			 implementation of the State, tribal, and local aspects of the management
			 plan;
								(vi)the local
			 coordinating entity has demonstrated the financial capability, in partnership
			 with others, to carry out the management plan; and
								(vii)the management
			 plan demonstrates partnerships among the local coordinating entity, Federal,
			 State, tribal, and local governments, regional planning organizations,
			 nonprofit organizations, or private sector parties for implementation of the
			 management plan.
								(D)Action
			 following disapproval
								(i)In
			 generalIf the Secretary disapproves the management plan, the
			 Secretary—
									(I)shall advise the
			 local coordinating entity in writing of the reasons for the disapproval;
			 and
									(II)may make
			 recommendations to the local coordinating entity for revisions to the
			 management plan.
									(ii)DeadlineNot
			 later than 180 days after receiving a revised management plan, the Secretary
			 shall approve or disapprove the revised management plan.
								(E)Amendments
								(i)In
			 generalAn amendment to the management plan that substantially
			 alters the purposes of the Heritage Area shall be reviewed by the Secretary and
			 approved or disapproved in the same manner as the original management
			 plan.
								(ii)ImplementationThe
			 local coordinating entity shall not use Federal funds authorized to be
			 appropriated by this section to implement an amendment to the management plan
			 until the Secretary approves the amendment.
								(f)Duties and
			 authorities of the secretary
						(1)Technical and
			 financial assistance
							(A)In
			 generalOn the request of the local coordinating entity, the
			 Secretary may provide technical and financial assistance, on a reimbursable or
			 nonreimbursable basis (as determined by the Secretary), to the local
			 coordinating entity to develop and implement the management plan.
							(B)Cooperative
			 agreementsThe Secretary may enter into cooperative agreements
			 with the local coordinating entity and other public or private entities to
			 provide technical or financial assistance under subparagraph (A).
							(2)Evaluation;
			 report
							(A)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area under subsection (j), the
			 Secretary shall—
								(i)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
								(ii)prepare a report
			 with recommendations for the future role of the National Park Service, if any,
			 with respect to the Heritage Area, in accordance with subparagraph (C).
								(B)EvaluationAn evaluation conducted under subparagraph
			 (A)(i) shall—
								(i)assess the
			 progress of the local coordinating entity with respect to—
									(I)accomplishing the
			 purposes of this section for the Heritage Area; and
									(II)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
									(ii)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
								(iii)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
								(C)Report
								(i)In
			 generalBased on the evaluation conducted under subparagraph
			 (A)(i), the Secretary shall prepare a report that includes recommendations for
			 the future role of the National Park Service, if any, with respect to the
			 Heritage Area.
								(ii)Required
			 analysisIf the report prepared under this subparagraph
			 recommends that Federal funding for the Heritage Area be reauthorized, the
			 report shall include an analysis of—
									(I)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
									(II)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
									(iii)Submission to
			 congressOn completion of a report under this subparagraph, the
			 Secretary shall submit the report to—
									(I)the Committee on Energy and Natural
			 Resources of the Senate; and
									(II)the Committee on Natural Resources of the
			 House of Representatives.
									(g)Relationship
			 to other Federal agencies
						(1)In
			 generalNothing in this section affects the authority of a
			 Federal agency to provide technical or financial assistance under any other
			 law.
						(2)Consultation
			 and coordinationTo the maximum extent practicable, the head of
			 any Federal agency planning to conduct activities that may have an impact on
			 the Heritage Area is encouraged to consult and coordinate the activities with
			 the Secretary and the local coordinating entity.
						(3)Other
			 Federal agenciesNothing in this section—
							(A)modifies,
			 alters, or amends any laws (including regulations) authorizing a Federal agency
			 to manage Federal land under the jurisdiction of the Federal agency;
							(B)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
							(C)modifies,
			 alters, or amends any authorized use of Federal land under the jurisdiction of
			 a Federal agency.
							(h)Property owners
			 and regulatory protectionsNothing in this section—
						(1)abridges the
			 rights of any owner of public or private property, including the right to
			 refrain from participating in any plan, project, program, or activity conducted
			 within the Heritage Area;
						(2)requires any
			 property owner to—
							(A)permit public
			 access (including Federal, tribal, State, or local government access) to the
			 property; or
							(B)modify any
			 provisions of Federal, tribal, State, or local law with regard to public access
			 or use of private land;
							(3)alters any duly
			 adopted land use regulations, approved land use plan, or any other regulatory
			 authority of any Federal, State, or local agency, or tribal government;
						(4)conveys any land
			 use or other regulatory authority to the local coordinating entity;
						(5)authorizes or
			 implies the reservation or appropriation of water or water rights;
						(6)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
						(7)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
						(i)Authorization
			 of appropriations
						(1)In
			 generalThere is authorized
			 to be appropriated to carry out this section $10,000,000, of which not more
			 than $1,000,000 may be made available for any fiscal year.
						(2)AvailabilityAmounts
			 made available under paragraph (1) shall remain available until
			 expended.
						(3)Cost-sharing
			 requirement
							(A)In
			 generalThe Federal share of the total cost of any activity under
			 this section shall be not more than 50 percent.
							(B)FormThe
			 non-Federal contribution may be in the form of in-kind contributions of goods
			 or services fairly valued.
							(j)Termination
			 of authorityThe authority of
			 the Secretary to provide financial assistance under this section terminates on
			 the date that is 15 years after the date of enactment of this Act.
					CStudies
				841.Chattahoochee
			 Trace, Alabama and Georgia
					(a)DefinitionsIn this section:
						(1)CorridorThe
			 term Corridor means the Chattahoochee Trace National Heritage
			 Corridor.
						(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(3)Study
			 areaThe term study area means the study area
			 described in subsection (b)(2).
						(b)Study
						(1)In
			 generalThe Secretary, in consultation with State historic
			 preservation officers, State historical societies, State tourism offices, and
			 other appropriate organizations or agencies, shall conduct a study to assess
			 the suitability and feasibility of designating the study area as the
			 Chattahoochee Trace National Heritage Corridor.
						(2)Study
			 areaThe study area includes—
							(A)the portion of
			 the Apalachicola-Chattahoochee-Flint River Basin and surrounding areas, as
			 generally depicted on the map entitled Chattahoochee Trace National
			 Heritage Corridor, Alabama/Georgia, numbered T05/80000, and dated July
			 2007; and
							(B)any other areas
			 in the State of Alabama or Georgia that—
								(i)have heritage
			 aspects that are similar to the areas depicted on the map described in
			 subparagraph (A); and
								(ii)are adjacent to,
			 or in the vicinity of, those areas.
								(3)RequirementsThe
			 study shall include analysis, documentation, and determinations on whether the
			 study area—
							(A)has an assemblage
			 of natural, historic, and cultural resources that—
								(i)represent
			 distinctive aspects of the heritage of the United States;
								(ii)are worthy of
			 recognition, conservation, interpretation, and continuing use; and
								(iii)would be best
			 managed—
									(I)through
			 partnerships among public and private entities; and
									(II)by linking
			 diverse and sometimes noncontiguous resources and active communities;
									(B)reflects
			 traditions, customs, beliefs, and folklife that are a valuable part of the
			 story of the United States;
							(C)provides—
								(i)outstanding
			 opportunities to conserve natural, historic, cultural, or scenic features;
			 and
								(ii)outstanding
			 recreational and educational opportunities;
								(D)contains
			 resources that—
								(i)are
			 important to any identified themes of the study area; and
								(ii)retain a degree
			 of integrity capable of supporting interpretation;
								(E)includes
			 residents, business interests, nonprofit organizations, and State and local
			 governments that—
								(i)are
			 involved in the planning of the Corridor;
								(ii)have developed a
			 conceptual financial plan that outlines the roles of all participants in the
			 Corridor, including the Federal Government; and
								(iii)have
			 demonstrated support for the designation of the Corridor;
								(F)has a potential
			 management entity to work in partnership with the individuals and entities
			 described in subparagraph (E) to develop the Corridor while encouraging State
			 and local economic activity; and
							(G)has a conceptual
			 boundary map that is supported by the public.
							(c)ReportNot later than the 3rd fiscal year after
			 the date on which funds are first made available to carry out this section, the
			 Secretary shall submit to the Committee on
			 Natural Resources
			 of the House of Representatives and the Committee on Energy and Natural
			 Resources of the Senate a report that describes—
						(1)the findings of the study; and
						(2)any conclusions and recommendations of the
			 Secretary.
						842.Northern
			 Neck, Virginia
					(a)DefinitionsIn
			 this section:
						(1)Proposed
			 Heritage AreaThe term proposed Heritage Area means
			 the proposed Northern Neck National Heritage Area.
						(2)StateThe
			 term State means the State of Virginia.
						(3)Study
			 AreaThe term study area means the area that is
			 comprised of—
							(A)the area of
			 land located between the Potomac and Rappahannock rivers of the eastern coastal
			 region of the State;
							(B)Westmoreland,
			 Northumberland, Richmond, King George, and Lancaster Counties of the State;
			 and
							(C)any other
			 area that—
								(i)has
			 heritage aspects that are similar to the heritage aspects of the areas
			 described in subparagraph (A) or (B); and
								(ii)is
			 located adjacent to, or in the vicinity of, those areas.
								(b)Study
						(1)In
			 generalIn accordance with paragraphs (2) and (3), the Secretary,
			 in consultation with appropriate State historic preservation officers, State
			 historical societies, and other appropriate organizations, shall conduct a
			 study to determine the suitability and feasibility of designating the study
			 area as the Northern Neck National Heritage Area.
						(2)RequirementsThe
			 study shall include analysis, documentation, and determinations on whether the
			 study area—
							(A)has an
			 assemblage of natural, historical, cultural, educational, scenic, or
			 recreational resources that together are nationally important to the heritage
			 of the United States;
							(B)represents
			 distinctive aspects of the heritage of the United States worthy of recognition,
			 conservation, interpretation, and continuing use;
							(C)is best
			 managed as such an assemblage through partnerships among public and private
			 entities at the local or regional level;
							(D)reflects
			 traditions, customs, beliefs, and folklife that are a valuable part of the
			 heritage of the United States;
							(E)provides
			 outstanding opportunities to conserve natural, historical, cultural, or scenic
			 features;
							(F)provides
			 outstanding recreational or educational opportunities;
							(G)contains
			 resources and has traditional uses that have national importance;
							(H)includes
			 residents, business interests, nonprofit organizations, and appropriate Federal
			 agencies and State and local governments that are involved in the planning of,
			 and have demonstrated significant support for, the designation and management
			 of the proposed Heritage Area;
							(I)has a
			 proposed local coordinating entity that is responsible for preparing and
			 implementing the management plan developed for the proposed Heritage
			 Area;
							(J)with respect
			 to the designation of the study area, has the support of the proposed local
			 coordinating entity and appropriate Federal agencies and State and local
			 governments, each of which has documented the commitment of the entity to work
			 in partnership with each other entity to protect, enhance, interpret, fund,
			 manage, and develop the resources located in the study area;
							(K)through the
			 proposed local coordinating entity, has developed a conceptual financial plan
			 that outlines the roles of all participants (including the Federal Government)
			 in the management of the proposed Heritage Area;
							(L)has a
			 proposal that is consistent with continued economic activity within the area;
			 and
							(M)has a
			 conceptual boundary map that is supported by the public and appropriate Federal
			 agencies.
							(3)Additional
			 consultation requirementIn conducting the study under paragraph
			 (1), the Secretary shall—
							(A)consult with the
			 managers of any Federal land located within the study area; and
							(B)before making any
			 determination with respect to the designation of the study area, secure the
			 concurrence of each manager with respect to each finding of the study.
							(c)Determination
						(1)In
			 generalThe Secretary, in consultation with the Governor of the
			 State, shall review, comment on, and determine if the study area meets each
			 requirement described in subsection (b)(2) for designation as a national
			 heritage area.
						(2)Report
							(A)In
			 generalNot later than 3 fiscal years after the date on which
			 funds are first made available to carry out the study, the Secretary shall
			 submit a report describing the findings, conclusions, and recommendations of
			 the study to—
								(i)the
			 Committee on Energy and Natural Resources of the Senate; and
								(ii)the Committee on
			 Natural Resources of the House of Representatives.
								(B)Requirements
								(i)In
			 generalThe report shall contain—
									(I)any comments that
			 the Secretary has received from the Governor of the State relating to the
			 designation of the study area as a national heritage area; and
									(II)a finding as to
			 whether the study area meets each requirement described in subsection (b)(2)
			 for designation as a national heritage area.
									(ii)DisapprovalIf
			 the Secretary determines that the study area does not meet any requirement
			 described in subsection (b)(2) for designation as a national heritage area, the
			 Secretary shall include in the report a description of each reason for the
			 determination.
								DAmendments
			 relating to National Heritage Corridors
				851.Quinebaug and Shetucket Rivers Valley
			 National Heritage Corridor
					(a)Termination of authoritySection 106(b) of the Quinebaug and
			 Shetucket Rivers Valley National Heritage Corridor Act of 1994 (16 U.S.C. 461
			 note; Public Law 103–449) is amended by striking September 30,
			 2009 and inserting September 30, 2015.
					(b)Evaluation;
			 reportSection 106 of the Quinebaug and Shetucket Rivers Valley
			 National Heritage Corridor Act of 1994 (16 U.S.C. 461 note; Public Law 103–449)
			 is amended by adding at the end the following:
						
							(c)Evaluation;
				report
								(1)In
				generalNot later than 3 years before the date on which authority
				for Federal funding terminates for the Corridor, the Secretary shall—
									(A)conduct an
				evaluation of the accomplishments of the Corridor; and
									(B)prepare a report
				in accordance with paragraph (3).
									(2)EvaluationAn
				evaluation conducted under paragraph (1)(A) shall—
									(A)assess the
				progress of the management entity with respect to—
										(i)accomplishing the
				purposes of this title for the Corridor; and
										(ii)achieving the
				goals and objectives of the management plan for the Corridor;
										(B)analyze the
				Federal, State, local, and private investments in the Corridor to determine the
				leverage and impact of the investments; and
									(C)review the
				management structure, partnership relationships, and funding of the Corridor
				for purposes of identifying the critical components for sustainability of the
				Corridor.
									(3)Report
									(A)In
				generalBased on the evaluation conducted under paragraph (1)(A),
				the Secretary shall prepare a report that includes recommendations for the
				future role of the National Park Service, if any, with respect to the
				Corridor.
									(B)Required
				analysisIf the report prepared under subparagraph (A) recommends
				that Federal funding for the Corridor be reauthorized, the report shall include
				an analysis of—
										(i)ways in which
				Federal funding for the Corridor may be reduced or eliminated; and
										(ii)the appropriate
				time period necessary to achieve the recommended reduction or
				elimination.
										(C)Submission to
				congressOn completion of the report, the Secretary shall submit
				the report to—
										(i)the Committee on
				Energy and Natural Resources of the Senate; and
										(ii)the Committee on
				Natural Resources of the House of
				Representatives.
										.
					(c)Authorization of
			 appropriationsSection 109(a)
			 of the Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act of
			 1994 (16 U.S.C. 461 note; Public Law 103–449) is amended by striking
			 $10,000,000 and inserting $15,000,000.
					852.Delaware And
			 Lehigh National Heritage CorridorThe Delaware and Lehigh National Heritage
			 Corridor Act of 1988 (16 U.S.C. 461 note; Public Law 100–692) is
			 amended—
					(1)in section
			 9—
						(A)by striking
			 The Commission and inserting the following:
							
								(a)In
				generalThe Commission
								;
				and
						(B)by adding at the
			 end the following:
							
								(b)Corporation
				as local coordinating entityBeginning on the date of enactment
				of the Omnibus Public Land Management Act of 2008, the Corporation shall be the
				local coordinating entity for the Corridor.
								(c)Implementation
				of management planThe Corporation shall assume the duties of the
				Commission for the implementation of the Plan.
								(d)Use of
				fundsThe Corporation may use Federal funds made available under
				this Act—
									(1)to make
				grants to, and enter into cooperative agreements with, the Federal Government,
				the Commonwealth, political subdivisions of the Commonwealth, nonprofit
				organizations, and individuals;
									(2)to hire,
				train, and compensate staff; and
									(3)to enter into
				contracts for goods and services.
									(e)Restriction
				on use of fundsThe Corporation may not use Federal funds made
				available under this Act to acquire land or an interest in
				land.
								; 
						(2)in section
			 10—
						(A)in the first
			 sentence of subsection (c), by striking shall assist the
			 Commission and inserting shall, on the request of the
			 Corporation, assist;
						(B)in subsection
			 (d)—
							(i)by striking
			 Commission each place it appears and inserting
			 Corporation;
							(ii)by striking
			 The Secretary and inserting the following:
								
									(1)In
				generalThe Secretary
									;
				and
							(iii)by adding
			 at the end the following:
								
									(2)Cooperative
				agreementsThe Secretary may enter into cooperative agreements
				with the Corporation and other public or private entities for the purpose of
				providing technical assistance and grants under paragraph (1).
									(3)PriorityIn
				providing assistance to the Corporation under paragraph (1), the Secretary
				shall give priority to activities that assist in—
										(A)conserving
				the significant natural, historic, cultural, and scenic resources of the
				Corridor; and
										(B)providing
				educational, interpretive, and recreational opportunities consistent with the
				purposes of the Corridor.
										;
				and
							(C)by adding at
			 the end the following:
							
								(e)Transition
				memorandum of understandingThe Secretary shall enter into a
				memorandum of understanding with the Corporation to ensure—
									(1)appropriate
				transition of management of the Corridor from the Commission to the
				Corporation; and
									(2)coordination
				regarding the implementation of the
				Plan.
									; 
						(3)in section 11, in
			 the matter preceding paragraph (1), by striking directly
			 affecting;
					(4)in section
			 12—
						(A)in subsection
			 (a), by striking Commission each place it appears and inserting
			 Corporation;
						(B)in subsection
			 (c)(1), by striking 2007 and inserting 2012;
			 and
						(C)by adding at
			 the end the following:
							
								(d)Termination
				of assistanceThe authority of the Secretary to provide financial
				assistance under this Act terminates on the date that is 5 years after the date
				of enactment of this subsection.
								;
				and
						(5)in section
			 14—
						(A)by
			 redesignating paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7),
			 respectively; and
						(B)by inserting
			 after paragraph (3) the following:
							
								(4)the term
				Corporation means the Delaware & Lehigh National Heritage
				Corridor, Incorporated, an organization described in section 501(c)(3), and
				exempt from Federal tax under section 501(a), of the Internal Revenue Code of
				1986;
								.
						853.Erie Canalway
			 National Heritage CorridorThe
			 Erie Canalway National Heritage Corridor Act (16 U.S.C. 461 note; Public Law
			 106–554) is amended—
					(1)in section
			 804—
						(A)in subsection
			 (b)—
							(i)in
			 the matter preceding paragraph (1), by striking 27 and inserting
			 at least 21 members, but not more than 27;
							(ii)in
			 paragraph (2), by striking Environment and inserting
			 Environmental; and
							(iii)in paragraph
			 (3)—
								(I)in the matter
			 preceding subparagraph (A), by striking 19;
								(II)by striking
			 subparagraph (A);
								(III)by
			 redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B),
			 respectively;
								(IV)in subparagraph
			 (B) (as redesignated by subclause (III)), by striking the second sentence;
			 and
								(V)by inserting
			 after subparagraph (B) (as redesignated by subclause (III)) the
			 following:
									
										(C)The remaining
				members shall be—
											(i)appointed by the
				Secretary, based on recommendations from each member of the House of
				Representatives, the district of which encompasses the Corridor; and
											(ii)persons that are
				residents of, or employed within, the applicable congressional
				districts.
											;
								(B)in subsection
			 (f), by striking Fourteen members of the Commission and
			 inserting A majority of the serving Commissioners;
						(C)in subsection
			 (g), by striking 14 of its members and inserting a
			 majority of the serving Commissioners;
						(D)in subsection
			 (h), by striking paragraph (4) and inserting the following:
							
								(4)(A)to appoint any staff
				that may be necessary to carry out the duties of the Commission, subject to the
				provisions of title 5, United States Code, relating to appointments in the
				competitive service; and
									(B)to fix the compensation of the staff,
				in accordance with the provisions of chapter 51 and subchapter III of chapter
				53 of title 5, United States Code, relating to the classification of positions
				and General Schedule pay rates;
									;
				and
						(E)in subsection
			 (j), by striking 10 years and inserting 15
			 years;
						(2)in section
			 807—
						(A)in subsection
			 (e), by striking with regard to the preparation and approval of the
			 Canalway Plan; and
						(B)by adding at the
			 end the following:
							
								(f)Operational
				assistanceSubject to the availability of appropriations, the
				Superintendent of Saratoga National Historical Park may, on request, provide to
				public and private organizations in the Corridor (including the Commission) any
				operational assistance that is appropriate to assist with the implementation of
				the Canalway Plan.
								;
				and
						(3)in section
			 810(a)(1), in the first sentence, by striking any fiscal year
			 and inserting any fiscal year, to remain available until
			 expended.
					854.John H. Chafee
			 Blackstone River Valley National Heritage CorridorSection
			 3(b)(2) of Public Law 99–647 (16 U.S.C. 461 note; 100 Stat. 3626, 120 Stat.
			 1857) is amended—
					(1)by striking
			 shall be the the and inserting shall be the;
			 and
					(2)by striking
			 Directors from Massachusetts and Rhode Island; and inserting
			 Directors from Massachusetts and Rhode Island, ex officio, or their
			 delegates;.
					IXBureau of
			 Reclamation Authorizations 
			AFeasibility
			 studies
				901.Snake, Boise,
			 and Payette River systems, Idaho
					(a)In
			 generalThe Secretary of the
			 Interior, acting through the Bureau of Reclamation, may conduct feasibility
			 studies on projects that address water shortages within the Snake, Boise, and
			 Payette River systems in the State of Idaho, and are considered appropriate for
			 further study by the Bureau of Reclamation Boise Payette water storage
			 assessment report issued during 2006.
					(b)Bureau of
			 ReclamationA study conducted
			 under this section shall comply with Bureau of Reclamation policy standards and
			 guidelines for studies.
					(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of the Interior to carry out
			 this section $3,000,000.
					(d)Termination of
			 effectivenessThe authority provided by this section terminates
			 on the date that is 10 years after the date of enactment of this Act.
					902.Sierra Vista
			 Subwatershed, Arizona
					(a)DefinitionsIn this section:
						(1)Appraisal
			 reportThe term appraisal report means the appraisal
			 report concerning the augmentation alternatives for the Sierra Vista
			 Subwatershed in the State of Arizona, dated June 2007 and prepared by the
			 Bureau of Reclamation.
						(2)Principles and
			 guidelinesThe term principles and guidelines means
			 the report entitled Economic and Environmental Principles and Guidelines
			 for Water and Related Land Resources Implementation Studies issued on
			 March 10, 1983, by the Water Resources Council established under title I of the
			 Water Resources Planning Act (42 U.S.C. 1962a et seq.).
						(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(b)Sierra Vista
			 Subwatershed Feasibility Study
						(1)Study
							(A)In
			 generalIn accordance with the reclamation laws and the
			 principles and guidelines, the Secretary, acting through the Commissioner of
			 Reclamation, may complete a feasibility study of alternatives to augment the
			 water supplies within the Sierra Vista Subwatershed in the State of Arizona
			 that are identified as appropriate for further study in the appraisal
			 report.
							(B)InclusionsIn
			 evaluating the feasibility of alternatives under subparagraph (A), the
			 Secretary shall—
								(i)include—
									(I)any required
			 environmental reviews;
									(II)the construction
			 costs and projected operations, maintenance, and replacement costs for each
			 alternative; and
									(III)the economic
			 feasibility of each alternative;
									(ii)take into
			 consideration the ability of Federal, tribal, State, and local government
			 sources and private sources to fund capital construction costs and annual
			 operation, maintenance, energy, and replacement costs;
								(iii)establish the
			 basis for—
									(I)any cost-sharing
			 allocations; and
									(II)anticipated
			 repayment, if any, of Federal contributions; and
									(iv)perform a
			 cost-benefit analysis.
								(2)Cost sharing
			 requirement
							(A)In
			 generalThe Federal share of the total costs of the study under
			 paragraph (1) shall not exceed 45 percent.
							(B)Form of
			 non-Federal shareThe non-Federal share required under
			 subparagraph (A) may be in the form of any in-kind service that the Secretary
			 determines would contribute substantially toward the conduct and completion of
			 the study under paragraph (1).
							(3)Statement of
			 Congressional intent relating to completion of studyIt is the
			 intent of Congress that the Secretary complete the study under paragraph (1) by
			 a date that is not later than 30 months after the date of enactment of this
			 Act.
						(4)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this subsection $1,260,000.
						(c)Water
			 rightsNothing in this
			 section affects—
						(1)any valid or
			 vested water right in existence on the date of enactment of this Act; or
						(2)any application
			 for water rights pending before the date of enactment of this Act.
						BProject
			 authorizations
				911.Tumalo
			 Irrigation District Water Conservation Project, Oregon
					(a)DefinitionsIn this section:
						(1)DistrictThe term District means the
			 Tumalo Irrigation District, Oregon.
						(2)ProjectThe term Project means the
			 Tumalo Irrigation District Water Conservation Project authorized under
			 subsection (b)(1).
						(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(b)Authorization To plan, design and construct
			 the tumalo water conservation Project
						(1)AuthorizationThe Secretary, in cooperation with the
			 District—
							(A)may participate in the planning, design,
			 and construction of the Tumalo Irrigation District Water Conservation Project
			 in Deschutes County, Oregon; and
							(B)for purposes of planning and designing the
			 Project, shall take into account any appropriate studies and reports prepared
			 by the District.
							(2)Cost-Sharing Requirement
							(A)Federal shareThe Federal share of the total cost of the
			 Project shall be 25 percent, which shall be nonreimbursable to the United
			 States.
							(B)Credit toward non-federal
			 shareThe Secretary shall
			 credit toward the non-Federal share of the Project any amounts that the
			 District provides toward the design, planning, and construction before the date
			 of enactment of this Act.
							(3)TitleThe District shall hold title to any
			 facilities constructed under this section.
						(4)Operation and Maintenance
			 CostsThe District shall pay
			 the operation and maintenance costs of the Project.
						(5)EffectAny assistance provided under this section
			 shall not be considered to be a supplemental or additional benefit under
			 Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093),
			 and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et
			 seq.).
						(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary for the Federal share of the
			 cost of the Project $4,000,000.
					(d)Termination of authorityThe authority of the Secretary to carry out
			 this section shall expire on the date that is 10 years after the date of
			 enactment of this Act.
					912.Madera Water
			 Supply Enhancement Project, California
					(a)DefinitionsIn this section:
						(1)DistrictThe
			 term District means the Madera Irrigation District, Madera,
			 California.
						(2)ProjectThe
			 term Project means the Madera Water Supply Enhancement Project, a
			 groundwater bank on the 13,646-acre Madera Ranch in Madera, California, owned,
			 operated, maintained, and managed by the District that will plan, design, and
			 construct recharge, recovery, and delivery systems able to store up to 250,000
			 acre-feet of water and recover up to 55,000 acre-feet of water per year, as
			 substantially described in the California Environmental Quality Act, Final
			 Environmental Impact Report for the Madera Irrigation District Water Supply
			 Enhancement Project, September 2005.
						(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(4)Total
			 costThe term total cost means all reasonable costs,
			 such as the planning, design, permitting, and construction of the Project and
			 the acquisition costs of lands used or acquired by the District for the
			 Project.
						(b)Project
			 feasibility
						(1)Project
			 feasiblePursuant to the Reclamation Act of 1902 (32 Stat. 388)
			 and Acts amendatory thereof and supplemental thereto, the Project is feasible
			 and no further studies or actions regarding feasibility are necessary.
						(2)Applicability
			 of other lawsThe Secretary shall implement the authority
			 provided in this section in accordance with all applicable Federal laws,
			 including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.) and the Endangered Species Act of 1973 (7 U.S.C. 136; 16 U.S.C. 460 et
			 seq.).
						(c)Cooperative
			 agreementAll final planning
			 and design and the construction of the Project authorized by this section shall
			 be undertaken in accordance with a cooperative agreement between the Secretary
			 and the District for the Project. Such cooperative agreement shall set forth in
			 a manner acceptable to the Secretary and the District the responsibilities of
			 the District for participating, which shall include—
						(1)engineering and
			 design;
						(2)construction;
			 and
						(3)the
			 administration of contracts pertaining to any of the foregoing.
						(d)Authorization
			 for the madera water supply and enhancement project
						(1)Authorization
			 of constructionThe Secretary, acting pursuant to the Federal
			 reclamation laws (Act of June 17, 1902; 32 Stat. 388), and Acts amendatory
			 thereof or supplementary thereto, is authorized to enter into a cooperative
			 agreement through the Bureau of Reclamation with the District for the support
			 of the final design and construction of the Project.
						(2)Total
			 costThe total cost of the Project for the purposes of
			 determining the Federal cost share shall not exceed $90,000,000.
						(3)Cost
			 shareThe Federal share of the capital costs of the Project shall
			 not exceed 25 percent of the total cost. Capital, planning, design, permitting,
			 construction, and land acquisition costs incurred by the District prior to the
			 date of the enactment of this Act shall be considered a portion of the
			 non-Federal cost share.
						(4)Credit for
			 non-federal workThe District shall receive credit toward the
			 non-Federal share of the cost of the Project for—
							(A)in-kind services
			 that the Secretary determines would contribute substantially toward the
			 completion of the project;
							(B)reasonable costs
			 incurred by the District as a result of participation in the planning, design,
			 permitting, and construction of the Project; and
							(C)the acquisition
			 costs of lands used or acquired by the District for the Project.
							(5)LimitationThe
			 Secretary shall not provide funds for the operation or maintenance of the
			 Project authorized by this section. The operation, ownership, and maintenance
			 of the Project shall be the sole responsibility of the District.
						(6)Plans and
			 analyses consistent with federal lawBefore obligating funds for
			 design or construction under this section, the Secretary shall work
			 cooperatively with the District to use, to the extent possible, plans, designs,
			 and engineering and environmental analyses that have already been prepared by
			 the District for the Project. The Secretary shall ensure that such information
			 as is used is consistent with applicable Federal laws and regulations.
						(7)Title;
			 responsibility; liabilityNothing in this section or the
			 assistance provided under this section shall be construed to transfer title,
			 responsibility, or liability related to the Project to the United
			 States.
						(8)Authorization
			 of appropriationThere is authorized to be appropriated to the
			 Secretary to carry out this section $22,500,000 or 25 percent of the total cost
			 of the Project, whichever is less.
						(e)SunsetThe authority of the Secretary to carry out
			 any provisions of this section shall terminate 10 years after the date of the
			 enactment of this Act.
					913.Eastern New
			 Mexico Rural Water System project, New Mexico
					(a)DefinitionsIn this section:
						(1)AuthorityThe term Authority means the
			 Eastern New Mexico Rural Water Authority, an entity formed under State law for
			 the purposes of planning, financing, developing, and operating the
			 System.
						(2)Engineering
			 ReportThe term engineering report means the report
			 entitled Eastern New Mexico Rural Water System Preliminary Engineering
			 Report and dated October 2006.
						(3)PlanThe term plan means the
			 operation, maintenance, and replacement plan required by subsection
			 (c)(2).
						(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(5)StateThe term State means the State
			 of New Mexico.
						(6)System
							(A)In
			 generalThe term
			 System means the Eastern New Mexico Rural Water System, a water
			 delivery project designed to deliver approximately 16,500 acre-feet of water
			 per year from the Ute Reservoir to the cities of Clovis, Elida, Grady, Melrose,
			 Portales, and Texico and other locations in Curry, Roosevelt, and Quay Counties
			 in the State.
							(B)InclusionsThe term System includes the
			 major components and associated infrastructure identified as the Best
			 Technical Alternative in the engineering report.
							(7)Ute
			 reservoirThe term Ute
			 Reservoir means the impoundment of water created in 1962 by the
			 construction of the Ute Dam on the Canadian River, located approximately 32
			 miles upstream of the border between New Mexico and Texas.
						(b)Eastern New
			 Mexico Rural Water System
						(1)Financial
			 Assistance
							(A)In
			 generalThe Secretary may
			 provide financial and technical assistance to the Authority to assist in
			 planning, designing, conducting related preconstruction activities for, and
			 constructing the System.
							(B)Use
								(i)In
			 generalAny financial
			 assistance provided under subparagraph (A) shall be obligated and expended only
			 in accordance with a cooperative agreement entered into under subsection
			 (d)(1)(B).
								(ii)LimitationsFinancial assistance provided under clause
			 (i) shall not be used—
									(I)for any activity that is inconsistent with
			 constructing the System; or
									(II)to plan or construct facilities used to
			 supply irrigation water for irrigated agricultural purposes.
									(2)Cost-Sharing
			 Requirement
							(A)In
			 generalThe Federal share of
			 the total cost of any activity or construction carried out using amounts made
			 available under this section shall be not more than 75 percent of the total
			 cost of the System.
							(B)System
			 development costsFor
			 purposes of subparagraph (A), the total cost of the System shall include any
			 costs incurred by the Authority or the State on or after October 1, 2003, for
			 the development of the System.
							(3)LimitationNo amounts made available under this
			 section may be used for the construction of the System until—
							(A)a plan is developed under subsection
			 (c)(2); and
							(B)the Secretary and the Authority have
			 complied with any requirements of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) applicable
			 to the System.
							(4)Title to
			 Project WorksTitle to the
			 infrastructure of the System shall be held by the Authority or as may otherwise
			 be specified under State law.
						(c)Operation,
			 maintenance, and replacement costs
						(1)In
			 GeneralThe Authority shall
			 be responsible for the annual operation, maintenance, and replacement costs
			 associated with the System.
						(2)Operation,
			 Maintenance, and Replacement PlanThe Authority, in consultation with the
			 Secretary, shall develop an operation, maintenance, and replacement plan that
			 establishes the rates and fees for beneficiaries of the System in the amount
			 necessary to ensure that the System is properly maintained and capable of
			 delivering approximately 16,500 acre-feet of water per year.
						(d)Administrative
			 provisions
						(1)Cooperative
			 Agreements
							(A)In
			 generalThe Secretary may
			 enter into any contract, grant, cooperative agreement, or other agreement that
			 is necessary to carry out this section.
							(B)Cooperative
			 agreement for provision of financial assistance
								(i)In
			 generalThe Secretary shall
			 enter into a cooperative agreement with the Authority to provide financial
			 assistance and any other assistance requested by the Authority for planning,
			 design, related preconstruction activities, and construction of the
			 System.
								(ii)RequirementsThe cooperative agreement entered into
			 under clause (i) shall, at a minimum, specify the responsibilities of the
			 Secretary and the Authority with respect to—
									(I)ensuring that the cost-share requirements
			 established by subsection (b)(2) are met;
									(II)completing the planning and final design of
			 the System;
									(III)any environmental and cultural resource
			 compliance activities required for the System; and
									(IV)the construction of the System.
									(2)Technical
			 AssistanceAt the request of
			 the Authority, the Secretary may provide to the Authority any technical
			 assistance that is necessary to assist the Authority in planning, designing,
			 constructing, and operating the System.
						(3)Biological
			 assessmentThe Secretary shall consult with the New Mexico
			 Interstate Stream Commission and the Authority in preparing any biological
			 assessment under the Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.) that may be required for planning and
			 constructing the System.
						(4)EffectNothing in this section—
							(A)affects or preempts—
								(i)State water law; or
								(ii)an interstate compact relating to the
			 allocation of water; or
								(B)confers on any non-Federal entity the
			 ability to exercise any Federal rights to—
								(i)the water of a stream; or
								(ii)any groundwater resource.
								(e)Authorization
			 of appropriations
						(1)In
			 GeneralIn accordance with
			 the adjustment carried out under paragraph (2), there is authorized to be
			 appropriated to the Secretary to carry out this section an amount not greater
			 than $327,000,000.
						(2)AdjustmentThe
			 amount made available under paragraph (1) shall be adjusted to reflect changes
			 in construction costs occurring after January 1, 2007, as indicated by
			 engineering cost indices applicable to the types of construction necessary to
			 carry out this section.
						(3)Nonreimbursable
			 AmountsAmounts made
			 available to the Authority in accordance with the cost-sharing requirement
			 under subsection (b)(2) shall be nonreimbursable and nonreturnable to the
			 United States.
						(4)Availability of
			 FundsAt the end of each
			 fiscal year, any unexpended funds appropriated pursuant to this section shall
			 be retained for use in future fiscal years consistent with this section.
						914.Rancho
			 Cailfornia Water District project, California
					(a)In
			 generalThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575, title XVI;
			 43 U.S.C. 390h et
			 seq.) is amended by adding after section 16__ the
			 following:
						
							16__.Rancho
				California Water District project, California
								(a)AuthorizationThe
				Secretary, in cooperation with the Rancho California Water District,
				California, may participate in the design, planning, and construction of
				permanent facilities for water recycling, demineralization, and desalination,
				and distribution of non-potable water supplies in Southern Riverside County,
				California.
								(b)Cost
				sharingThe Federal share of the cost of the project described in
				subsection (a) shall not exceed 25 percent of the total cost of the project or
				$20,000,000, whichever is less.
								(c)LimitationFunds
				provided by the Secretary under this section shall not be used for operation or
				maintenance of the project described in subsection
				(a).
								.
					(b)Clerical
			 amendmentThe table of items in section 2 of
			 Public Law
			 102–575 is amended by inserting after the item relating to
			 section 16__ the following:
						
							
								Sec. 16__. Rancho California Water
				District Project, California.
				
							
							.
					CTitle transfers
			 and clarifications
				921.Transfer of
			 McGee Creek pipeline and facilities
					(a)DefinitionsIn this section:
						(1)AgreementThe
			 term Agreement means the agreement numbered 06–AG–60–2115 and
			 entitled Agreement Between the United States of America and McGee Creek
			 Authority for the Purpose of Defining Responsibilities Related to and
			 Implementing the Title Transfer of Certain Facilities at the McGee Creek
			 Project, Oklahoma.
						(2)AuthorityThe
			 term Authority means the McGee Creek Authority located in Oklahoma
			 City, Oklahoma.
						(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						(b)Conveyance of
			 mcgee creek project pipeline and associated facilities
						(1)Authority To
			 convey
							(A)In
			 generalIn accordance with all applicable laws and consistent
			 with any terms and conditions provided in the Agreement, the Secretary may
			 convey to the Authority all right, title, and interest of the United States in
			 and to the pipeline and any associated facilities described in the Agreement,
			 including—
								(i)the
			 pumping plant;
								(ii)the
			 raw water pipeline from the McGee Creek pumping plant to the rate of flow
			 control station at Lake Atoka;
								(iii)the surge
			 tank;
								(iv)the
			 regulating tank;
								(v)the
			 McGee Creek operation and maintenance complex, maintenance shop, and pole barn;
			 and
								(vi)any
			 other appurtenances, easements, and fee title land associated with the
			 facilities described in clauses (i) through (v), in accordance with the
			 Agreement.
								(B)Exclusion of
			 mineral estate from conveyance
								(i)In
			 generalThe mineral estate shall be excluded from the conveyance
			 of any land or facilities under subparagraph (A).
								(ii)ManagementAny
			 mineral interests retained by the United States under this section shall be
			 managed—
									(I)consistent with
			 Federal law; and
									(II)in a manner that
			 would not interfere with the purposes for which the McGee Creek Project was
			 authorized.
									(C)Compliance with
			 agreement; applicable law
								(i)AgreementAll
			 parties to the conveyance under subparagraph (A) shall comply with the terms
			 and conditions of the Agreement, to the extent consistent with this
			 section.
								(ii)Applicable
			 lawBefore any conveyance under subparagraph (A), the Secretary
			 shall complete any actions required under—
									(I)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
									(II)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.);
									(III)the National
			 Historic Preservation Act (16 U.S.C. 470 et seq.); and
									(IV)any other
			 applicable laws.
									(2)Operation of
			 transferred facilities
							(A)In
			 generalOn the conveyance of the land and facilities under
			 paragraph (1)(A), the Authority shall comply with all applicable Federal,
			 State, and local laws (including regulations) in the operation of any
			 transferred facilities.
							(B)Operation and
			 maintenance costs
								(i)In
			 generalAfter the conveyance of the land and facilities under
			 paragraph (1)(A) and consistent with the Agreement, the Authority shall be
			 responsible for all duties and costs associated with the operation,
			 replacement, maintenance, enhancement, and betterment of the transferred land
			 and facilities.
								(ii)Limitation on
			 fundingThe Authority shall not be eligible to receive any
			 Federal funding to assist in the operation, replacement, maintenance,
			 enhancement, and betterment of the transferred land and facilities, except for
			 funding that would be available to any comparable entity that is not subject to
			 reclamation laws.
								(3)Release from
			 liability
							(A)In
			 generalEffective beginning on the date of the conveyance of the
			 land and facilities under paragraph (1)(A), the United States shall not be
			 liable for damages of any kind arising out of any act, omission, or occurrence
			 relating to any land or facilities conveyed, except for damages caused by acts
			 of negligence committed by the United States (including any employee or agent
			 of the United States) before the date of the conveyance.
							(B)No additional
			 liabilityNothing in this paragraph adds to any liability that
			 the United States may have under
			 chapter 171 of title 28,
			 United States Code.
							(4)Contractual
			 obligations
							(A)In
			 generalExcept as provided in subparagraph (B), any rights and
			 obligations under the contract numbered 0–07–50–X0822 and dated October 11,
			 1979, between the Authority and the United States for the construction,
			 operation, and maintenance of the McGee Creek Project, shall remain in full
			 force and effect.
							(B)AmendmentsWith
			 the consent of the Authority, the Secretary may amend the contract described in
			 subparagraph (A) to reflect the conveyance of the land and facilities under
			 paragraph (1)(A).
							(5)Applicability of
			 the reclamation lawsNotwithstanding the conveyance of the land
			 and facilities under paragraph (1)(A), the reclamation laws shall continue to
			 apply to any project water provided to the Authority.
						922.Albuquerque
			 Biological Park, New Mexico, title clarification
					(a)PurposeThe purpose of this section is to direct
			 the Secretary of the Interior to issue a quitclaim deed conveying any right,
			 title, and interest the United States may have in and to Tingley Beach, San
			 Gabriel Park, or the BioPark Parcels to the City, thereby removing a potential
			 cloud on the City's title to these lands.
					(b)DefinitionsIn this section:
						(1)CityThe
			 term City means the City of Albuquerque, New Mexico.
						(2)Biopark
			 parcelsThe term BioPark Parcels means a certain
			 area of land containing 19.16 acres, more or less, situated within the Town of
			 Albuquerque Grant, in Projected Section 13, Township 10 North, Range 2 East,
			 N.M.P.M., City of Albuquerque, Bernalillo County, New Mexico, comprised of the
			 following platted tracts and lot, and MRGCD tracts:
							(A)Tracts A and B,
			 Albuquerque Biological Park, as the same are shown and designated on the Plat
			 of Tracts A & B, Albuquerque Biological Park, recorded in the Office of the
			 County Clerk of Bernalillo County, New Mexico on February 11, 1994 in Book 94C,
			 Page 44; containing 17.9051 acres, more or less.
							(B)Lot B-1, Roger
			 Cox Addition, as the same is shown and designated on the Plat of Lots B-1 and
			 B-2 Roger Cox Addition, recorded in the Office of the County Clerk of
			 Bernalillo County, New Mexico on October 3, 1985 in Book C28, Page 99;
			 containing 0.6289 acres, more or less.
							(C)Tract 361 of
			 MRGCD Map 38, bounded on the north by Tract A, Albuquerque Biological Park, on
			 the east by the westerly right-of-way of Central Avenue, on the south by Tract
			 332B MRGCD Map 38, and on the west by Tract B, Albuquerque Biological Park;
			 containing 0.30 acres, more or less.
							(D)Tract 332B of
			 MRGCD Map 38; bounded on the north by Tract 361, MRGCD Map 38, on the west by
			 Tract 32A-1-A, MRGCD Map 38, and on the south and east by the westerly
			 right-of-way of Central Avenue; containing 0.25 acres, more or less.
							(E)Tract 331A-1A of
			 MRGCD Map 38, bounded on the west by Tract B, Albuquerque Biological Park, on
			 the east by Tract 332B, MRGCD Map 38, and on the south by the westerly
			 right-of-way of Central Avenue and Tract A, Albuquerque Biological Park;
			 containing 0.08 acres, more or less.
							(3)Middle rio
			 grande conservancy districtThe terms Middle Rio Grande
			 Conservancy District and MRGCD mean a political subdivision
			 of the State of New Mexico, created in 1925 to provide and maintain flood
			 protection and drainage, and maintenance of ditches, canals, and distribution
			 systems for irrigation and water delivery and operations in the Middle Rio
			 Grande Valley.
						(4)Middle rio
			 grande projectThe term Middle Rio Grande Project
			 means the works associated with water deliveries and operations in the Rio
			 Grande basin as authorized by the Flood Control Act of 1948 (Public Law 80–858;
			 62 Stat. 1175) and the Flood Control Act of 1950 (Public Law 81–516; 64 Stat.
			 170).
						(5)San gabriel
			 parkThe term San Gabriel Park means the tract of
			 land containing 40.2236 acres, more or less, situated within Section 12 and
			 Section 13, T10N, R2E, N.M.P.M., City of Albuquerque, Bernalillo County, New
			 Mexico, and described by New Mexico State Plane Grid Bearings (Central Zone)
			 and ground distances in a Special Warranty Deed conveying the property from
			 MRGCD to the City, dated November 25, 1997.
						(6)Tingley
			 beachThe term Tingley Beach means the tract of land
			 containing 25.2005 acres, more or less, situated within Section 13 and Section
			 24, T10N, R2E, and secs. 18 and 19, T10N, R3E, N.M.P.M., City of Albuquerque,
			 Bernalillo County, New Mexico, and described by New Mexico State Plane Grid
			 Bearings (Central Zone) and ground distances in a Special Warranty Deed
			 conveying the property from MRGCD to the City, dated November 25, 1997.
						(c)Clarification
			 of property interest
						(1)Required
			 actionThe Secretary of the Interior shall issue a quitclaim deed
			 conveying any right, title, and interest the United States may have in and to
			 Tingley Beach, San Gabriel Park, and the BioPark Parcels to the City.
						(2)TimingThe
			 Secretary shall carry out the action in paragraph (1) as soon as practicable
			 after the date of enactment of this Act and in accordance with all applicable
			 law.
						(3)No additional
			 paymentThe City shall not be required to pay any additional
			 costs to the United States for the value of San Gabriel Park, Tingley Beach,
			 and the BioPark Parcels.
						(d)Other rights,
			 title, and interests unaffected
						(1)In
			 generalExcept as expressly provided in subsection (c), nothing
			 in this section shall be construed to affect any right, title, or interest in
			 and to any land associated with the Middle Rio Grande Project.
						(2)Ongoing
			 litigationNothing contained in this section shall be construed
			 or utilized to affect or otherwise interfere with any position set forth by any
			 party in the lawsuit pending before the United States District Court for the
			 District of New Mexico, 99-CV-01320-JAP-RHS, entitled Rio Grande Silvery Minnow
			 v. John W. Keys, III, concerning the right, title, or interest in and to any
			 property associated with the Middle Rio Grande Project.
						DSan Gabriel Basin
			 Restoration Fund
				931.Restoration
			 FundSection 110 of division B
			 of the Miscellaneous Appropriations Act, 2001 (114 Stat. 2763A–222), as enacted
			 into law by section 1(a)(4) of the Consolidated Appropriations Act, 2001
			 (Public Law
			 106–554, as amended by
			 Public Law
			 107–66), is further amended—
					(1)in
			 subsection (a)(3)(B), by inserting after clause (iii) the following:
						
							(iv)Non-Federal
				matchAfter $85,000,000 has
				cumulatively been appropriated under subsection (d)(1), the remainder of
				Federal funds appropriated under subsection (d) shall be subject to the
				following matching requirement:
								(I)San Gabriel
				Basin Water Quality AuthorityThe San Gabriel Basin Water Quality
				Authority shall be responsible for providing a 35 percent non-Federal match for
				Federal funds made available to the Authority under this Act.
								(II)Central Basin
				Municipal Water DistrictThe
				Central Basin Municipal Water District shall be responsible for providing a 35
				percent non-Federal match for Federal funds made available to the District
				under this Act.
								;
				
					(2)in subsection (a), by adding at the end the
			 following:
						
							(4)Interest on
				funds in Restoration FundNo
				amounts appropriated above the cumulative amount of $85,000,000 to the
				Restoration Fund under subsection (d)(1) shall be invested by the Secretary of
				the Treasury in interest-bearing securities of the United
				States.
							;
				and
					(3)by
			 amending subsection (d) to read as follows:
						
							(d)Authorization of
				appropriations
								(1)In
				generalThere is authorized to be appropriated to the Restoration
				Fund established under subsection (a) $146,200,000. Such funds shall remain
				available until expended.
								(2)Set-asideOf
				the amounts appropriated under paragraph (1), no more than $21,200,000 shall be
				made available to carry out the Central Basin Water Quality
				Project.
								.
					ELower Colorado
			 River Multi-Species Conservation Program
				941.DefinitionsIn this subtitle:
					(1)Lower Colorado River Multi-Species
			 Conservation ProgramThe term
			 Lower Colorado River Multi-Species Conservation Program or
			 LCR MSCP means the cooperative effort on the Lower Colorado River
			 between Federal and non-Federal entities in Arizona, California, and Nevada
			 approved by the Secretary of the Interior on April 2, 2005.
					(2)Lower Colorado RiverThe term Lower Colorado River
			 means the segment of the Colorado River within the planning area as provided in
			 section 2(B) of the Implementing Agreement, a Program Document.
					(3)Program DocumentsThe term Program Documents
			 means the Habitat Conservation Plan, Biological Assessment and Biological and
			 Conference Opinion, Environmental Impact Statement/Environmental Impact Report,
			 Funding and Management Agreement, Implementing Agreement, and Section
			 10(a)(1)(B) Permit issued and, as applicable, executed in connection with the
			 LCR MSCP, and any amendments or successor documents that are developed
			 consistent with existing agreements and applicable law.
					(4)SecretaryThe term Secretary means the
			 Secretary of the Interior.
					(5)StateThe term State means each of
			 the States of Arizona, California, and Nevada.
					942.Implementation and water
			 accounting
					(a)ImplementationThe Secretary is authorized to manage and
			 implement the LCR MSCP in accordance with the Program Documents.
					(b)Water accountingThe Secretary is authorized to enter into
			 an agreement with the States providing for the use of water from the Lower
			 Colorado River for habitat creation and maintenance in accordance with the
			 Program Documents.
					943.Enforceability of program
			 documents
					(a)In
			 generalAny party to the Funding and Management Agreement or the
			 Implementing Agreement, and any permittee under the Section 10(a)(1)(B) Permit,
			 may commence a civil action in United States district court to adjudicate,
			 confirm, validate or decree the rights and obligations of the parties under
			 those Program Documents.
					(b)JurisdictionThe
			 district court shall have jurisdiction over such actions and may issue such
			 orders, judgments, and decrees as are consistent with the court’s exercise of
			 jurisdiction under this section.
					(c)United States
			 as defendant
						(1)In
			 generalThe United States or any agency of the United States may
			 be named as a defendant in such actions.
						(2)Sovereign
			 immunitySubject to paragraph (3), the sovereign immunity of the
			 United States is waived for purposes of actions commenced pursuant to this
			 section.
						(3)Nonwaiver for
			 certain claimsNothing in this section waives the sovereign
			 immunity of the United States to claims for money damages, monetary
			 compensation, the provision of indemnity, or any claim seeking money from the
			 United States.
						(d)Rights under
			 Federal and State lawExcept as specifically provided in this
			 section, nothing in this section limits any rights of any party under Federal
			 or State law.
					(e)VenueAny
			 suit pursuant to this section may be brought in any United States district
			 court in the State in which any non-Federal party to the suit is
			 situated.
					944.Authorization of appropriations
					(a)In generalThere is authorized to be appropriated to
			 the Secretary such sums as may be necessary to meet the obligations of the
			 Secretary under the Program Documents, to remain available until
			 expended.
					(b)Non-reimbursable and
			 non-returnableAll amounts
			 appropriated to and expended by the Secretary for the LCR MSCP shall be
			 non-reimbursable and non-returnable.
					XWater
			 settlements
			ASan Joaquin River
			 Restoration Settlement
				ISan
			 Joaquin River Restoration Settlement Act
					1001.Short
			 titleThis part may be cited
			 as the San Joaquin River Restoration
			 Settlement Act.
					1002.PurposeThe purpose of this part is to authorize
			 implementation of the Settlement.
					1003.DefinitionsIn this part:
						(1)The terms Friant Division long-term
			 contractors, Interim Flows, Restoration Flows,
			 Recovered Water Account, Restoration Goal, and
			 Water Management Goal have the meanings given the terms in the
			 Settlement.
						(2)The term
			 Secretary means the Secretary of the Interior.
						(3)The term
			 Settlement means the Stipulation of Settlement dated September 13,
			 2006, in the litigation entitled Natural Resources Defense Council, et al. v.
			 Kirk Rodgers, et al., United States District Court, Eastern District of
			 California, No. CIV. S–88–1658–LKK/GGH.
						1004.Implementation
			 of settlement
						(a)In
			 generalThe Secretary of the
			 Interior is hereby authorized and directed to implement the terms and
			 conditions of the Settlement in cooperation with the State of California,
			 including the following measures as these measures are prescribed in the
			 Settlement:
							(1)Design and
			 construct channel and structural improvements as described in paragraph 11 of
			 the Settlement, provided, however, that the Secretary shall not make or fund
			 any such improvements to facilities or property of the State of California
			 without the approval of the State of California and the State’s agreement in 1
			 or more memoranda of understanding to participate where appropriate.
							(2)Modify Friant Dam
			 operations so as to provide Restoration Flows and Interim Flows.
							(3)Acquire water,
			 water rights, or options to acquire water as described in paragraph 13 of the
			 Settlement, provided, however, such acquisitions shall only be made from
			 willing sellers and not through eminent domain.
							(4)Implement the
			 terms and conditions of paragraph 16 of the Settlement related to
			 recirculation, recapture, reuse, exchange, or transfer of water released for
			 Restoration Flows or Interim Flows, for the purpose of accomplishing the Water
			 Management Goal of the Settlement, subject to—
								(A)applicable
			 provisions of California water law;
								(B)the Secretary’s
			 use of Central Valley Project facilities to make Project water (other than
			 water released from Friant Dam pursuant to the Settlement) and water acquired
			 through transfers available to existing south-of-Delta Central Valley Project
			 contractors; and
								(C)the Secretary’s
			 performance of the Agreement of November 24, 1986, between the United States of
			 America and the Department of Water Resources of the State of California for
			 the coordinated operation of the Central Valley Project and the State Water
			 Project as authorized by Congress in section 2(d) of the Act of August 26, 1937
			 (50 Stat. 850, 100 Stat. 3051), including any agreement to resolve conflicts
			 arising from said Agreement.
								(5)Develop and
			 implement the Recovered Water Account as specified in paragraph 16(b) of the
			 Settlement, including the pricing and payment crediting provisions described in
			 paragraph 16(b)(3) of the Settlement, provided that all other provisions of
			 Federal reclamation law shall remain applicable.
							(b)Agreements
							(1)Agreements with
			 the StateIn order to facilitate or expedite implementation of
			 the Settlement, the Secretary is authorized and directed to enter into
			 appropriate agreements, including cost-sharing agreements, with the State of
			 California.
							(2)Other
			 agreementsThe Secretary is authorized to enter into contracts,
			 memoranda of understanding, financial assistance agreements, cost sharing
			 agreements, and other appropriate agreements with State, tribal, and local
			 governmental agencies, and with private parties, including agreements related
			 to construction, improvement, and operation and maintenance of facilities,
			 subject to any terms and conditions that the Secretary deems necessary to
			 achieve the purposes of the Settlement.
							(c)Acceptance and
			 expenditure of non-Federal fundsThe Secretary is authorized to
			 accept and expend non-Federal funds in order to facilitate implementation of
			 the Settlement.
						(d)Mitigation of
			 impactsPrior to the implementation of decisions or agreements to
			 construct, improve, operate, or maintain facilities that the Secretary
			 determines are needed to implement the Settlement, the Secretary shall
			 identify—
							(1)the impacts
			 associated with such actions; and
							(2)the measures
			 which shall be implemented to mitigate impacts on adjacent and downstream water
			 users and landowners.
							(e)Design and
			 engineering studiesThe Secretary is authorized to conduct any
			 design or engineering studies that are necessary to implement the
			 Settlement.
						(f)Effect on
			 contract water allocationsExcept as otherwise provided in this
			 section, the implementation of the Settlement and the reintroduction of
			 California Central Valley Spring Run Chinook salmon pursuant to the Settlement
			 and section 1011, shall not result in the involuntary reduction in contract
			 water allocations to Central Valley Project long-term contractors, other than
			 Friant Division long-term contractors.
						(g)Effect on
			 existing water contractsExcept as provided in the Settlement and
			 this part, nothing in this part shall modify or amend the rights and
			 obligations of the parties to any existing water service, repayment, purchase,
			 or exchange contract.
						1005.Acquisition
			 and disposal of property; title to facilities
						(a)Title to
			 facilitiesUnless acquired pursuant to subsection (b), title to
			 any facility or facilities, stream channel, levees, or other real property
			 modified or improved in the course of implementing the Settlement authorized by
			 this part, and title to any modifications or improvements of such facility or
			 facilities, stream channel, levees, or other real property—
							(1)shall remain in
			 the owner of the property; and
							(2)shall not be
			 transferred to the United States on account of such modifications or
			 improvements.
							(b)Acquisition of
			 property
							(1)In
			 generalThe Secretary is authorized to acquire through purchase
			 from willing sellers any property, interests in property, or options to acquire
			 real property needed to implement the Settlement authorized by this
			 part.
							(2)Applicable
			 lawThe Secretary is authorized, but not required, to exercise
			 all of the authorities provided in section 2 of the Act of August 26, 1937 (50
			 Stat. 844, chapter 832), to carry out the measures authorized in this section
			 and section 1004.
							(c)Disposal of
			 property
							(1)In
			 generalUpon the Secretary’s determination that retention of
			 title to property or interests in property acquired pursuant to this part is no
			 longer needed to be held by the United States for the furtherance of the
			 Settlement, the Secretary is authorized to dispose of such property or interest
			 in property on such terms and conditions as the Secretary deems appropriate and
			 in the best interest of the United States, including possible transfer of such
			 property to the State of California.
							(2)Right of first
			 refusalIn the event the Secretary determines that property
			 acquired pursuant to this part through the exercise of its eminent domain
			 authority is no longer necessary for implementation of the Settlement, the
			 Secretary shall provide a right of first refusal to the property owner from
			 whom the property was initially acquired, or his or her successor in interest,
			 on the same terms and conditions as the property is being offered to other
			 parties.
							(3)Disposition of
			 proceedsProceeds from the disposal by sale or transfer of any
			 such property or interests in such property shall be deposited in the fund
			 established by section 1009(c).
							(d)Groundwater
			 bankNothing in this part authorizes the Secretary to operate a
			 groundwater bank along or adjacent to the San Joaquin River upstream of the
			 confluence with the Merced River, and any such groundwater bank shall be
			 operated by a non-Federal entity.
						1006.Compliance
			 with applicable law
						(a)Applicable
			 law
							(1)In
			 generalIn undertaking the measures authorized by this part, the
			 Secretary and the Secretary of Commerce shall comply with all applicable
			 Federal and State laws, rules, and regulations, including the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) and the Endangered Species Act of 1973 (16 U.S.C. 1531
			 et seq.), as necessary.
							(2)Environmental
			 reviewsThe Secretary and the Secretary of Commerce are
			 authorized and directed to initiate and expeditiously complete applicable
			 environmental reviews and consultations as may be necessary to effectuate the
			 purposes of the Settlement.
							(b)Effect on State
			 lawNothing in this part shall preempt State law or modify any
			 existing obligation of the United States under Federal reclamation law to
			 operate the Central Valley Project in conformity with State law.
						(c)Use of funds
			 for environmental reviews
							(1)Definition of
			 environmental reviewFor purposes of this subsection, the term
			 environmental review includes any consultation and planning
			 necessary to comply with subsection (a).
							(2)Participation
			 in environmental review processIn undertaking the measures
			 authorized by section 1004, and for which environmental review is required, the
			 Secretary may provide funds made available under this part to affected Federal
			 agencies, State agencies, local agencies, and Indian tribes if the Secretary
			 determines that such funds are necessary to allow the Federal agencies, State
			 agencies, local agencies, or Indian tribes to effectively participate in the
			 environmental review process.
							(3)LimitationFunds
			 may be provided under paragraph (2) only to support activities that directly
			 contribute to the implementation of the terms and conditions of the
			 Settlement.
							(d)Nonreimbursable
			 fundsThe United States' share of the costs of implementing this
			 part shall be nonreimbursable under Federal reclamation law, provided that
			 nothing in this subsection shall limit or be construed to limit the use of the
			 funds assessed and collected pursuant to sections 3406(c)(1) and 3407(d)(2) of
			 the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law
			 102–575; 106 Stat. 4721, 4727), for implementation of the Settlement, nor shall
			 it be construed to limit or modify existing or future Central Valley Project
			 ratesetting policies.
						1007.Compliance
			 with Central Valley Project Improvement ActCongress hereby finds and declares that the
			 Settlement satisfies and discharges all of the obligations of the Secretary
			 contained in section 3406(c)(1) of the Reclamation Projects Authorization and
			 Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4721), provided, however,
			 that—
						(1)the Secretary
			 shall continue to assess and collect the charges provided in section 3406(c)(1)
			 of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public
			 Law 102–575; 106 Stat. 4721), as provided in the Settlement; and
						(2)those assessments
			 and collections shall continue to be counted toward the requirements of the
			 Secretary contained in section 3407(c)(2) of the Reclamation Projects
			 Authorization and Adjustment Act of 1992 (Public Law 102–575; 106 Stat.
			 4726).
						1008.No private
			 right of action
						(a)In
			 generalNothing in this part confers upon any person or entity
			 not a party to the Settlement a private right of action or claim for relief to
			 interpret or enforce the provisions of this part or the Settlement.
						(b)Applicable
			 lawThis section shall not alter or curtail any right of action
			 or claim for relief under any other applicable law.
						1009.Appropriations;
			 Settlement Fund
						(a)Implementation
			 costs
							(1)In
			 generalThe costs of implementing the Settlement shall be covered
			 by payments or in-kind contributions made by Friant Division contractors and
			 other non-Federal parties, including the funds provided in paragraphs (1)
			 through (4) of subsection (c), estimated to total $440,000,000, of which the
			 non-Federal payments are estimated to total $200,000,000 (at October 2006 price
			 levels) and the amount from repaid Central Valley Project capital obligations
			 is estimated to total $240,000,000, the additional Federal appropriation of
			 $250,000,000 authorized pursuant to subsection (b)(1), and such additional
			 funds authorized pursuant to subsection (b)(2); provided however, that the
			 costs of implementing the provisions of section 1004(a)(1) shall be shared by
			 the State of California pursuant to the terms of a memorandum of understanding
			 executed by the State of California and the Parties to the Settlement on
			 September 13, 2006, which includes at least $110,000,000 of State funds.
							(2)Additional
			 agreements
								(A)In
			 generalThe Secretary shall enter into 1 or more agreements to
			 fund or implement improvements on a project-by-project basis with the State of
			 California.
								(B)RequirementsAny
			 agreements entered into under subparagraph (A) shall provide for recognition of
			 either monetary or in-kind contributions toward the State of California’s share
			 of the cost of implementing the provisions of section 1004(a)(1).
								(3)LimitationExcept
			 as provided in the Settlement, to the extent that costs incurred solely to
			 implement this Settlement would not otherwise have been incurred by any entity
			 or public or local agency or subdivision of the State of California, such costs
			 shall not be borne by any such entity, agency, or subdivision of the State of
			 California, unless such costs are incurred on a voluntary basis.
							(b)Authorization
			 of appropriations
							(1)In
			 generalIn addition to the funding provided in subsection (c),
			 there are also authorized to be appropriated not to exceed $250,000,000 (at
			 October 2006 price levels) to implement this part and the Settlement, to be
			 available until expended; provided however, that the Secretary is authorized to
			 spend such additional appropriations only in amounts equal to the amount of
			 funds deposited in the Fund (not including payments under subsection (c)(2) and
			 proceeds under subsection (c)(3)), the amount of in-kind contributions, and
			 other non-Federal payments actually committed to the implementation of this
			 part or the Settlement.
							(2)Use of the
			 Central Valley Project Restoration FundThe Secretary is
			 authorized to use monies from the Central Valley Project Restoration Fund
			 created under section 3407 of the Reclamation Projects Authorization and
			 Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4727) for purposes of
			 this part in an amount not to exceed $2,000,000 (October 2006 price levels) in
			 any fiscal year.
							(c)FundThere
			 is hereby established within the Treasury of the United States a fund, to be
			 known as the San Joaquin River Restoration Fund, into which the following shall
			 be deposited and used solely for the purpose of implementing the Settlement
			 except as otherwise provided in subsections (a) and (b) of section 1033, to be
			 available for expenditure without further appropriation:
							(1)At the beginning
			 of the fiscal year following enactment of this part, all payments received
			 pursuant to section 3406(c)(1) of the Reclamation Projects Authorization and
			 Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4721).
							(2)The construction
			 cost component (not otherwise needed to cover operation and maintenance costs)
			 of payments made by Friant Division, Hidden Unit, and Buchanan Unit long-term
			 contractors pursuant to long-term water service contracts or pursuant to
			 repayment contracts, including repayment contracts executed pursuant to section
			 1010. The construction cost repayment obligation assigned such contractors
			 under such contracts shall be reduced by the amount paid pursuant to this
			 paragraph and the appropriate share of the existing Federal investment in the
			 Central Valley Project to be recovered by the Secretary pursuant to Public Law
			 99–546 (100 Stat. 3050) shall be reduced by an equivalent sum.
							(3)Proceeds from the
			 sale of water pursuant to the Settlement, or from the sale of property or
			 interests in property as provided in section 1005.
							(4)Any non-Federal
			 funds, including State cost-sharing funds, contributed to the United States for
			 implementation of the Settlement, which the Secretary may expend without
			 further appropriation for the purposes for which contributed.
							(d)Limitation on
			 contributionsPayments made
			 by long-term contractors who receive water from the Friant Division and Hidden
			 and Buchanan Units of the Central Valley Project pursuant to sections
			 3406(c)(1) and 3407(d)(2) of the Reclamation Projects Authorization and
			 Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4721, 4727) and payments
			 made pursuant to paragraph 16(b)(3) of the Settlement and subsection (c)(2)
			 shall be the limitation of such entities’ direct financial contribution to the
			 Settlement, subject to the terms and conditions of paragraph 21 of the
			 Settlement.
						(e)No additional
			 expenditures requiredNothing
			 in this part shall be construed to require a Federal official to expend Federal
			 funds not appropriated by Congress, or to seek the appropriation of additional
			 funds by Congress, for the implementation of the Settlement.
						(f)Reach
			 4B
							(1)Study
								(A)In
			 generalIn accordance with the Settlement and the memorandum of
			 understanding executed pursuant to paragraph 6 of the Settlement, the Secretary
			 shall conduct a study that specifies—
									(i)the
			 costs of undertaking any work required under paragraph 101(a)(3) of the
			 Settlement to increase the capacity of reach 4B prior to reinitiation of
			 Restoration Flows;
									(ii)the impacts
			 associated with reinitiation of such flows; and
									(iii)measures that
			 shall be implemented to mitigate impacts.
									(B)DeadlineThe
			 study under subparagraph (A) shall be completed prior to restoration of any
			 flows other than Interim Flows.
								(2)Report
								(A)In
			 generalThe Secretary shall file a report with Congress not later
			 than 90 days after issuing a determination, as required by the Settlement, on
			 whether to expand channel conveyance capacity to 4500 cubic feet per second in
			 reach 4B of the San Joaquin River, or use an alternative route for pulse flows,
			 that—
									(i)explains whether
			 the Secretary has decided to expand Reach 4B capacity to 4500 cubic feet per
			 second; and
									(ii)addresses the
			 following matters:
										(I)The basis for the
			 Secretary’s determination, whether set out in environmental review documents or
			 otherwise, as to whether the expansion of Reach 4B would be the preferable
			 means to achieve the Restoration Goal as provided in the Settlement, including
			 how different factors were assessed such as comparative biological and habitat
			 benefits, comparative costs, relative availability of State cost-sharing funds,
			 and the comparative benefits and impacts on water temperature, water supply,
			 private property, and local and downstream flood control.
										(II)The Secretary’s
			 final cost estimate for expanding Reach 4B capacity to 4500 cubic feet per
			 second, or any alternative route selected, as well as the alternative cost
			 estimates provided by the State, by the Restoration Administrator, and by the
			 other parties to the Settlement.
										(III)The Secretary’s
			 plan for funding the costs of expanding Reach 4B or any alternative route
			 selected, whether by existing Federal funds provided under this subtitle, by
			 non-Federal funds, by future Federal appropriations, or some combination of
			 such sources.
										(B)Determination
			 requiredThe Secretary shall, to the extent feasible, make the
			 determination in subparagraph (A) prior to undertaking any substantial
			 construction work to increase capacity in reach 4B.
								(3)CostsIf
			 the Secretary's estimated Federal cost for expanding reach 4B in paragraph (2),
			 in light of the Secretary’s funding plan set out in that paragraph, would
			 exceed the remaining Federal funding authorized by this part (including all
			 funds reallocated, all funds dedicated, and all new funds authorized by this
			 part and separate from all commitments of State and other non-Federal funds and
			 in-kind commitments), then before the Secretary commences actual construction
			 work in reach 4B (other than planning, design, feasibility, or other
			 preliminary measures) to expand capacity to 4500 cubic feet per second to
			 implement this Settlement, Congress must have increased the applicable
			 authorization ceiling provided by this part in an amount at least sufficient to
			 cover the higher estimated Federal costs.
							1010.Repayment
			 contracts and acceleration of repayment of construction costs
						(a)Conversion of
			 contracts
							(1)The Secretary is
			 authorized and directed to convert, prior to December 31, 2010, all existing
			 long-term contracts with the following Friant Division, Hidden Unit, and
			 Buchanan Unit contractors, entered under subsection (e) of section 9 of the Act
			 of August 4, 1939 (53 Stat. 1196), to contracts under subsection (d) of section
			 9 of said Act (53 Stat. 1195), under mutually agreeable terms and conditions:
			 Arvin-Edison Water Storage District; Delano-Earlimart Irrigation District;
			 Exeter Irrigation District; Fresno Irrigation District; Ivanhoe Irrigation
			 District; Lindmore Irrigation District; Lindsay-Strathmore Irrigation District;
			 Lower Tule River Irrigation District; Orange Cove Irrigation District;
			 Porterville Irrigation District; Saucelito Irrigation District; Shafter-Wasco
			 Irrigation District; Southern San Joaquin Municipal Utility District; Stone
			 Corral Irrigation District; Tea Pot Dome Water District; Terra Bella Irrigation
			 District; Tulare Irrigation District; Madera Irrigation District; and
			 Chowchilla Water District. Upon request of the contractor, the Secretary is
			 authorized to convert, prior to December 31, 2010, other existing long-term
			 contracts with Friant Division contractors entered under subsection (e) of
			 section 9 of the Act of August 4, 1939 (53 Stat. 1196), to contracts under
			 subsection (d) of section 9 of said Act (53 Stat. 1195), under mutually
			 agreeable terms and conditions.
							(2)Upon request of
			 the contractor, the Secretary is further authorized to convert, prior to
			 December 31, 2010, any existing Friant Division long-term contract entered
			 under subsection (c)(2) of section 9 of the Act of August 4, 1939 (53 Stat.
			 1194), to a contract under subsection (c)(1) of section 9 of said Act, under
			 mutually agreeable terms and conditions.
							(3)All such
			 contracts entered into pursuant to paragraph (1) shall—
								(A)require the
			 repayment, either in lump sum or by accelerated prepayment, of the remaining
			 amount of construction costs identified in the Central Valley Project Schedule
			 of Irrigation Capital Rates by Contractor 2007 Irrigation Water Rates, dated
			 January 25, 2007, as adjusted to reflect payments not reflected in such
			 schedule, and properly assignable for ultimate return by the contractor, no
			 later than January 31, 2011, or if made in approximately equal annual
			 installments, no later than January 31, 2014; such amount to be discounted by
			 1/2 the Treasury Rate. An estimate of the remaining amount
			 of construction costs as of January 31, 2011, as adjusted, shall be provided by
			 the Secretary to each contractor no later than June 30, 2010;
								(B)require that,
			 notwithstanding subsection (c)(2), construction costs or other capitalized
			 costs incurred after the effective date of the contract or not reflected in the
			 schedule referenced in subparagraph (A), and properly assignable to such
			 contractor, shall be repaid in not more than 5 years after notification of the
			 allocation if such amount is a result of a collective annual allocation of
			 capital costs to the contractors exercising contract conversions under this
			 subsection of less than $5,000,000. If such amount is $5,000,000 or greater,
			 such cost shall be repaid as provided by applicable Reclamation law, provided
			 that the reference to the amount of $5,000,000 shall not be a precedent in any
			 other context;
								(C)provide that
			 power revenues will not be available to aid in repayment of construction costs
			 allocated to irrigation under the contract; and
								(D)conform to the
			 Settlement and this part and shall continue so long as the contractor pays
			 applicable charges, consistent with subsection (c)(2) and applicable
			 law.
								(4)All such
			 contracts entered into pursuant to paragraph (2) shall—
								(A)require the
			 repayment in lump sum of the remaining amount of construction costs identified
			 in the most current version of the Central Valley Project Schedule of Municipal
			 and Industrial Water Rates, as adjusted to reflect payments not reflected in
			 such schedule, and properly assignable for ultimate return by the contractor,
			 no later than January 31, 2014. An estimate of the remaining amount of
			 construction costs as of January 31, 2014, as adjusted, shall be provided by
			 the Secretary to each contractor no later than June 30, 2013;
								(B)require that,
			 notwithstanding subsection (c)(2), construction costs or other capitalized
			 costs incurred after the effective date of the contract or not reflected in the
			 schedule referenced in subparagraph (A), and properly assignable to such
			 contractor, shall be repaid in not more than 5 years after notification of the
			 allocation if such amount is a result of a collective annual allocation of
			 capital costs to the contractors exercising contract conversions under this
			 subsection of less than $5,000,000. If such amount is $5,000,000 or greater,
			 such cost shall be repaid as provided by applicable Reclamation law, provided
			 that the reference to the amount of $5,000,000 shall not be a precedent in any
			 other context; and
								(C)conform to the
			 Settlement and this part and shall continue so long as the contractor pays
			 applicable charges, consistent with subsection (c)(2) and applicable
			 law.
								(b)Final
			 adjustmentThe amounts paid pursuant to subsection (a) shall be
			 subject to adjustment following a final cost allocation by the Secretary upon
			 completion of the construction of the Central Valley Project. In the event that
			 the final cost allocation indicates that the costs properly assignable to the
			 contractor are greater than what has been paid by the contractor, the
			 contractor shall be obligated to pay the remaining allocated costs. The term of
			 such additional repayment contract shall be no less than 1 year and no more
			 than 10 years, however, mutually agreeable provisions regarding the rate of
			 repayment of such amount may be developed by the parties. In the event that the
			 final cost allocation indicates that the costs properly assignable to the
			 contractor are less than what the contractor has paid, the Secretary is
			 authorized and directed to credit such overpayment as an offset against any
			 outstanding or future obligation of the contractor.
						(c)Applicability
			 of certain provisions
							(1)Notwithstanding
			 any repayment obligation under subsection (a)(3)(B) or subsection (b), upon a
			 contractor's compliance with and discharge of the obligation of repayment of
			 the construction costs as provided in subsection (a)(3)(A), the provisions of
			 section 213(a) and (b) of the Reclamation Reform Act of 1982 (96 Stat. 1269)
			 shall apply to lands in such district.
							(2)Notwithstanding
			 any repayment obligation under paragraph (3)(B) or (4)(B) of subsection (a), or
			 subsection (b), upon a contractor's compliance with and discharge of the
			 obligation of repayment of the construction costs as provided in paragraphs
			 (3)(A) and (4)(A) of subsection (a), the Secretary shall waive the pricing
			 provisions of section 3405(d) of the Reclamation Projects Authorization and
			 Adjustment Act of 1992 (Public Law 102–575) for such contractor, provided that
			 such contractor shall continue to pay applicable operation and maintenance
			 costs and other charges applicable to such repayment contracts pursuant to the
			 then-current rate-setting policy and applicable law.
							(3)Provisions of the
			 Settlement applying to Friant Division, Hidden Unit, and Buchanan Unit
			 long-term water service contracts shall also apply to contracts executed
			 pursuant to this section.
							(d)Reduction of
			 charge for those contracts converted pursuant to subsection (a)(1)
							(1)At the time all
			 payments by the contractor required by subsection (a)(3)(A) have been
			 completed, the Secretary shall reduce the charge mandated in section 1007(1) of
			 this part, from 2020 through 2039, to offset the financing costs as defined in
			 section 1010(d)(3). The reduction shall be calculated at the time all payments
			 by the contractor required by subsection (a)(3)(A) have been completed. The
			 calculation shall remain fixed from 2020 through 2039 and shall be based upon
			 anticipated average annual water deliveries, as mutually agreed upon by the
			 Secretary and the contractor, for the period from 2020 through 2039, and the
			 amounts of such reductions shall be discounted using the Treasury Rate;
			 provided, that such charge shall not be reduced to less than $4.00 per acre
			 foot of project water delivered; provided further, that such reduction shall be
			 implemented annually unless the Secretary determines, based on the availability
			 of other monies, that the charges mandated in section 1007(1) are otherwise
			 needed to cover ongoing federal costs of the Settlement, including any federal
			 operation and maintenance costs of facilities that the Secretary determines are
			 needed to implement the Settlement. If the Secretary determines that such
			 charges are necessary to cover such ongoing federal costs, the Secretary shall,
			 instead of making the reduction in such charges, reduce the contractor’s
			 operation and maintenance obligation by an equivalent amount, and such amount
			 shall not be recovered by the United States from any Central Valley Project
			 contractor, provided nothing herein shall affect the obligation of the
			 contractor to make payments pursuant to a transfer agreement with a non-federal
			 operating entity.
							(2)If the calculated
			 reduction in paragraph (1), taking into consideration the minimum amount
			 required, does not result in the contractor offsetting its financing costs, the
			 Secretary is authorized and directed to reduce, after 2019, any outstanding or
			 future obligations of the contractor to the Bureau of Reclamation, other than
			 the charge assessed and collected under section 3407(d) of Public law 102–575,
			 by the amount of such deficiency, with such amount indexed to 2020 using the
			 Treasury Rate and such amount shall be not be recovered by the United States
			 from any Central Valley Project contractor, provided nothing herein shall
			 affect the obligation of the contractor to make payments pursuant to a transfer
			 agreement with a non-Federal operating entity.
							(3)Financing costs,
			 for the purposes of this subsection, shall be computed as the difference of the
			 net present value of the construction cost identified in subsection (a)(3)(A)
			 using the full Treasury Rate as compared to using one half of the Treasury Rate
			 and applying those rates against a calculated average annual capital repayment
			 through 2030.
							(4)Effective in
			 2040, the charge shall revert to the amount called for in section 1007(1) of
			 this part.
							(5)For purposes of
			 this section, Treasury Rate shall be defined as the 20 year
			 Constant Maturity Treasury (CMT) rate published by the United States Department
			 of the Treasury as of October 1, 2010.
							(e)Satisfaction of
			 certain provisions
							(1)In
			 generalUpon the first release of Interim Flows or Restoration
			 Flows, pursuant to paragraphs 13 or 15 of the Settlement, any short- or
			 long-term agreement, to which 1 or more long-term Friant Division, Hidden Unit,
			 or Buchanan Unit contractor that converts its contract pursuant to subsection
			 (a) is a party, providing for the transfer or exchange of water not released as
			 Interim Flows or Restoration Flows shall be deemed to satisfy the provisions of
			 subsection 3405(a)(1)(A) and (I) of the Reclamation Projects Authorization and
			 Adjustment Act of 1992 (Public Law 102–575) without the further concurrence of
			 the Secretary as to compliance with said subsections if the contractor
			 provides, not later than 90 days before commencement of any such transfer or
			 exchange for a period in excess of 1 year, and not later than 30 days before
			 commencement of any proposed transfer or exchange with duration of less than 1
			 year, written notice to the Secretary stating how the proposed transfer or
			 exchange is intended to reduce, avoid, or mitigate impacts to water deliveries
			 caused by the Interim Flows or Restoration Flows or is intended to otherwise
			 facilitate the Water Management Goal, as described in the Settlement. The
			 Secretary shall promptly make such notice publicly available.
							(2)Determination
			 of reductions to water deliveriesWater transferred or exchanged
			 under an agreement that meets the terms of this subsection shall not be counted
			 as a replacement or an offset for purposes of determining reductions to water
			 deliveries to any Friant Division long-term contractor except as provided in
			 paragraph 16(b) of the Settlement. The Secretary shall, at least annually, make
			 publicly available a compilation of the number of transfer or exchange
			 agreements exercising the provisions of this subsection to reduce, avoid, or
			 mitigate impacts to water deliveries caused by the Interim Flows or Restoration
			 Flows or to facilitate the Water Management Goal, as well as the volume of
			 water transferred or exchanged under such agreements.
							(3)State
			 lawNothing in this subsection alters State law or permit
			 conditions, including any applicable geographical restrictions on the place of
			 use of water transferred or exchanged pursuant to this subsection.
							(f)Certain
			 repayment obligations not alteredImplementation of the
			 provisions of this section shall not alter the repayment obligation of any
			 other long-term water service or repayment contractor receiving water from the
			 Central Valley Project, or shift any costs that would otherwise have been
			 properly assignable to the Friant contractors absent this section, including
			 operations and maintenance costs, construction costs, or other capitalized
			 costs incurred after the date of enactment of this Act, to other such
			 contractors.
						(g)Statutory
			 interpretationNothing in this part shall be construed to affect
			 the right of any Friant Division, Hidden Unit, or Buchanan Unit long-term
			 contractor to use a particular type of financing to make the payments required
			 in paragraph (3)(A) or (4)(A) of subsection (a).
						1011.California
			 Central Valley Spring Run Chinook salmon
						(a)FindingCongress
			 finds that the implementation of the Settlement to resolve 18 years of
			 contentious litigation regarding restoration of the San Joaquin River and the
			 reintroduction of the California Central Valley Spring Run Chinook salmon is a
			 unique and unprecedented circumstance that requires clear expressions of
			 Congressional intent regarding how the provisions of the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) are utilized to achieve the goals of restoration of the
			 San Joaquin River and the successful reintroduction of California Central
			 Valley Spring Run Chinook salmon.
						(b)Reintroduction
			 in the san joaquin riverCalifornia Central Valley Spring Run
			 Chinook salmon shall be reintroduced in the San Joaquin River below Friant Dam
			 pursuant to section 10(j) of the Endangered Species Act of 1973 (16 U.S.C.
			 1539(j)) and the Settlement, provided that the Secretary of Commerce finds that
			 a permit for the reintroduction of California Central Valley Spring Run Chinook
			 salmon may be issued pursuant to section 10(a)(1)(A) of the Endangered Species
			 Act of 1973 (16 U.S.C. 1539(a)(1)(A)).
						(c)Final
			 rule
							(1)Definition of
			 third partyFor the purpose of this subsection, the term
			 third party means persons or entities diverting or receiving
			 water pursuant to applicable State and Federal laws and shall include Central
			 Valley Project contractors outside of the Friant Division of the Central Valley
			 Project and the State Water Project.
							(2)IssuanceThe
			 Secretary of Commerce shall issue a final rule pursuant to section 4(d) of the
			 Endangered Species Act of 1973 (16 U.S.C. 1533(d)) governing the incidental
			 take of reintroduced California Central Valley Spring Run Chinook salmon prior
			 to the reintroduction.
							(3)Required
			 componentsThe rule issued under paragraph (2) shall provide that
			 the reintroduction will not impose more than de minimus: water supply
			 reductions, additional storage releases, or bypass flows on unwilling third
			 parties due to such reintroduction.
							(4)Applicable
			 lawNothing in this section—
								(A)diminishes the
			 statutory or regulatory protections provided in the Endangered Species Act of
			 1973 for any species listed pursuant to section 4 of the Endangered Species Act
			 of 1973 (16 U.S.C. 1533) other than the reintroduced population of California
			 Central Valley Spring Run Chinook salmon, including protections pursuant to
			 existing biological opinions or new biological opinions issued by the Secretary
			 or Secretary of Commerce; or
								(B)precludes the
			 Secretary or Secretary of Commerce from imposing protections under the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) for other species
			 listed pursuant to section 4 of that Act (16 U.S.C. 1533) because those
			 protections provide incidental benefits to such reintroduced California Central
			 Valley Spring Run Chinook salmon.
								(d)Report
							(1)In
			 generalNot later than December 31, 2024, the Secretary of
			 Commerce shall report to Congress on the progress made on the reintroduction
			 set forth in this section and the Secretary’s plans for future implementation
			 of this section.
							(2)InclusionsThe
			 report under paragraph (1) shall include—
								(A)an assessment of
			 the major challenges, if any, to successful reintroduction;
								(B)an evaluation of
			 the effect, if any, of the reintroduction on the existing population of
			 California Central Valley Spring Run Chinook salmon existing on the Sacramento
			 River or its tributaries; and
								(C)an assessment
			 regarding the future of the reintroduction.
								(e)FERC
			 projects
							(1)In
			 generalWith regard to California Central Valley Spring Run
			 Chinook salmon reintroduced pursuant to the Settlement, the Secretary of
			 Commerce shall exercise its authority under section 18 of the Federal Power Act
			 (16 U.S.C. 811) by reserving its right to file prescriptions in proceedings for
			 projects licensed by the Federal Energy Regulatory Commission on the Calaveras,
			 Stanislaus, Tuolumne, Merced, and San Joaquin rivers and otherwise consistent
			 with subsection (c) until after the expiration of the term of the Settlement,
			 December 31, 2025, or the expiration of the designation made pursuant to
			 subsection (b), whichever ends first.
							(2)Effect of
			 subsectionNothing in this subsection shall preclude the
			 Secretary of Commerce from imposing prescriptions pursuant to section 18 of the
			 Federal Power Act (16 U.S.C. 811) solely for other anadromous fish species
			 because those prescriptions provide incidental benefits to such reintroduced
			 California Central Valley Spring Run Chinook salmon.
							(f)Effect of
			 sectionNothing in this section is intended or shall be
			 construed—
							(1)to modify the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) or the Federal Power Act (16 U.S.C. 791a et seq.);
			 or
							(2)to establish a
			 precedent with respect to any other application of the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) or the Federal Power Act (16 U.S.C. 791a et seq.).
							IIStudy to develop
			 water plan; report
					1021.Study to
			 develop water plan; report
						(a)Plan
							(1)GrantTo
			 the extent that funds are made available in advance for this purpose, the
			 Secretary of the Interior, acting through the Bureau of Reclamation, shall
			 provide direct financial assistance to the California Water Institute, located
			 at California State University, Fresno, California, to conduct a study
			 regarding the coordination and integration of sub-regional integrated regional
			 water management plans into a unified Integrated Regional Water Management Plan
			 for the subject counties in the hydrologic basins that would address issues
			 related to—
								(A)water
			 quality;
								(B)water supply
			 (both surface, ground water banking, and brackish water desalination);
								(C)water
			 conveyance;
								(D)water
			 reliability;
								(E)water
			 conservation and efficient use (by distribution systems and by end
			 users);
								(F)flood
			 control;
								(G)water
			 resource-related environmental enhancement; and
								(H)population
			 growth.
								(2)Study
			 areaThe study area referred to in paragraph (1) is the proposed
			 study area of the San Joaquin River Hydrologic Region and Tulare Lake
			 Hydrologic Region, as defined by California Department of Water Resources
			 Bulletin 160–05, volume 3, chapters 7 and 8, including Kern, Tulare, Kings,
			 Fresno, Madera, Merced, Stanislaus, and San Joaquin counties in
			 California.
							(b)Use of
			 planThe Integrated Regional Water Management Plan developed for
			 the 2 hydrologic basins under subsection (a) shall serve as a guide for the
			 counties in the study area described in subsection (a)(2) to use as a mechanism
			 to address and solve long-term water needs in a sustainable and equitable
			 manner.
						(c)ReportThe
			 Secretary shall ensure that a report containing the results of the Integrated
			 Regional Water Management Plan for the hydrologic regions is submitted to the
			 Committee on Energy and Natural Resources of the Senate and the Committee on
			 Natural Resources of the House of Representatives not later than 24 months
			 after financial assistance is made available to the California Water Institute
			 under subsection (a)(1).
						(d)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $1,000,000 to remain available until expended.
						IIIFriant division
			 improvements
					1031.Federal
			 facility improvements
						(a)The Secretary of
			 the Interior (hereafter referred to as the “Secretary”) is authorized and
			 directed to conduct feasibility studies in coordination with appropriate
			 Federal, State, regional, and local authorities on the following improvements
			 and facilities in the Friant Division, Central Valley Project,
			 California:
							(1)Restoration of
			 the capacity of the Friant-Kern Canal and Madera Canal to such capacity as
			 previously designed and constructed by the Bureau of Reclamation.
							(2)Reverse flow
			 pump-back facilities on the Friant-Kern Canal, with reverse-flow capacity of
			 approximately 500 cubic feet per second at the Poso and Shafter Check
			 Structures and approximately 300 cubic feet per second at the Woollomes Check
			 Structure.
							(b)Upon completion
			 of and consistent with the applicable feasibility studies, the Secretary is
			 authorized to construct the improvements and facilities identified in
			 subsection (a) in accordance with all applicable Federal and State laws.
						(c)The costs of
			 implementing this section shall be in accordance with section 1033, and shall
			 be a nonreimbursable Federal expenditure.
						1032.Financial
			 assistance for local projects
						(a)AuthorizationThe
			 Secretary is authorized to provide financial assistance to local agencies
			 within the Central Valley Project, California, for the planning, design,
			 environmental compliance, and construction of local facilities to bank water
			 underground or to recharge groundwater, and that recover such water, provided
			 that the project meets the criteria in subsection (b). The Secretary is further
			 authorized to require that any such local agency receiving financial assistance
			 under the terms of this section submit progress reports and accountings to the
			 Secretary, as the Secretary deems appropriate, which such reports shall be
			 publicly available.
						(b)Criteria
							(1)A project shall
			 be eligible for Federal financial assistance under subsection (a) only if all
			 or a portion of the project is designed to reduce, avoid, or offset the
			 quantity of the expected water supply impacts to Friant Division long-term
			 contractors caused by the Interim or Restoration Flows authorized in part I of
			 this subtitle, and such quantities have not already been reduced, avoided, or
			 offset by other programs or projects.
							(2)Federal financial
			 assistance shall only apply to the portion of a project that the local agency
			 designates as reducing, avoiding, or offsetting the expected water supply
			 impacts caused by the Interim or Restoration Flows authorized in part I of this
			 subtitle, consistent with the methodology developed pursuant to paragraph
			 (3)(C).
							(3)No Federal
			 financial assistance shall be provided by the Secretary under this part for
			 construction of a project under subsection (a) unless the Secretary—
								(A)determines that
			 appropriate planning, design, and environmental compliance activities
			 associated with such a project have been completed, and that the Secretary has
			 been offered the opportunity to participate in the project at a price that is
			 no higher than the local agency’s own costs, in order to secure necessary
			 storage, extraction, and conveyance rights for water that may be needed to meet
			 the Restoration Goal as described in part I of this subtitle, where such
			 project has capacity beyond that designated for the purposes in paragraph (2)
			 or where it is feasible to expand such project to allow participation by the
			 Secretary;
								(B)determines, based
			 on information available at the time, that the local agency has the financial
			 capability and willingness to fund its share of the project’s construction and
			 all operation and maintenance costs on an annual basis;
								(C)determines that a
			 method acceptable to the Secretary has been developed for quantifying the
			 benefit, in terms of reduction, avoidance, or offset of the water supply
			 impacts expected to be caused by the Interim or Restoration Flows authorized in
			 part I of this subtitle, that will result from the project, and for ensuring
			 appropriate adjustment in the recovered water account pursuant to section
			 1004(a)(5); and
								(D)has entered into
			 a cost-sharing agreement with the local agency which commits the local agency
			 to funding its share of the project's construction costs on an annual
			 basis.
								(c)GuidelinesWithin
			 1 year from the date of enactment of this part, the Secretary shall develop, in
			 consultation with the Friant Division long-term contractors, proposed
			 guidelines for the application of the criteria defined in subsection (b), and
			 will make the proposed guidelines available for public comment. Such guidelines
			 may consider prioritizing the distribution of available funds to projects that
			 provide the broadest benefit within the affected area and the equitable
			 allocation of funds. Upon adoption of such guidelines, the Secretary shall
			 implement such assistance program, subject to the availability of funds
			 appropriated for such purpose.
						(d)Cost
			 sharingThe Federal financial assistance provided to local
			 agencies under subsection (a) shall not exceed—
							(1)50 percent of the
			 costs associated with planning, design, and environmental compliance activities
			 associated with such a project; and
							(2)50 percent of the
			 costs associated with construction of any such project.
							(e)Project
			 ownership
							(1)Title to, control
			 over, and operation of, projects funded under subsection (a) shall remain in
			 one or more non-Federal local agencies. Nothing in this part authorizes the
			 Secretary to operate a groundwater bank along or adjacent to the San Joaquin
			 River upstream of the confluence with the Merced River, and any such
			 groundwater bank shall be operated by a non-Federal entity. All projects funded
			 pursuant to this subsection shall comply with all applicable Federal and State
			 laws, including provisions of California water law.
							(2)All operation,
			 maintenance, and replacement and rehabilitation costs of such projects shall be
			 the responsibility of the local agency. The Secretary shall not provide funding
			 for any operation, maintenance, or replacement and rehabilitation costs of
			 projects funded under subsection (a).
							1033.Authorization
			 of appropriations
						(a)The Secretary is
			 authorized and directed to use monies from the fund established under section
			 1009 to carry out the provisions of section 1031(a)(1), in an amount not to
			 exceed $35,000,000.
						(b)In addition to
			 the funds made available pursuant to subsection (a), the Secretary is also
			 authorized to expend such additional funds from the fund established under
			 section 1009 to carry out the purposes of section 1031(a)(2), if such
			 facilities have not already been authorized and funded under the plan provided
			 for pursuant to section 1004(a)(4), in an amount not to exceed $17,000,000,
			 provided that the Secretary first determines that such expenditure will not
			 conflict with or delay his implementation of actions required by part I of this
			 subtitle. Notice of the Secretary’s determination shall be published not later
			 than his submission of the report to Congress required by section
			 1009(f)(2).
						(c)In addition to
			 funds made available in subsections (a) and (b), there are authorized to be
			 appropriated $50,000,000 (October 2008 price levels) to carry out the purposes
			 of this part which shall be non-reimbursable.
						BNorthwestern New
			 Mexico rural water projects
				1041.Short
			 titleThis subtitle may be
			 cited as the Northwestern New Mexico
			 Rural Water Projects Act.
				1042.DefinitionsIn this subtitle:
					(1)Aamodt
			 adjudicationThe term Aamodt adjudication means the
			 general stream adjudication that is the subject of the civil action entitled
			 State of New Mexico, ex rel. State Engineer and United States of
			 America, Pueblo de Nambe, Pueblo de Pojoaque, Pueblo de San Ildefonso, and
			 Pueblo de Tesuque v. R. Lee Aamodt, et al., No. 66 CV 6639 MV/LCS
			 (D.N.M.).
					(2)Abeyta
			 adjudicationThe term Abeyta adjudication means the
			 general stream adjudication that is the subject of the civil actions entitled
			 State of New Mexico v. Abeyta and State of New Mexico v.
			 Arrellano, Civil Nos. 7896–BB (D.N.M) and 7939–BB (D.N.M.)
			 (consolidated).
					(3)Acre-feetThe
			 term acre-feet means acre-feet per year.
					(4)AgreementThe
			 term Agreement means the agreement among the State of New Mexico,
			 the Nation, and the United States setting forth a stipulated and binding
			 agreement signed by the State of New Mexico and the Nation on April 19,
			 2005.
					(5)AllotteeThe
			 allottee means a person that holds a beneficial real property
			 interest in a Navajo allotment that—
						(A)is located within
			 the Navajo Reservation or the State of New Mexico;
						(B)is held in trust
			 by the United States; and
						(C)was originally
			 granted to an individual member of the Nation by public land order or
			 otherwise.
						(6)Animas-la Plata
			 ProjectThe term Animas-La Plata Project has the
			 meaning given the term in section 3 of Public Law 100–585 (102 Stat. 2973),
			 including Ridges Basin Dam, Lake Nighthorse, the Navajo Nation Municipal
			 Pipeline, and any other features or modifications made pursuant to the Colorado
			 Ute Settlement Act Amendments of 2000 (Public Law 106–554; 114 Stat.
			 2763A–258).
					(7)CityThe
			 term City means the city of Gallup, New Mexico, or a designee of
			 the City, with authority to provide water to the Gallup, New Mexico service
			 area.
					(8)CompactThe
			 term Compact means the Upper Colorado River Basin Compact as
			 consented to by the Act of April 6, 1949 (63 Stat. 31, chapter 48).
					(9)ContractThe
			 term Contract means the contract between the United States and the
			 Nation setting forth certain commitments, rights, and obligations of the United
			 States and the Nation, as described in paragraph 6.0 of the Agreement.
					(10)DepletionThe
			 term depletion means the depletion of the flow of the San Juan
			 River stream system in the State of New Mexico by a particular use of water
			 (including any depletion incident to the use) and represents the diversion from
			 the stream system by the use, less return flows to the stream system from the
			 use.
					(11)Draft Impact
			 StatementThe term Draft Impact Statement means the
			 draft environmental impact statement prepared by the Bureau of Reclamation for
			 the Project dated March 2007.
					(12)FundThe
			 term Fund means the Reclamation Waters Settlements Fund
			 established by section 1061(a).
					(13)Hydrologic
			 determinationThe term hydrologic determination
			 means the hydrologic determination entitled Water Availability from
			 Navajo Reservoir and the Upper Colorado River Basin for Use in New
			 Mexico, prepared by the Bureau of Reclamation pursuant to section 11 of
			 the Act of June 13, 1962 (Public Law 87–483; 76 Stat. 99), and dated May 23,
			 2007.
					(14)NationThe
			 term Nation means the Navajo Nation, a body politic and
			 federally-recognized Indian nation as provided for in section 101(2) of the
			 Federally Recognized Indian Tribe List of 1994 (25 U.S.C. 497a(2)), also known
			 variously as the Navajo Tribe, the Navajo Tribe of
			 Arizona, New Mexico & Utah, and the Navajo Tribe of
			 Indians and other similar names, and includes all bands of Navajo
			 Indians and chapters of the Navajo Nation.
					(15)Navajo-Gallup Water Supply Project;
			 ProjectThe term
			 Navajo-Gallup Water Supply Project or Project means
			 the Navajo-Gallup Water Supply Project authorized under section 1072(a), as
			 described as the preferred alternative in the Draft Impact Statement.
					(16)Navajo Indian
			 Irrigation ProjectThe term Navajo Indian Irrigation
			 Project means the Navajo Indian irrigation project authorized by section
			 2 of Public Law 87–483 (76 Stat. 96).
					(17)Navajo
			 ReservoirThe term Navajo Reservoir means the
			 reservoir created by the impoundment of the San Juan River at Navajo Dam, as
			 authorized by the Act of April 11, 1956 (commonly known as the Colorado
			 River Storage Project Act) (43 U.S.C. 620 et seq.).
					(18)Navajo Nation
			 Municipal Pipeline; PipelineThe term Navajo Nation
			 Municipal Pipeline or Pipeline means the pipeline used to
			 convey the water of the Animas-La Plata Project of the Navajo Nation from the
			 City of Farmington, New Mexico, to communities of the Navajo Nation located in
			 close proximity to the San Juan River Valley in the State of New Mexico
			 (including the City of Shiprock), as authorized by section 15(b) of the
			 Colorado Ute Indian Water Rights Settlement Act of 1988 (Public Law 100–585;
			 102 Stat. 2973; 114 Stat. 2763A–263).
					(19)Non-Navajo
			 Irrigation DistrictsThe term Non-Navajo Irrigation
			 Districts means—
						(A)the Hammond
			 Conservancy District;
						(B)the Bloomfield
			 Irrigation District; and
						(C)any other
			 community ditch organization in the San Juan River basin in the State of New
			 Mexico.
						(20)Partial final
			 decreeThe term Partial Final Decree means a final
			 and binding judgement and decree entered by a court in the stream adjudication,
			 setting forth the rights of the Nation to use and administer waters of the San
			 Juan River Basin in New Mexico, as set forth in Appendix 1 of the
			 Agreement.
					(21)Project
			 ParticipantsThe term Project Participants means the
			 City, the Nation, and the Jicarilla Apache Nation.
					(22)San Juan River
			 Basin Recovery Implementation ProgramThe term San Juan
			 River Basin Recovery Implementation Program means the intergovernmental
			 program established pursuant to the cooperative agreement dated October 21,
			 1992 (including any amendments to the program).
					(23)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Commissioner of Reclamation or any other designee.
					(24)Stream
			 adjudicationThe term stream adjudication means the
			 general stream adjudication that is the subject of New Mexico v. United States,
			 et al., No. 75–185 (11th Jud. Dist., San Juan County, New Mexico) (involving
			 claims to waters of the San Juan River and the tributaries of that
			 river).
					(25)Supplemental
			 Partial Final DecreeThe term Supplemental Partial Final
			 Decree means a final and binding judgement and decree entered by a court
			 in the stream adjudication, setting forth certain water rights of the Nation,
			 as set forth in Appendix 2 of the Agreement.
					(26)Trust
			 FundThe term Trust Fund means the Navajo Nation
			 Water Resources Development Trust Fund established by section 1082(a).
					1043.Compliance
			 with environmental laws
					(a)Effect of
			 execution of agreementThe execution of the Agreement under
			 section 1081(a)(2) shall not constitute a major Federal action under the
			 National Environmental Policy Act of
			 1969 (42
			 U.S.C. 4321 et seq.).
					(b)Compliance with
			 environmental lawsIn carrying out this subtitle, the Secretary
			 shall comply with each law of the Federal Government relating to the protection
			 of the environment, including—
						(1)the
			 National Environmental Policy Act of
			 1969 (42
			 U.S.C. 4321 et seq.); and
						(2)the
			 Endangered Species Act of 1973
			 (16 U.S.C.
			 1531 et seq.).
						1044.No
			 reallocation of costs
					(a)Effect of
			 ActNotwithstanding any other provision of law, the Secretary
			 shall not reallocate or reassign any costs of projects that have been
			 authorized under the Act of April 11, 1956 (commonly known as the
			 Colorado River Storage Project Act) (43 U.S.C. 620 et seq.), as
			 of the date of enactment of this Act because of—
						(1)the authorization
			 of the Navajo-Gallup Water Supply Project under this subtitle; or
						(2)the changes in
			 the uses of the water diverted by the Navajo Indian Irrigation Project or the
			 waters stored in the Navajo Reservoir authorized under this subtitle.
						(b)Use of power
			 revenuesNotwithstanding any other provision of law, no power
			 revenues under the Act of April 11, 1956 (commonly known as the Colorado
			 River Storage Project Act) (43 U.S.C. 620 et seq.), shall be used to
			 pay or reimburse any costs of the Navajo Indian Irrigation Project or
			 Navajo-Gallup Water Supply Project.
					1045.Interest
			 rateNotwithstanding any other
			 provision of law, the interest rate applicable to any repayment contract
			 entered into under section 1074 shall be equal to the discount rate for Federal
			 water resources planning, as determined by the Secretary.
				IAmendments to the
			 Colorado River Storage Project Act and Public Law 87–483
					1051.Amendments to
			 the Colorado River Storage Project Act
						(a)Participating
			 projectsParagraph (2) of the first section of the Act of April
			 11, 1956 (commonly known as the Colorado River Storage Project
			 Act) (43 U.S.C. 620(2)) is amended by inserting the
			 Navajo-Gallup Water Supply Project, after Fruitland
			 Mesa,.
						(b)Navajo
			 Reservoir water bankThe Act of April 11, 1956 (commonly known as
			 the Colorado River Storage Project Act) is amended—
							(1)by redesignating
			 section 16 (43 U.S.C. 620o) as section 17; and
							(2)by inserting
			 after section 15 (43 U.S.C. 620n) the following:
								
									16.(a)The Secretary of the Interior may create
				and operate within the available capacity of Navajo Reservoir a top water
				bank.
										(b)Water made
				available for the top water bank in accordance with subsections (c) and (d)
				shall not be subject to section 11 of Public Law 87–483 (76 Stat. 99).
										(c)The top water
				bank authorized under subsection (a) shall be operated in a manner that—
											(1)is consistent
				with applicable law, except that, notwithstanding any other provision of law,
				water for purposes other than irrigation may be stored in the Navajo Reservoir
				pursuant to the rules governing the top water bank established under this
				section; and
											(2)does not impair
				the ability of the Secretary of the Interior to deliver water under contracts
				entered into under—
												(A)Public Law 87–483
				(76 Stat. 96); and
												(B)New Mexico State
				Engineer File Nos. 2847, 2848, 2849, and 2917.
												(d)(1)The Secretary of the
				Interior, in cooperation with the State of New Mexico (acting through the
				Interstate Stream Commission), shall develop any terms and procedures for the
				storage, accounting, and release of water in the top water bank that are
				necessary to comply with subsection (c).
											(2)The terms and procedures developed
				under paragraph (1) shall include provisions requiring that—
												(A)the storage of banked water shall be
				subject to approval under State law by the New Mexico State Engineer to ensure
				that impairment of any existing water right does not occur, including storage
				of water under New Mexico State Engineer File No. 2849;
												(B)water in the top water bank be subject
				to evaporation and other losses during storage;
												(C)water in the top water bank be
				released for delivery to the owner or assigns of the banked water on request of
				the owner, subject to reasonable scheduling requirements for making the
				release;
												(D)water in the top water bank be the
				first water spilled or released for flood control purposes in anticipation of a
				spill, on the condition that top water bank water shall not be released or
				included for purposes of calculating whether a release should occur for
				purposes of satisfying the flow recommendations of the San Juan River Basin
				Recovery Implementation Program; and
												(E)water eligible for banking in the top
				water bank shall be water that otherwise would have been diverted and
				beneficially used in New Mexico that year.
												(e)The Secretary of
				the Interior may charge fees to water users that use the top water bank in
				amounts sufficient to cover the costs incurred by the United States in
				administering the water
				bank.
										.
							1052.Amendments to
			 Public Law 87–483
						(a)Navajo Indian
			 Irrigation ProjectPublic Law 87-483 (76 Stat. 96) is amended by
			 striking section 2 and inserting the following:
							
								2.(a)In accordance with the
				Act of April 11, 1956 (commonly known as the Colorado River Storage
				Project Act) (43 U.S.C. 620 et seq.), the Secretary of the Interior is
				authorized to construct, operate, and maintain the Navajo Indian Irrigation
				Project to provide irrigation water to a service area of not more than 110,630
				acres of land.
									(b)(1)Subject to paragraph
				(2), the average annual diversion by the Navajo Indian Irrigation Project from
				the Navajo Reservoir over any consecutive 10-year period shall be the lesser
				of—
											(A)508,000 acre-feet per year; or
											(B)the quantity of water necessary to
				supply an average depletion of 270,000 acre-feet per year.
											(2)The quantity of water diverted for
				any 1 year shall not exceed the average annual diversion determined under
				paragraph (1) by more than 15 percent.
										(c)In addition to
				being used for irrigation, the water diverted by the Navajo Indian Irrigation
				Project under subsection (b) may be used within the area served by Navajo
				Indian Irrigation Project facilities for the following purposes:
										(1)Aquaculture
				purposes, including the rearing of fish in support of the San Juan River Basin
				Recovery Implementation Program authorized by Public Law 106–392 (114 Stat.
				1602).
										(2)Domestic,
				industrial, or commercial purposes relating to agricultural production and
				processing.
										(3)(A)The generation of
				hydroelectric power as an incident to the diversion of water by the Navajo
				Indian Irrigation Project for authorized purposes.
											(B)Notwithstanding any other provision of
				law—
												(i)any hydroelectric power generated
				under this paragraph shall be used or marketed by the Navajo Nation;
												(ii)the Navajo Nation shall retain any
				revenues from the sale of the hydroelectric power; and
												(iii)the United States shall have no
				trust obligation to monitor, administer, or account for the revenues received
				by the Navajo Nation, or the expenditure of the revenues.
												(4)The
				implementation of the alternate water source provisions described in
				subparagraph 9.2 of the agreement executed under section 1081(a)(2) of the
				Northwestern New Mexico Rural Water Projects
				Act.
										(d)The Navajo Indian
				Irrigation Project water diverted under subsection (b) may be transferred to
				areas located within or outside the area served by Navajo Indian Irrigation
				Project facilities, and within or outside the boundaries of the Navajo Nation,
				for any beneficial use in accordance with—
										(1)the agreement
				executed under section 1081(a)(2) of the Northwestern New Mexico Rural Water Projects
				Act;
										(2)the contract
				executed under section 1074(a)(2)(B) of that Act; and
										(3)any other
				applicable law.
										(e)The Secretary may
				use the capacity of the Navajo Indian Irrigation Project works to convey water
				supplies for—
										(1)the Navajo-Gallup
				Water Supply Project under section 1072 of the
				Northwestern New Mexico Rural Water Projects
				Act; or
										(2)other
				nonirrigation purposes authorized under subsection (c) or (d).
										(f)(1)Repayment of the costs
				of construction of the project (as authorized in subsection (a)) shall be in
				accordance with the Act of April 11, 1956 (commonly known as the
				Colorado River Storage Project Act) (43 U.S.C. 620 et seq.),
				including section 4(d) of that Act.
										(2)The Secretary shall not reallocate,
				or require repayment of, construction costs of the Navajo Indian Irrigation
				Project because of the conveyance of water supplies for nonirrigation purposes
				under subsection
				(e).
										.
						(b)Runoff Above
			 Navajo DamSection 11 of Public Law 87–483 (76 Stat. 100) is
			 amended by adding at the end the following:
							
								(d)(1)For purposes of
				implementing in a year of prospective shortage the water allocation procedures
				established by subsection (a), the Secretary of the Interior shall determine
				the quantity of any shortages and the appropriate apportionment of water using
				the normal diversion requirements on the flow of the San Juan River originating
				above Navajo Dam based on the following criteria:
										(A)The quantity of diversion or water
				delivery for the current year anticipated to be necessary to irrigate land in
				accordance with cropping plans prepared by contractors.
										(B)The annual diversion or water delivery
				demands for the current year anticipated for non-irrigation uses under water
				delivery contracts, including contracts authorized by the
				Northwestern New Mexico Rural Water Projects
				Act, but excluding any current demand for surface water for
				placement into aquifer storage for future recovery and use.
										(C)An annual normal diversion demand of
				135,000 acre-feet for the initial stage of the San Juan-Chama Project
				authorized by section 8.
										(2)The Secretary shall not include in
				the normal diversion requirements—
										(A)the quantity of water that reliably
				can be anticipated to be diverted or delivered under a contract from inflows to
				the San Juan River arising below Navajo Dam under New Mexico State Engineer
				File No. 3215; or
										(B)the quantity of water anticipated to
				be supplied through reuse.
										(e)(1)If the Secretary
				determines that there is a shortage of water under subsection (a), the
				Secretary shall respond to the shortage in the Navajo Reservoir water supply by
				curtailing releases and deliveries in the following order:
										(A)The demand for delivery for uses in
				the State of Arizona under the Navajo-Gallup Water Supply Project authorized by
				section 1073 of the Northwestern New Mexico
				Rural Water Projects Act, excluding the quantity of water
				anticipated to be diverted for the uses from inflows to the San Juan River that
				arise below Navajo Dam in accordance with New Mexico State Engineer File No.
				3215.
										(B)The demand for delivery for uses
				allocated under paragraph 8.2 of the agreement executed under section
				1081(a)(2) of the Northwestern New Mexico
				Rural Water Projects Act, excluding the quantity of water
				anticipated to be diverted for such uses under State Engineer File No.
				3215.
										(C)The uses in the State of New Mexico
				that are determined under subsection (d), in accordance with the procedure for
				apportioning the water supply under subsection (a).
										(2)For any year for which the Secretary
				determines and responds to a shortage in the Navajo Reservoir water supply, the
				Secretary shall not deliver, and contractors of the water supply shall not
				divert, any of the water supply for placement into aquifer storage for future
				recovery and use.
									(3)To determine the occurrence and
				amount of any shortage to contracts entered into under this section, the
				Secretary shall not include as available storage any water stored in a top
				water bank in Navajo Reservoir established under section 16(a) of the Act of
				April 11, 1956 (commonly known as the Colorado River Storage Project
				Act).
									(f)The Secretary of
				the Interior shall apportion water under subsections (a), (d), and (e) on an
				annual volume basis.
								(g)The Secretary of
				the Interior may revise a determination of shortages, apportionments, or
				allocations of water under subsections (a), (d), and (e) on the basis of
				information relating to water supply conditions that was not available at the
				time at which the determination was made.
								(h)Nothing in this
				section prohibits the distribution of water in accordance with cooperative
				water agreements between water users providing for a sharing of water
				supplies.
								(i)Diversions under
				New Mexico State Engineer File No. 3215 shall be distributed, to the maximum
				extent water is available, in proportionate amounts to the diversion demands of
				contractors and subcontractors of the Navajo Reservoir water supply that are
				diverting water below Navajo
				Dam.
								.
						1053.Effect on
			 Federal water lawUnless
			 expressly provided in this subtitle, nothing in this subtitle modifies,
			 conflicts with, preempts, or otherwise affects—
						(1)the Boulder
			 Canyon Project Act (43 U.S.C. 617 et seq.);
						(2)the Boulder
			 Canyon Project Adjustment Act (54 Stat. 774, chapter 643);
						(3)the Act of April
			 11, 1956 (commonly known as the Colorado River Storage Project
			 Act) (43 U.S.C. 620 et seq.);
						(4)the Act of
			 September 30, 1968 (commonly known as the Colorado River Basin Project
			 Act) (82 Stat. 885);
						(5)Public Law 87–483
			 (76 Stat. 96);
						(6)the Treaty
			 between the United States of America and Mexico representing utilization of
			 waters of the Colorado and Tijuana Rivers and of the Rio Grande, signed at
			 Washington February 3, 1944 (59 Stat. 1219);
						(7)the Colorado
			 River Compact of 1922, as approved by the Presidential Proclamation of June 25,
			 1929 (46 Stat. 3000);
						(8)the
			 Compact;
						(9)the Act of April
			 6, 1949 (63 Stat. 31, chapter 48);
						(10)the Jicarilla
			 Apache Tribe Water Rights Settlement Act (106 Stat. 2237); or
						(11)section 205 of
			 the Energy and Water Development Appropriations Act, 2005 (118 Stat.
			 2949).
						IIReclamation
			 Water Settlements Fund 
					1061.Reclamation
			 Water Settlements Fund
						(a)EstablishmentThere
			 is established in the Treasury of the United States a fund, to be known as the
			 Reclamation Water Settlements Fund, consisting of—
							(1)such amounts as
			 are deposited to the Fund under subsection (b); and
							(2)any interest
			 earned on investment of amounts in the Fund under subsection (d).
							(b)Deposits to
			 Fund
							(1)In
			 generalFor each of fiscal years 2009 through 2023, the Secretary
			 of the Treasury shall deposit in the Fund, if available, $120,000,000 of the
			 revenues that would otherwise be deposited for the fiscal year in the fund
			 established by the first section of the Act of June 17, 1902 (32 Stat. 388,
			 chapter 1093).
							(2)Availability of
			 amountsAmounts deposited in the Fund under paragraph (1) shall
			 be made available pursuant to this section—
								(A)without further
			 appropriation; and
								(B)in addition to
			 amounts appropriated pursuant to any authorization contained in any other
			 provision of law.
								(c)Expenditures
			 from Fund
							(1)In
			 general
								(A)ExpendituresSubject
			 to subparagraph (B), for each of fiscal years 2009 through 2028, the Secretary
			 may expend from the Fund an amount not to exceed $120,000,000, plus the
			 interest accrued in the Fund, for the fiscal year in which expenditures are
			 made pursuant to paragraphs (2) and (3).
								(B)Additional
			 expendituresThe Secretary may expend more than $120,000,000 for
			 any fiscal year if such amounts are available in the Fund due to expenditures
			 not reaching $120,000,000 for prior fiscal years.
								(2)AuthorityThe
			 Secretary may expend money from the Fund to implement a settlement agreement
			 approved by Congress that resolves, in whole or in part, litigation involving
			 the United States, if the settlement agreement or implementing legislation
			 requires the Bureau of Reclamation to provide financial assistance for, or
			 plan, design, and construct—
								(A)water supply
			 infrastructure; or
								(B)a project—
									(i)to
			 rehabilitate a water delivery system to conserve water; or
									(ii)to
			 restore fish and wildlife habitat or otherwise improve environmental conditions
			 associated with or affected by, or located within the same river basin as, a
			 Federal reclamation project that is in existence on the date of enactment of
			 this Act.
									(3)Use for
			 completion of project and other settlements
								(A)Priorities
									(i)First
			 priority
										(I)In
			 generalThe first priority for expenditure of amounts in the Fund
			 during the entire period in which the Fund is in existence shall be for the
			 purposes described in, and in the order of, clauses (i) through (iv) of
			 subparagraph (B).
										(II)Reserved
			 amountsThe Secretary shall reserve amounts deposited into the
			 Fund in accordance with subclause (I).
										(ii)Other
			 purposesAny amounts in the Fund that are not needed for the
			 purposes described in subparagraph (B) may be used for other purposes
			 authorized in paragraph (2).
									(B)Completion of
			 project
									(i)Navajo-Gallup
			 Water Supply Project
										(I)In
			 generalSubject to subclause (II), effective beginning January 1,
			 2009, if, in the judgment of the Secretary on an annual basis the deadline
			 described in section 1081(f)(1)(A)(ix) is unlikely to be met because a
			 sufficient amount of funding is not otherwise available through appropriations
			 made available pursuant to section 1079(a), the Secretary shall expend from the
			 Fund such amounts on an annual basis consistent with paragraphs (1) and (2), as
			 are necessary to pay the Federal share of the costs, and substantially complete
			 as expeditiously as practicable, the construction of the water supply
			 infrastructure authorized as part of the Project.
										(II)Maximum
			 amount
											(aa)In
			 generalExcept as provided under item (bb), the amount expended
			 under subclause (I) shall not exceed $500,000,000 for the period of fiscal
			 years 2009 through 2018.
											(bb)ExceptionThe
			 limitation on the expenditure amount under item (aa) may be exceeded during the
			 entire period in which the Fund is in existence.
											(ii)Other New
			 Mexico settlements
										(I)In
			 generalSubject to subclause (II), effective beginning January 1,
			 2009, in addition to the funding made available under clause (i), if in the
			 judgment of the Secretary on an annual basis a sufficient amount of funding is
			 not otherwise available through annual appropriations, the Secretary shall
			 expend from the Fund such amounts on an annual basis consistent with paragraphs
			 (1) and (2), as are necessary to pay the Federal share of the costs of
			 implementing the Indian water rights settlement agreements entered into by the
			 State of New Mexico in the Aamodt adjudication and the Abeyta adjudication, if
			 such settlements are subsequently approved and authorized by an Act of
			 Congress.
										(II)Maximum
			 amountThe amount expended under subclause (I) shall not exceed
			 $250,000,000.
										(iii)Montana
			 settlements
										(I)In
			 generalSubject to subclause (II), effective beginning January 1,
			 2009, in addition to funding made available pursuant to clauses (i) and (ii),
			 if in the judgment of the Secretary on an annual basis a sufficient amount of
			 funding is not otherwise available through annual appropriations, the Secretary
			 shall expend from the Fund such amounts on an annual basis consistent with
			 paragraphs (1) and (2), as are necessary to pay the Federal share of the costs
			 of implementing Indian water rights settlement agreements entered into by the
			 State of Montana with the Blackfeet Tribe, the Crow Tribe, or the Gros Ventre
			 and Assiniboine Tribes of the Fort Belknap Indian Reservation in the judicial
			 proceeding entitled In re the General Adjudication of All the Rights to
			 Use Surface and Groundwater in the State of Montana, if a settlement or
			 settlements are subsequently approved and authorized by an Act of
			 Congress.
										(II)Maximum
			 amount
											(aa)In
			 generalExcept as provided under item (bb), the amount expended
			 under subclause (I) shall not exceed $350,000,000 for the period of fiscal
			 years 2009 through 2018.
											(bb)ExceptionThe
			 limitation on the expenditure amount under item (aa) may be exceeded during the
			 entire period in which the Fund is in existence.
											(cc)Other
			 fundingThe Secretary shall ensure that any such funding shall be
			 provided in a manner that does not limit the funding available pursuant to
			 clauses (i) and (ii).
											(iv)Arizona
			 settlement
										(I)In
			 generalSubject to subclause (II), effective beginning January 1,
			 2009, in addition to funding made available pursuant to clauses (i), (ii), and
			 (iii), if in the judgment of the Secretary on an annual basis a sufficient
			 amount of funding is not otherwise available through annual appropriations, the
			 Secretary shall expend from the Fund such amounts on an annual basis consistent
			 with paragraphs (1) and (2), as are necessary to pay the Federal share of the
			 costs of implementing an Indian water rights settlement agreement entered into
			 by the State of Arizona with the Navajo Nation to resolve the water rights
			 claims of the Nation in the Lower Colorado River basin in Arizona, if a
			 settlement is subsequently approved and authorized by an Act of
			 Congress.
										(II)Maximum
			 amount
											(aa)In
			 generalExcept as provided under item (bb), the amount expended
			 under subclause (I) shall not exceed $100,000,000 for the period of fiscal
			 years 2009 through 2018.
											(bb)ExceptionThe
			 limitation on the expenditure amount under item (aa) may be exceeded during the
			 entire period in which the Fund is in existence.
											(cc)Other
			 fundingThe Secretary shall ensure that any such funding shall be
			 provided in a manner that does not limit the funding available pursuant to
			 clauses (i) and (ii).
											(C)ReversionIf
			 the settlements described in clauses (ii) through (iv) of subparagraph (B) have
			 not been approved and authorized by an Act of Congress by December 31, 2014,
			 the amounts reserved for the settlements shall no longer be reserved by the
			 Secretary pursuant to subparagraph (A)(i) and shall revert to the Fund for any
			 authorized use, as determined by the Secretary.
								(d)Investment of
			 amounts
							(1)In
			 generalThe Secretary shall invest such portion of the Fund as is
			 not, in the judgment of the Secretary, required to meet current
			 withdrawals.
							(2)Credits to
			 FundThe interest on, and the proceeds from the sale or
			 redemption of, any obligations held in the Fund shall be credited to, and form
			 a part of, the Fund.
							(e)Transfers of
			 amounts
							(1)In
			 generalThe amounts required to be transferred to the Fund under
			 this section shall be transferred at least monthly from the general fund of the
			 Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
							(2)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
							(f)TerminationOn
			 September 30, 2028—
							(1)the Fund shall
			 terminate; and
							(2)the unexpended
			 and unobligated balance of the Fund shall be transferred to the appropriate
			 fund of the Treasury.
							IIINavajo-Gallup
			 Water Supply Project
					1071.PurposesThe purposes of this part are—
						(1)to authorize the
			 Secretary to construct, operate, and maintain the Navajo-Gallup Water Supply
			 Project;
						(2)to allocate the
			 capacity of the Project among the Nation, the City, and the Jicarilla Apache
			 Nation; and
						(3)to authorize the
			 Secretary to enter into Project repayment contracts with the City and the
			 Jicarilla Apache Nation.
						1072.Authorization
			 of Navajo-Gallup Water Supply Project
						(a)In
			 GeneralThe Secretary, acting through the Commissioner of
			 Reclamation, is authorized to design, construct, operate, and maintain the
			 Project in substantial accordance with the preferred alternative in the Draft
			 Impact Statement.
						(b)Project
			 facilitiesTo provide for the delivery of San Juan River water to
			 Project Participants, the Secretary may construct, operate, and maintain the
			 Project facilities described in the preferred alternative in the Draft Impact
			 Statement, including:
							(1)A pumping plant
			 on the San Juan River in the vicinity of Kirtland, New Mexico.
							(2)(A)A main pipeline from
			 the San Juan River near Kirtland, New Mexico, to Shiprock, New Mexico, and
			 Gallup, New Mexico, which follows United States Highway 491.
								(B)Any pumping plants associated with the
			 pipeline authorized under subparagraph (A).
								(3)(A)A main pipeline from
			 Cutter Reservoir to Ojo Encino, New Mexico, which follows United States Highway
			 550.
								(B)Any pumping plants associated with the
			 pipeline authorized under subparagraph (A).
								(4)(A)Lateral pipelines from
			 the main pipelines to Nation communities in the States of New Mexico and
			 Arizona.
								(B)Any pumping plants associated with the
			 pipelines authorized under subparagraph (A).
								(5)Any water
			 regulation, storage or treatment facility, service connection to an existing
			 public water supply system, power substation, power distribution works, or
			 other appurtenant works (including a building or access road) that is related
			 to the Project facilities authorized by paragraphs (1) through (4), including
			 power transmission facilities and associated wheeling services to connect
			 Project facilities to existing high-voltage transmission facilities and deliver
			 power to the Project.
							(c)Acquisition of
			 land
							(1)In
			 generalThe Secretary is authorized to acquire any land or
			 interest in land that is necessary to construct, operate, and maintain the
			 Project facilities authorized under subsection (b).
							(2)Land of the
			 project participantsAs a condition of construction of the
			 facilities authorized under this part, the Project Participants shall provide
			 all land or interest in land, as appropriate, that the Secretary identifies as
			 necessary for acquisition under this subsection at no cost to the
			 Secretary.
							(3)LimitationThe
			 Secretary may not condemn water rights for purposes of the Project.
							(d)Conditions
							(1)In
			 generalExcept as provided in paragraph (2), the Secretary shall
			 not commence construction of the facilities authorized under subsection (b)
			 until such time as—
								(A)the Secretary
			 executes the Agreement and the Contract;
								(B)the contracts
			 authorized under section 1074 are executed;
								(C)the
			 Secretary—
									(i)completes an
			 environmental impact statement for the Project; and
									(ii)has issued a
			 record of decision that provides for a preferred alternative; and
									(D)the Secretary has
			 entered into an agreement with the State of New Mexico under which the State of
			 New Mexico will provide a share of the construction costs of the Project of not
			 less than $50,000,000, except that the State of New Mexico shall receive credit
			 for funds the State has contributed to construct water conveyance facilities to
			 the Project Participants to the extent that the facilities reduce the cost of
			 the Project as estimated in the Draft Impact Statement.
								(2)ExceptionIf
			 the Jicarilla Apache Nation elects not to enter into a contract pursuant to
			 section 1074, the Secretary, after consulting with the Nation, the City, and
			 the State of New Mexico acting through the Interstate Stream Commission, may
			 make appropriate modifications to the scope of the Project and proceed with
			 Project construction if all other conditions for construction have been
			 satisfied.
							(3)Effect of
			 Indian Self-Determination and Education Assistance ActThe Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) shall
			 not apply to the design, construction, operation, maintenance, or replacement
			 of the Project.
							(e)PowerThe
			 Secretary shall reserve, from existing reservations of Colorado River Storage
			 Project power for Bureau of Reclamation projects, up to 26 megawatts of power
			 for use by the Project.
						(f)Conveyance of
			 title to project facilities
							(1)In
			 generalThe Secretary is authorized to enter into separate
			 agreements with the City and the Nation and, on entering into the agreements,
			 shall convey title to each Project facility or section of a Project facility
			 authorized under subsection (b) (including any appropriate interests in land)
			 to the City and the Nation after—
								(A)completion of
			 construction of a Project facility or a section of a Project facility that is
			 operating and delivering water; and
								(B)execution of a
			 Project operations agreement approved by the Secretary and the Project
			 Participants that sets forth—
									(i)any
			 terms and conditions that the Secretary determines are necessary—
										(I)to ensure the
			 continuation of the intended benefits of the Project; and
										(II)to fulfill the
			 purposes of this part;
										(ii)requirements
			 acceptable to the Secretary and the Project Participants for—
										(I)the distribution
			 of water under the Project or section of a Project facility; and
										(II)the allocation
			 and payment of annual operation, maintenance, and replacement costs of the
			 Project or section of a Project facility based on the proportionate uses of
			 Project facilities; and
										(iii)conditions and
			 requirements acceptable to the Secretary and the Project Participants for
			 operating and maintaining each Project facility on completion of the conveyance
			 of title, including the requirement that the City and the Nation shall—
										(I)comply
			 with—
											(aa)the
			 Compact; and
											(bb)other applicable
			 law; and
											(II)be responsible
			 for—
											(aa)the
			 operation, maintenance, and replacement of each Project facility; and
											(bb)the
			 accounting and management of water conveyance and Project finances, as
			 necessary to administer and fulfill the conditions of the Contract executed
			 under section 1074(a)(2)(B).
											(2)Effect of
			 conveyanceThe conveyance of title to each Project facility shall
			 not affect the application of the Endangered Species Act of 1973 (16 U.S.C.
			 1531 et seq.) relating to the use of the water associated with the
			 Project.
							(3)Liability
								(A)In
			 generalEffective on the date of the conveyance authorized by
			 this subsection, the United States shall not be held liable by any court for
			 damages of any kind arising out of any act, omission, or occurrence relating to
			 the land, buildings, or facilities conveyed under this subsection, other than
			 damages caused by acts of negligence committed by the United States, or by
			 employees or agents of the United States, prior to the date of
			 conveyance.
								(B)Tort
			 claimsNothing in this section increases the liability of the
			 United States beyond the liability provided in chapter 171 of title 28, United
			 States Code (commonly known as the Federal Tort Claims
			 Act).
								(4)Notice of
			 proposed conveyanceNot later than 45 days before the date of a
			 proposed conveyance of title to any Project facility, the Secretary shall
			 submit to the Committee on Resources of the House of Representatives and to the
			 Committee on Energy and Natural Resources of the Senate notice of the
			 conveyance of each Project facility.
							(g)Colorado river
			 storage project powerThe
			 conveyance of Project facilities under subsection (f) shall not affect the
			 availability of Colorado River Storage Project power to the Project under
			 subsection (e).
						(h)Regional use of
			 project facilities
							(1)In
			 generalSubject to paragraph (2), Project facilities constructed
			 under subsection (b) may be used to treat and convey non-Project water or water
			 that is not allocated by subsection 1073(b) if—
								(A)capacity is
			 available without impairing any water delivery to a Project Participant;
			 and
								(B)the unallocated
			 or non-Project water beneficiary—
									(i)has
			 the right to use the water;
									(ii)agrees to pay
			 the operation, maintenance, and replacement costs assignable to the beneficiary
			 for the use of the Project facilities; and
									(iii)agrees to pay
			 an appropriate fee that may be established by the Secretary to assist in the
			 recovery of any capital cost allocable to that use.
									(2)Effect of
			 paymentsAny payments to the United States or the Nation for the
			 use of unused capacity under this subsection or for water under any subcontract
			 with the Nation or the Jicarilla Apache Nation shall not alter the construction
			 repayment requirements or the operation, maintenance, and replacement payment
			 requirements of the Project Participants.
							1073.Delivery and
			 use of Navajo-Gallup Water Supply Project water
						(a)Use of project
			 water
							(1)In
			 generalIn accordance with this subtitle and other applicable
			 law, water supply from the Project shall be used for municipal, industrial,
			 commercial, domestic, and stock watering purposes.
							(2)Use on certain
			 land
								(A)In
			 generalSubject to subparagraph (B), the Nation may use Project
			 water allocations on—
									(i)land held by the
			 United States in trust for the Nation and members of the Nation; and
									(ii)land held in fee
			 by the Nation.
									(B)TransferThe
			 Nation may transfer the purposes and places of use of the allocated water in
			 accordance with the Agreement and applicable law.
								(3)Hydroelectric
			 power
								(A)In
			 generalHydroelectric power may be generated as an incident to
			 the delivery of Project water for authorized purposes under paragraph
			 (1).
								(B)AdministrationNotwithstanding
			 any other provision of law—
									(i)any
			 hydroelectric power generated under this paragraph shall be used or marketed by
			 the Nation;
									(ii)the Nation shall
			 retain any revenues from the sale of the hydroelectric power; and
									(iii)the United
			 States shall have no trust obligation or other obligation to monitor,
			 administer, or account for the revenues received by the Nation, or the
			 expenditure of the revenues.
									(4)Storage
								(A)In
			 generalSubject to subparagraph (B), any water contracted for
			 delivery under paragraph (1) that is not needed for current water demands or
			 uses may be delivered by the Project for placement in underground storage in
			 the State of New Mexico for future recovery and use.
								(B)State
			 approvalDelivery of water under subparagraph (A) is subject
			 to—
									(i)approval by the
			 State of New Mexico under applicable provisions of State law relating to
			 aquifer storage and recovery; and
									(ii)the provisions
			 of the Agreement and this subtitle.
									(b)Project water
			 and capacity allocations
							(1)DiversionSubject
			 to availability and consistent with Federal and State law, the Project may
			 divert from the Navajo Reservoir and the San Juan River a quantity of water to
			 be allocated and used consistent with the Agreement and this subtitle, that
			 does not exceed in any 1 year, the lesser of—
								(A)37,760 acre-feet
			 of water; or
								(B)the quantity of
			 water necessary to supply a depletion from the San Juan River of 35,890
			 acre-feet.
								(2)Project
			 delivery capacity allocations
								(A)In
			 generalThe capacity of the Project shall be allocated to the
			 Project Participants in accordance with subparagraphs (B) through (E), other
			 provisions of this subtitle, and other applicable law.
								(B)Delivery
			 capacity allocation to the CityThe Project may deliver at the
			 point of diversion from the San Juan River not more than 7,500 acre-feet of
			 water in any 1 year for which the City has secured rights for the use of the
			 City.
								(C)Delivery
			 capacity allocation to Navajo Nation communities in New
			 MexicoFor use by the Nation in the State of New Mexico, the
			 Project may deliver water out of the water rights held by the Secretary for the
			 Nation and confirmed under this subtitle, at the points of diversion from the
			 San Juan River or at Navajo Reservoir in any 1 year, the lesser of—
									(i)22,650 acre-feet
			 of water; or
									(ii)the quantity of
			 water necessary to supply a depletion from the San Juan River of 20,780
			 acre-feet of water.
									(D)Delivery
			 capacity allocation to Navajo Nation communities in
			 ArizonaSubject to subsection (c), the Project may deliver at the
			 point of diversion from the San Juan River not more than 6,411 acre-feet of
			 water in any 1 year for use by the Nation in the State of Arizona.
								(E)Delivery
			 capacity allocation to Jicarilla Apache NationThe Project may
			 deliver at Navajo Reservoir not more than 1,200 acre-feet of water in any 1
			 year of the water rights of the Jicarilla Apache Nation, held by the Secretary
			 and confirmed by the Jicarilla Apache Tribe Water Rights Settlement Act (Public
			 Law 102–441; 106 Stat. 2237), for use by the Jicarilla Apache Nation in the
			 southern portion of the Jicarilla Apache Nation Reservation in the State of New
			 Mexico.
								(3)Use in excess
			 of delivery capacity allocation quantityNotwithstanding each
			 delivery capacity allocation quantity limit described in subparagraphs (B),
			 (C), and (E) of paragraph (2), the Secretary may authorize a Project
			 Participant to exceed the delivery capacity allocation quantity limit of that
			 Project Participant if—
								(A)delivery capacity
			 is available without impairing any water delivery to any other Project
			 Participant; and
								(B)the Project
			 Participant benefitting from the increased allocation of delivery
			 capacity—
									(i)has
			 the right under applicable law to use the additional water;
									(ii)agrees to pay
			 the operation, maintenance, and replacement costs relating to the additional
			 use of any Project facility; and
									(iii)agrees, if the
			 Project title is held by the Secretary, to pay a fee established by the
			 Secretary to assist in recovering capital costs relating to that additional
			 use.
									(c)Conditions for
			 use in Arizona
							(1)RequirementsProject
			 water shall not be delivered for use by any community of the Nation located in
			 the State of Arizona under subsection (b)(2)(D) until—
								(A)the Nation and
			 the State of Arizona have entered into a water rights settlement agreement
			 approved by an Act of Congress that specifies the allocation of Colorado River
			 System water to which the use in Arizona will be charged; and
								(B)the Secretary has
			 determined by hydrologic investigation that sufficient water is reasonably
			 likely to be available to supply the use in the State of Arizona from water of
			 the Colorado River system allocated to the State.
								(2)Accounting of
			 uses in ArizonaPursuant to paragraph (1), any depletion of water
			 from the San Juan River stream system in the State of New Mexico that results
			 from the diversion of water by the Project for uses within the State of Arizona
			 (including depletion incidental to the diversion, impounding, or conveyance of
			 water in the State of New Mexico for uses in the State of Arizona)—
								(A)shall be
			 accounted for as a part of the Colorado River System apportionments to the
			 State of Arizona; and
								(B)shall not
			 increase the total quantity of water to which the State of Arizona is entitled
			 to use under any compact, statute, or court decree.
								(d)Forbearance
							(1)In
			 generalSubject to paragraphs (2) and (3), during any year in
			 which a shortage to the normal diversion requirement for any use relating to
			 the Project within the State of Arizona occurs (as determined under section 11
			 of Public Law 87–483 (76 Stat. 99)), the Nation may temporarily forbear the
			 delivery of the water supply of the Navajo Reservoir for uses in the State of
			 New Mexico under the apportionments of water to the Navajo Indian Irrigation
			 Project and the normal diversion requirements of the Project to allow an
			 equivalent quantity of water to be delivered from the Navajo Reservoir water
			 supply for municipal and domestic uses of the Nation in the State of Arizona
			 under the Project.
							(2)Limitation of
			 forbearanceThe Nation may forebear the delivery of water under
			 paragraph (1) of a quantity not exceeding the quantity of the shortage to the
			 normal diversion requirement for any use relating to the Project within the
			 State of Arizona.
							(3)EffectThe
			 forbearance of the delivery of water under paragraph (1) shall be subject to
			 the requirements in subsection (c).
							(e)EffectNothing
			 in this subtitle—
							(1)authorizes the
			 marketing, leasing, or transfer of the water supplies made available to the
			 Nation under the Contract to non-Navajo water users in States other than the
			 State of New Mexico; or
							(2)authorizes the
			 forbearance of water uses in the State of New Mexico to allow uses of water in
			 other States other than as authorized under subsection (d).
							(f)Colorado River
			 CompactsNotwithstanding any other provision of law—
							(1)water may be
			 diverted by the Project from the San Juan River in the State of New Mexico for
			 use within New Mexico in the lower basin, as that term is used in the Colorado
			 River Compact;
							(2)any water
			 diverted under paragraph (1) shall be a part of, and charged against, the
			 consumptive use apportionment made to the State of New Mexico by Article III(a)
			 of the Compact and to the upper basin by Article III(a) of the Colorado River
			 Compact; and
							(3)any water so
			 diverted by the Project into the lower basin within the State of New Mexico
			 shall not be credited as water reaching Lee Ferry pursuant to Articles III(c)
			 and III(d) of the Colorado River Compact.
							(g)Payment of
			 operation, maintenance, and replacement costs
							(1)In
			 generalThe Secretary is authorized to pay the operation,
			 maintenance, and replacement costs of the Project allocable to the Project
			 Participants under section 1074 until the date on which the Secretary declares
			 any section of the Project to be substantially complete and delivery of water
			 generated by, and through, that section of the Project can be made to a Project
			 participant.
							(2)Project
			 Participant paymentsBeginning on the date described in paragraph
			 (1), each Project Participant shall pay all allocated operation, maintenance,
			 and replacement costs for that substantially completed section of the Project,
			 in accordance with contracts entered into pursuant to section 1074, except as
			 provided in section 1074(f).
							1074.Project
			 contracts
						(a)Navajo Nation
			 contract
							(1)Hydrologic
			 determinationCongress recognizes that the Hydrologic
			 Determination necessary to support approval of the Contract has been
			 completed.
							(2)Contract
			 approval
								(A)Approval
									(i)In
			 generalExcept to the extent that any provision of the Contract
			 conflicts with this subtitle, Congress approves, ratifies, and confirms the
			 Contract.
									(ii)AmendmentsTo
			 the extent any amendment is executed to make the Contract consistent with this
			 subtitle, that amendment is authorized, ratified, and confirmed.
									(B)Execution of
			 contractThe Secretary, acting on behalf of the United States,
			 shall enter into the Contract to the extent that the Contract does not conflict
			 with this subtitle (including any amendment that is required to make the
			 Contract consistent with this subtitle).
								(3)Nonreimbursability
			 of allocated costsThe following costs shall be nonreimbursable
			 and not subject to repayment by the Nation or any other Project
			 beneficiary:
								(A)Any share of the
			 construction costs of the Nation relating to the Project authorized by section
			 1072(a).
								(B)Any costs
			 relating to the construction of the Navajo Indian Irrigation Project that may
			 otherwise be allocable to the Nation for use of any facility of the Navajo
			 Indian Irrigation Project to convey water to each Navajo community under the
			 Project.
								(C)Any costs
			 relating to the construction of Navajo Dam that may otherwise be allocable to
			 the Nation for water deliveries under the Contract.
								(4)Operation,
			 maintenance, and replacement obligationSubject to subsection
			 (f), the Contract shall include provisions under which the Nation shall pay any
			 costs relating to the operation, maintenance, and replacement of each facility
			 of the Project that are allocable to the Nation.
							(5)Limitation,
			 cancellation, termination, and rescissionThe Contract may be
			 limited by a term of years, canceled, terminated, or rescinded only by an Act
			 of Congress.
							(b)City of Gallup
			 contract
							(1)Contract
			 authorizationConsistent with this subtitle, the Secretary is
			 authorized to enter into a repayment contract with the City that requires the
			 City—
								(A)to repay, within
			 a 50-year period, the share of the construction costs of the City relating to
			 the Project, with interest as provided under section 1045; and
								(B)consistent with
			 section 1073(g), to pay the operation, maintenance, and replacement costs of
			 the Project that are allocable to the City.
								(2)Contract
			 prepayment
								(A)In
			 generalThe contract authorized under paragraph (1) may allow the
			 City to satisfy the repayment obligation of the City for construction costs of
			 the Project on the payment of the share of the City prior to the initiation of
			 construction.
								(B)AmountThe
			 amount of the share of the City described in subparagraph (A) shall be
			 determined by agreement between the Secretary and the City.
								(C)Repayment
			 obligationAny repayment obligation established by the Secretary
			 and the City pursuant to subparagraph (A) shall be subject to a final cost
			 allocation by the Secretary on project completion and to the limitations set
			 forth in paragraph (3).
								(3)Share of
			 construction costs
								(A)In
			 generalSubject to subparagraph (B), the Secretary shall
			 determine the share of the construction costs of the Project allocable to the
			 City and establish the percentage of the allocated construction costs that the
			 City shall be required to repay pursuant to the contract entered into under
			 paragraph (1), based on the ability of the City to pay.
								(B)Minimum
			 percentageNotwithstanding subparagraph (A), the repayment
			 obligation of the City shall be at least 25 percent of the construction costs
			 of the Project that are allocable to the City, but shall in no event exceed 35
			 percent.
								(4)Excess
			 construction costsAny construction costs of the Project
			 allocable to the City in excess of the repayment obligation of the City, as
			 determined under paragraph (3), shall be nonreimbursable.
							(5)Grant
			 fundsA grant from any other Federal source shall not be credited
			 toward the amount required to be repaid by the City under a repayment
			 contract.
							(6)Title
			 transferIf title is transferred to the City prior to repayment
			 under section 1072(f), the City shall be required to provide assurances
			 satisfactory to the Secretary of fulfillment of the remaining repayment
			 obligation of the City.
							(7)Water delivery
			 subcontractThe Secretary shall not enter into a contract under
			 paragraph (1) with the City until the City has secured a water supply for the
			 City's portion of the Project described in section 1073(b)(2)(B), by entering
			 into, as approved by the Secretary, a water delivery subcontract for a period
			 of not less than 40 years beginning on the date on which the construction of
			 any facility of the Project serving the City is completed, with—
								(A)the Nation, as
			 authorized by the Contract;
								(B)the Jicarilla
			 Apache Nation, as authorized by the settlement contract between the United
			 States and the Jicarilla Apache Tribe, authorized by the Jicarilla Apache Tribe
			 Water Rights Settlement Act (Public Law 102–441; 106 Stat. 2237); or
								(C)an acquired
			 alternate source of water, subject to approval of the Secretary and the State
			 of New Mexico, acting through the New Mexico Interstate Stream Commission and
			 the New Mexico State Engineer.
								(c)Jicarilla
			 Apache Nation contract
							(1)Contract
			 authorizationConsistent with this subtitle, the Secretary is
			 authorized to enter into a repayment contract with the Jicarilla Apache Nation
			 that requires the Jicarilla Apache Nation—
								(A)to repay, within
			 a 50-year period, the share of any construction cost of the Jicarilla Apache
			 Nation relating to the Project, with interest as provided under section 1045;
			 and
								(B)consistent with
			 section 1073(g), to pay the operation, maintenance, and replacement costs of
			 the Project that are allocable to the Jicarilla Apache Nation.
								(2)Contract
			 prepayment
								(A)In
			 generalThe contract authorized under paragraph (1) may allow the
			 Jicarilla Apache Nation to satisfy the repayment obligation of the Jicarilla
			 Apache Nation for construction costs of the Project on the payment of the share
			 of the Jicarilla Apache Nation prior to the initiation of construction.
								(B)AmountThe
			 amount of the share of Jicarilla Apache Nation described in subparagraph (A)
			 shall be determined by agreement between the Secretary and the Jicarilla Apache
			 Nation.
								(C)Repayment
			 obligationAny repayment obligation established by the Secretary
			 and the Jicarilla Apache Nation pursuant to subparagraph (A) shall be subject
			 to a final cost allocation by the Secretary on project completion and to the
			 limitations set forth in paragraph (3).
								(3)Share of
			 construction costs
								(A)In
			 generalSubject to subparagraph (B), the Secretary shall
			 determine the share of the construction costs of the Project allocable to the
			 Jicarilla Apache Nation and establish the percentage of the allocated
			 construction costs of the Jicarilla Apache Nation that the Jicarilla Apache
			 Nation shall be required to repay based on the ability of the Jicarilla Apache
			 Nation to pay.
								(B)Minimum
			 percentageNotwithstanding subparagraph (A), the repayment
			 obligation of the Jicarilla Apache Nation shall be at least 25 percent of the
			 construction costs of the Project that are allocable to the Jicarilla Apache
			 Nation, but shall in no event exceed 35 percent.
								(4)Excess
			 construction costsAny construction costs of the Project
			 allocable to the Jicarilla Apache Nation in excess of the repayment obligation
			 of the Jicarilla Apache Nation as determined under paragraph (3), shall be
			 nonreimbursable.
							(5)Grant
			 fundsA grant from any other Federal source shall not be credited
			 toward the share of the Jicarilla Apache Nation of construction costs.
							(6)Navajo Indian
			 Irrigation Project costsThe Jicarilla Apache Nation shall have
			 no obligation to repay any Navajo Indian Irrigation Project construction costs
			 that might otherwise be allocable to the Jicarilla Apache Nation for use of the
			 Navajo Indian Irrigation Project facilities to convey water to the Jicarilla
			 Apache Nation, and any such costs shall be nonreimbursable.
							(d)Capital cost
			 allocations
							(1)In
			 generalFor purposes of estimating the capital repayment
			 requirements of the Project Participants under this section, the Secretary
			 shall review and, as appropriate, update the Draft Impact Statement allocating
			 capital construction costs for the Project.
							(2)Final cost
			 allocationThe repayment contracts entered into with Project
			 Participants under this section shall require that the Secretary perform a
			 final cost allocation when construction of the Project is determined to be
			 substantially complete.
							(3)Repayment
			 obligationThe Secretary shall determine the repayment obligation
			 of the Project Participants based on the final cost allocation identifying
			 reimbursable and nonreimbursable capital costs of the Project consistent with
			 this subtitle.
							(e)Operation,
			 maintenance, and replacement cost allocationsFor purposes of
			 determining the operation, maintenance, and replacement obligations of the
			 Project Participants under this section, the Secretary shall review and, as
			 appropriate, update the Draft Impact Statement that allocates operation,
			 maintenance, and replacement costs for the Project.
						(f)Temporary
			 waivers of payments
							(1)In
			 generalOn the date on which the Secretary declares a section of
			 the Project to be substantially complete and delivery of water generated by and
			 through that section of the Project can be made to the Nation, the Secretary
			 may waive, for a period of not more than 10 years, the operation, maintenance,
			 and replacement costs allocable to the Nation for that section of the Project
			 that the Secretary determines are in excess of the ability of the Nation to
			 pay.
							(2)Subsequent
			 payment by NationAfter a waiver under paragraph (1), the Nation
			 shall pay all allocated operation, maintenance, and replacement costs of that
			 section of the Project.
							(3)Payment by
			 United StatesAny operation, maintenance, or replacement costs
			 waived by the Secretary under paragraph (1) shall be paid by the United States
			 and shall be nonreimbursable.
							(4)Effect on
			 contractsFailure of the Secretary to waive costs under paragraph
			 (1) because of a lack of availability of Federal funding to pay the costs under
			 paragraph (3) shall not alter the obligations of the Nation or the United
			 States under a repayment contract.
							(5)Termination of
			 authorityThe authority of the Secretary to waive costs under
			 paragraph (1) with respect to a Project facility transferred to the Nation
			 under section 1072(f) shall terminate on the date on which the Project facility
			 is transferred.
							(g)Project
			 construction committeeThe Secretary shall facilitate the
			 formation of a project construction committee with the Project Participants and
			 the State of New Mexico—
							(1)to review cost
			 factors and budgets for construction and operation and maintenance
			 activities;
							(2)to improve
			 construction management through enhanced communication; and
							(3)to seek
			 additional ways to reduce overall Project costs.
							1075. Navajo
			 Nation Municipal Pipeline
						(a)Use of navajo
			 nation pipelineIn addition to use of the Navajo Nation Municipal
			 Pipeline to convey the Animas-La Plata Project water of the Nation, the Nation
			 may use the Navajo Nation Municipal Pipeline to convey non-Animas La Plata
			 Project water for municipal and industrial purposes.
						(b)Conveyance of
			 title to pipeline
							(1)In
			 generalOn completion of the Navajo Nation Municipal Pipeline,
			 the Secretary may enter into separate agreements with the City of Farmington,
			 New Mexico and the Nation to convey title to each portion of the Navajo Nation
			 Municipal Pipeline facility or section of the Pipeline to the City of
			 Farmington and the Nation after execution of a Project operations agreement
			 approved by the Secretary, the Nation, and the City of Farmington that sets
			 forth any terms and conditions that the Secretary determines are
			 necessary.
							(2)Conveyance to
			 the City of Farmington or Navajo NationIn conveying title to the
			 Navajo Nation Municipal Pipeline under this subsection, the Secretary shall
			 convey—
								(A)to the City of
			 Farmington, the facilities and any land or interest in land acquired by the
			 United States for the construction, operation, and maintenance of the Pipeline
			 that are located within the corporate boundaries of the City; and
								(B)to the Nation,
			 the facilities and any land or interests in land acquired by the United States
			 for the construction, operation, and maintenance of the Pipeline that are
			 located outside the corporate boundaries of the City of Farmington.
								(3)Effect of
			 conveyanceThe conveyance of title to the Pipeline shall not
			 affect the application of the Endangered Species Act of 1973 (16 U.S.C. 1531 et
			 seq.) relating to the use of water associated with the Animas-La Plata
			 Project.
							(4)Liability
								(A)In
			 generalEffective on the date of the conveyance authorized by
			 this subsection, the United States shall not be held liable by any court for
			 damages of any kind arising out of any act, omission, or occurrence relating to
			 the land, buildings, or facilities conveyed under this subsection, other than
			 damages caused by acts of negligence committed by the United States or by
			 employees or agents of the United States prior to the date of
			 conveyance.
								(B)Tort
			 claimsNothing in this subsection increases the liability of the
			 United States beyond the liability provided under chapter 171 of title 28,
			 United States Code (commonly known as the Federal Tort Claims
			 Act).
								(5)Notice of
			 proposed conveyanceNot later than 45 days before the date of a
			 proposed conveyance of title to the Pipeline, the Secretary shall submit to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate, notice of the
			 conveyance of the Pipeline.
							1076.Authorization
			 of conjunctive use wells
						(a)Conjunctive
			 groundwater development planNot later than 1 year after the date
			 of enactment of this Act, the Nation, in consultation with the Secretary, shall
			 complete a conjunctive groundwater development plan for the wells described in
			 subsections (b) and (c).
						(b)Wells in the
			 San Juan River BasinIn accordance with the conjunctive
			 groundwater development plan, the Secretary may construct or rehabilitate wells
			 and related pipeline facilities to provide capacity for the diversion and
			 distribution of not more than 1,670 acre-feet of groundwater in the San Juan
			 River Basin in the State of New Mexico for municipal and domestic uses.
						(c)Wells in the
			 little Colorado and rio grande basins
							(1)In
			 generalIn accordance with the Project and conjunctive
			 groundwater development plan for the Nation, the Secretary may construct or
			 rehabilitate wells and related pipeline facilities to provide capacity for the
			 diversion and distribution of—
								(A)not more than 680
			 acre-feet of groundwater in the Little Colorado River Basin in the State of New
			 Mexico;
								(B)not more than 80
			 acre-feet of groundwater in the Rio Grande Basin in the State of New Mexico;
			 and
								(C)not more than 770
			 acre-feet of groundwater in the Little Colorado River Basin in the State of
			 Arizona.
								(2)UseGroundwater
			 diverted and distributed under paragraph (1) shall be used for municipal and
			 domestic uses.
							(d)Acquisition of
			 land
							(1)In
			 generalExcept as provided in paragraph (2), the Secretary may
			 acquire any land or interest in land that is necessary for the construction,
			 operation, and maintenance of the wells and related pipeline facilities
			 authorized under subsections (b) and (c).
							(2)LimitationNothing
			 in this subsection authorizes the Secretary to condemn water rights for the
			 purposes described in paragraph (1).
							(e)ConditionThe
			 Secretary shall not commence any construction activity relating to the wells
			 described in subsections (b) and (c) until the Secretary executes the
			 Agreement.
						(f)Conveyance of
			 wells
							(1)In
			 generalOn the determination of the Secretary that the wells and
			 related facilities are substantially complete and delivery of water generated
			 by the wells can be made to the Nation, an agreement with the Nation shall be
			 entered into, to convey to the Nation title to—
								(A)any well or
			 related pipeline facility constructed or rehabilitated under subsections (a)
			 and (b) after the wells and related facilities have been completed; and
								(B)any land or
			 interest in land acquired by the United States for the construction, operation,
			 and maintenance of the well or related pipeline facility.
								(2)Operation,
			 maintenance, and replacement
								(A)In
			 generalThe Secretary is authorized to pay operation and
			 maintenance costs for the wells and related pipeline facilities authorized
			 under this subsection until title to the facilities is conveyed to the
			 Nation.
								(B)Subsequent
			 assumption by NationOn completion of a conveyance of title under
			 paragraph (1), the Nation shall assume all responsibility for the operation and
			 maintenance of the well or related pipeline facility conveyed.
								(3)Effect of
			 conveyanceThe conveyance of title to the Nation of the
			 conjunctive use wells under paragraph (1) shall not affect the application of
			 the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.).
							(g)Use of project
			 facilitiesThe capacities of the treatment facilities, main
			 pipelines, and lateral pipelines of the Project authorized by section 1072(b)
			 may be used to treat and convey groundwater to Nation communities if the Nation
			 provides for payment of the operation, maintenance, and replacement costs
			 associated with the use of the facilities or pipelines.
						(h)LimitationsThe
			 diversion and use of groundwater by wells constructed or rehabilitated under
			 this section shall be made in a manner consistent with applicable Federal and
			 State law.
						1077.San Juan
			 River Navajo Irrigation Projects
						(a)RehabilitationSubject
			 to subsection (b), the Secretary shall rehabilitate—
							(1)the
			 Fruitland-Cambridge Irrigation Project to serve not more than 3,335 acres of
			 land, which shall be considered to be the total serviceable area of the
			 project; and
							(2)the Hogback-Cudei
			 Irrigation Project to serve not more than 8,830 acres of land, which shall be
			 considered to be the total serviceable area of the project.
							(b)ConditionThe
			 Secretary shall not commence any construction activity relating to the
			 rehabilitation of the Fruitland-Cambridge Irrigation Project or the
			 Hogback-Cudei Irrigation Project under subsection (a) until the Secretary
			 executes the Agreement.
						(c)Operation,
			 maintenance, and replacement obligationThe Nation shall continue
			 to be responsible for the operation, maintenance, and replacement of each
			 facility rehabilitated under this section.
						1078.Other
			 irrigation projects
						(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary, in consultation with the State of New Mexico (acting
			 through the Interstate Stream Commission) and the Non-Navajo Irrigation
			 Districts that elect to participate, shall—
							(1)conduct a study
			 of Non-Navajo Irrigation District diversion and ditch facilities; and
							(2)based on the
			 study, identify and prioritize a list of projects, with associated cost
			 estimates, that are recommended to be implemented to repair, rehabilitate, or
			 reconstruct irrigation diversion and ditch facilities to improve water use
			 efficiency.
							(b)GrantsThe
			 Secretary may provide grants to, and enter into cooperative agreements with,
			 the Non-Navajo Irrigation Districts to plan, design, or otherwise implement the
			 projects identified under subsection (a)(2).
						(c)Cost-sharing
							(1)Federal
			 shareThe Federal share of the total cost of carrying out a
			 project under subsection (b) shall be not more than 50 percent, and shall be
			 nonreimbursable.
							(2)FormThe
			 non-Federal share required under paragraph (1) may be in the form of in-kind
			 contributions, including the contribution of any valuable asset or service that
			 the Secretary determines would substantially contribute to a project carried
			 out under subsection (b).
							(3)State
			 contributionThe Secretary may accept from the State of New
			 Mexico a partial or total contribution toward the non-Federal share for a
			 project carried out under subsection (b).
							1079.Authorization
			 of appropriations
						(a)Authorization
			 of appropriations for Navajo-Gallup Water Supply Project
							(1)In
			 generalThere is authorized to be appropriated to the Secretary
			 to plan, design, and construct the Project $870,000,000 for the period of
			 fiscal years 2009 through 2024, to remain available until expended.
							(2)AdjustmentsThe
			 amount under paragraph (1) shall be adjusted by such amounts as may be required
			 by reason of changes since 2007 in construction costs, as indicated by
			 engineering cost indices applicable to the types of construction
			 involved.
							(3)UseIn
			 addition to the uses authorized under paragraph (1), amounts made available
			 under that paragraph may be used for the conduct of related activities to
			 comply with Federal environmental laws.
							(4)Operation and
			 maintenance
								(A)In
			 generalThere are authorized to be appropriated such sums as are
			 necessary to operate and maintain the Project consistent with this
			 subtitle.
								(B)ExpirationThe
			 authorization under subparagraph (A) shall expire 10 years after the year the
			 Secretary declares the Project to be substantially complete.
								(b)Appropriations
			 for conjunctive use wells
							(1)San Juan
			 wellsThere is authorized to be appropriated to the Secretary for
			 the construction or rehabilitation and operation and maintenance of conjunctive
			 use wells under section 1076(b) $30,000,000, as adjusted under paragraph (3),
			 for the period of fiscal years 2009 through 2019.
							(2)Wells in the
			 little Colorado and rio grande basinsThere are authorized to be
			 appropriated to the Secretary for the construction or rehabilitation and
			 operation and maintenance of conjunctive use wells under section 1076(c) such
			 sums as are necessary for the period of fiscal years 2009 through 2024.
							(3)AdjustmentsThe
			 amount under paragraph (1) shall be adjusted by such amounts as may be required
			 by reason of changes since 2008 in construction costs, as indicated by
			 engineering cost indices applicable to the types of construction or
			 rehabilitation involved.
							(4)Nonreimbursable
			 expendituresAmounts made available under paragraphs (1) and (2)
			 shall be nonreimbursable to the United States.
							(5)UseIn
			 addition to the uses authorized under paragraphs (1) and (2), amounts made
			 available under that paragraph may be used for the conduct of related
			 activities to comply with Federal environmental laws.
							(6)LimitationAppropriations
			 authorized under paragraph (1) shall not be used for operation or maintenance
			 of any conjunctive use wells at a time in excess of 3 years after the well is
			 declared substantially complete.
							(c)San Juan River
			 Irrigation Projects
							(1)In
			 generalThere are authorized to be appropriated to the
			 Secretary—
								(A)to carry out
			 section 1077(a)(1), not more than $7,700,000, as adjusted under paragraph (2),
			 for the period of fiscal years 2009 through 2015, to remain available until
			 expended; and
								(B)to carry out
			 section 1077(a)(2), not more than $15,400,000, as adjusted under paragraph (2),
			 for the period of fiscal years 2009 through 2018, to remain available until
			 expended.
								(2)AdjustmentThe
			 amounts made available under paragraph (1) shall be adjusted by such amounts as
			 may be required by reason of changes since January 1, 2004, in construction
			 costs, as indicated by engineering cost indices applicable to the types of
			 construction involved in the rehabilitation.
							(3)Nonreimbursable
			 expendituresAmounts made available under this subsection shall
			 be nonreimbursable to the United States.
							(d)Other
			 irrigation projectsThere are authorized to be appropriated to
			 the Secretary to carry out section 1078 $11,000,000 for the period of fiscal
			 years 2009 through 2018.
						(e)Cultural
			 resources
							(1)In
			 generalThe Secretary may use not more than 2 percent of amounts
			 made available under subsections (a), (b), and (c) for the survey, recovery,
			 protection, preservation, and display of archaeological resources in the area
			 of a Project facility or conjunctive use well.
							(2)Nonreimbursable
			 expendituresAny amounts made available under paragraph (1) shall
			 be nonreimbursable.
							(f)Fish and
			 wildlife facilities
							(1)In
			 generalIn association with the development of the Project, the
			 Secretary may use not more than 4 percent of amounts made available under
			 subsections (a), (b), and (c) to purchase land and construct and maintain
			 facilities to mitigate the loss of, and improve conditions for the propagation
			 of, fish and wildlife if any such purchase, construction, or maintenance will
			 not affect the operation of any water project or use of water.
							(2)Nonreimbursable
			 expendituresAny amounts expended under paragraph (1) shall be
			 nonreimbursable.
							IVNavajo Nation
			 water rights
					1081.Agreement
						(a)Agreement
			 approval
							(1)Approval by
			 congressExcept to the extent that any provision of the Agreement
			 conflicts with this subtitle, Congress approves, ratifies, and confirms the
			 Agreement (including any amendments to the Agreement that are executed to make
			 the Agreement consistent with this subtitle).
							(2)Execution by
			 secretaryThe Secretary shall enter into the Agreement to the
			 extent that the Agreement does not conflict with this subtitle,
			 including—
								(A)any exhibits to
			 the Agreement requiring the signature of the Secretary; and
								(B)any amendments to
			 the Agreement necessary to make the Agreement consistent with this
			 subtitle.
								(3)Authority of
			 secretaryThe Secretary may carry out any action that the
			 Secretary determines is necessary or appropriate to implement the Agreement,
			 the Contract, and this section.
							(4)Administration
			 of navajo reservoir releasesThe State of New Mexico may
			 administer water that has been released from storage in Navajo Reservoir in
			 accordance with subparagraph 9.1 of the Agreement.
							(b)Water available
			 under contract
							(1)Quantities of
			 water available
								(A)In
			 generalWater shall be made available annually under the Contract
			 for projects in the State of New Mexico supplied from the Navajo Reservoir and
			 the San Juan River (including tributaries of the River) under New Mexico State
			 Engineer File Numbers 2849, 2883, and 3215 in the quantities described in
			 subparagraph (B).
								(B)Water
			 quantitiesThe quantities of water referred to in subparagraph
			 (A) are as follows:
									
										
										
											
												Diversion
					 (acre-feet/year)Depletion (acre-feet/year)
												
											
											
												Navajo Indian
					 Irrigation Project508,000270,000
												
												Navajo-Gallup Water
					 Supply Project22,65020,780
												
												Animas-La Plata
					 Project4,6802,340
												
												Total535,330293,120
												
											
										
									
								(C)Maximum
			 quantityA diversion of water to the Nation under the Contract
			 for a project described in subparagraph (B) shall not exceed the quantity of
			 water necessary to supply the amount of depletion for the project.
								(D)Terms,
			 conditions, and limitationsThe diversion and use of water under
			 the Contract shall be subject to and consistent with the terms, conditions, and
			 limitations of the Agreement, this subtitle, and any other applicable
			 law.
								(2)Amendments to
			 contractThe Secretary, with the consent of the Nation, may amend
			 the Contract if the Secretary determines that the amendment is—
								(A)consistent with
			 the Agreement; and
								(B)in the interest
			 of conserving water or facilitating beneficial use by the Nation or a
			 subcontractor of the Nation.
								(3)Rights of the
			 NationThe Nation may, under the Contract—
								(A)use tail water,
			 wastewater, and return flows attributable to a use of the water by the Nation
			 or a subcontractor of the Nation if—
									(i)the
			 depletion of water does not exceed the quantities described in paragraph (1);
			 and
									(ii)the use of tail
			 water, wastewater, or return flows is consistent with the terms, conditions,
			 and limitations of the Agreement, and any other applicable law; and
									(B)change a point of
			 diversion, change a purpose or place of use, and transfer a right for depletion
			 under this subtitle (except for a point of diversion, purpose or place of use,
			 or right for depletion for use in the State of Arizona under section
			 1073(b)(2)(D)), to another use, purpose, place, or depletion in the State of
			 New Mexico to meet a water resource or economic need of the Nation if—
									(i)the
			 change or transfer is subject to and consistent with the terms of the
			 Agreement, the Partial Final Decree described in paragraph 3.0 of the
			 Agreement, the Contract, and any other applicable law; and
									(ii)a
			 change or transfer of water use by the Nation does not alter any obligation of
			 the United States, the Nation, or another party to pay or repay project
			 construction, operation, maintenance, or replacement costs under this subtitle
			 and the Contract.
									(c)Subcontracts
							(1)In
			 general
								(A)Subcontracts
			 between nation and third partiesThe Nation may enter into
			 subcontracts for the delivery of Project water under the Contract to third
			 parties for any beneficial use in the State of New Mexico (on or off land held
			 by the United States in trust for the Nation or a member of the Nation or land
			 held in fee by the Nation).
								(B)Approval
			 requiredA subcontract entered into under subparagraph (A) shall
			 not be effective until approved by the Secretary in accordance with this
			 subsection and the Contract.
								(C)SubmittalThe
			 Nation shall submit to the Secretary for approval or disapproval any
			 subcontract entered into under this subsection.
								(D)DeadlineThe
			 Secretary shall approve or disapprove a subcontract submitted to the Secretary
			 under subparagraph (C) not later than the later of—
									(i)the
			 date that is 180 days after the date on which the subcontract is submitted to
			 the Secretary; and
									(ii)the date that is
			 60 days after the date on which a subcontractor complies with—
										(I)section 102(2)(C)
			 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C));
			 and
										(II)any other
			 requirement of Federal law.
										(E)EnforcementA
			 party to a subcontract may enforce the deadline described in subparagraph (D)
			 under section 1361 of title 28, United States Code.
								(F)Compliance with
			 other lawA subcontract described in subparagraph (A) shall
			 comply with the Agreement, the Partial Final Decree described in paragraph 3.0
			 of the Agreement, and any other applicable law.
								(G)No
			 liabilityThe Secretary shall not be liable to any party,
			 including the Nation, for any term of, or any loss or other detriment resulting
			 from, a lease, contract, or other agreement entered into pursuant to this
			 subsection.
								(2)Alienation
								(A)Permanent
			 alienationThe Nation shall not permanently alienate any right
			 granted to the Nation under the Contract.
								(B)Maximum
			 termThe term of any water use subcontract (including a renewal)
			 under this subsection shall be not more than 99 years.
								(3)Nonintercourse
			 Act complianceThis subsection—
								(A)provides
			 congressional authorization for the subcontracting rights of the Nation;
			 and
								(B)is deemed to
			 fulfill any requirement that may be imposed by section 2116 of the Revised
			 Statutes (25 U.S.C. 177).
								(4)ForfeitureThe
			 nonuse of the water supply secured by a subcontractor of the Nation under this
			 subsection shall not result in forfeiture, abandonment, relinquishment, or
			 other loss of any part of a right decreed to the Nation under the Contract or
			 this section.
							(5)No per capita
			 paymentsNo part of the revenue from a water use subcontract
			 under this subsection shall be distributed to any member of the Nation on a per
			 capita basis.
							(d)Water leases
			 not requiring subcontracts
							(1)Authority of
			 nation
								(A)In
			 generalThe Nation may lease, contract, or otherwise transfer to
			 another party or to another purpose or place of use in the State of New Mexico
			 (on or off land that is held by the United States in trust for the Nation or a
			 member of the Nation or held in fee by the Nation) a water right that—
									(i)is
			 decreed to the Nation under the Agreement; and
									(ii)is
			 not subject to the Contract.
									(B)Compliance with
			 other lawIn carrying out an action under this subsection, the
			 Nation shall comply with the Agreement, the Partial Final Decree described in
			 paragraph 3.0 of the Agreement, the Supplemental Partial Final Decree described
			 in paragraph 4.0 of the Agreement, and any other applicable law.
								(2)Alienation;
			 maximum term
								(A)AlienationThe
			 Nation shall not permanently alienate any right granted to the Nation under the
			 Agreement.
								(B)Maximum
			 termThe term of any water use lease, contract, or other
			 arrangement (including a renewal) under this subsection shall be not more than
			 99 years.
								(3)No
			 liabilityThe Secretary shall not be liable to any party,
			 including the Nation, for any term of, or any loss or other detriment resulting
			 from, a lease, contract, or other agreement entered into pursuant to this
			 subsection.
							(4)Nonintercourse
			 act complianceThis subsection—
								(A)provides
			 congressional authorization for the lease, contracting, and transfer of any
			 water right described in paragraph (1)(A); and
								(B)is deemed to
			 fulfill any requirement that may be imposed by the provisions of section 2116
			 of the Revised Statutes (25 U.S.C. 177).
								(5)ForfeitureThe
			 nonuse of a water right of the Nation by a lessee or contractor to the Nation
			 under this subsection shall not result in forfeiture, abandonment,
			 relinquishment, or other loss of any part of a right decreed to the Nation
			 under the Contract or this section.
							(e)Nullification
							(1)Deadlines
								(A)In
			 generalIn carrying out this section, the following deadlines
			 apply with respect to implementation of the Agreement:
									(i)AgreementNot
			 later than December 31, 2009, the Secretary shall execute the Agreement.
									(ii)ContractNot
			 later than December 31, 2009, the Secretary and the Nation shall execute the
			 Contract.
									(iii)Partial final
			 decreeNot later than December 31, 2012, the court in the stream
			 adjudication shall have entered the Partial Final Decree described in paragraph
			 3.0 of the Agreement.
									(iv)Fruitland-Cambridge
			 irrigation projectNot later than December 31, 2015, the
			 rehabilitation construction of the Fruitland-Cambridge Irrigation Project
			 authorized under section 1077(a)(1) shall be completed.
									(v)Supplemental
			 partial final decreeNot later than December 31, 2015, the court
			 in the stream adjudication shall enter the Supplemental Partial Final Decree
			 described in subparagraph 4.0 of the Agreement.
									(vi)Hogback-Cudei
			 Irrigation ProjectNot later than December 31, 2018, the
			 rehabilitation construction of the Hogback-Cudei Irrigation Project authorized
			 under section 1077(a)(2) shall be completed.
									(vii)Trust
			 fundNot later than December 31, 2019, the United States shall
			 make all deposits into the Trust Fund under section 1082.
									(viii)Conjunctive
			 wellsNot later than December 31, 2019, the funds authorized to
			 be appropriated under section 1079(b)(1) for the conjunctive use wells
			 authorized under section 1076(b) should be appropriated.
									(ix)Navajo-Gallup
			 Water Supply ProjectNot later than December 31, 2024, the
			 construction of all Project facilities shall be completed.
									(B)ExtensionA
			 deadline described in subparagraph (A) may be extended if the Nation, the
			 United States (acting through the Secretary), and the State of New Mexico
			 (acting through the New Mexico Interstate Stream Commission) agree that an
			 extension is reasonably necessary.
								(2)Revocability of
			 agreement, contract and authorizations
								(A)PetitionIf
			 the Nation determines that a deadline described in paragraph (1)(A) is not
			 substantially met, the Nation may submit to the court in the stream
			 adjudication a petition to enter an order terminating the Agreement and
			 Contract.
								(B)TerminationOn
			 issuance of an order to terminate the Agreement and Contract under subparagraph
			 (A)—
									(i)the
			 Trust Fund shall be terminated;
									(ii)the balance of
			 the Trust Fund shall be deposited in the general fund of the Treasury;
									(iii)the
			 authorizations for construction and rehabilitation of water projects under this
			 subtitle shall be revoked and any Federal activity related to that construction
			 and rehabilitation shall be suspended; and
									(iv)this part and
			 parts I and III shall be null and void.
									(3)Conditions not
			 causing nullification of settlement
								(A)In
			 generalIf a condition described in subparagraph (B) occurs, the
			 Agreement and Contract shall not be nullified or terminated.
								(B)ConditionsThe
			 conditions referred to in subparagraph (A) are as follows:
									(i)A
			 lack of right to divert at the capacities of conjunctive use wells constructed
			 or rehabilitated under section 1076.
									(ii)A
			 failure—
										(I)to determine or
			 resolve an accounting of the use of water under this subtitle in the State of
			 Arizona;
										(II)to obtain a
			 necessary water right for the consumptive use of water in Arizona;
										(III)to contract for
			 the delivery of water for use in Arizona; or
										(IV)to construct and
			 operate a lateral facility to deliver water to a community of the Nation in
			 Arizona, under the Project.
										(f)Effect on
			 rights of Indian tribes
							(1)In
			 generalExcept as provided in paragraph (2), nothing in the
			 Agreement, the Contract, or this section quantifies or adversely affects the
			 land and water rights, or claims or entitlements to water, of any Indian tribe
			 or community other than the rights, claims, or entitlements of the Nation in,
			 to, and from the San Juan River Basin in the State of New Mexico.
							(2)ExceptionThe
			 right of the Nation to use water under water rights the Nation has in other
			 river basins in the State of New Mexico shall be forborne to the extent that
			 the Nation supplies the uses for which the water rights exist by diversions of
			 water from the San Juan River Basin under the Project consistent with
			 subparagraph 9.13 of the Agreement.
							1082.Trust
			 Fund
						(a)EstablishmentThere
			 is established in the Treasury a fund to be known as the Navajo Nation
			 Water Resources Development Trust Fund, consisting of—
							(1)such amounts as
			 are appropriated to the Trust Fund under subsection (f); and
							(2)any interest
			 earned on investment of amounts in the Trust Fund under subsection (d).
							(b)Use of
			 fundsThe Nation may use amounts in the Trust Fund—
							(1)to investigate,
			 construct, operate, maintain, or replace water project facilities, including
			 facilities conveyed to the Nation under this subtitle and facilities owned by
			 the United States for which the Nation is responsible for operation,
			 maintenance, and replacement costs; and
							(2)to investigate,
			 implement, or improve a water conservation measure (including a metering or
			 monitoring activity) necessary for the Nation to make use of a water right of
			 the Nation under the Agreement.
							(c)ManagementThe
			 Secretary shall manage the Trust Fund, invest amounts in the Trust Fund, and
			 make amounts available from the Trust Fund for distribution to the Nation in
			 accordance with the American Indian Trust Fund Management Reform Act of 1994
			 (25 U.S.C. 4001 et seq.).
						(d)Investment of
			 the Trust FundThe Secretary shall invest amounts in the Trust
			 Fund in accordance with—
							(1)the Act of April
			 1, 1880 (25 U.S.C. 161);
							(2)the first section
			 of the Act of June 24, 1938 (25 U.S.C. 162a); and
							(3)the American
			 Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et
			 seq.).
							(e)Conditions for
			 expenditures and withdrawals
							(1)Tribal
			 management plan
								(A)In
			 generalSubject to paragraph (7), on approval by the Secretary of
			 a tribal management plan in accordance with the American Indian Trust Fund
			 Management Reform Act of 1994 (25 U.S.C. 4001 et seq.), the Nation may withdraw
			 all or a portion of the amounts in the Trust Fund.
								(B)RequirementsIn
			 addition to any requirements under the American Indian Trust Fund Management
			 Reform Act of 1994 (25 U.S.C. 4001 et seq.), the tribal management plan shall
			 require that the Nation only use amounts in the Trust Fund for the purposes
			 described in subsection (b), including the identification of water conservation
			 measures to be implemented in association with the agricultural water use of
			 the Nation.
								(2)EnforcementThe
			 Secretary may take judicial or administrative action to enforce the provisions
			 of any tribal management plan to ensure that any amounts withdrawn from the
			 Trust Fund are used in accordance with this subtitle.
							(3)No
			 liabilityNeither the Secretary nor the Secretary of the Treasury
			 shall be liable for the expenditure or investment of any amounts withdrawn from
			 the Trust Fund by the Nation.
							(4)Expenditure
			 plan
								(A)In
			 generalThe Nation shall submit to the Secretary for approval an
			 expenditure plan for any portion of the amounts in the Trust Fund made
			 available under this section that the Nation does not withdraw under this
			 subsection.
								(B)DescriptionThe
			 expenditure plan shall describe the manner in which, and the purposes for
			 which, funds of the Nation remaining in the Trust Fund will be used.
								(C)ApprovalOn
			 receipt of an expenditure plan under subparagraph (A), the Secretary shall
			 approve the plan if the Secretary determines that the plan is reasonable and
			 consistent with this subtitle.
								(5)Annual
			 reportThe Nation shall submit to the Secretary an annual report
			 that describes any expenditures from the Trust Fund during the year covered by
			 the report.
							(6)LimitationNo
			 portion of the amounts in the Trust Fund shall be distributed to any Nation
			 member on a per capita basis.
							(7)ConditionsAny
			 amount authorized to be appropriated to the Trust Fund under subsection (f)
			 shall not be available for expenditure or withdrawal—
								(A)before December
			 31, 2019; and
								(B)until the date on
			 which the court in the stream adjudication has entered—
									(i)the
			 Partial Final Decree; and
									(ii)the Supplemental
			 Partial Final Decree.
									(f)Authorization
			 of appropriationsThere are authorized to be appropriated for
			 deposit in the Trust Fund—
							(1)$6,000,000 for
			 each of fiscal years 2009 through 2013; and
							(2)$4,000,000 for
			 each of fiscal years 2014 through 2018.
							1083.Waivers and
			 releases
						(a)Claims by the
			 Nation and the United StatesThe Nation, on behalf of itself and
			 members of the Nation (other than members in the capacity of the members as
			 allottees), and the United States, acting through the Secretary and in the
			 capacity of the United States as trustee for the Nation, shall each execute a
			 waiver and release of—
							(1)all claims for
			 water rights in, or for waters of, the San Juan River Basin in the State of New
			 Mexico that the Nation, or the United States as trustee for the Nation,
			 asserted, or could have asserted, in the San Juan River adjudication or in any
			 other court proceeding;
							(2)all claims that
			 the Nation, or the United States as trustee for the Nation, has asserted or
			 could assert for any damage, loss, or injury to water rights or claims of
			 interference, diversion, or taking of water in the San Juan Basin in the State
			 of New Mexico that, regardless of whether the damage, loss, or injury is
			 unanticipated, unexpected, or unknown—
								(A)accrued at any
			 time before or on the effective date of the waiver and release under subsection
			 (d); and
								(B)may or may not be
			 more numerous or more serious than is understood or expected; and
								(3)all claims of any
			 damage, loss, or injury or for injunctive or other relief because of the
			 condition of or changes in water quality related to, or arising out of, the
			 exercise of water rights.
							(b)Claims by the
			 Nation against the United StatesThe Nation, on behalf of itself
			 and its members (other than members in the capacity of the members as
			 allottees), shall execute a waiver and release of—
							(1)all causes of
			 action that the Nation or the members of the Nation (other than members in the
			 capacity of the members as allottees) may have against the United States or any
			 agencies or employees of the United States, arising out of claims for water
			 rights in, or waters of, the San Juan River Basin in the State of New Mexico
			 that the United States asserted, or could have asserted, in the stream
			 adjudication or other court proceeding;
							(2)all claims for
			 any damage, loss, or injury to water rights, claims of interference, diversion
			 or taking of water, or failure to protect, acquire, or develop water or water
			 rights for land within the San Juan Basin in the State of New Mexico that,
			 regardless whether the damage, loss, or injury is unanticipated, unexpected, or
			 unknown—
								(A)accrued at any
			 time before or on the effective date of the waiver and release under subsection
			 (d); and
								(B)may or may not be
			 more numerous or more serious than is understood or expected; and
								(3)all claims
			 arising out of, resulting from, or relating in any manner to the negotiation,
			 execution or adoption of the Agreement, the Contract, or this subtitle
			 (including any specific terms and provisions of the Agreement, the Contract, or
			 this subtitle) that the Nation may have against the United States or any
			 agencies or employees of the United States.
							(c)Reservation of
			 claimsNotwithstanding subsections (a) and (b), the Nation and
			 the members of the Nation (including members in the capacity of the members as
			 allottees) and the United States, as trustee for the Nation and allottees,
			 shall retain—
							(1)all claims for
			 water rights or injuries to water rights arising out of activities occurring
			 outside the San Juan River Basin in the State of New Mexico, subject to
			 paragraphs 8.0, 9.3, 9.12, 9.13 and 13.9 of the Agreement;
							(2)all claims for
			 enforcement of the Agreement, the Contract, the Partial Final Decree, the
			 Supplemental Partial Final Decree, or this subtitle, through any legal and
			 equitable remedies available in any court of competent jurisdiction;
							(3)all rights to use
			 and protect water rights acquired pursuant to State law after the effective
			 date of the waivers and releases described in subsection (d);
							(4)all claims
			 relating to activities affecting the quality of water not related to the
			 exercise of water rights; and
							(5)all rights,
			 remedies, privileges, immunities, and powers not specifically waived and
			 released under the terms of the Agreement or this subtitle.
							(d)Effective
			 date
							(1)In
			 generalThe waivers and releases described in subsection (a)
			 shall be effective on the date on which the Secretary publishes in the Federal
			 Register a statement of findings documenting that each of the deadlines
			 described in section 1081(e)(1) have been met.
							(2)DeadlineIf
			 the deadlines in section 1081(e)(1)(A) have not been met by the later of March
			 1, 2025, or the date of any extension under section 1081(e)(1)(B)—
								(A)the waivers and
			 releases described in subsection (a) shall be of no effect; and
								(B)section
			 1081(e)(2)(B) shall apply.
								1084.Water rights held
			 in trustA tribal water right
			 adjudicated and described in paragraph 3.0 of the Partial Final Decree and in
			 paragraph 3.0 of the Supplemental Partial Final Decree shall be held in trust
			 by the United States on behalf of the Nation.
					XIUnited States
			 Geological Survey Authorizations
			1101.Reauthorization
			 of the National Geologic Mapping Act of 1992
				(a)FindingsSection 2(a) of the National Geologic
			 Mapping Act of 1992 (43 U.S.C. 31a(a)) is amended—
					(1)by striking
			 paragraph (1) and inserting the following:
						
							(1)although
				significant progress has been made in the production of geologic maps since the
				establishment of the national cooperative geologic mapping program in 1992, no
				modern, digital, geologic map exists for approximately 75 percent of the United
				States;
							;
				and
					(2)in paragraph
			 (2)—
						(A)in subparagraph
			 (C), by inserting homeland and after planning
			 for;
						(B)in subparagraph
			 (E), by striking predicting and inserting
			 identifying;
						(C)in subparagraph
			 (I), by striking and after the semicolon at the end;
						(D)by redesignating
			 subparagraph (J) as subparagraph (K); and
						(E)by inserting
			 after subparagraph (I) the following:
							
								(J)recreation and
				public awareness; and
								;
				and
						(3)in paragraph (9),
			 by striking important and inserting
			 available.
					(b)PurposeSection 2(b) of the National Geologic
			 Mapping Act of 1992 (43 U.S.C. 31a(b)) is amended by inserting and
			 management before the period at the end.
				(c)Deadlines for
			 actions by the United States geological surveySection 4(b)(1) of the National Geologic
			 Mapping Act of 1992 (43 U.S.C. 31c(b)(1)) is amended in the second
			 sentence—
					(1)in subparagraph
			 (A), by striking not later than and all that follows through the
			 semicolon and inserting not later than 1 year after the date of
			 enactment of the Omnibus Public Land
			 Management Act of 2008;;
					(2)in subparagraph
			 (B), by striking not later than and all that follows through
			 in accordance and inserting not later than 1 year after
			 the date of enactment of the Omnibus Public
			 Land Management Act of 2008 in accordance; and
					(3)in the matter
			 preceding clause (i) of subparagraph (C), by striking not later
			 than and all that follows through submit and inserting
			 submit biennially.
					(d)Geologic
			 mapping program objectivesSection 4(c)(2) of the National Geologic
			 Mapping Act of 1992 (43 U.S.C. 31c(c)(2)) is amended—
					(1)by striking
			 geophysical-map data base, geochemical-map data base, and a;
			 and
					(2)by striking
			 provide and inserting provides.
					(e)Geologic
			 mapping program componentsSection 4(d)(1)(B)(ii) of the National
			 Geologic Mapping Act of 1992 (43 U.S.C. 31c(d)(1)(B)(ii)) is amended—
					(1)in subclause (I),
			 by striking and after the semicolon at the end;
					(2)in subclause
			 (II), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(III)the needs of
				land management agencies of the Department of the
				Interior.
							.
					(f)Geologic
			 mapping advisory committee
					(1)MembershipSection
			 5(a) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31d(a)) is
			 amended—
						(A)in paragraph
			 (2)—
							(i)by
			 inserting the Secretary of the Interior or a designee from a land
			 management agency of the Department of the Interior, after
			 Administrator of the Environmental Protection Agency or a
			 designee,;
							(ii)by
			 inserting and after Energy or a designee,;
			 and
							(iii)by striking
			 , and the Assistant to the President for Science and Technology or a
			 designee; and
							(B)in paragraph
			 (3)—
							(i)by
			 striking Not later than and all that follows through
			 consultation and inserting In
			 consultation;
							(ii)by
			 striking Chief Geologist, as Chairman and inserting
			 Associate Director for Geology, as Chair; and
							(iii)by striking
			 one representative from the private sector and inserting
			 2 representatives from the private sector.
							(2)DutiesSection
			 5(b) of the National Geologic Mapping Act of 1992 (43 U.S.C. 31d(b)) is
			 amended—
						(A)in paragraph (2),
			 by striking and at the end;
						(B)by redesignating
			 paragraph (3) as paragraph (4); and
						(C)by inserting
			 after paragraph (2) the following:
							
								(3)provide a
				scientific overview of geologic maps (including maps of geologic-based hazards)
				used or disseminated by Federal agencies for regulation or land-use planning;
				and
								.
						(3)Conforming
			 AmendmentSection 5(a)(1) of the National Geologic Mapping Act of
			 1992 (43 U.S.C. 31d(a)(1)) is amended by striking 10-member and
			 inserting 11-member.
					(g)Functions of
			 national geologic-map databaseSection 7(a) of the National Geologic
			 Mapping Act of 1992 (43 U.S.C. 31f(a)) is amended—
					(1)in paragraph (1),
			 by striking geologic map and inserting
			 geologic-map; and
					(2)in paragraph (2),
			 by striking subparagraph (A) and inserting the following:
						
							(A)all maps
				developed with funding provided by the National Cooperative Geologic Mapping
				Program, including under the Federal, State, and education
				components;
							.
					(h)Biennial
			 reportSection 8 of the
			 National Geologic Mapping Act of 1992 (43 U.S.C. 31g) is amended by striking
			 Not later and all that follows through biennially
			 and inserting Not later than 3 years after the date of enactment of the
			 Omnibus Public Land Management Act of
			 2008 and biennially.
				(i)Authorization
			 of appropriations; allocationSection 9 of the National Geologic Mapping
			 Act of 1992 (43 U.S.C. 31h) is amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)In
				GeneralThere is authorized to be appropriated to carry out this
				Act $64,000,000 for each of fiscal years 2007 through
				2016.
							;
				and
					(2)in subsection
			 (b)—
						(A)in the matter
			 preceding paragraph (1), by striking 2000 and inserting
			 2005;
						(B)in paragraph (1),
			 by striking 48 and inserting 50; and
						(C)in paragraph (2),
			 by striking 2 and inserting 4.
						1102.New Mexico
			 water resources study
				(a)In GeneralThe Secretary of the Interior, acting
			 through the Director of the United States Geological Survey (referred to in
			 this section as the Secretary), in coordination with the State
			 of New Mexico (referred to in this section as the State) and any
			 other entities that the Secretary determines to be appropriate (including other
			 Federal agencies and institutions of higher education), shall, in accordance
			 with this section and any other applicable law, conduct a study of water
			 resources in the State, including—
					(1)a survey of groundwater resources,
			 including an analysis of—
						(A)aquifers in the State, including the
			 quantity of water in the aquifers;
						(B)the availability of groundwater resources
			 for human use;
						(C)the salinity of groundwater
			 resources;
						(D)the potential of the groundwater resources
			 to recharge;
						(E)the interaction between groundwater and
			 surface water;
						(F)the susceptibility of the aquifers to
			 contamination; and
						(G)any other relevant criteria; and
						(2)a characterization of surface and bedrock
			 geology, including the effect of the geology on groundwater yield and
			 quality.
					(b)Study areasThe study carried out under subsection (a)
			 shall include the Estancia Basin, Salt Basin, Tularosa Basin, Hueco Basin, and
			 middle Rio Grande Basin in the State.
				(c)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Energy
			 and Natural Resources of the Senate and the Committee on Resources of the House
			 of Representatives a report that describes the results of the study.
				(d)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
				XIIMiscellaneous
			1201.Management
			 and distribution of North Dakota trust fundsThe Act of February 22, 1889 (25 Stat. 676,
			 chapter 180), is amended by adding at the end the following:
				
					26.North dakota
				trust funds
						(a)DispositionNotwithstanding
				section 11, the State of North Dakota shall, with respect to any trust fund in
				which proceeds from the sale of public land are deposited under this Act
				(referred to in this section as the trust fund)—
							(1)deposit all
				revenues earned by a trust fund into the trust fund;
							(2)deduct the costs
				of administering a trust fund from each trust fund; and
							(3)manage each trust
				fund to—
								(A)preserve the
				purchasing power of the trust fund; and
								(B)maintain stable
				distributions to trust fund beneficiaries.
								(b)DistributionsNotwithstanding
				section 11, any distributions from trust funds in the State of North Dakota
				shall be made in accordance with section 2 of article IX of the Constitution of
				the State of North Dakota.
						(c)Management of
				proceedsNotwithstanding section 13, the State of North Dakota
				shall manage the proceeds referred to in that section in accordance with
				subsections (a) and (b).
						(d)Management of
				land and proceedsNotwithstanding sections 14 and 16, the State
				of North Dakota shall manage the land granted under that section, including any
				proceeds from the land, and make distributions in accordance with subsections
				(a) and
				(b).
						.
			1202.Amendments to
			 the Fisheries Restoration and Irrigation Mitigation Act of 2000
				(a)Priority
			 projectsSection 3(c)(3) of
			 the Fisheries Restoration and Irrigation Mitigation Act of 2000 (16 U.S.C. 777
			 note; Public Law 106–502) is amended by striking $5,000,000 and
			 inserting $2,500,000.
				(b)Cost
			 sharingSection 7(c) of
			 Fisheries Restoration and Irrigation Mitigation Act of 2000 (16 U.S.C. 777
			 note; Public Law 106–502) is amended—
					(1)by striking The value and
			 inserting the following:
						
							(1)In
				generalThe
				value
							;
				and
					(2)by adding at the end the following:
						
							(2)Bonneville
				Power Administration
								(A)In
				generalThe Secretary may,
				without further appropriation and without fiscal year limitation, accept any
				amounts provided to the Secretary by the Administrator of the Bonneville Power
				Administration.
								(B)Non-federal
				shareAny amounts provided by
				the Bonneville Power Administration directly or through a grant to another
				entity for a project carried under the Program shall be credited toward the
				non-Federal share of the costs of the
				project.
								.
					(c)ReportSection 9 of the Fisheries Restoration and
			 Irrigation Mitigation Act of 2000 (16 U.S.C. 777 note; Public Law 106–502) is
			 amended—
					(1)by inserting any before
			 amounts are made; and
					(2)by inserting after Secretary
			 shall the following: , after partnering with local governmental
			 entities and the States in the Pacific Ocean drainage area,.
					(d)Authorization
			 of AppropriationsSection 10
			 of the Fisheries Restoration and Irrigation Mitigation Act of 2000 (16 U.S.C.
			 777 note; Public Law 106–502) is amended—
					(1)in subsection (a), by striking 2001
			 through 2005 and inserting  2009 through 2015;
			 and
					(2)in subsection (b), by striking paragraph
			 (2) and inserting the following:
						
							(2)Administrative
				expenses
								(A)Definition of
				administrative expenseIn
				this paragraph, the term administrative expense means, except as
				provided in subparagraph (B)(iii)(II), any expenditure relating to—
									(i)staffing and overhead, such as the rental
				of office space and the acquisition of office equipment; and
									(ii)the review, processing, and provision of
				applications for funding under the Program.
									(B)Limitation
									(i)In
				generalNot more than 6
				percent of amounts made available to carry out this Act for each fiscal year
				may be used for Federal and State administrative expenses of carrying out this
				Act.
									(ii)Federal and
				state sharesTo the maximum
				extent practicable, of the amounts made available for administrative expenses
				under clause (i)—
										(I)50 percent shall be provided to the State
				agencies provided assistance under the Program; and
										(II)an amount equal to the cost of 1 full-time
				equivalent Federal employee, as determined by the Secretary, shall be provided
				to the Federal agency carrying out the Program.
										(iii)State
				expensesAmounts made
				available to States for administrative expenses under clause (i)—
										(I)shall be divided evenly among all States
				provided assistance under the Program; and
										(II)may be used by a State to provide technical
				assistance relating to the program, including any staffing expenditures
				(including staff travel expenses) associated with—
											(aa)arranging meetings to promote the Program
				to potential applicants;
											(bb)assisting applicants with the preparation
				of applications for funding under the Program; and
											(cc)visiting construction sites to provide
				technical assistance, if requested by the
				applicant.
											.
				
					1203.Amendments to
			 the Alaska Natural Gas Pipeline Act
				(a)AdministrationSection 106 of the Alaska Natural Gas
			 Pipeline Act (15 U.S.C. 720d) is amended by adding at the end the
			 following:
					
						(h)Administration
							(1)Personnel
				appointments
								(A)In
				generalThe Federal Coordinator may appoint and terminate such
				personnel as the Federal Coordinator determines to be appropriate.
								(B)Authority of
				Federal CoordinatorPersonnel appointed by the Federal
				Coordinator under subparagraph (A) shall be appointed without regard to the
				provisions of title 5, United States Code, governing appointments in the
				competitive service.
								(2)Compensation
								(A)In
				generalSubject to subparagraph (B), personnel appointed by the
				Federal Coordinator under paragraph (1)(A) shall be paid without regard to the
				provisions of chapter 51 and subchapter III of chapter 53 of title 5, United
				States Code (relating to classification and General Schedule pay rates).
								(B)Maximum level
				of compensationThe rate of pay for personnel appointed by the
				Federal Coordinator under paragraph (1)(A) shall not exceed the maximum level
				of rate payable for level III of the Executive Schedule.
								(C)Applicability
				of Section 5941Section 5941 of title 5, United States Code,
				shall apply to personnel appointed by the Federal Coordinator under paragraph
				(1)(A).
								(3)Temporary
				services
								(A)In
				generalThe Federal Coordinator may procure temporary and
				intermittent services in accordance with section 3109(b) of title 5, United
				States Code.
								(B)Maximum level
				of compensationThe level of compensation of an individual
				employed on a temporary or intermittent basis under subparagraph (A) shall not
				exceed the maximum level of rate payable for level III of the Executive
				Schedule.
								(4)Fees, charges,
				and commissions
								(A)In
				generalThe Federal Coordinator shall have the authority to
				establish, change, and abolish reasonable filing and service fees, charges, and
				commissions, require deposits of payments, and provide refunds as provided to
				the Secretary of the Interior in section 304 of the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1734), except that the authority shall be
				with respect to the duties of the Federal Coordinator, as described in this
				Act.
								(B)Authority of
				secretary of the interiorSubparagraph (A) shall not affect the
				authority of the Secretary of the Interior to establish, change, and abolish
				reasonable filing and service fees, charges, and commissions, require deposits
				of payments, and provide refunds under section 304 of the Federal Land Policy
				and Management Act of 1976 (43 U.S.C. 1734).
								(C)Use of
				fundsThe Federal Coordinator is authorized to use, without
				further appropriation, amounts collected under subparagraph (A) to carry out
				this
				section.
								.
				(b)Clarification
			 of authoritySection 107(a)
			 of the Alaska Natural Gas Pipeline Act (15 U.S.C. 720e(a)) is amended by
			 striking paragraph (3) and inserting the following:
					
						(3)the validity of
				any determination, permit, approval, authorization, review, or other related
				action taken under any provision of law relating to a gas transportation
				project constructed and operated in accordance with section 103,
				including—
							(A)subchapter II of
				chapter 5, and chapter 7, of title 5, United States Code (commonly known as the
				Administrative Procedure Act);
							(B)the
				Endangered Species Act of 1973 (16
				U.S.C. 1531 et seq.);
							(C)the
				National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.);
							(D)the National
				Historic Preservation Act (16 U.S.C. 470 et seq.); and
							(E)the Alaska
				National Interest Lands Conservation Act (16 U.S.C. 3101 et
				seq.).
							.
				1204.Additional
			 Assistant Secretary for Department of Energy
				(a)In
			 generalSection 203(a) of the Department of Energy Organization
			 Act (42 U.S.C. 7133(a)) is amended in the first sentence by striking 7
			 Assistant Secretaries and inserting 8 Assistant
			 Secretaries.
				(b)Conforming
			 amendmentSection 5315 of title 5, United States Code, is amended
			 by striking Assistant Secretaries of Energy (7) and inserting
			 Assistant Secretaries of Energy (8).
				(c)Sense of
			 CongressIt is the sense of Congress that leadership for missions
			 of the Department of Energy relating to electricity delivery and reliability
			 should be at the Assistant Secretary level.
				
	
		June 27, 2008
		Read the second time and placed on the
		  calendar
	
